Exhibit 10.1

EXECUTION COPY

Unlisted CUSIP Number: 43576UAA5

Revolving Credit CUSIP Number: 43576UAB3

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

HOLLY ENERGY PARTNERS, L.P.,

as Borrower,

THE FINANCIAL INSTITUTIONS

PARTY TO THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

MUFG UNION BANK, N.A.,

as Syndication Agent,

BANK OF AMERICA, N.A., COMPASS BANK,

CITIBANK, NA and THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Co-Documentation Agents,

WELLS FARGO SECURITIES, LLC,

MUFG UNION BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS, CITIGROUP GLOBAL MARKETS INC.

and TD SECURITIES (USA) LLC,

as Joint Lead Arrangers,

and

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner

Dated as of July 27, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2  

Section 1.01.

   Certain Defined Terms      2  

Section 1.02.

   Computation of Time Periods      28  

Section 1.03.

   Accounting Terms; Changes in GAAP      28  

Section 1.04.

   Types of Advances and Borrowings      29  

Section 1.05.

   Miscellaneous      29  

ARTICLE II CREDIT FACILITIES

     29  

Section 2.01.

   Making the Advances      29  

Section 2.02.

   Method of Borrowing      30  

Section 2.03.

   Reduction of the Commitments      32  

Section 2.04.

   Prepayment of Advances      33  

Section 2.05.

   Repayment of Advances      34  

Section 2.06.

   Fees      34  

Section 2.07.

   Interest      35  

Section 2.08.

   Payments and Computations      37  

Section 2.09.

   Sharing of Payments, Etc      37  

Section 2.10.

   Breakage Costs      38  

Section 2.11.

   Increased Costs      38  

Section 2.12.

   Taxes      40  

Section 2.13.

   Letters of Credit      42  

Section 2.14.

   Commitment Increase      46  

Section 2.15.

   Replacement of Lenders      47  

Section 2.16.

   Pari Passu Lien      47  

Section 2.17.

   Defaulting Lenders      48  

Section 2.18.

   Extension of Final Maturity Date      49  

ARTICLE III CONDITIONS OF LENDING

     51  

Section 3.01.

   Conditions Precedent to Effectiveness      51  

Section 3.02.

   Conditions Precedent to All Borrowings      54  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     54  

Section 4.01.

   Existence; Power; Subsidiaries; Compliance With Laws      54  

Section 4.02.

   Authorization      55  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 4.03.

   Governmental Approvals; Third Party Consents      55  

Section 4.04.

   Enforceable Obligations      56  

Section 4.05.

   Financial Statements      56  

Section 4.06.

   True and Complete Disclosure      56  

Section 4.07.

   Litigation      56  

Section 4.08.

   Use of Proceeds      57  

Section 4.09.

   Investment Company Act      57  

Section 4.10.

   Taxes      57  

Section 4.11.

   Pension Plans; ERISA      57  

Section 4.12.

   Insurance      58  

Section 4.13.

   No Burdensome Restrictions; No Defaults      58  

Section 4.14.

   Environmental Condition      58  

Section 4.15.

   Permits, Licenses, etc      59  

Section 4.16.

   Security Interests      59  

Section 4.17.

   Title, Etc      59  

Section 4.18.

   State and Federal Regulation      61  

Section 4.19.

   FERC      62  

Section 4.20.

   Intentionally Deleted      62  

Section 4.21.

   Employee Matters      62  

Section 4.22.

   Ownership      62  

Section 4.23.

   Solvency      63  

Section 4.24.

   Foreign Corrupt Practices; Anti-Terrorism Laws      63  

Section 4.25.

   OFAC      64  

ARTICLE V AFFIRMATIVE COVENANTS

     64  

Section 5.01.

   Compliance with Laws, Etc      64  

Section 5.02.

   Maintenance of Insurance      65  

Section 5.03.

   Preservation of Existence, Etc      66  

Section 5.04.

   Payment of Taxes, Etc      66  

Section 5.05.

   Books and Records; Visitation Rights      66  

Section 5.06.

   Reporting Requirements      67  

Section 5.07.

   Maintenance of Property      69  

Section 5.08.

   Maintenance of Pipeline Systems and Terminals      70  

Section 5.09.

   State Regulatory Authority      70  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 5.10.

   Additional Subsidiaries      70  

Section 5.11.

   Agreement to Pledge      71  

Section 5.12.

   Environmental Remediation and Indemnification      72  

Section 5.13.

   Use of Proceeds      73  

Section 5.14.

   Further Assurances      73  

ARTICLE VI NEGATIVE COVENANTS

     74  

Section 6.01.

   Liens, Etc      75  

Section 6.02.

   Debts, Guaranties and Other Obligations      76  

Section 6.03.

   Agreements Restricting Liens      77  

Section 6.04.

   Merger or Consolidation; Asset Sales; Acquisitions      77  

Section 6.05.

   Restricted Payments      79  

Section 6.06.

   Investments      79  

Section 6.07.

   Affiliate Transactions      81  

Section 6.08.

   Other Businesses      82  

Section 6.09.

   Amendment of Material Agreements      82  

Section 6.10.

   Total Leverage Ratio      82  

Section 6.11.

   Senior Leverage Ratio      82  

Section 6.12.

   Interest Coverage Ratio      82  

Section 6.13.

   Compliance with ERISA      82  

Section 6.14.

   Restricted Entities      83  

Section 6.15.

   Holdco Entities      84  

ARTICLE VII REMEDIES

     84  

Section 7.01.

   Events of Default      84  

Section 7.02.

   Optional Acceleration of Maturity      86  

Section 7.03.

   Automatic Acceleration of Maturity      86  

Section 7.04.

   Non-exclusivity of Remedies      87  

Section 7.05.

   Right of Set-off      87  

Section 7.06.

   Application of Collateral      87  

ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE ISSUING BANKs

     88  

Section 8.01.

   Appointment and Authorization of Administrative Agent      88  

Section 8.02.

   Delegation of Duties      89  

Section 8.03.

   Default; Collateral      89  

Section 8.04.

   Liability of Administrative Agent      91  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 8.05.

   Reliance by Administrative Agent      92  

Section 8.06.

   Notice of Default      92  

Section 8.07.

   Credit Decision; Disclosure of Information by Administrative Agent      92  

Section 8.08.

   Indemnification of Agents      93  

Section 8.09.

   Administrative Agent in its Individual Capacity      93  

Section 8.10.

   Successor Administrative Agent and Issuing Bank      94  

Section 8.11.

   Syndication Agent; Other Agents; Arrangers      94  

Section 8.12.

   Administrative Agent May File Proof of Claim      94  

Section 8.13.

   Lender Hedging Agreements      95  

Section 8.14.

   Banking Service Obligations      95  

Section 8.15.

   Lender ERISA Representation      95  

ARTICLE IX MISCELLANEOUS

     96  

Section 9.01.

   Amendments, Etc      96  

Section 9.02.

   Notices, Etc      96  

Section 9.03.

   No Waiver; Remedies      97  

Section 9.04.

   Costs and Expenses      97  

Section 9.05.

   Binding Effect      97  

Section 9.06.

   Lender Assignments and Participations      97  

Section 9.07.

   Indemnification      100  

Section 9.08.

   Execution in Counterparts      101  

Section 9.09.

   Survival of Representations, etc      101  

Section 9.10.

   Severability      101  

Section 9.11.

   Business Loans      101  

Section 9.12.

   Usury Not Intended      102  

Section 9.13.

   Waiver of Jury; Waiver of Consequential Damages; Consent to Jurisdiction     
102  

Section 9.14.

   Governing Law      103  

Section 9.15.

   Credit Documents      103  

Section 9.16.

   USA Patriot Act      103  

Section 9.17.

   Express Negligence Rule      103  

Section 9.18.

   Statute of Frauds      104  

Section 9.19.

   Restatement      104  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 9.20.

   Confidentiality      104  

Section 9.21.

   Commodity Act Keepwell Provisions      105  

Section 9.22.

   No Fiduciary Duty      105  

Section 9.23.

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      106
 

 

-v-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A

   -    Form of Assignment and Acceptance

Exhibit B

   -    Form of Commitment Increase Agreement

Exhibit C

   -    Form of Compliance Certificate

Exhibit D

   -    Form of Second Amended and Restated Guaranty

Exhibit E

   -    Form of Mortgage

Exhibit F

   -    Form of New Lender Agreement

Exhibit G

   -    Form of Note

Exhibit H

   -    Form of Notice of Borrowing

Exhibit I

   -    Form of Notice of Conversion or Continuation

Exhibit J

   -    Form of Second Amended and Restated Pledge Agreement

Exhibit K

   -    Form of Second Amended and Restated Security Agreement

SCHEDULES:

 

Schedule 1.01(a)

      -   Commitments

Schedule 1.01(b)

      -   Notice Addresses of Borrower and Administrative Agent

Schedule 1.01(c)

      -   Excluded Property

Schedule 1.01(d)

      -   Guarantors

Schedule 4.01

      -   Subsidiaries

Schedule 4.07

      -   Litigation

Schedule 4.13

      -   Defaults

Schedule 4.16

      -   Transmitting Utilities

Schedule 4.18(a)

      -   Complaints – Interstate Pipelines

Schedule 4.18(b)

      -   Complaints – Texas Intrastate Pipelines

Schedule 6.01

      -   Existing Liens

Schedule 6.02

      -   Existing Debt

Schedule 6.06

      -   Existing Investments

Schedule 6.07

      -   Affiliate Transactions

 

-vi-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 27,
2017, among HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership, as
Borrower (as defined below), WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent (as defined below), MUFG UNION BANK,
N.A., as Syndication Agent, BANK OF AMERICA, N.A., COMPASS BANK, CITIBANK, NA
and THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Co-Documentation Agents, and
each of the Lenders (as defined below).

RECITALS

A. Operating, as borrower, Wells Fargo Bank, National Association, as
administrative agent, and the lenders party thereto (the “Existing Lenders”) are
parties to that certain Second Amended and Restated Credit Agreement dated as of
February 14, 2011 (as heretofore amended, the “Prior Credit Agreement”), which
amended and restated that certain Amended and Restated Credit Agreement dated as
of August 27, 2007, as amended, which amended and restated that certain Credit
Agreement dated as of July 7, 2004, as amended, pursuant to which the Existing
Lenders provided certain loans and extensions of credit to Operating. All
“Obligations” (as defined in the Prior Credit Agreement) arising pursuant to the
Prior Credit Agreement are hereinafter referred to as the “Existing
Indebtedness”.

B. In order to secure the full and punctual payment and performance of the
obligations under the Prior Credit Agreement and other Credit Documents (as
defined in the Prior Credit Agreement), the Borrower and the Guarantors executed
and delivered mortgages, deeds of trust, collateral assignments, security
agreements, pledge agreements and financing statements (collectively, the
“Existing Security Documents”) confirming the prior grant of, or granting, a
mortgage lien and continuing security interest in and to the collateral
described in such Existing Security Documents.

C. The Borrower previously guaranteed all obligations and indebtedness of
Operating under the Prior Credit Agreement and has assumed all obligations and
indebtedness of Operating under the Prior Credit Agreement and other Existing
Credit Documents (as defined below) pursuant to that certain Assumption,
Ratification and Confirmation Agreement of even date herewith by the Borrower in
favor of the administrative agent and the Existing Lenders under the Prior
Credit Agreement.

D. The Borrower has requested certain amendments to the Prior Credit Agreement
and the Administrative Agent and the Lenders have agreed to amend and restate in
its entirety the Prior Credit Agreement on the terms and conditions set forth
herein, to renew and rearrange the indebtedness outstanding under the Prior
Credit Agreement (but not to repay or pay off any such indebtedness).

E. The Borrower, the Administrative Agent, the Issuing Banks and the Lenders
desire to amend and restate (but not extinguish) the Prior Credit Agreement in
its entirety as hereinafter set forth through the execution of this Agreement.

F. In consideration of the premises and the agreements, provisions and covenants
herein contained, the Borrower, the Administrative Agent, the Issuing Banks, and
the Lenders do hereby agree that the Prior Credit Agreement is amended and
restated (but not substituted or extinguished) in its entirety as set forth
herein. It is the intention of the Borrower, the Lenders, the Issuing Banks and
the Administrative Agent that this Agreement supersede and replace the Prior
Credit Agreement in its entirety; provided, that, (a) such amendment and
restatement shall operate to renew, amend and modify the rights and obligations
of the parties under the Prior Credit Agreement, as applicable and as provided

 

  -1-   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

herein, but shall not effect a novation thereof, (b) unless otherwise provided
for herein and evidenced by a separate written agreement, amendment or release,
no other Credit Document, as defined in, and executed and/or delivered pursuant
to the terms of, the Prior Credit Agreement (collectively, the “Existing Credit
Documents”) shall be amended, terminated or released in any respect and all of
such other Existing Credit Documents shall remain in full force and effect
except that the Borrower and the Lenders agree that by executing this Agreement
the definition of “Credit Agreement” contained in such Existing Credit Documents
shall be amended to include this Agreement and all future amendments hereto and
restatements hereof, and (c) the Liens securing the Obligations under and as
defined in the Prior Credit Agreement and granted pursuant to the Existing
Credit Documents and the liabilities and obligations of the Borrower shall not
be extinguished, but shall be carried forward, and such Liens shall secure such
Obligations, in each case, as renewed, amended, restated and modified hereby.

G. Contemporaneous with the amendment and restatement of the Prior Credit
Agreement pursuant to the preceding paragraph, (a) each Lender shall have the
Commitment set forth in Schedule 1.01(a) hereto, and (b) each Lender whose
previously funded Advances are less than its new Pro Rata Share (after giving
effect to the amendment and restatement) of Advances shall remit to the
Administrative Agent for the benefit of the other Lenders entitled thereto an
amount equal to such deficiency which shall be allocated to the Lenders entitled
thereto by the Administrative Agent.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the Prior Credit Agreement is
amended and restated in its entirety to read as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Lenders, (b) is superior to all other Liens, except Permitted Liens, (c) secures
the Obligations, and (d) is perfected and enforceable.

“Acceptable Survey” means an “as-built” survey (a) reasonably acceptable to the
Administrative Agent, (b) prepared in accordance with the “Minimum Standard
Detail Requirements and Classifications for ALTA/ACSM Land Title Surveys” as
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 2016, depicting such items from the Table A thereto as
may be reasonably requested by the Administrative Agent, and (c) certified to
the Administrative Agent and the Lenders bearing a form of certification
reasonably acceptable to the Administrative Agent.

“Acceptable Title Commitment” means a written commitment to insure the
Borrower’s or the applicable Borrower’s Subsidiary’s or the applicable Holdco
Entity’s title to and ownership of, and the Administrative Agent’s Acceptable
Security Interest in, the property described therein in an amount reasonably
acceptable to the Administrative Agent and which: (a) is from a title insurance
company acceptable to the Administrative Agent in its sole reasonable
discretion, (b) sets out such title insurance company’s commitment to insure all
rights appurtenant to the property arising in instruments benefiting the
property, (c) commits to issue an ALTA extended coverage loan policy in the 2006
form, if available, and (d) commits to issue such endorsements for the benefit
of the Administrative Agent and the Lenders as the Administrative Agent may
reasonably request.

 

  2   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, of (a) any Person or group of Persons or
(b) any assets, liabilities, or securities of any Person or group of Persons.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
pursuant to Article VIII and any successor administrative agent pursuant to
Section 8.06.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance by a Lender to the Borrower under such Lender’s
Commitment pursuant to Section 2.01(a) as part of a Borrowing and refers to an
Alternate Base Rate Advance or a Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Wells Fargo, in its capacity as the
Administrative Agent, and each Arranger, in its capacity as an Arranger), and
the officers, directors, employees, agents, trustees, advisors and
attorneys-in-fact of such Persons and Affiliates.

“Agreement” means this Third Amended and Restated Credit Agreement dated as of
July 27, 2017 among the Borrower, the Lenders, the Issuing Banks and the
Administrative Agent, as it may be amended, modified, restated, renewed,
extended, increased or supplemented from time-to-time.

“Alternate Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus one half percent (0.5%),
and (c) the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus one
percent (1.0%); provided that, for the avoidance of doubt, (i) if the Alternate
Base Rate is determined using the Eurodollar Rate in clause (c) above, the
appropriate margin set forth in the pricing grid in the definition of
“Applicable Margin” under the Alternate Base Rate column will be added to the
amount calculated pursuant to clause (c) above for purposes of calculating
interest accruing on each Alternate Base Rate Advance and (ii) the Eurodollar
Rate for any day shall be based on the interest rate per annum reported by
Bloomberg L.P. in its index of rates (or any successor thereto) providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market at approximately 11:00 a.m. (London, England time) on such day;
provided, if the Eurodollar Rate determined as provided in this definition would
be less than 0.00% per annum, then such Eurodollar Rate shall be deemed to be
0.00% per annum. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate, respectively.

“Alternate Base Rate Advance” means an Advance which bears interest as provided
in Section 2.07(a).

 

  3   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Anti-Terrorism Law” means any Legal Requirement related to money laundering or
financing terrorism including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA PATRIOT
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date of determination, the following
percentages determined as a function of the Borrower’s Total Leverage Ratio:

 

Total Leverage Ratio

   Eurodollar Rate
Advances     Alternate Base Rate
Advances     Commitment Fees     Letter of Credit Fees  

> 4.75

     2.50 %      1.50 %      0.500 %      2.50 % 

£ 4.75 but > 4.25

     2.25 %      1.25 %      0.400 %      2.25 % 

£ 4.25 but > 3.75

     2.00 %      1.00 %      0.350 %      2.00 % 

£ 3.75 but > 3.25

     1.75 %      0.75 %      0.300 %      1.75 % 

£ 3.25

     1.50 %      0.50 %      0.250 %      1.50 % 

For purposes of determining the Applicable Margin, the Total Leverage Ratio
shall be determined from the financial statements of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 5.06(b) or
Section 5.06(c), as the case may be, and certified to by a Responsible Officer
in accordance with such Sections. Any change in the Applicable Margin shall be
effective the day after the date of delivery of the financial statements
pursuant to Section 5.06(b) or Section 5.06(c), as the case may be, and receipt
by the Administrative Agent of the Compliance Certificate required by such
Sections. If the Borrower fails to deliver any financial statements within the
times specified in Section 5.06(b) or 5.06(c), as the case may be, such ratio
shall be deemed to be greater than 4.75 to 1.00 from the day after the date such
financial statements should have been delivered until the Borrower delivers such
financial statements and the accompanying Compliance Certificate to the
Administrative Agent.

“Approved Affiliate” means an Affiliate of a Lender engaged in making,
purchasing, holding and otherwise investing in commercial loans, and similar
extensions of credit in the ordinary course of its activities and that is
adequately capitalized to honor its ongoing funding commitments under this
Agreement.

“Arrangers” means, collectively, Wells Fargo Securities, LLC, MUFG Union Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,1 BBVA Compass,
Citigroup Global Markets Inc. and TD Securities (USA) LLC, in their capacities
as the joint lead arrangers of the facility evidenced by this Agreement.

 

 

1  or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement

 

  4   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee or an Approved Affiliate, and accepted by the
Administrative Agent, in substantially the form of the attached Exhibit A or any
other form approved by the Administrative Agent.

“Available Cash “ means, (A) with respect to any Holdco Entity that is not a
Subsidiary of the Borrower, all cash and cash equivalents of such Holdco Entity
on hand at the time of such Restricted Payment and (B) with respect to the
Borrower, for any fiscal quarter ending prior to the Final Maturity Date,
(a) the sum of (i) all cash and cash equivalents of the Borrower and its
Subsidiaries on hand at the end of such fiscal quarter and (ii) all additional
cash and cash equivalents of the Borrower and its Subsidiaries on hand on the
date of determination of Available Cash with respect to such quarter resulting
from Advances made subsequent to the end of such quarter less (b) the amount of
any cash reserves that is necessary or appropriate in the reasonable discretion
of the General Partner to (i) provide for the proper conduct of the Business
(including reserves for future capital expenditures and for anticipated future
credit needs of the Borrower), (ii) comply with applicable Legal Requirements
and this Agreement, any other Credit Document, or any other loan agreement,
security agreement, mortgage, debt instrument, or other agreement or obligation
to which the Borrower or any of the Borrower’s Subsidiaries is a party, by which
the Borrower or any of the Borrower’s Subsidiaries is bound, or to which the
Property of the Borrower or any of the Borrower’s Subsidiaries is subject, or
(iii) provide funds for distributions under Sections 6.4 or 6.5 of the
Partnership Agreement in respect of any one or more of the next four fiscal
quarters; provided, however, that the General Partner may not establish cash
reserves pursuant to clause (b)(iii) of this definition if the effect of such
reserves would be that the Borrower is unable to distribute the Minimum
Quarterly Distribution (as defined in the Partnership Agreement) on all Common
Units, plus any Cumulative Common Unit Arrearage (as defined in the Partnership
Agreement) on all Common Units with respect to such fiscal quarter; and
provided, further, that disbursements made by the Borrower or any of the
Borrower’s Subsidiaries or cash reserves established, increased, or reduced
after the end of such fiscal quarter but on or before the date of determination
of Available Cash with respect to such fiscal quarter shall be deemed to have
been made, established, increased, or reduced, for purposes of determining
Available Cash, within such fiscal quarter if the General Partner so determines.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Service Obligations” means any and all obligations of the Borrower, any
Guarantor or any of their Subsidiaries, whether absolute or contingent and
howsoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services” means each and any of the following bank services provided to
the Borrower, any Guarantor or any of their Subsidiaries by any Lender or
Affiliate of a Lender: (a) commercial credit cards and purchasing cards;
(b) stored value cards; and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts, foreign exchange services and interstate depository
network services).

“Borrower” means Holly Energy Partners, L.P., a Delaware limited partnership.

 

  5   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of Advances made on the same day by one
or more Lenders pursuant to Section 2.01(a), continued by one or more Lenders
pursuant to Section 2.02(b), or Converted by one or more Lenders to Advances of
a different Type pursuant to Section 2.02(b).

“Business” means the ownership and operation of a system of petroleum product
and crude pipelines, storage tanks, distribution terminals, loading rack
facilities and refinery processing units for the transportation and distribution
of petroleum and petroleum products.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City, New York or Dallas, Texas; provided, that
when used in connection with a Eurodollar Rate Advance, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

“Capital Expansion Project” means any capital expansion construction project
undertaken by the Borrower or any of its Subsidiaries on its Property, the
capital expenditures (determined in accordance with GAAP) attributable to which
exceed $10,000,000.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Administrative Agent for its benefit and
the ratable benefit of the Lenders containing cash deposited pursuant to
Sections 2.04(b), 2.13(a), 2.17(a), 2.18(b), 7.02(b), or 7.03(b) to be
maintained at the Administrative Agent’s office in accordance with
Section 2.13(g) and bear interest or be invested in the Administrative Agent’s
reasonable discretion.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change of Control” means any of the following events or conditions: (a) the
General Partner no longer has control (as such term is defined in the definition
of Affiliates) of the Borrower or the Ultimate General Partner no longer has
control (as such term is defined in the definition of Affiliates) of the General
Partner, (b) the Parent ceases to have, directly or indirectly, control (as such
term is defined in the definition of Affiliates) of any of the Borrower, the
General Partner and the Ultimate General Partner, (c) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) other than the Permitted Holders,
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Parent, or (d) the board of directors of the
Parent shall cease to consist of a majority of Continuing Directors.

“Cheyenne JV” means Cheyenne Pipeline LLC, a Delaware limited liability company,
or another joint venture which owns the Cheyenne Pipeline.

“Cheyenne JV Holdco” means one or more direct or indirect Subsidiaries of the
Ultimate General Partner which hold indirectly or directly the Ultimate General
Partner’s Equity Interests in the Cheyenne JV. As of the Effective Date, the
Cheyenne JV Holdco is HEP Cheyenne LLC, a Delaware limited liability company.

 

  6   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Cheyenne Pipeline” means the approximately 87 mile pipeline system for the
shipment of crude oil from Fort Laramie to Cheyenne, WY.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means all “Collateral”, “Pledged Collateral”, “Mortgaged Property”,
or other similar terms as defined, as the case may be, in the Security
Agreement, the Pledge Agreement, the Mortgages or any other Security Document.

“Collateral Release Date” shall have the meaning assigned to such term in
Section 5.11(b).

“Collateral Release Event” shall have the meaning assigned to such term in
Section 5.11(b).

“Commitment Increase Agreement” means a Commitment Increase Agreement,
substantially in the form of the attached Exhibit B or any other form,
including, without limitation, an amendment to this Agreement, reasonably
acceptable to the Administrative Agent, among the Borrower, the Administrative
Agent and a Lender, pursuant to which such Lender agrees to increase its
Commitment as described in Section 2.14 of this Agreement.

“Commitments” means, for any Lender, the amount set forth opposite such Lender’s
name on Schedule 1.01(a) as its Commitment, or, if such Lender has entered into
any Assignment and Acceptance, a Commitment Increase Agreement or a New Lender
Agreement, the amount set forth for such Lender as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 9.06(c), as
such amount may be reduced or terminated pursuant to Section 2.03 or Article VII
of this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, and any successor statute, and any regulations
promulgated thereunder.

“Common Units” means the common units representing limited partner interests in
the Borrower.

“Compliance Certificate” means a compliance certificate in substantially the
form of the attached Exhibit C or any other form reasonably acceptable to the
Administrative Agent, in each case signed by a Responsible Officer.

“Consolidated” refers to the consolidation of the accounts of a Person and its
Subsidiaries in accordance with GAAP, subject to Section 1.03; provided that,
for the Borrower, consolidation of the accounts shall include any Holdco Entity
that is not a Subsidiary of the Borrower.

“Continuing Directors” means the directors of the Parent on July 1, 2017 and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Parent is recommended by at least
66-2/3% of the then Continuing Directors.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).

“Credit Documents” means, collectively, this Agreement, the Notes (if any), the
Security Documents (if any), the Guaranty, the Letter of Credit Documents, the
Fee Letter, and each other

 

  7   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

agreement, instrument or document executed at any time in connection with the
foregoing documents, as each such Credit Document may be amended, modified or
supplemented from time-to-time; provided, however, that in no event shall any
agreement in respect of Banking Service Obligations or any Lender Hedging
Agreement constitute a Credit Document hereunder.

“Debt,” for any Person, means, without duplication,

(a) indebtedness of such Person for borrowed money;

(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c) obligations of such Person to pay the deferred purchase price of Property or
services (other than trade payables which are not more than ninety days past
due, except for any such trade payables which are being contested in good faith
and by appropriate proceedings);

(d) all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

(e) obligations of such Person as lessee under Capital Leases;

(f) obligations of such Person under any Swap Contract;

(g) obligations of such Person in respect of letters of credit, acceptance
facilities, drafts or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person;

(h) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
another’s indebtedness or obligations of the kinds referred to in clauses (a)
through (g) above, but limited solely to amounts guaranteed for another’s
indebtedness or obligations of the kinds referred to in clauses (a) through (g)
above; and

(i) another’s indebtedness or obligations of the kinds referred to in
clauses (a) through (h) above secured by any Lien on or in respect of any
Property of such Person.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) as
reasonably determined by the Administrative Agent has failed to perform any of
its funding or payment obligations hereunder, including in respect of its
Advances or participations in respect of Letters of Credit, within three
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower, the Administrative Agent or any Lender in writing or has made a
public statement to the effect that it does not intend or expect to comply with
its funding obligations hereunder or under other agreements in which it commits
to extend credit, (c) as reasonably determined by the Administrative Agent has
failed, within three Business Day after request by the Administrative Agent or
the Borrower, to provide certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective loans and participations in then
outstanding

 

  8   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Letters of Credit; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such certification in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a Bail-In Action, (ii) become the subject of a
proceeding under any applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer, fraudulent conveyance or similar laws effecting
creditors’ rights generally, (iii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Authority.

“Distribution Payments” means any cash distribution or dividend by the Borrower
to its partners on, or in respect of any retirement, purchase, redemption, or
other acquisition of, any Equity Interests.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.

“EBITDA” means, for the Borrower and its Subsidiaries on a Consolidated basis
for any period, without duplication (a) Net Income for such period plus (b) to
the extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other noncash items for such period plus (c) any
net increase (or minus any net decrease) in deferred revenue related to the
satisfaction of any minimum revenue commitments by any contract counterparties
plus (d) amounts received by the Borrower or any of its Subsidiaries (including
the Holdco Entities but excluding any Excluded Subsidiary) as distributions from
the Excluded Subsidiaries and any joint venture (including, without limitation,
the JV Entities) directly or indirectly owned by the Borrower; provided that
such distributed amounts included in the calculation of EBITDA for any period
shall not exceed forty percent (40%) of EBITDA for the Borrower and its
Subsidiaries on a Consolidated basis before including such distributed amounts
for such period plus (e) transaction expenses directly related to the
transactions hereunder plus (f) any charges or expenses (other than depreciation
or amortization expense) directly incurred in connection with any Acquisition,
Investment or disposition permitted by this Agreement, in an aggregate amount
not to exceed 5% of EBITDA (as shown on the consolidated and consolidating
financial statements of the Borrower, its Subsidiaries and the Holdco Entities
most recently delivered to the Administrative Agent in accordance with
Section 5.06 but without giving effect to this clause (f) in such calculation)
for any period. EBITDA shall be calculated for each period, on a pro forma
basis, after giving effect to, without duplication, (x) any Acquisition or
(y) any Capital Expansion Project (based on the percentage of completion of such
Capital Expansion Project), in each case, occurring during each period
commencing on the first day of such period to and including the date of such
transaction or percentage of completion of such Capital Expansion Project to be
included in EBITDA, as the case may be (the “Reference Period”) and, regardless
of whether or not such acquired Property or Property under construction was
operated during such Reference Period, as if such Acquisition or Capital
Expansion Project (based on the percentage of completion of such Capital
Expansion Project) occurred or was completed on the first day of the Reference
Period. In making the calculation contemplated by the preceding sentence, EBITDA
generated or to be generated by such acquired Person, by such acquired

 

  9   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Property or by such Property under construction (based on the percentage of
completion of the applicable Capital Expansion Project) shall be determined in
good faith by the Borrower based on reasonable assumptions; provided, however,
that (A) at no one time may such pro forma adjustments to EBITDA for Capital
Expansion Projects exceed twenty percent (20%) of the EBITDA for the Borrower
and its Subsidiaries on a Consolidated basis prior to such adjustment, (B) no
such pro forma adjustments shall be allowed unless, not less than thirty
(30) days after the end of such period (or such shorter time period as the
Administrative Agent may agree), the Administrative Agent shall have received
such written documentation as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent,
supporting such pro forma adjustments, and (C) such pro forma adjustments to
EBITDA with respect to any Capital Expansion Project shall be reduced in future
periods if such Capital Expansion Project is not completed by, or if the
estimated date by which such construction to be completed is beyond, a date that
is more than 90 days beyond the Scheduled Completion Date for such Capital
Expansion Project, such reduction to be reflected in the next Compliance
Certificate to be delivered to the Administrative Agent and the Lenders on or
after the date such Capital Expansion Project is not so completed or it is
determined that such Capital Expansion Project will not be so completed and to
be in an amount equal to the product of (i) the applicable percentage reduction
rate relating to the number of days of delay as set forth below and (ii) the
amount of the pro forma EBITDA attributable to such Property:

 

Delay or estimated delay,

whichever is greater

  

Applicable Percentage

Reduction Rate

> 90 days but £ 180 days

     25%

> 180 days but £ 270 days

     50%

> 270 days but £ 365 days

     75%

> 365 days

   100%

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which all of the conditions precedent set
forth in Section 3.01 have been satisfied or waived in accordance with
Section 9.01.

“Eligible Assignee” means any commercial bank or other financial institution
approved by the Administrative Agent and, if no Default or Event of Default
shall have occurred and be continuing, the Borrower, which approval in each case
shall not be unreasonably withheld, delayed or conditioned and shall be deemed
to have been given by the Borrower if the Borrower shall not have objected to
such Eligible Assignee within ten (10) Business Days after notice thereof;
provided, no Defaulting Lender nor any of its Affiliates shall be an Eligible
Assignee; provided further, no natural Person (or a holding company, investment
vehicle, trust for, or owned and operated for the benefit of, a natural Person)
shall be an Eligible Assignee.

 

  10   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Energy Policy Act” means the Energy Policy Act of 1992, Pub.L. No. 102-486, 106
Stat. 2776 (codified as amended in scattered sections of 15, 16, 25, 20, 42
U.S.C.).

“Environment” shall have the meaning set forth in CERCLA.

“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim, demand, or proceeding, order, decree, consent
agreement or written notice of potential or actual responsibility or violation
which seeks to impose liability under any Environmental Law.

“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, including without limitation CERCLA, or
relating to: (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) the safety or health (as it relates to exposure to Hazardous Substances) of
employees; or (c) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of, or exposure to, Hazardous
Substances.

“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.

“EPA” means the United States Environmental Protection Agency.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time-to-time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time-to-time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office)
or such other office of such Lender as such Lender may from time to time specify
to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum reported by
Bloomberg L.P. in its index of rates (or any successor to or substitute for such
index, providing rate quotations comparable to those currently provided on such
page of such index, as reasonably determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits in the approximate amount of
such Eurodollar Rate Advance with a maturity comparable to such Interest Period
for such Eurodollar Rate

 

  11   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Advance. In the event that such rate is not available at such time for any
reason, then the “Eurodollar Rate” with respect to such Eurodollar Rate Advance
for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered to
prime banks by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period. If the Eurodollar Rate determined as provided in this
definition with respect to any Eurodollar Rate Advance for any Interest Period
would be less than 0.00% per annum, then the Eurodollar Rate with respect to
such Eurodollar Rate Advance for such Interest Period shall be deemed to be
0.00% per annum.

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.07(b).

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time-to-time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Event of Default” has the meaning specified in Section 7.01.

“Excluded Pari Passu Hedging Obligations” means, with respect to any Loan Party
individually determined on a Loan Party by Loan Party basis, any Obligations in
respect of any Lender Hedging Agreement if, and solely to the extent that, all
or a portion of the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Obligations in respect of any
Lender Hedging Agreement (or any guarantee thereof) is or becomes illegal under
the Commodity Exchange Act by virtue of such Loan Party’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such guarantee or grant of a security interest becomes
effective with respect to such related Obligations in respect of any Lender
Hedging Agreement. If any Obligations in respect of any Lender Hedging Agreement
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Obligations in respect of any Lender
Hedging Agreement that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Property” means the Properties described on Schedule 1.01(c) attached
hereto.

“Excluded Subsidiaries” means (a) each JV Entity, (b) any subsidiary of an
Excluded Subsidiary so long as such subsidiary is identified in writing to the
Administrative Agent, and (c) any newly-formed or acquired subsidiary that is
identified in writing to the Administrative Agent as being established as an
“Excluded Subsidiary”; provided that, the Borrower and its Subsidiaries may not
establish or designate a subsidiary (“Proposed Excluded Subsidiary”) as an
“Excluded Subsidiary” pursuant to the preceding clauses (b) or (c) unless
(i) the Borrower or Subsidiary establishing or designating such Proposed
Excluded Subsidiary owns less than all of the equity interests of such Proposed
Excluded Subsidiary, (ii) such Proposed Excluded Subsidiary is not required to
be a Guarantor under the terms of this Agreement, and (iii) no Default or Event
of Default shall occur before and after giving effect to the establishment or
designation of such Proposed Excluded Subsidiary and the related Investments
therein. Excluded Subsidiaries will be treated in the financial statements of
the Borrower and its Subsidiaries in accordance with Section 1.03(b).

 

  12   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Excluded Taxes” has the meaning specified in Section 2.12(a).

“Existing Commitments” has the meaning specified in Section 2.18(a).

“Existing Credit Documents” has the meaning specified in the recitals hereto.

“Existing Indebtedness” has the meaning specified in the recitals hereto.

“Existing Lenders” has the meaning specified in the recitals hereto.

“Existing Security Documents” has the meaning specified in the recitals hereto.

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Extended Commitments” has the meaning specified in Section 2.18(a).

“Extending Lenders” has the meaning specified in Section 2.18(b).

“Extension Amendment” has the meaning specified in Section 2.18(d).

“Extension Confirmation Date” has the meaning specified in Section 2.18(b).

“Extension Effective Date” has the meaning specified in Section 2.18(b).

“Extension Request” has the meaning specified in Section 2.18(a).

“FATCA” means the Foreign Account Tax Compliance Act of 2009, Sections 1471
through 1474 of the Code and any regulations or official interpretations
thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for any such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it, with the consent of the Borrower, which consent shall not be
unreasonably withheld; provided, if the Federal Funds Rate determined as
provided in this definition for any period would be less than 0.00% per annum,
then the Federal Funds Rate for such period shall be deemed to be 0.00% per
annum.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” has the meaning specified in Section 2.06(b).

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Final Maturity Date” means the Initial Maturity Date, and, with respect to any
Extending Lender, as such may be extended by such Lender pursuant to
Section 2.18.

 

  13   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Finance Corp” means Holly Energy Finance Corp., a Delaware corporation.

“Financial Statements” means the unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended
March 31, 2017, and the related unaudited consolidated statements of income,
operations, changes in partners’ capital, retained earnings, and cash flows of
the Borrower and its consolidated Subsidiaries for the three months then ended,
copies of which have been delivered to the Administrative Agent and the Lenders.

“Fitch” means Fitch, Inc.

“Flood Insurance Regulations” means (i) the National Flood Insurance Act of
1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004,
(v) the Biggert-Waters Flood Insurance Reform Act of 2012, and (vi) the
Homeowner Flood Insurance Affordability Act of 2014 and the regulations issued
in connection therewith by the Office of the Controller of the Currency, the
Federal Reserve Board and other Governmental Authorities, each as it may be
amended, reformed or otherwise modified from time to time.

“Frontier JV” means Frontier Aspen LLC, a Delaware limited liability company, or
another joint venture which owns the Frontier Pipeline.

“Frontier JV Holdco” means one or more direct or indirect Subsidiaries of the
Ultimate General Partner which hold the Ultimate General Partner’s Equity
Interests in the Frontier JV. As of the Effective Date, the Frontier JV Holdco
is HEP Casper SLC LLC, a Delaware limited liability company.

“Frontier Pipeline” means the approximately 289 mile pipeline system for the
shipment of crude oil from Casper, WY to Frontier Station, UT.

“Funded Debt” of any Person means (a) Debt of such Person as described in
clauses (a), (b), (d) and (e) of the definition of “Debt” in this Section 1.01
and (b) Debt of such Person as described in clauses (h) and (i) of the
definition of “Debt” in this Section 1.01 but only with respect to the
indebtedness referred to in clauses (a), (b), (d) and (e) of such definition.

“Future JV” means a joint venture formed by a Future JV Holdco and one or more
third parties after the date of this Agreement in accordance with
Section 6.06(g) or Section 6.06(l), as applicable.

“Future JV Holdco” means any direct or indirect Subsidiary of the Ultimate
General Partner formed to hold an Equity Interest in a Future JV pursuant to an
Investment made in accordance with Section 6.06(g) or Section 6.06(l), as
applicable.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“General Partner” means HEP Logistics Holdings, L.P., a Delaware limited
partnership, the sole general partner of the Borrower.

“Governmental Authority” means any foreign governmental authority (including any
supra national bodies such as the European Union or the European Central Bank),
the United States of America, any state of the United States of America and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
any Lender, the Borrower, any Guarantor or any of their respective Properties.

 

  14   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Guarantor” means, as of the date of this Agreement, each of the Persons listed
on Schedule 1.01(d), and thereafter, (a) each of the present and future direct
and indirect Material Subsidiaries of the Borrower other than the Excluded
Subsidiaries but including each Holdco Entity, and (b) each direct obligor or
guarantor of Permitted Note Debt. “Guarantors” means all such guarantors
collectively.

“Guaranty” means the Second Amended and Restated Guaranty executed by each
Guarantor, in substantially the form of the attached Exhibit D, as such may be
amended from time to time in accordance with its terms.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, Hydrocarbons, radionuclides, wastes and
radioactive materials.

“Holdco Entity” means each of UNEV JV Parent/Holdco, Cheyenne JV Holdco,
Frontier JV Holdco, Osage JV Holdco, SLC JV Holdco, and any Future JV Holdco.
“Holdco Entities” means each Holdco Entity collectively.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

“Indemnified Liabilities” has the meaning set forth in Section 9.07.

“Initial Maturity Date” means July 27, 2022.

“Interest Coverage Ratio” means, for the Borrower and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) EBITDA
for the four-fiscal quarter period then ended to (b) Interest Expense for the
four-fiscal quarter period then ended. To the extent that the EBITDA included in
the calculation of the Interest Coverage Ratio for any period shall include pro
forma amounts in connection with the Acquisition of any Person during such
period, and in connection with such Acquisition any Debt is incurred or assumed
by the Borrower or any of its Subsidiaries, then Interest Expense shall also
include pro forma amounts with respect to the Debt so incurred or assumed for
such four-fiscal quarter period then ended.

“Interest Expense” means, for a Person and its Subsidiaries determined on a
Consolidated basis, for any period, the total interest, letter of credit fees,
and other fees incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all as determined in conformity with GAAP.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Advance or the date of
the Conversion of any Alternate Base Rate Advance into such an Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.02 and thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.02. The duration of each such Interest Period
shall be one, two, three or six months, or if available to all Lenders, 7 days,
14 days or nine months, in each case as the Borrower may, upon notice received
by the Administrative Agent

 

  15   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

not later than 11:00 a.m. (Dallas, Texas time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“Intermediate Products” means crude oil, gas oil, diesel, kerosene, casinghead,
naphtha, normal butane and isobutene, and other similar products.

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act, Chapter 104, 24 Stat. 379 (codified as amended in scattered
sections of 49 U.S.C.).

“Interstate Pipelines” has the meaning set forth in Section 4.18(a).

“Investment” has the meaning set forth in Section 6.06.

“Investment Grade Date” means the first date on which (a) at least two of S&P,
Moody’s and Fitch first maintain an Investment Grade Rating and (b) the Borrower
notifies the Administrative Agent in writing of such Investment Grade Rating.

“Investment Grade Rating” means a rating maintained with respect to Borrower’s
senior unsecured indebtedness equal to or more favorable than (x) Baa3 (or then
equivalent grade) or better from Moody’s, (y) BBB- (or then equivalent grade) or
better from S&P or (z) BBB- (or then equivalent grade) or better from Fitch, in
each such case with a stable or better outlook.

“Issuing Bank” means Wells Fargo or any other Lender reasonably acceptable to
the Administrative Agent and Borrower that agrees in writing to be an Issuing
Bank and that issues a Letter of Credit hereunder, and any successor issuing
bank pursuant to Section 8.06.

“JV Entity” means each of UNEV JV, Cheyenne JV, Frontier JV, Osage JV, SLC JV
and any Future JV. “JV Entities” means each JV Entity, collectively.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations D, T, U and
X.

“Lender” means a party to this Agreement that (a) is an Existing Lender or a
financial institution that became a party hereto as a lender on the date hereof,
or (b) is an Eligible Assignee or an Approved Affiliate that became a party
hereto pursuant to Sections 2.14, 2.15 or 9.06.

“Lender Hedging Agreement” means (a) a Swap Contract between the Borrower, any
Guarantor or any of their Subsidiaries and a counterparty that, at the time that
such Swap Contract was entered into, was a Lender or an Affiliate of a Lender;
and (b) a Swap Contract between the Borrower, any Guarantor

 

  16   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

or any of their Subsidiaries and a counterparty which Swap Contract is in
existence at the time such counterparty (or an Affiliate thereof) becomes a
Lender; provided that any transaction or confirmation under any Swap Contract
entered into (i) after such swap counterparty ceases to be a Lender or an
Affiliate of a Lender or (ii) after assignment by such swap counterparty to
another swap counterparty that is not a Lender or an Affiliate of a Lender shall
not constitute a Lender Hedging Agreement. In addition, for the avoidance of
doubt, all Swap Contracts in existence on the Effective Date between the
Borrower, any Guarantor or any of their Subsidiaries and any Lender or any
Affiliate of a Lender shall constitute Lender Hedging Agreements.

“Letter of Credit” means, individually, any letter of credit issued by an
Issuing Bank which is subject to this Agreement and “Letters of Credit” means
all such letters of credit collectively.

“Letter of Credit Application” means an Issuing Bank’s standard form letter of
credit application for a standby letter of credit which has been executed by the
Borrower and accepted by the applicable Issuing Bank in connection with the
issuance of a Letter of Credit.

“Letter of Credit Commitment” means, as to any Issuing Bank, the obligation of
such Issuing Bank to issue Letters of Credit for the account of the Borrower or
one or more of its Subsidiaries from time to time in an aggregate amount equal
to (a) for Wells Fargo Bank, National Association, $50,000,000 and (b) for any
other Issuing Bank becoming an Issuing Bank after the Effective Date, such
amount as separately agreed to in a written agreement between the Borrower and
such Issuing Bank (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case of clauses (a) and (b) above,
any such amount may be changed after the Effective Date in a written agreement
between the Borrower and such Issuing Bank (which such agreement shall be
promptly delivered to the Administrative Agent upon execution); provided that
the Letter of Credit Commitment with respect to any Person that ceases to be an
Issuing Bank for any reason pursuant to the terms hereof shall be $0 (subject to
the Letters of Credit of such Person remaining outstanding in accordance with
the provisions hereof).

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time, plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Letter of Credit Sublimit” means, as of the Effective Date, $50,000,000;
provided, the Borrower may elect to increase the Letter of Credit Sublimit up to
an amount equal to the lesser of (a) an amount equal to the aggregate Letter of
Credit Commitments and (b) $150,000,000.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).

“Liquid Investments” means (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States

 

  17   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

having maturities of not more than twenty-four (24) months from the date of
acquisition; (b) corporate and bank debt of an issuer rated at least A- (or then
equivalent grade) by S&P or A3 (or then equivalent grade) by Moody’s at the time
of acquisition and having maturities of not more than twenty-four (24) months
from the date of acquisition; (c) interest bearing deposit and money market
accounts, certificates of deposit, time deposits, Eurodollar time deposits, or
bankers’ acceptances, having in each case a tenor of not more than twenty-four
(24) months from the date of acquisition, issued by any U.S. commercial bank or
any branch or agency of a non-U.S. commercial bank licensed to conduct business
in the United States having combined capital and surplus of not less than
$500,000,000; (d) taxable or tax-exempt commercial paper of an issuer rated at
least A-2 (or then equivalent grade) by S&P or P-2 (or then equivalent grade) by
Moody’s at the time of acquisition, or guaranteed by a letter of credit issued
by a financial institution meeting the requirements in clause (c) above and in
either case having a tenor of not more than 270 days; (e) taxable and tax-exempt
municipal securities rated at least A- (or then equivalent grade) by S&P or A3
(or then equivalent grade) by Moody’s, having maturities of not more than
twenty-four (24) months from the date of acquisition; (f) repurchase agreements
relating to any of the investments listed in clauses (a) through (e) above with
a market value at least equal to the consideration paid in connection therewith,
with any Person who regularly engages in the business of entering into
repurchase agreements and has a combined capital and surplus of not less than
$500,000,000 whose long term securities are rated at least A- (or then
equivalent grade) by S&P or A3 (or then equivalent grade) by Moody’s at the time
of acquisition; (g) asset-backed securities having as the underlying asset
securities issued or guaranteed by the Federal Home Loan Mortgage Corporation or
the Federal National Mortgage Association rated at least A- (or then equivalent
grade) by S&P or A3 (or then equivalent grade) by Moody’s at the time of
acquisition and having maturities of not more than twenty-four (24) months from
the date of acquisition; (h) money market mutual or similar funds substantially
all of whose assets are invested in the types of assets described in clauses
(a) through (g) above; and (i) any other investments permitted by the Borrower’s
investment policy, as such investment policy may be modified from time to time
after the Effective Date, that have been approved by the Administrative Agent in
its sole discretion.

“Loan Parties” means, collectively, the Borrower and each Guarantor, and “Loan
Party” means any one of the foregoing.

“Majority Lenders” means, at any time, Lenders holding at least fifty-one
percent (51%) of the then aggregate unpaid principal amount of the Notes held by
the Lenders and the Letter of Credit Exposure of the Lenders at such time;
provided that if no such principal amount or Letter of Credit Exposure is then
outstanding, “Majority Lenders” shall mean Lenders having at least fifty-one
percent (51%) of the aggregate amount of the Commitments at such time. For
purposes of this Agreement and the other Credit Documents, Defaulting Lenders
shall be excluded for purposes of making a determination of Majority Lenders.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, operations or properties of (i) the Borrower and
its Subsidiaries, taken as a whole, or (ii) the Parent, the General Partner, the
Ultimate General Partner and their respective Subsidiaries (other than the
Borrower and its Subsidiaries), taken as a whole, (b) the ability of the
Borrower or any of its Subsidiaries to perform its or their, as applicable,
obligations under any Credit Document to which it is a party, or (c) the
validity or enforceability of any of the Credit Documents or the rights or
remedies of the Lenders or the Administrative Agent under any of the Credit
Documents.

“Material Collateral Threshold” means assets which in the aggregate represent
less than ten percent (10%) of Borrower’s Consolidated (excluding Excluded
Subsidiaries) Net Tangible Assets and less than ten percent (10%) of Borrower’s
Consolidated (excluding Excluded Subsidiaries) EBITDA.

 

  18   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Material Contracts” means, collectively, any material documents, agreements or
instruments (a) to which the Borrower or any of its Subsidiaries or any
Guarantor is a party, (b) which are not cancelable by such party upon notice of
thirty (30) days or less without liability for further payment other than
nominal penalty and (c) which, if terminated or cancelled, could reasonably be
expected to have a Material Adverse Effect.

“Material Subsidiary” means a direct or indirect Subsidiary of the Borrower
which individually or in aggregate represent more than ten percent (10%) of
Borrower’s Consolidated (excluding Excluded Subsidiaries and their subsidiaries)
Net Tangible Assets or more than ten percent (10%) of Borrower’s Consolidated
(excluding Excluded Subsidiaries and their subsidiaries) EBITDA, and “Material
Subsidiaries” means all such Material Subsidiaries collectively.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each of the mortgages or deeds of trust
executed by the Borrower, any Guarantor or any of their Subsidiaries in favor of
the Administrative Agent for its benefit and the ratable benefit of the Lenders
and Affiliates of Lenders with respect to Banking Service Obligations and
counterparties to Lender Hedging Agreements or any amendments thereto in
substantially the form of the attached Exhibit E or such other form reasonably
acceptable to the Administrative Agent and the mortgagor party thereto, as the
same may be amended, modified or supplemented from time-to-time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Navajo Refining” means HollyFrontier Navajo Refining LLC, a Delaware limited
liability company formerly known as Navajo Refining Company, L.L.C. and the
successor in interest to Navajo Refining Company, L.P.

“Net Income” means, for any period for which such amount is being determined,
the Consolidated net income of a Person and its Subsidiaries, as determined in
accordance with GAAP consistently applied, excluding, however, any net gain or
loss from extraordinary or non-recurring items, including but not limited to any
net gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets other than in the ordinary course of business.

“Net Tangible Assets” means, the total assets of a Person, minus (a) all current
liabilities (excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed and
(ii) current maturities of long-term debt) and (b) the value (net of any
applicable reserves) of all goodwill, trade names, trademarks, patents and other
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed fiscal quarter, prepared in
accordance with GAAP.

“New Lender Agreement” means a New Lender Agreement, substantially in the form
of the attached Exhibit F or such other form, including, without limitation, an
amendment to this Agreement, reasonably acceptable to the Administrative Agent,
among the Borrower, the Administrative Agent, and a new financial institution
making a Commitment pursuant to Section 2.14 of this Agreement.

“Non-Consenting Lender” has the meaning specified in Section 9.01.

 

  19   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Non-Extending Lender” has the meaning specified in Section 2.18(b).

“Non-U.S. Lender” has the meaning specified in Section 2.12(c).

“Note” means, if any, a promissory note of the Borrower payable to any Lender,
in substantially the form of the attached Exhibit G or other form reasonably
acceptable to the Administrative Agent and such Lender, evidencing indebtedness
of the Borrower to such Lender resulting from Advances owing to such Lender.

“Notice of Borrowing” means a notice of borrowing in substantially the form of
the attached Exhibit H or such other form reasonably acceptable to the
Administrative Agent, in each case signed by a Responsible Officer.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in substantially the form of the attached Exhibit I or such other
form reasonably acceptable to the Administrative Agent, in each case signed by a
Responsible Officer.

“Obligations” means (a) the principal, interest, fees, Letter of Credit
commissions, charges, expenses, attorneys’ fees and disbursements, indemnities
and any other amounts payable by any Loan Party to the Administrative Agent, the
Issuing Banks and the Lenders under the Credit Documents, including without
limitation, the Letter of Credit Obligations and (b) any amount in respect to
any of the foregoing that the Administrative Agent, any Issuing Bank or any
Lender, in its sole discretion, elects to pay or advance on behalf of any Loan
Party after the occurrence and during the continuance of an Event of Default. In
addition, all references to the “Obligations” in the Security Documents and in
Sections 2.16, 7.05, 8.03 and 9.21 of this Agreement shall, in addition to the
foregoing, also include all present and future indebtedness, liabilities, and
obligations of any Loan Party (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any counterparty to a Lender Hedging
Agreement pursuant to such Lender Hedging Agreement (including guarantees
thereof) or to any Lender or any Affiliate of a Lender with respect to Banking
Service Obligations; provided that solely with respect to any Guarantor that is
not an “eligible contract participant” under the Commodity Exchange Act,
Excluded Pari Passu Hedging Obligations of such Guarantor shall in any event be
excluded from “Obligations” owing by such Guarantor. It is expressly agreed that
Excluded Pari Passu Hedging Obligations shall not be treated as Obligations for
purposes of the provisions for acceleration in Article VII and for adjustments
and set-off in Section 7.05.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Omnibus Agreement” means that certain Seventeenth Amended and Restated Omnibus
Agreement dated as of January 18, 2017, effective January 1, 2017, by and among
the Parent, the Borrower and the other Holly Entities (as defined therein) party
thereto, and the other Partnership Entities (as defined therein) party thereto,
as amended, modified or supplemented from time to time in accordance with
Section 6.09.

“Operating” means Holly Energy Partners-Operating, L.P., a Delaware limited
partnership.

“Operating GP” means HEP Logistics GP, L.L.C., a Delaware limited liability
company, the general partner of Operating.

“Osage JV” means Osage Pipe Line Company LLC, a Delaware limited liability
company, or other joint venture which owns the Osage Pipeline.

 

  20   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Osage JV Holdco” means one or more direct or indirect Subsidiaries of the
Ultimate General Partner which hold the Ultimate General Partner’s Equity
Interests in the Osage JV. As of the Effective Date, the Osage JV Holdco is El
Dorado Osage LLC, a Delaware limited liability company.

“Osage Pipeline” means the approximately 130-mile pipeline system for the
shipment of crude oil from Cushing, OK to El Dorado, KS.

“Other Taxes” has the meaning specified in Section 2.12(a).

“Parent” means HollyFrontier Corporation, a Delaware corporation, formerly known
as Holly Corporation and successor by merger with Frontier Oil Corporation.

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of Holly Energy Partners, L.P. dated as of July 13, 2004
among the General Partner, the Parent and the other limited partners party
thereto, as amended by Amendment No. 1 dated as of February 28, 2005, Amendment
No. 2 dated as of July 6, 2005, Amendment No. 3 dated as of April 11, 2008,
Amendment No. 4 dated as of January 16, 2013, Amendment No. 5 dated as of
June 13, 2016, and as the same may be amended, modified or supplemented in
accordance with the terms of Section 6.09.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Holders” means (a) Lamar Norsworthy, David Norsworthy, Nona Barrett,
Betty Regard, Margaret Simmons and Suzanne Bartolucci, (b) the parents, spouses,
children and other lineal descendants of any Person listed in clause (a), and
(c) any estate or any trust established for the benefit of any one or more of
the Persons described in clauses (a) and (b).

“Permitted Liens” has the meaning set forth in Section 6.01.

“Permitted Note Debt” means (i) the 6% senior notes due August 1, 2024 issued by
the Borrower and Finance Corp and (ii) Debt in connection with unsecured senior
notes issued by the Borrower, Finance Corp or any of their wholly owned
Subsidiaries; provided that with respect to senior notes described in clause
(ii) above (a) after giving effect to the issuance of such notes, there would be
no Default under this Agreement, (b) such notes’ scheduled maturity is no
earlier than three months after the Final Maturity Date, (c) the weighted
average life of such notes is greater than the weighted average life of the
principal amount of the Obligations, and (d) no indenture or other agreement
governing such notes contains financial maintenance covenants or other covenants
or events of default that are materially more restrictive on the Borrower or any
of its Subsidiaries than those contained in this Agreement or in the existing
note documents related to the senior notes described in clause (i) above.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability partnership, limited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof or any trustee,
receiver, custodian or similar official.

“Pipeline Systems” means (a) the Refined Products pipelines, crude and gathering
lines and the Intermediate Products pipelines that are owned or leased by
Borrower or any of its Subsidiaries and that are used by Borrower and its
Subsidiaries in the Business, and (b) any other pipelines owned or leased by the
Borrower or any Subsidiary of the Borrower that are used in the Business.

 

  21   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Pipelines and Terminals Agreement” means:

(i) Amended and Restated Master Systems Operating Agreement, effective
February 22, 2016, by and among the Borrower, Parent, Operating and certain
subsidiaries of Parent;

(ii) Amended and Restated Operating Agreement (Woods Cross), effective
February 1, 2017, by and between Operating and HollyFrontier Woods Cross
Refining LLC;

(iii) Gas Transportation Agreement between Navajo Refining and Operating dated
March 1, 2009, as amended by that certain Amendment to Gas Transportation
Agreement dated May 1, 2009;

(iv) Amended and Restated Master Tolling Agreement (Operating Assets) among
HollyFrontier El Dorado Refining LLC, HollyFrontier Woods Cross Refining LLC and
Operating dated November 1, 2016, as amended by Amendment to Amended and
Restated Master Tolling Agreement (Operating Assets) dated January 1, 2017;

(v) Master Tolling Agreement (Refinery Assets) among HollyFrontier El Dorado
Refining LLC, Parent, Operating and Borrower dated November 5, 2015, as amended
by Amendment to Master Tolling Agreement (Refinery Assets) dated January 1,
2017;

(vi) Third Amended and Restated Master Throughput Agreement between
HollyFrontier Refining & Marketing LLC and Operating dated January 1, 2017;

(vii) Third Amended and Restated Crude Pipelines and Tankage Agreement among
HollyFrontier Woods Cross Refining LLC, HollyFrontier Refining & Marketing LLC,
Navajo Refining, HEP Pipeline, L.L.C., HEP Woods Cross, L.L.C. and Operating
dated March 12, 2015;

(viii) Amended and Restated Intermediate Pipelines Agreement between Parent and
Navajo Refining and the Borrower, Operating, HEP Pipeline, L.L.C.,
Lovington-Artesia, L.L.C., the General Partner, the Ultimate General Partner,
and Operating GP dated June 1, 2009, as amended by Amendment to Amended and
Restated Intermediate Pipelines Agreement dated December 1, 2010;

(ix) Second Amended and Restated Throughput Agreement (Tucson Terminal) between
HollyFrontier Refining & Marketing LLC and HEP Refining, L.L.C. and Operating
dated June 1, 2013;

(x) Tulsa Equipment and Throughput Agreement between HollyFrontier Tulsa
Refining LLC and HEP Tulsa LLC dated August 1, 2009, as amended by Amendment to
Tulsa Equipment and Throughput Agreement dated December 9, 2010; and

(xi) Second Amended and Restated Refined Products Pipeline and Terminals
Agreement between HollyFrontier Refining & Marketing LLC and Operating dated
February 22, 2016;

each, as amended, modified or supplemented from time to time in accordance with
Section 6.09.

“Plan” means an employee benefit plan maintained for employees of the Borrower
or any member of the Controlled Group and covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code.

 

  22   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Pledge Agreement” means a Second Amended and Restated Pledge Agreement among
the Borrower, any applicable Guarantor and the Administrative Agent in
substantially the form of the attached Exhibit J, as it may be amended, modified
or supplemented from time to time.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.

“Prior Credit Agreement” has the meaning specified in the recitals hereto.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Pro Rata Share” means, at any time with respect to any Lender with a
Commitment, either (a) the ratio (expressed as a percentage) of such Lender’s
Commitment at such time to the aggregate Commitments at such time or (b) if such
Lender’s Commitment has been terminated, the ratio (expressed as a percentage)
of such Lender’s aggregate outstanding Advances plus such Lender’s Letter of
Credit Exposure at such time to the sum of the outstanding Advances plus the
Letter of Credit Exposure of all the Lenders at such time.

“Qualified ECP Guarantor” means in respect of any Lender Hedging Agreement, each
Loan Party that (a) has total assets exceeding $10,000,000 at the time any
guaranty of obligations under such Lender Hedging Agreement becomes effective or
(b) otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Acquisition” means any Acquisition made by the Borrower or any of
its Subsidiaries which exceeds $50,000,000.

“Qualifying Acquisition Period” means, upon Borrower’s election pursuant
to written notice by the Borrower to the Administrative Agent within thirty
(30) days after the consummation of a Qualifying Acquisition, (a) the fiscal
quarter during which the Borrower or any of its Subsidiaries consummates such
Qualifying Acquisition and (b) the two fiscal quarters immediately following the
fiscal quarter described in clause (a); provided, however, that (i) no more than
one Qualifying Acquisition Period may be in effect at any one time, (ii) no
Qualifying Acquisition Period may become effective if the Borrower fails to
timely elect such Qualifying Acquisition Period, and (iii) no more than one
Qualifying Acquisition Period may be elected with respect to any particular
Qualifying Acquisition.

“Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other products refined, separated,
fractionated, settled and dehydrated from any Hydrocarbon or other petroleum
products.

“Register” has the meaning set forth in paragraph (c) of Section 9.06.

 

  23   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Regulations D, T, U, and X” means Regulations D, T, U, and X of the Federal
Reserve Board, as each of the same is from time-to-time in effect, and all
official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower and the
Guarantors to reimburse an Issuing Bank for amounts paid by such Issuing Bank
under Letters of Credit as established by the Letter of Credit Applications and
Section 2.13(d).

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, any Senior Vice President, any Vice President, Treasurer or
Assistant Treasurer of the Ultimate General Partner, General Partner or
Borrower, as applicable.

“Restricted Debt Payment” has the meaning set forth in clause (b) of the
definition of “Restricted Payment”.

“Restricted Payment” means (a) the making by the Borrower of any direct or
indirect dividends or other distributions (in cash, Property, or otherwise), on
or in respect of, or any direct or indirect payment of any kind or character in
consideration for or otherwise in connection with any retirement, purchase,
redemption, or other acquisition of, any Equity Interests of the Borrower, other
than dividends or distributions payable in the Borrower’s Equity Interest,
(b) the making by the Borrower, any of its Subsidiaries or any Holdco Entity of
any principal or interest payments (in cash, Property or otherwise) on, or
redemptions of, any subordinated debt of the Borrower or any of its Subsidiaries
(Restricted Payments described in this clause (b), each a “Restricted Debt
Payment”), or (c) the making by any Holdco Entity that is not a Subsidiary of
the Borrower of any direct or indirect dividends or other distributions (in
cash, Property, or otherwise), on or in respect of, or any direct or indirect
payment of any kind or character in consideration for or otherwise in connection
with any retirement, purchase, redemption, or other acquisition of, any Equity
Interests of such Holdco Entity, other than dividends or distributions payable
in such Holdco Entity’s Equity Interest or on account of any net profits
interest, net working capital adjustment or any earn-out payments in connection
with any Investment permitted pursuant to Section 6.06.

“Revolver Termination Date” means the earlier of (a) the Final Maturity Date and
(b) the acceleration of the maturity of the Advances and the termination of the
Lender’s obligations to provide Advances pursuant to Article VII.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sanctioned Country” has the meaning specified in Section 4.25(a).

“Sanctioned Person” has the meaning specified in Section 4.25(a).

“Sanctions” means any comprehensive economic or financial sanctions or trade
embargoes enacted, administered, imposed or enforced by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

 

  24   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“Scheduled Completion Date” means, with respect to any Capital Expansion
Project, the date indicated as the Borrower’s or any Subsidiary’s good faith
estimate of the scheduled date of the completion of such Capital Expansion
Project in the first Compliance Certificate delivered to the Administrative
Agent and the Lenders pursuant to Sections 5.06(b) or 5.06(c) which includes the
first calculation of pro forma EBITDA for such Capital Expansion Project.

“SEC” means the United States Securities and Exchange Commission.

“Security Agreement” means a Second Amended and Restated Security Agreement
among the Borrower, the Guarantors and the Administrative Agent in substantially
the form of the attached Exhibit K, as it may be amended, modified or
supplemented from time to time.

“Security Documents” means, collectively, (a) the Pledge Agreement, (b) the
Security Agreement, (c) the Mortgages, (d) each other agreement, amendment,
supplement, acknowledgement, instrument or other document executed at any time
in connection with the Pledge Agreement, the Security Agreement or the
Mortgages, and (e) each other agreement, instrument or document executed at any
time in connection with securing the Obligations.

“Senior Debt” means, as of any date of determination, for the Borrower and its
Subsidiaries on a Consolidated basis, without duplication, as of the end of any
fiscal quarter, the Funded Debt for the Borrower and its Subsidiaries on a
Consolidated basis minus any unsecured Funded Debt, in each case as of the end
of such fiscal quarter.

“Senior Leverage Ratio” means, for the Borrower and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Senior
Debt for the Borrower and its Subsidiaries on a Consolidated basis as of the end
of such fiscal quarter to (b) EBITDA for the four-fiscal quarter period then
ended.

“SLC JV” means SLC Pipeline LLC, a Delaware limited liability company, or other
joint venture which owns the SLC Pipeline.

“SLC JV Holdco” means one or more direct or indirect Subsidiaries of the
Ultimate General Partner which hold indirectly or directly the Ultimate General
Partner’s Equity Interests in SLC JV. As of the Effective Date, the SLC JV
Holdco is HEP SLC, LLC, a Delaware limited liability company.

“SLC Pipeline” means the 95-mile intrastate pipeline system for the shipment of
crude oil from Wyoming and Utah into the Salt Lake City, Utah area.

“Specified Amendment” has the meaning assigned to such term in Section 2.18(d).

“Specified Deposit Account” means each deposit account of the Borrower and its
Subsidiaries, other than (a) accounts for which all or substantially all of the
deposits in which consist of amounts utilized to fund payroll, employee benefit
or tax obligations of the Borrower and its Subsidiaries, (b) fiduciary accounts,
(c) to the extent necessary or desirable to comply with the terms of a binding
purchase agreement, escrow accounts holding amounts on deposit in connection
with a binding purchase agreement to the extent that and for so long as such
amounts are refundable to the buyer, (d) “zero balance” accounts, (e) accounts
used solely to maintain the proceeds from a public equity offering by the
Borrower or the proceeds from the issuance of any Permitted Note Debt after the
Effective Date, and (f) other accounts so long as the aggregate average daily
maximum balance in any such other account over a 30-day period does not at any
time exceed $500,000; provided that the aggregate daily maximum balance for all
such bank accounts excluded pursuant to this clause (f) on any day shall not
exceed $2,500,000.

 

  25   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“State Pipeline Regulatory Agencies” means, collectively, the Railroad
Commission of Texas, the New Mexico Public Regulation Commission, the Idaho
Public Utilities Commission, any similar Governmental Authorities in other
jurisdictions, and any successor Governmental Authorities of any of the
foregoing.

“Subsidiary” means, with respect to any Person, any other Person, a majority of
whose outstanding Voting Securities is at the time directly or indirectly owned
by such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person; provided that, for purposes of this
Agreement and the other Credit Documents, the Excluded Subsidiaries shall not be
considered Subsidiaries of the Borrower and shall be accounted for in the
financial statements of the Borrower and its Subsidiaries in accordance with
Section 1.03(b).

“Swap Contract” means (a) any and all interest rate swap transactions, interest
rate protection agreements, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement and (c) any other
derivative agreement or other similar agreement or arrangement, in each case,
including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” has the meaning specified in Section 2.12(a).

“Terminals” means, collectively, (a) the Refined Products terminals and the
Intermediate Products terminals owned in whole or in part by the Borrower or any
of its Subsidiaries that are used in the Business and are integrated with the
Pipeline Systems or serve third-party common carrier pipelines or a third-party,
and (b) any other terminals, tankage, truck loading racks and loading racks
owned or leased by the Borrower or any of its Subsidiaries that are used in the
Business.

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

“Texas Intrastate Pipelines” has the meaning set forth in Section 4.18(b).

“Third Party Consent Limitation” shall mean that if, any right of way, easement,
lease or sublease, servitude, permit, license, or other instrument granting
Borrower or any Subsidiary or applicable Holdco Entity a possessory right to use
or occupy any real property owned by a third party prohibits or

 

  26   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

requires the consent of such third party as a condition to the creation of any
security interest in or Mortgage on Borrower’s or the applicable Subsidiary’s or
applicable Holdco Entity’s interest in such instrument, whether expressly within
such instrument or by operation of law, and such consent has not been obtained,
then Borrower or the applicable Subsidiary or applicable Holdco Entity shall not
be deemed to have granted, nor be required to grant, a security interest in or
Mortgage on and to Borrower’s or the applicable Subsidiary’s or applicable
Holdco Entity’s interest in such instrument; provided, that, if at any time the
grant of a security interest in or Mortgage on any such instrument shall no
longer be prohibited or consent to the creation of a security interest or
Mortgage therein has been obtained, then Borrower or the applicable Subsidiary
or applicable Holdco Entity shall at such time be deemed to have granted a
security interest in or Mortgage on such instrument; provided further, that,
unless and until the consent to the creation of security interest is obtained,
Borrower or the applicable Subsidiary or applicable Holdco Entity shall, to the
extent it may do so at law or pursuant to the provisions of the applicable
instrument, hold all benefit to be derived from such instruments in trust for
the Administrative Agent as additional security for payment of the obligations
described therein as being secured thereby; provided, further, that in the case
of any such instrument that is material to the business of Borrower or the
applicable Subsidiary or applicable Holdco Entity, it will use commercially
reasonable efforts to obtain the necessary third-party consent to the granting
of the security interest or Mortgage (but be required to use such commercially
reasonable efforts for a period of 90 days following the granting of a Mortgage
on related instruments for the same Pipeline System or Terminal asset(s)), and
upon obtaining such consent, the instrument will constitute Collateral;
and provided, further, that in no event, regardless of whether any such
instrument permits or prohibits the granting of a security interest in or
Mortgage on such instrument, will Borrower or any applicable Subsidiary or any
applicable Holdco Entity be required to obtain any consent from the
counter-party to such instrument that would permit in advance the assignment of
any such instrument following or in connection with a foreclosure or similar
action by Administrative Agent on its security interest in or Mortgage on such
instrument.

“Total Leverage Ratio” means, for the Borrower and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Funded
Debt for the Borrower and its Subsidiaries on a Consolidated basis as of the end
of such fiscal quarter minus unrestricted cash and Liquid Investments of the
Borrower and its Subsidiaries on such date in an aggregate amount not to exceed
$35,000,000 to (b) EBITDA for the four-fiscal quarter period then ended.

“Type” has the meaning set forth in Section 1.04.

“UCC” means the “Uniform Commercial Code” as the same may be in effect, from
time to time, in any state in which attachment, perfection, or priority of a
security interest in Collateral is governed by the law of such state.

“Ultimate General Partner” means Holly Logistic Services, L.L.C., a Delaware
limited liability company, the sole general partner of the General Partner.

“UNEV JV” means UNEV Pipeline LLC, a Delaware limited liability company, or
other joint venture which owns the UNEV Pipeline.

“UNEV JV Parent/Holdco” means one or more direct or indirect Subsidiaries of the
Ultimate General Partner which hold indirectly or directly the Ultimate General
Partner’s Equity Interests in UNEV JV. As of the Effective Date, the UNEV JV
Parent/Holdco consists of (a) HEP UNEV Holdings LLC, a Delaware limited
liability company and a direct Subsidiary of the Borrower, and (b) HEP UNEV
Pipeline LLC, a Delaware limited liability company and an indirect Subsidiary of
the Borrower.

 

  27   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

“UNEV Pipeline” means the approximately 400-mile Refined Products pipeline from
Salt Lake City, Utah to Las Vegas, Nevada.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated, including any Obligation
that is: (a) an obligation to reimburse an Issuing Bank for drawings not yet
made under a Letter of Credit issued by it for which funds in such amount as
required hereby have been deposited in the Cash Collateral Account; (b) any
other obligation (including any guarantee) that is contingent in nature; or
(c) an obligation to provide collateral to secure any of the foregoing types of
obligations.

“USA Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act of 2001.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Computation of Time Periods. In the Credit Documents in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03. Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the latest financial statements furnished to the
Lenders hereunder (which prior to the delivery of the first financial statements
under Section 5.06 hereof, shall mean the Financial Statements).

(b) Unless otherwise indicated, all financial statements of the Borrower and its
Subsidiaries (including the Holdco Entities), all calculations for compliance
with covenants in this Agreement and all calculations of any amounts to be
calculated under the definitions in Section 1.01 shall be based upon the
consolidated accounts of the Borrower and its Subsidiaries (including the Holdco
Entities) in accordance with GAAP and consistent with the principles applied in
the preparation of the latest financial statements furnished to the Lenders
hereunder which, prior to the delivery of the first financial statements under
Section 5.06 hereof, shall mean the Financial Statements (it being understood
that the Excluded Subsidiaries shall not be

 

  28   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

consolidated with the Borrower and its Subsidiaries (including the Holdco
Entities) for purposes of calculating compliance with any financial covenants
set forth in this Agreement but any amounts distributed by the Excluded
Subsidiaries and any joint venture (including, without limitation, the JV
Entities) directly or indirectly owned by the Borrower, any of its Subsidiaries
or any Holdco Entity to the Borrower or any of its Subsidiaries (including the
Holdco Entities but excluding any other Excluded Subsidiary) may be included in
any such calculation to the extent such distributed amounts are so received by
the Borrower and its Subsidiaries (including the Holdco Entities but excluding
any other Excluded Subsidiary)).

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and, as applicable, the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP;
and provided further that if at any time any change in GAAP would require that
operating leases entered into in the ordinary course of business be treated in a
manner similar to capital leases under GAAP, all financial covenants,
requirements and terms in this Agreement shall continue to be calculated or
construed as if such change in GAAP had not occurred and no operating lease
shall be treated as a Capital Lease for any purpose hereunder.

Section 1.04. Types of Advances and Borrowings. Advances are distinguished by
“Type.” The “Type” of an Advance refers to the determination whether such
Advance is a Eurodollar Rate Advance or Alternate Base Rate Advance.

Section 1.05. Miscellaneous. Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.

ARTICLE II

CREDIT FACILITIES

Section 2.01. Making the Advances.

(a) Advances. Each Lender having a Commitment severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances to the Borrower from
time to time on any Business Day during the period from the date of this
Agreement until the Revolver Termination Date in an aggregate outstanding amount
up to but not to exceed at any time outstanding its Commitment, as such amount
may be reduced pursuant to Section 2.03, 7.02, and 7.03 or increased pursuant to
Section 2.14, as applicable; provided, however that the aggregate outstanding
principal amount of all Advances plus the aggregate Letter of Credit Exposure
shall not at any time exceed the aggregate Commitments.

(b) Generally. Each Borrowing shall, in the case of Borrowings consisting of
Alternate Base Rate Advances, be in an aggregate amount not less than $500,000
and in integral multiples of $100,000 in excess thereof (except any Borrowing of
Alternate Base Rate Advances may be in an amount equal to the availability at
such time), and in the case of Borrowings

 

  29   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

consisting of Eurodollar Rate Advances, be in an aggregate amount not less than
$1,000,000 or in integral multiples of $500,000 in excess thereof, and in each
case shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments. Within the limits of
each Lender’s Commitment, and subject to the terms of this Agreement, the
Borrower may from time to time borrow, prepay, and reborrow Advances.

(c) Notes. If requested by any Lender, the indebtedness of the Borrower to such
Lender resulting from the Advances owing to such Lender shall be evidenced by a
Note of the Borrower payable to such Lender.

Section 2.02. Method of Borrowing.

(a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing or
other written notice acceptable to the Administrative Agent specifying the
information required herein (or by telephone notice promptly confirmed in
writing by a Notice of Borrowing or, at the discretion of the Administrative
Agent, by any other acceptable means), given not later than 11:00 a.m. (Dallas,
Texas time) (i) on the third Business Day before the date of the proposed
Borrowing, in the case of a Borrowing comprised of Eurodollar Rate Advances or
(ii) on the Business Day of the proposed Borrowing, in the case of a Borrowing
comprised of Alternate Base Rate Advances, by the Borrower to the Administrative
Agent, which shall in turn give to each Lender prompt notice of such proposed
Borrowing by hand delivery, telecopier, telex, e-mail, or other electronic
transmission. Each Notice of Borrowing or other written notice shall be given by
hand delivery, telecopier, telex, e-mail, or other electronic transmission,
confirmed in writing or by other acceptable means to the extent requested. In
the case of a proposed Borrowing comprised of Eurodollar Rate Advances, the
Administrative Agent shall promptly notify each Lender of the applicable
interest rate under Section 2.07(b). Each Lender shall, before 12:00 p.m.
(Dallas, Texas time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s Pro Rata Share of such Borrowing. Subject to Section 2.02(e),
after the Administrative Agent’s receipt of such funds and upon fulfillment (or
waiver in writing) of the applicable conditions set forth in Article III, the
Administrative Agent shall make such funds available to the Borrower at its
account with the Administrative Agent or to any other account designated by the
Borrower in writing.

(b) Conversions and Continuations. The Borrower may elect to Convert or continue
any Borrowing under this Section 2.02 by delivering an irrevocable Notice of
Conversion or Continuation or other written notice acceptable to the
Administrative Agent specifying the information required therein to the
Administrative Agent at the Administrative Agent’s office, no later than 11:00
a.m. (Dallas, Texas time) (i) on the date which is at least three Business Days
in advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of Eurodollar Rate
Advances and (ii) on the Business Day of the proposed conversion date in the
case of a Conversion to a Borrowing comprised of Alternate Base Rate Advances.
Each such Notice of Conversion or Continuation or other written notice shall be
in writing (or by telephone notice promptly confirmed in writing by a Notice of
Conversion or Continuation or, at the discretion of the Administrative Agent, by
any other acceptable means), and shall be given by hand delivery, telecopier,
telex, e-mail, or other electronic transmission, confirmed in writing or other
acceptable means to the extent requested. Promptly after receipt of a Notice of
Conversion or Continuation or other written notice under this Section, the
Administrative Agent shall provide each Lender with a copy thereof and, in the

 

  30   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances, notify each Lender of the applicable interest rate under
Section 2.07(b).

(c) Certain Limitations. Notwithstanding anything in paragraphs 2.02(a) and
2.02(b) above:

(i) at no time shall there be more than ten (10) Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that an Event of Default has
occurred and is continuing;

(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion or continuation, notify the Administrative Agent
and the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender or its Eurodollar Lending Office to perform its obligations under this
Agreement to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances, the right of the Borrower to select Eurodollar Rate Advances from
such Lender shall be suspended until such Lender shall notify the Administrative
Agent and the Borrower that the circumstances causing such suspension no longer
exist, and the Advance made by such Lender in respect of such Borrowing,
Conversion or continuation shall be an Alternate Base Rate Advance;

(iii) if the Administrative Agent is unable to determine in good faith the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrower to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be an Alternate Base Rate Advance;

(iv) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent and the Borrower that
the Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will
not adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
an Alternate Base Rate Advance;

(v) if the Borrower delivers a Notice of Conversion or Continuation to the
Administrative Agent but fails to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01 and paragraph 2.02(b) above, the
Administrative Agent shall so notify the Borrower and the Lenders and such
Advances shall be made available to the Borrower on the date of such Borrowing
as Eurodollar Rate Advances or, if an existing Advance, Converted into
Eurodollar Rate Advances, in each case with an Interest Period equal to one
month; and

 

  31   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(vi) if the Borrower fails to deliver a Notice of Conversion or Continuation to
the Administrative Agent with respect to any Eurodollar Rate Advance in
accordance with Section 2.02(b)(i) hereof, such Eurodollar Rate Advances shall,
at the end of the applicable Interest Period, be Converted into Alternate Base
Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation, once delivered, shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, reasonable out-of-pocket cost or expense incurred by
such Lender as a result of any failure by the Borrower to fulfill on or before
the date specified in such Notice of Borrowing, the applicable conditions set
forth in Article III that are not otherwise waived in writing, including,
without limitation, any loss (including any loss of anticipated profits), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
shall not make available to the Administrative Agent such Lender’s Pro Rata
Share of the Borrowing, the Administrative Agent may assume that such Lender has
made its Pro Rata Share of such Borrowing available to the Administrative Agent
on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate for such day. If such Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement even
though not made on the same day as the other Advances comprising such Borrowing.

(f) Lenders’ Obligations Several. The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, to make its Advance on the date of such Borrowing. No
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.

Section 2.03. Reduction of the Commitments.

(a) The Borrower shall have the right, upon at least three Business Days’ notice
to the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portion of the Commitment; provided that each partial reduction shall be
in the aggregate amount of $1,000,000 or in integral multiples of $500,000 in
excess thereof. Each notice delivered by the Borrower pursuant to this
Section 2.03 shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower in connection with a refinancing or a sale
may state that such notice is conditioned upon the effectiveness of other credit
facilities or such sale

 

  32   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

agreement, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(b) Except as provided in the immediately preceding sentence, any reduction and
termination of the Commitments pursuant to this Section 2.03 shall be applied
ratably to each Lender’s Commitment and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments and the commitment fees provided
for in Section 2.06(a) shall thereafter be computed on the basis of the
Commitments as so reduced.

Section 2.04. Prepayment of Advances.

(a) Optional. The Borrower may prepay Advances, after giving by 11:00 a.m.
(Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at least three
Business Days’ or (ii) in case of Alternate Base Rate Advances, at least one
Business Day’s, irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.03, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.03. If any such notice is
given, the Borrower shall prepay Advances comprising part of the same Borrowing
in whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.10 as a result of such prepayment being made on such
date; provided, however, that each partial prepayment with respect to: (A) any
Borrowing comprised of Alternate Base Rate Advances shall be made in an initial
minimum aggregate principal amount of $500,000 and thereafter in $100,000
multiples in excess thereof and in an aggregate principal amount such that after
giving effect thereto such Borrowing shall have a principal amount outstanding
of at least $500,000 and (B) any Borrowing comprised of Eurodollar Rate Advances
shall be made in an initial minimum aggregate principal amount of $1,000,000 and
thereafter in $500,000 multiples in excess thereof and in an aggregate principal
amount such that after giving effect thereto such Borrowing shall have a
principal amount outstanding of at least $1,000,000. Full prepayments of any
Borrowing are permitted without restriction of amounts. Each prepayment under
this Section 2.04(a) shall be allocated between the Borrowings as determined by
the Borrower.

(b) Mandatory.

(i) Advances Exceeding Commitments. On any date that the sum of the outstanding
Advances plus the Letter of Credit Exposure exceeds the Commitments (including
as a result of the reduction of Commitments pursuant to Section 2.03), the
Borrower shall, to the extent of such excess, prepay to the Lenders on a pro
rata basis the outstanding principal amount of the Advances or if all such
Advances have been repaid, the Borrower shall deposit with the Administrative
Agent into the Cash Collateral Account an amount equal to such excess.

(ii) Accrued Interest. Each prepayment under this Section 2.04(b) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment.

(c) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it

 

  33   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

unlawful, or that any central bank or other Governmental Authority asserts that
it is unlawful for such Lender or its Eurodollar Lending Office to perform its
obligations under this Agreement to maintain any Eurodollar Rate Advances of
such Lender then outstanding hereunder, (i) the Borrower shall, no later than
11:00 a.m. (Dallas, Texas time) (A) if not prohibited by law, on the last day of
the Interest Period for each outstanding Eurodollar Rate Advance made by such
Lender or (B) if required by such notice, on the second Business Day following
its receipt of such notice prepay all of the Eurodollar Rate Advances made by
such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date, (ii) such Lender shall simultaneously make an Alternate Base Rate
Advance to the Borrower on such date in an amount equal to the aggregate
principal amount of the Eurodollar Rate Advances prepaid to such Lender, and
(iii) the right of the Borrower to select Eurodollar Rate Advances from such
Lender for any subsequent Borrowings shall be suspended until such Lender shall
notify the Administrative Agent that the circumstances causing such suspension
no longer exist; provided, that such Lender agrees to use reasonable efforts to
designate a different Applicable Lending Office if the making of such
designation would avoid such payment, and would not, in its reasonable judgment,
be otherwise disadvantageous to such Lender.

(d) No Additional Right; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this
Section 2.04, and except as provided in Section 2.04(a), all notices given
pursuant to this Section 2.04 shall be irrevocable and binding upon the
Borrower. Each payment of any Advance pursuant to this Section 2.04 shall be
made in a manner such that all Advances comprising part of the same Borrowing
are paid in whole or ratably in part.

Section 2.05. Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Final Maturity Date or such earlier date pursuant to Section 7.02 or
Section 7.03; provided, if pursuant to an extension of the Final Maturity Date
pursuant to Section 2.18, Lenders shall have differing Final Maturity Dates, on
each such Final Maturity Date Borrower shall repay to the Administrative Agent
for the ratable benefit of the Lenders with such Final Maturity Date the
outstanding principal amount of Advances, together with any accrued interest
thereon, owing to such Lenders.

Section 2.06. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee on the daily amount by which such
Lender’s Commitment exceeds the sum of such Lender’s outstanding Advances plus
its Pro Rata Share of the aggregate Letter of Credit Exposure, at a rate equal
to the Applicable Margin for commitment fees from the date of this Agreement
until the Revolver Termination Date. All commitment fees required hereunder
shall be due and payable quarterly in arrears on the fifth (5th) Business Day
following the last day of each March, June, September and December for the
previous calendar quarter, commencing on October 6, 2017 and continuing
thereafter through the Revolver Termination Date and on the Revolver Termination
Date.

(b) Administrative Agent and Certain Arranger Fees. The Borrower agrees to pay
to the Administrative Agent and to Wells Fargo Securities, LLC the fees
described in the letter dated June 16, 2017 from the Administrative Agent and
Wells Fargo Securities, LLC to the Borrower (the “Fee Letter”).

 

  34   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(c) Letter of Credit Fees. The Borrower agrees to pay to, with respect to
Letters of Credit issued hereunder, the following fees: (i) to the
Administrative Agent for the pro rata benefit of the Lenders, a fee per annum
for each Letter of Credit issued hereunder equal to the Applicable Margin for
letter of credit fees on the face amount of such Letter of Credit, (ii) to the
Administrative Agent, for each Issuing Bank, a per annum letter of credit
fronting fee in an amount equal to the greater of (y) $500.00 and (z) 0.125%
of the face amount of each Letter of Credit and (iii) to the applicable Issuing
Bank any other fees agreed to in writing between the Borrower and such Issuing
Bank. Each such fee shall be payable quarterly in arrears on the fifth
(5th) Business Day following the last day of each March, June, September and
December for the previous calendar quarter commencing on October 6, 2017, and on
the Final Maturity Date.

(d) If any Lender shall become a Defaulting Lender, then, notwithstanding
Sections 2.06(a) and 2.06(c) above and without prejudicing any right or remedy
that the Borrower may have with respect to, on account of, arising from or
relating to any event pursuant to which such Lender shall be a Defaulting
Lender, no commitment fee or letter of credit fees shall accrue for the account
of such Lender from and after the date upon which such Lender shall have become
a Defaulting Lender; provided that the Borrower shall pay to each Non-Defaulting
Lender that portion of any letter of credit fee otherwise payable to such
Defaulting Lender that has been reallocated to such Non-Defaulting Lender
pursuant to Section 2.17(a)(iv).

Section 2.07. Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(a) Alternate Base Rate Advances. If such Advance is an Alternate Base Rate
Advance, a rate per annum equal at all times to the Alternate Base Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable in arrears on the fifth (5th) Business Day following the last day of
each March, June, September and December for the previous calendar quarter,
commencing on October 6, 2017 and on the date such Alternate Base Rate Advance
shall be paid in full, provided that (i) upon the occurrence and during the
continuance of any Event of Default under Section 7.01(a) or (e), such Advance
and all interest thereon shall bear interest at a rate per annum equal to the
Alternate Base Rate in effect from time to time plus the Applicable Margin plus
two percent (2.00%) per annum, and (ii) all past due principal of such Advance
(and, at the written request of Majority Lenders, all past due Obligations with
respect to such Advance) shall bear interest at a rate per annum equal to the
Alternate Base Rate in effect from time to time plus the Applicable Margin plus
two percent (2.00%) per annum, in each case payable on written demand.

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of Interest Periods of more than three months duration, on each day
which occurs during such Interest Period at intervals of three months from the
first day of such Interest Period, provided that (i) upon the occurrence and
during the continuance of any Event of Default under Section 7.01(a) or (e),
such Advance and all interest thereon shall bear interest at a rate per annum
equal to the applicable Eurodollar Rate for such Advance plus the Applicable
Margin plus two percent (2.00%) per annum, and (ii) all past due principal of
such Advance (and, at the written request of Majority Lenders, all past due
Obligations with respect to such Advance) shall bear interest at a rate per
annum equal to the applicable Eurodollar Rate for such Advance plus the
Applicable Margin plus two percent (2.00%) per annum, in each case payable on
written demand.

 

  35   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay to
each Lender, so long as any such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Lender shall be determined by
such Lender and notified to the Borrower in writing through the Administrative
Agent (such notice to include the detailed calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).

(d) Usury Recapture.

(i) If, with respect to any Lender, the effective rate of interest contracted
for under the Credit Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Credit
Documents which are deemed to be interest, at any time exceeds the Maximum Rate,
then the outstanding principal amount of the loans made by such Lender hereunder
shall bear interest at a rate which would make the effective rate of interest
for such Lender under the Credit Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts which were due at the Maximum Rate (the “Lost Interest”) has been
recaptured by such Lender.

(ii) If, when the loans made hereunder are repaid in full, the Lost Interest has
not been fully recaptured by such Lender pursuant to the preceding paragraph,
then, to the extent permitted by law, for the loans made hereunder by such
Lender the interest rates charged under Section 2.07 hereunder shall be
retroactively increased such that the effective rate of interest under the
Credit Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Lender the amount of the Lost Interest remaining to
be recaptured by such Lender.

(iii) Notwithstanding the foregoing or any other term in this Agreement and the
Credit Documents to the contrary, it is the intention of each Lender and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Maximum Rate, then any such excess shall be canceled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the loans made hereunder by such Lender or be
refunded to the Borrower.

(e) Default Rate on Other Obligations. After the occurrence and during the
continuance of any Event of Default under Section 7.01(a) or (e), all
Obligations other than those described in Sections 2.07(a) and (b) shall bear
interest at a rate per annum equal at all times to the otherwise applicable
interest rate plus two percent (2.00%) per annum, payable on written demand.

 

  36   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Section 2.08. Payments and Computations.

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes (if any) not later than 11:00 a.m. (Dallas, Texas
time) on the day when due in Dollars to the Administrative Agent, in same day
funds without deduction (except for deductions made pursuant to a Legal
Requirement), set-off, or counterclaim of any kind and shall send notice of such
payments to the Administrative Agent at 1000 Louisiana Street, 9th Floor,
Houston, Texas 77002, Attention: Dalton Harris. The Administrative Agent shall
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest, or fees ratably (other than amounts payable solely to
the Administrative Agent, the relevant Issuing Bank, or a specific Lender
pursuant to Section 2.06(b), 2.06(c), 2.10, 2.11, 2.12, 2.13 8.05, 9.04 or 9.07)
in accordance with each Lender’s Pro Rata Share to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender or any Issuing Bank to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

(b) Computations. All computations of interest based on the Alternate Base Rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurodollar Rate and the Federal Funds Rate and of fees shall be made by the
Administrative Agent, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders that the Borrower shall not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due such Lender. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender, together with interest, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds Rate
for such day.

Section 2.09. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances or Letter of Credit Obligations made by
it in excess of its Pro Rata Share, as applicable, of payments on account of the
Advances or Letter of Credit Obligations obtained by all the Lenders, such
Lender shall notify the Administrative Agent and forthwith purchase from the
other Lenders such participations in the Advances made by them or Letter of
Credit Obligations held by them as shall be

 

  37   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Lender to the purchasing Lender as a result of such excess payment to (b) the
total amount of such excess payment) of such recovery, together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to the purchasing Lender to (ii) the
total amount of all such required repayments to the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered. The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 2.09 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.

Section 2.10. Breakage Costs. If (a) any payment of principal of any Eurodollar
Rate Advance is made other than on the last day of the Interest Period for such
Advance, whether as a result of any payment pursuant to Section 2.04, the
acceleration of the maturity of the Obligations pursuant to Article VII, or for
any other reason or (b) the Borrower fails to make a principal or interest
payment with respect to any Eurodollar Rate Advance on the date such payment is
due and payable, the Borrower shall, within ten days of any written demand sent
by any Lender to the Borrower through the Administrative Agent (which demand
shall provide a statement explaining the amount and setting forth the
computation of any such loss or expense), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, out-of-pocket costs or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

Section 2.11. Increased Costs.

(a) Eurodollar Rate Advances. If, due to either (i) the introduction of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation occurring on or after the date of this
Agreement (including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any regulations pursuant thereto and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, regardless of when enacted, adopted or issued) or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase occurring on or after the date of this Agreement in the cost (other
than costs attributable to the imposition of, or any change in the rate of, any
Taxes or Excluded Taxes) to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances, then the Borrower shall from time-to-time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), promptly pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, that, before making any such demand, (x) such Lender agrees to
promptly notify the Borrower and to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in its
reasonable judgment, be otherwise disadvantageous, and (y) such Lender is
generally seeking, or intends generally to seek, compensation from similarly
situated borrowers under

 

  38   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

similar credit facilities (to the extent such Lender has the right under such
similar credit facilities to do so) with respect to any event referred to in the
preceding clause (i) or (ii). A certificate as to the amount of such increased
cost and detailing the calculation of such cost submitted to the Borrower and
the Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

(b) Capital Adequacy. If any Lender or Issuing Bank reasonably determines that
its required compliance with any law or regulation or any guideline or request
from any central bank or other Governmental Authority, including, without
limitation, the implementation of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (whether or not having the force of law) and any requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III (whether or not having the force of law), affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or Issuing Bank or any corporation controlling such Lender or Issuing
Bank and that the amount of the capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend or such Issuing Bank’s
commitment to issue the Letters of Credit and other commitments of this type,
then, upon thirty days’ prior written notice by such Lender or Issuing Bank
(with a copy of any such demand to the Administrative Agent), the Borrower shall
promptly pay to the Administrative Agent for the account of such Lender or
Issuing Bank, as the case may be, from time-to-time as specified by such Lender
or Issuing Bank, additional amounts sufficient to compensate such Lender or
Issuing Bank, in light of the circumstances, to the extent that such Lender or
Issuing Bank, as the case may be, (x) reasonably determines the increase in
capital to be allocable to the existence of such Lender’s commitment to lend or
such Issuing Bank’s commitment to issue the Letters of Credit under this
Agreement and (y) is generally seeking, or intends generally to seek,
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender or Issuing Bank has the right under such similar
credit facilities to do so) with respect to such required compliance with any
law or regulation or any guideline or request from any central bank or other
Governmental Authority regarding capital requirements. A certificate as to the
amounts showing in reasonable detail the calculation of the amounts submitted to
the Borrower by such Lender or Issuing Bank shall be presumptively correct,
absent manifest error.

(c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of, an
Issuing Bank or (ii) impose on an Issuing Bank any other condition regarding the
provisions of this Agreement relating to the Letters of Credit or any Letter of
Credit Obligations, and the result of any event referred to in the preceding
clause (i) or (ii) shall be to increase the cost to such Issuing Bank of issuing
or maintaining any Letter of Credit (which increase in cost shall be determined
by such Issuing Bank’s reasonable allocation of the aggregate of such cost
increases resulting from such event), then, upon demand by such Issuing Bank,
the Borrower shall pay to the Administrative Agent for the account of such
Issuing Bank, from time to time as specified by such Issuing Bank, additional
amounts which shall be sufficient to compensate such Issuing Bank for such
increased cost; provided that such Issuing Bank is generally seeking, or intends
generally to seek, compensation from similarly situated borrowers under similar
credit facilities (to the extent such Issuing Bank has the right under such
similar credit facilities to do so) with respect to any event referred to in the
preceding clause (i) or (ii). A certificate as to such increased cost incurred
by such Issuing Bank, as a result of any event mentioned in clause (i) or

 

  39   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) above, and detailing the calculation of such increased costs submitted by
such Issuing Bank to the Borrower, shall be conclusive and binding for all
purposes, absent manifest error.

(d) Limitation on Compensation. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of any change in
any law or regulation or in the interpretation thereof by any court or
administrative or Governmental Authority giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the change in any law or
regulation or in the interpretation thereof by any court or administrative or
Governmental Authority giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.12. Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by the Borrower shall
be made, in accordance with Section 2.08, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, each Issuing Bank and the Administrative Agent,
(i) taxes imposed on its income, and franchise taxes and branch profits taxes
imposed on it, by the United States of America, the jurisdiction under the laws
of which such Lender, such Issuing Bank or the Administrative Agent (as the case
may be) is organized, the jurisdiction in which its principal office or
Applicable Lending Office is located, or any political subdivision of the
foregoing, (ii) in the case of any Non-U.S. Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.15), any withholding tax
that is imposed on amounts payable to such Non-U.S. Lender at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure or inability (other
than as a result of a change in law) to comply with Section 2.12(c), except to
the extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.12(a), and (iii) any United States withholding tax imposed
by FATCA (all such taxes collectively referred to as “Excluded Taxes”, and all
such taxes, levies, imposts, deductions, charges, withholdings and liabilities
other than the Excluded Taxes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable to any Lender, any Issuing Bank, or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.12), such Lender, such Issuing Bank, or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made; (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law. In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement, the Notes (if
any), or the other Credit Documents (hereinafter referred to as “Other Taxes”).

 

  40   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(b) Indemnification. THE BORROWER HEREBY INDEMNIFIES EACH LENDER, EACH ISSUING
BANK, AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12) PAID BY SUCH LENDER,
SUCH ISSUING BANK, OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AND ANY
LIABILITY ARISING THEREFROM OR WITH RESPECT THERETO. EACH PAYMENT REQUIRED TO BE
MADE BY THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION
WITHIN THIRTY DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR
FROM THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, SUCH
ISSUING BANK, OR ANY SUCH LENDER.

(c) Lender Tax Status. Each Lender and Issuing Bank that is not organized under
the laws of the United States of America or a state thereof (a “Non-U.S.
Lender”) agrees that it shall deliver to the Borrower and the Administrative
Agent on the date of this Agreement or upon, and as a condition to, the
effectiveness of any Assignment and Acceptance (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
or W-8ECI or successor applicable form, as the case may be, certifying in each
case that such Lender is entitled to receive payments under this Agreement and
the Notes (if any) payable to it, without deduction or withholding of any United
States federal income taxes, (ii) if applicable, an Internal Revenue Service
Form W-8 or successor applicable form, as the case may be, to establish an
exemption from United States backup withholding, and (iii) any other
governmental forms which are necessary or required under an applicable tax
treaty or otherwise by law to reduce or eliminate any withholding tax which have
been reasonably requested by the Borrower. Each Lender that is organized under
the laws of the United States of America or a state thereof shall deliver to the
Borrower and the Administrative Agent on the date of this Agreement or upon, and
as a condition to, the effectiveness of any Assignment and Acceptance an
Internal Revenue Service Form W-9 or successor form to establish an exemption
from United States backup withholding. Each Lender which delivers to the
Borrower and the Administrative Agent a Form W-8BEN or W-8BEN-E, as applicable,
or W-8ECI and Form W-8 or W-9 pursuant to the foregoing sentences further
undertakes to deliver to the Borrower and the Administrative Agent two further
copies of the said documents and Form W-8BEN or W-8BEN-E, as applicable, or
W-8ECI and Form W-8 or W-9, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such documents
or form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent letter and form previously delivered by it
to the Borrower and the Administrative Agent, and such extensions or renewals
thereof as may reasonably be requested by the Borrower and the Administrative
Agent certifying in the case of a Form W-8BEN or W-8BEN-E, as applicable, or
W-8ECI that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. If
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Lender from duly completing and delivering any such
letter or form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax, and in the case of
a Form W-8 or W-9, establishing an exemption from United States backup
withholding tax, such Lender shall not be required to deliver such letter or
forms.

(d) FATCA. If a payment made to the Administrative Agent, a Lender, or an
Issuing Bank under this Agreement would be subject to United States federal
withholding tax imposed by

 

  41   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

FATCA if the Administrative Agent, such Lender, or such Issuing Bank fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Administrative Agent, such Lender, or such Issuing Bank shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
the Administrative Agent, such Lender, or such Issuing Bank has complied with
the Administrative Agent’s, such Lender’s, or such Issuing Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

(e) Refunds. If the Administrative Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or an Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

Section 2.13. Letters of Credit.

(a) Letter of Credit Commitment. From time to time from the date of this
Agreement until the date which is five Business Days prior to the Revolver
Termination Date, at the request of the Borrower or, if the Borrower makes such
request to the Administrative Agent, the Administrative Agent, each Issuing Bank
shall, on the terms and conditions hereinafter set forth, issue, increase, or
extend the expiration date of Letters of Credit in an aggregate amount not to
exceed its Letter of Credit Commitment for the account of the Borrower or any of
its Subsidiaries on any Business Day. No Letter of Credit shall be issued,
increased, or extended:

(i) unless such issuance, increase, or extension would not cause the Letter of
Credit Exposure to exceed the lesser of (A) the Letter of Credit Sublimit or
(B) the aggregate amount of the unused Commitments;

(ii) unless such Letter of Credit has an Expiration Date not later than the
earlier of (A) twelve months after the date of issuance thereof (or, if
extendable beyond such period, unless such Letter of Credit is cancelable upon
at least thirty days’ notice given by the applicable Issuing Bank to the
beneficiary of such Letter of Credit) and (B) five days prior to the Revolver
Termination Date (unless the Borrower shall have deposited with the
Administrative Agent into the Cash Collateral Account an amount equal to 102% of
the face amount of such Letter of Credit);

 

  42   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(iii) unless such Letter of Credit Documents are in form and substance
acceptable to the applicable Issuing Bank in its sole discretion;

(iv) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

(v) unless the Borrower has delivered to the applicable Issuing Bank a completed
and executed Letter of Credit Application; or

(vi) if any Lender is a Defaulting Lender, unless the applicable Issuing Bank
has entered into arrangements, including the deposit by the Borrower with the
Administrative Agent into the Cash Collateral Account such amount as such
Issuing Bank may request, up to the maximum amount equal to the Letter of Credit
Exposure of such Defaulting Lender, after giving effect to the provisions of
Section 2.17(a)(iv).

(b) Participations. Upon the date of the issuance or increase of a Letter of
Credit, the applicable Issuing Bank shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from such
Issuing Bank a participation in the related Letter of Credit Obligations equal
to such Lender’s Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. Such Issuing Bank
shall promptly notify each such participant Lender by telex, telephone, or
telecopy of each Letter of Credit issued, increased, or extended or converted
and the actual dollar amount of such Lender’s participation in such Letter of
Credit.

(c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application or other means acceptable
to the applicable Issuing Bank), given not later than 11:00 a.m. (Dallas, Texas
time) on the third Business Day before the date of the proposed issuance,
increase, or extension of the Letter of Credit, and the Administrative Agent
shall give to each Lender prompt notice thereof by telex, telephone or telecopy.
Each Letter of Credit Application shall be given by hand delivery, telecopier,
telex, e-mail, or other electronic transmission, confirmed in writing or other
acceptable means to the extent requested, specifying the information required
therein. After the applicable Issuing Bank’s receipt of such Letter of Credit
Application and upon fulfillment (or waiver in writing) of the applicable
conditions set forth in Article III, such Issuing Bank shall issue, increase, or
extend such Letter of Credit for the account of the Borrower or any applicable
Subsidiary. Each Letter of Credit Application shall be irrevocable and binding
on the Borrower.

(d) Reimbursement. The Borrower hereby agrees to pay on demand to the applicable
Issuing Bank an amount equal to any amount paid by such Issuing Bank under any
Letter of Credit. In the event an Issuing Bank makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, such Issuing Bank shall give
the Administrative Agent notice of the Borrower’s failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender of
the amount necessary to reimburse such Issuing Bank. Upon such notice from the
Administrative Agent, each Lender shall promptly reimburse such Issuing Bank for
such Lender’s Pro Rata Share of such amount and such reimbursement shall be
deemed for all purposes of this Agreement to be an Advance to the Borrower
transferred at the Borrower’s request to such Issuing Bank. If such
reimbursement is not made by any Lender to such Issuing Bank on the same day on
which the Administrative Agent notifies such Lender to make reimbursement to
such Issuing Bank hereunder, such Lender shall pay interest on its Pro Rata

 

  43   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Share thereof to such Issuing Bank at a rate per annum equal to the Federal
Funds Rate. The Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Administrative Agent and the Lenders to record and
otherwise treat such reimbursements to such Issuing Bank as Alternate Base Rate
Advances under a Borrowing requested by the Borrower to reimburse such Issuing
Bank which have been transferred to such Issuing Bank at the Borrower’s request.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of, or any consent to, departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the applicable Issuing Bank, or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents, or any unrelated
transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
applicable Issuing Bank would not be liable therefor pursuant to the following
Section 2.13(f); or

(v) payment by the applicable Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit;

provided, however, that nothing contained in this Section 2.13(e) shall be
deemed to constitute a waiver of any remedies of the Borrower in connection with
the Letters of Credit or the Borrower’s rights under Section 2.13(f) below.

(f) Liability of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. No Issuing Bank nor any of its officers or
directors shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

 

  44   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(iii) payment by an Issuing Bank against presentation of documents which do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the relevant Letter of Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING AN ISSUING BANK’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the applicable Issuing Bank,
and such Issuing Bank shall be liable to the Borrower to the extent of any
direct, as opposed to consequential, damages suffered by the Borrower which the
Borrower proves were caused by (A) such Issuing Bank’s willful misconduct, bad
faith, or gross negligence in determining whether documents presented under a
Letter of Credit comply with the terms of such Letter of Credit or (B) such
Issuing Bank’s willful failure to make lawful payment under any Letter of Credit
after the presentation to it of a draft and certificate strictly complying with
the terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

(g) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.04(b), 2.13(a), 2.17(a), 2.18(b), 7.02(b), or 7.03(b),
then the Borrower and the Administrative Agent shall establish the Cash
Collateral Account and the Borrower shall execute any documents and agreements
that the Administrative Agent reasonably requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent an
Acceptable Security Interest in such account and the funds therein. The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in (x) the Cash Collateral Account, whenever established,
(y) all funds held in the Cash Collateral Account from time to time, and (z) all
proceeds thereof as security for the payment of the Obligations.

(ii) So long as no Event of Default exists, (A) the Administrative Agent may
apply the funds held in the Cash Collateral Account only to the reimbursement of
any Letter of Credit Obligations, and (B) the Administrative Agent shall
promptly release to the Borrower at the Borrower’s written request any funds
held in the Cash Collateral Account in an amount up to but not exceeding the
excess, if any (immediately prior to the release of any such funds), of the
total amount of funds held in the Cash Collateral Account over the Letter of
Credit Exposure. During the existence of any Event of Default, the
Administrative Agent may apply any funds held in the Cash Collateral Account to
the Obligations in any order determined by the Administrative Agent, regardless
of any Letter of Credit Exposure which may remain outstanding. The
Administrative Agent may in its sole discretion at any time release to the
Borrower any funds held in the Cash Collateral Account.

(iii) The Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

  45   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Section 2.14. Commitment Increase.

(a) Subject to the conditions set forth in clauses (b) and (c) of this
Section 2.14, the Borrower may request that the amount of the aggregate
Commitments be increased one or more times, in each case in a minimum amount of
$10,000,000 (or such lesser amount as the Administrative Agent approves) and in
integral multiples of $5,000,000 (or such lesser amount as the Administrative
Agent approves) in excess thereof; provided that, the aggregate Commitments may
not exceed $1,700,000,000. No Lender shall have any obligation to increase its
Commitment.

(b) Each such increase shall be effective, without the consent of any Lender
(other than any Lender increasing its Commitment) only upon the following
conditions being satisfied: (i) no Default or Event of Default has occurred and
is continuing at the time thereof or would be caused thereby, (ii) either the
Lenders having Commitments hereunder at the time the increase is requested agree
to increase their Commitments in the amount of the requested increase and/or
other financial institutions satisfying the definitions of Eligible Assignee or
Approved Affiliate agree to make a Commitment, (iii) such Lenders and other
financial institutions, if any, shall have executed and delivered to the
Administrative Agent a Commitment Increase Agreement or a New Lender Agreement,
as applicable, and (iv) the Borrower shall have delivered such evidence of
authority for the increase (including without limitation, certified resolutions
of the board of directors or other governing body of the Ultimate General
Partner authorizing such increase) as the Administrative Agent may reasonably
request.

(c) Each financing institution to be added to this Agreement as described in
Section 2.14(b)(ii) above shall execute and deliver to the Administrative Agent
a New Lender Agreement, pursuant to which it becomes a party to this Agreement.
Each Lender agreeing to increase its Commitment as described in
Section 2.14(b)(ii) shall execute and deliver to the Administrative Agent a
Commitment Increase Agreement pursuant to which it increases its Commitment
hereunder. In addition, a Responsible Officer shall execute and deliver to the
Administrative Agent, for each Lender being added to this Agreement, a Note
payable to such new Lender in the principal amount of the Commitment of such
Lender to the extent a Note is requested by such new Lender, and for each Lender
increasing its Commitment, a replacement Note payable to such Lender, in the
principal amount of the increased Commitment of such Lender, to the extent such
Lender has previously requested a Note. Each such Note (if any) shall be dated
the effective date of the pertinent New Lender Agreement or Commitment Increase
Agreement. Upon execution and delivery to the Administrative Agent of the Notes,
if applicable, and the execution by the Administrative Agent of the relevant New
Lender Agreement or Commitment Increase Agreement, as the case may be, such new
financing institution shall constitute a “Lender” hereunder with a Commitment as
specified therein, or such existing Lender’s Commitment shall increase as
specified therein, as the case may be, and (i) any Lender increasing (or, in the
case of any newly added Lender, providing) its Commitment shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Advances of all the Lenders to equal
its revised Pro Rata Share of such outstanding Advances, and the Administrative
Agent shall make such other adjustments among the Lenders with respect to the
Advances then outstanding and amounts of principal, interest, commitment fees
and other amounts paid or payable with respect thereto as shall be necessary, in
the opinion of the Administrative Agent, in order to effect such reallocation
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Advances as of the date of any increase (or addition) in the
Commitments (with such reborrowing to consist of

 

  46   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

the Types of Advances, with related Interest Periods if applicable, specified in
a Notice of Borrowing delivered by the Borrower, in accordance with the
requirements of Section 2.02). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Rate
Advance, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.10 if the deemed payment occurs other than on the last
day of the related Interest Period. Within a reasonable time after the effective
date of any increase or addition, the Administrative Agent shall notify all
Lenders of such addition or increase, and the final allocations thereof, and
provide a revised Schedule 1.01(a) reflecting such additions or increase,
whereupon such revised Schedule 1.01(a) shall replace the then-existing Schedule
1.01(a) and become part of this Agreement .

(d) The decision to increase its Commitment hereunder shall be at the sole
discretion of each Lender. Any such increase in any Lender’s Commitment shall
have the same guarantees as, and be secured on a pari passu basis by the
Collateral (if any) securing its Commitment prior to such increase.

Section 2.15. Replacement of Lenders. If the Borrower is required pursuant to
Section 2.07(c), 2.11 or 2.12 to make any additional payment to any Lender, or
if any Lender’s obligation to make or continue, or to convert Alternate Base
Rate Advances into, Eurodollar Rate Advances shall be suspended pursuant to
2.02(c)(ii), 2.02(c)(iv) or 2.04(c), or if any Lender is a Defaulting Lender, a
Non-Extending Lender or a Non-Consenting Lender (any Lender so affected, an
“Affected Lender”), the Borrower may elect, if such amounts continue to be
charged or such suspension is still effective, to replace such Affected Lender
as a Lender party to this Agreement, provided that (a) no Event of Default shall
have occurred and be continuing at the time of such replacement; (b) such
replacement shall be at the Borrower’s sole expense and effort, including the
payment of the administrative fee referenced in Section 9.06(a);
(c) concurrently with such replacement, another bank or other entity (which
entity shall be an Eligible Assignee or an Approved Affiliate) shall agree, as
of such date, to purchase for cash at par the Advances and other Obligations due
to the Affected Lender pursuant to an assignment substantially in the form of
Exhibit A and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender which as to the Affected Lender
shall be terminated as of such date and to comply with the requirements of
Section 9.06 applicable to assignments; and (d) concurrently with such
replacement, the Borrower shall pay to such Affected Lender in same day funds on
the day of such replacement all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 2.07(c), 2.11 and 2.12, as applicable. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or Issuing Bank, as applicable,
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 2.16. Pari Passu Lien. All Obligations arising under the Credit
Documents, including, without limitation, Obligations under this Agreement,
Banking Service Obligations and Obligations under any Lender Hedging Agreement,
shall be secured pari passu by the Collateral (if any). For the avoidance of
doubt, no Debt of any Excluded Subsidiary owing to any counterparty party to a
Swap Contract with any Excluded Subsidiary shall be secured by the Collateral or
be considered an “Obligation” for purposes of the Credit Documents. No
counterparty to any Lender Hedging Agreement, nor any Lender or Affiliate of a
Lender providing Banking Services, shall have any voting rights under any Credit
Document as a result of the existence of obligations owed to it under any Lender
Hedging Agreement or as a result of any Banking Service Obligation being owed to
it, respectively, except as expressly provided herein.

 

  47   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Section 2.17. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 7.05), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Banks hereunder;
third, if so determined by the Administrative Agent or requested by an Issuing
Bank or Borrower, to be held in the Cash Collateral Account for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent or requested by the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Banks against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Advances or Letter of Credit Obligations was made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and Letter of Credit Obligations
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Advances of, or Letter of Credit Obligations owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to deposit into the Cash Collateral Account pursuant to
this Section 2.17(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive or
accrue any fees pursuant to Section 2.06 for any period during which that Lender
is a

 

  48   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(iv) Reallocation of Pro Rata Shares to Reduce Letter of Credit Exposure.
Subject to this Section 2.17(a)(iv), during any period in which there is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Section 2.13, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the outstanding amount of
Advances of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to deposits to the Cash Collateral Account),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Pro Rata Shares (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) Replacement of Defaulting Lender. The Borrower shall have the right to
replace a Defaulting Lender in accordance with Section 2.15.

Section 2.18. Extension of Final Maturity Date.

(a) The Borrower may from time to time, upon written notice to the
Administrative Agent (which shall promptly notify the Lenders) (an “Extension
Request”), request an extension of the Final Maturity Date then in effect with
respect to the Commitments existing at the time of such request (the “Existing
Commitments”, and such Existing Commitments as extended, the “Extended
Commitments”) to a date specified in such Extension Request. The Extension
Request shall specify the date on which the Borrower proposes that the extension
shall be effective, which shall be a date reasonably satisfactory to the
Administrative Agent (but in no event, shall such date be less than 15 days
after the Administrative Agent’s receipt of such Extension Request). Each Lender
shall notify the Administrative Agent whether or not it consents to such
Extension Request (which consent may be given or withheld in such Lender’s sole
and absolute discretion) within the time provided in such Extension Request. Any
Lender not responding within the time period shall be deemed not to have
consented to such Extension Request. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the Lenders’ responses.

 

  49   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(b) The Final Maturity Date shall be extended only if the Majority Lenders
(calculated excluding any Defaulting Lender and after giving effect to any
replacements of Lenders permitted herein) have consented thereto (the Lenders
that so consent being the “Extending Lenders” and the Lenders that do not
consent being the “Non-Extending Lenders”) (it being understood and agreed that,
except for the consents of Extending Lenders, no other consents shall be
required hereunder for such extensions), and the maturity date of the
Commitments shall be extended only with respect to the Existing Commitments held
by such Extending Lenders. If so extended, the Final Maturity Date, as to the
Extending Lenders, shall be extended to the date set forth in such Extension
Request (such existing Final Maturity Date being the “Extension Effective
Date”). The Administrative Agent and the Borrower shall promptly confirm to the
Lenders such extension, specifying the date of such confirmation (the “Extension
Confirmation Date”), the Extension Effective Date, and the new Final Maturity
Date (after giving effect to such extension) with respect to the Extended
Commitments. The proposed terms of the Extended Commitments to be established
shall be identical as offered to each Lender and be identical to the Existing
Commitments from which such Extended Commitments are to be extended, except
that: (x) the maturity date of the Extended Commitments shall be later than the
maturity date of the Existing Commitments and (y) the Administrative Agent and
the Extending Lenders may receive customary fees in consideration for the
extension of the Extended Commitments. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Extension Confirmation Date signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, (A) before and after giving effect to such extension, the
representations and warranties contained in Article III made by it are true and
correct in all material respects (or, in the case of any such representations
and warranties that are qualified as to materiality, the accuracy in all
respects of such representations and warranties) on and as of the Extension
Confirmation Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, in the case
of any such representations and warranties that are qualified as to materiality,
the accuracy in all respects of such representations and warranties) as of such
earlier date, (B) before and after giving effect to such extension no Default
exists or will exist as of the Extension Confirmation Date, and (C) since
December 31, 2016, no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect has occurred. The
Borrower shall prepay any Advances outstanding on the Extension Effective Date
(and pay any additional amounts required pursuant to Section 2.10) to the extent
necessary to keep outstanding Advances ratable with any revised and new Pro Rata
Shares of all the Lenders effective as of the Extension Effective Date; and if,
after giving effect to such prepayment, the aggregate outstanding principal
amount of Advances plus the aggregate Letter of Credit Exposure exceeds the
aggregate Commitments then in effect as a result of a Letter of Credit Exposure,
then the Borrower will pay to the Administrative Agent on behalf of the Lenders
an amount equal to such excess to be held as cash collateral as provided in
Section 2.13(g). In addition, each Extending Lender shall automatically (without
any further action) and ratably acquire on the Extension Effective Date the
Non-Extending Lenders’ participations in Letters of Credit, in an amount equal
to such Extending Lender’s Pro Rata Share of the amount of such participations.
Notwithstanding the conversion of any Existing Commitment into an Extended
Commitment, such Extended Commitment shall be treated identically to all
Existing Commitments for purposes of the obligations of a Lender in respect of
Letters of Credit under Section 2.13, except that the applicable Extension
Amendment may provide that the last day for issuing Letters of Credit may be
extended and the related obligations to issue Letters of Credit may be continued
(pursuant to mechanics to be specified in the applicable Extension Amendment) so
long as the applicable Issuing Bank has consented to

 

  50   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

such extension (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

(c) The Borrower shall be permitted to replace any Non-Extending Lender pursuant
to Section 2.15.

(d) Notwithstanding the terms of Section 9.01, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (b) above) to enter into any
amendments (each an “Extension Amendment”) to this Agreement, in form and
substance satisfactory to the Administrative Agent, that the Administrative
Agent reasonably believes are necessary to appropriately reflect, or provide for
the integration of, any extension of the maturity date pursuant to this
Section 2.18. It is understood and agreed that each Lender hereunder has
consented, and shall at the effective time thereof be deemed to consent to each
amendment to this Agreement and the other Loan Documents authorized by this
Section 2.18 and the arrangements described above in connection therewith.
Notwithstanding anything to the contrary in this Section 2.18(d) and without
limiting the generality or applicability of Section 9.01 to any Specified
Amendments (as defined below), any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Specified Amendment”) to
this Agreement and the other Credit Documents; provided that such Specified
Amendments do not become effective prior to the time that such Specified
Amendments have been consented to (including, without limitation, pursuant to
consents applicable to holders of any Extended Commitments provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Specified Amendments to become
effective in accordance with Section 9.01.

ARTICLE III

CONDITIONS OF LENDING

Section 3.01. Conditions Precedent to Effectiveness. The amendment and
restatement of the Prior Credit Agreement and the obligation of each Lender to
make Advances and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions precedent is satisfied (other than with respect to clauses
(a)(xiii)(B) or (e) below as provided therein) or waived in writing:

(a) Documentation. On or before the Effective Date, the Administrative Agent
shall have received the following duly executed by all the applicable parties
thereto, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, and where applicable, in sufficient copies for each
Lender:

(i) this Agreement and all its attached Exhibits and Schedules;

(ii) if requested by any Lender, a Note payable to such Lender in the amount of
its Commitment;

(iii) amendments to the Security Documents including, without limitation,
(A) the Pledge Agreement, (B) the Security Agreement, and (C) the Mortgages
requested by the Administrative Agent;

(iv) the Guaranty;

 

  51   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(v) stock certificates or, to the extent applicable under the applicable
Person’s organizational documents, membership or partnership interest
certificates required in connection with the Pledge Agreement and stock powers
or other transfer documents for each such certificate endorsed in blank to the
Administrative Agent;

(vi) appropriate UCC-1 or UCC-3 Financing Statements, if any, covering the
Collateral for filing with the appropriate authorities;

(vii) a certificate dated as of the Effective Date from a Responsible Officer
stating that (A) all representations and warranties of the Borrower set forth in
this Agreement and each of the other Credit Documents to which it is a party are
true and correct in all material respects; and (B) no Default has occurred and
is continuing;

(viii) certificates of insurance naming the Administrative Agent as loss payee
or additional insured, as applicable, evidencing insurance which meets the
requirements of this Agreement and the Security Documents;

(ix) an omnibus certificate of the secretary or assistant secretary of the
Ultimate General Partner certifying as of the Effective Date (A) the existence
of the Borrower, the General Partner, the Ultimate General Partner and each
Guarantor, (B) the organizational documents of the Borrower, the General
Partner, the Ultimate General Partner and each Guarantor, (C) the resolutions of
the governing body of the Ultimate General Partner or such Guarantor, as
applicable, approving this Agreement and the other Credit Documents to which the
Borrower or such Guarantor is a party, and the related transactions, and (D) all
documents evidencing other necessary corporate, partnership or limited liability
company action, if any, with respect to this Agreement and the other Credit
Documents executed and delivered on or before the date hereof;

(x) an omnibus certificate of a Secretary or an Assistant Secretary of the
Ultimate General Partner dated as of the Effective Date certifying the names and
true signatures of (A) the officers of the Ultimate General Partner authorized
to sign this Agreement, the Notes (if any), the Notices of Borrowing and the
other Credit Documents on behalf of the General Partner in its capacity as
general partner of the Borrower, and (B) the officers of each Guarantor
authorized to sign the Credit Documents to which such Guarantor is a party on
behalf of such Guarantor;

(xi) certificates of good standing, existence, and authority for the Borrower,
the General Partner, the Ultimate General Partner, and each of the Guarantors
from each of (A) the states in which the Borrower, the General Partner, the
Ultimate General Partner, and each of the Guarantors is organized and (B) the
jurisdictions in which a Mortgage has been filed with respect to such Person’s
real property to the extent such Person is required to be qualified in such
jurisdiction;

(xii) results of lien and tax searches of the UCC Records of the Secretary of
State of jurisdictions selected by the Administrative Agent and reflecting no
Liens (other than Permitted Liens) against any of the Collateral other than in
favor of the Administrative Agent;

(xiii) favorable opinions of (A) Vinson & Elkins L.L.P., outside Texas counsel
to the Borrower, and (B) local counsel in Kansas, New Mexico, Oklahoma and
Wyoming reasonably acceptable to the Administrative Agent and the Borrower with
respect to

 

  52   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Mortgages filed in such jurisdiction as amended and supplemented through the
Effective Date, in each case dated as of the Effective Date and in a form
reasonably acceptable to Administrative Agent and covering the Borrower and the
Guarantors, or the mortgagor under such Mortgage, as applicable; provided, to
the extent such opinions of local counsel are not delivered on the Effective
Date, the Borrower shall deliver such opinions of local counsel within fifteen
days after the Effective Date (or such later date as the Administrative Agent
may determine);

(xiv) the Financial Statements and the other financial statements or information
described in Section 4.05; and

(xv) such other documents and agreements as the Administrative Agent may
reasonably request.

(b) No Material Adverse Effect. Since December 31, 2016, no event or events has
occurred which, individually or in the aggregate, have had or could reasonably
be expected to have a Material Adverse Effect.

(c) No Material Litigation. No material legal or regulatory action or proceeding
has commenced and is continuing against the Borrower or any Guarantor.

(d) Payment of Fees and Expenses. The Borrower shall have paid the fees required
to be paid prior to the Effective Date and all costs and expenses for which the
Borrower has received a proper invoice not less than two Business Days prior to
the Effective Date and which are payable pursuant to Section 9.04(a).

(e) Lender’s Liens. The Administrative Agent shall have received satisfactory
evidence that the Liens granted to it under the Security Documents are, or will
concurrent with the filing thereof, be Acceptable Security Interests and that
all actions (including the obtaining of any third-party consents to the granting
of such Liens that are necessary or desirable but only to the extent required
hereunder) or filings necessary to protect, preserve and validly perfect such
Liens have been made, taken or obtained, as the case may be, and are in full
force and effect; provided, to the extent any deposit account control agreement
required hereunder is not able to be delivered by the Borrower on or prior to
the Effective Date after using commercially reasonable efforts to do so, the
Borrower shall deliver such deposit account control agreement within thirty
(30) days thereafter (or such later date as the Administrative Agent may
determine).

(f) Security Interests. Subject to the Third Party Consent Limitation, the
Administrative Agent shall be satisfied that the Security Documents encumber
substantially all of such real property interests held by the Borrower and its
Subsidiaries as the Administrative Agent may require.

(g) Due Diligence. The Arrangers shall be satisfied in their reasonable
discretion with their due diligence analysis and review of the assets,
liabilities, business, operations, condition (financial or otherwise) and
prospects of the Borrower, the Guarantors and their owners. The Borrower and the
Guarantors shall have provided true, correct, and complete copies of all
Material Contracts by which such Persons are bound or to which such Persons are
a party as of the date of this Agreement to the Administrative Agent to the
extent not previously provided, and the Administrative Agent shall be satisfied
in its sole reasonable discretion with its review thereof.

 

  53   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(h) Consents, Licenses, and Approvals. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses, and approvals, if any, required in accordance
with applicable law, or in accordance with any document, agreement, instrument,
or arrangement to which the Borrower or any of its Subsidiaries is a party
(other than any real property interest that is subject to the Third Party
Consent Limitation and other agreements, the breach of which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect), in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Credit Documents. In addition,
the Borrower, the Excluded Subsidiaries, and their respective Subsidiaries shall
have all such material consents, licenses and approvals required in connection
with the continued operation of such Persons and, as to the Borrower and its
Subsidiaries, the performance of the Obligations except for any real property
interest that is subject to the Third Party Consent Limitation and except where
the failure to have any of such material consents, licenses and approvals,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.02. Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of an Issuing
Bank to issue, increase, or extend any Letter of Credit shall be subject to the
further conditions precedent that on the date of such Borrowing or the issuance,
increase, or extension of such Letter of Credit the following statements shall
be true (and the giving of the applicable Notice of Borrowing or Letter of
Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or the issuance, increase, or extension of such Letter of Credit,
such statements are true):

(a) the representations and warranties made by the Borrower and the Guarantors
contained in Article IV hereof and in each of the other Credit Documents are
true and correct in all material respects on and as of the date of such
Borrowing, or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; and

(b) no Default has occurred and is continuing or would result from such
Borrowing, from the application of the proceeds therefrom, or from the issuance,
increase, or extension of such Letter of Credit.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01. Existence; Power; Subsidiaries; Compliance With Laws.

(a) The Borrower is a limited partnership duly formed and validly existing under
the laws of the state of Delaware. The Borrower is in good standing and is
qualified to do business in each jurisdiction where its ownership or lease of
Property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect. Each of its Subsidiaries and each Holdco Entity is a
corporation,

 

  54   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

limited partnership or limited liability company duly formed or organized, as
applicable, validly existing and in good standing under the laws of the state of
its formation or organization, as applicable. Each of its Subsidiaries and each
Holdco Entity is in good standing and is qualified to do business in each
jurisdiction where its ownership or lease of Property or the conduct of its
business requires such qualification, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
The General Partner is a limited partnership duly organized and validly existing
under the laws of the state of Delaware, and the Ultimate General Partner is a
limited liability company duly organized and validly existing under the laws of
the state of Delaware.

(b) Each of the Borrower and its Subsidiaries and each Holdco Entity have all
requisite power and authority to own or lease and operate their respective
properties and to carry on their business as now conducted and as proposed to be
conducted.

(c) On the Effective Date, the Borrower has no subsidiaries other than those
listed on Schedule 4.01. Schedule 4.01 correctly lists the names, ownership,
jurisdictions of incorporation or formation of each of the Borrower’s
Subsidiaries as of the Effective Date. On the Effective Date, except for the
Excluded Subsidiaries, all of the Borrower’s Subsidiaries are Guarantors.

Section 4.02. Authorization. The execution, delivery, and performance by the
Borrower and each of the Guarantors of this Agreement, the Notes (if any), and
the other Credit Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby (a) are within the Borrower’s or
such Guarantor’s powers, (b) have been duly authorized by all necessary
partnership proceedings, corporate actions, or limited liability company
actions, as applicable, (c) do not contravene, violate, conflict with or result
in the breach of, or constitute a default under, as applicable, (i) the
Partnership Agreement or such Guarantor’s organizational documents, as
applicable, (ii) any Legal Requirement binding on or affecting the Borrower or
any Guarantor, or (iii) any material loan agreement, indenture, mortgage, deed
of trust or lease, or any other material contract or instrument binding on or
affecting the Borrower or any Guarantor or any of their respective properties,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement. At the time of the making of any Advances or the
issuance, increase, or extension of any Letter of Credit, such Advances or
Letter of Credit and the use of the proceeds of such Advances or Letter of
Credit will (A) be within the Borrower’s partnership powers, (B) have been duly
authorized by all necessary partnership action, (C) not contravene, violate,
conflict with or result in the breach of, or constitute a default under, as
applicable, (x) the Partnership Agreement, (y) any Legal Requirement binding on
or affecting the Borrower, or (z) any material loan agreement, indenture,
mortgage, deed of trust or lease, or any other material contract or instrument
binding on or affecting the Borrower or any of its properties, and (D) will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.

Section 4.03. Governmental Approvals; Third Party Consents. No consent, order,
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any Person (other than prior to the Investment
Grade Date, (x) the filings and notices required under or in connection with the
Security Documents and (y) other than consents related to any real property
interest that is subject to the Third Party Consent Limitation) is required for
(a) the ownership, operation and maintenance of the Borrower’s or its
Subsidiaries’ or any Holdco Entity’s Property, except for (i) such consents,
orders, authorizations, approvals, other actions, notices and filings as have
been (or will be prior to the Effective Date) duly obtained, taken, given or
made and are in full force and effect and with which the Borrower and its
Subsidiaries or any Holdco Entity are in compliance in all material respects, or
(ii) such consents, orders, authorizations, approvals, other actions, notices
and filings for which the failure to obtain, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (b) the due
execution, delivery and performance by the Borrower or the Guarantors of

 

  55   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

this Agreement, the Notes (if any) or the other Credit Documents, except for
such consents, orders, authorizations, approvals, other actions as will be
obtained, taken, given or made prior to the Effective Date, or (c) the
consummation of the transactions contemplated hereby or thereby. At the time of
the making of the Advances, no authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or Person will be
required for the making of, or the use of the proceeds of such Borrowings or,
prior to the Investment Grade Date, the granting of the Liens under the Security
Documents (other than filings and notices required under or in connection with
the Security Documents). Prior to the Investment Grade Date, no consent, order,
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any Person (other than the filings and notices
required under or in connection with the Security Documents) is required for the
foreclosure or exercise of remedies by the Administrative Agent under the
Security Documents.

Section 4.04. Enforceable Obligations. This Agreement, the Notes (if any), and
the other Credit Documents have been duly executed and delivered by the Borrower
and each of the Guarantors to which any of them is a party. Each Credit Document
is (or upon execution will be) the legal, valid, and binding obligation of the
Borrower and each of the Guarantors enforceable against the Borrower and each of
the Guarantors in accordance with its terms, except for the Third Party Consent
Limitation with respect to real property interests to which such limitation is
applicable and except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).

Section 4.05. Financial Statements. The Borrower has delivered to the
Administrative Agent and the Lenders copies of the Financial Statements, and the
Financial Statements are accurate and complete in all material respects and
present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of their respective dates and for their respective
periods in accordance with GAAP. As of the date of the Financial Statements,
there were no material contingent obligations, liabilities for taxes, unusual
forward or long term commitments, or unrealized or anticipated losses of the
Borrower or any of its Subsidiaries, except for the Third Party Consent
Limitation with respect to real property interests to which such limitation is
applicable and except as disclosed therein and adequate reserves for such items
have been made in accordance with GAAP. All projections, estimates, and pro
forma financial information furnished by the Borrower were prepared on the basis
of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished. Since the date of the Financial Statements, no
Material Adverse Effect has occurred, and no event or circumstance that could
reasonably be expected to cause a Material Adverse Effect has occurred.

Section 4.06. True and Complete Disclosure. All factual information heretofore
or contemporaneously furnished by or on behalf of the Borrower, any of its
Subsidiaries or any Holdco Entity in writing to the Administrative Agent and the
Lenders for purposes of or in connection with this Agreement, any other Credit
Document, or any transaction contemplated hereby or thereby is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of the Borrower, any of its Subsidiaries or any Holdco Entity in writing to the
Administrative Agent and the Lenders will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time.

Section 4.07. Litigation. Except as set forth on Schedule 4.07, there is no
pending or, to the best knowledge of the Borrower or any of its Subsidiaries,
threatened action or proceeding against the Borrower, any of its Subsidiaries or
any Holdco Entity before any court, Governmental Authority or arbitrator,
including, without limitation, the FERC or any equivalent state regulatory
agency, which could

 

  56   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

reasonably, individually or in the aggregate, be expected to have a Material
Adverse Effect or which purports to affect the legality, validity, binding
effect or enforceability of this Agreement, the Notes, or any other Credit
Document. Additionally, there is no pending or, to the knowledge of any
Responsible Officer, threatened action or proceeding instituted against the
Borrower, any of its Subsidiaries or any Holdco Entity which seeks to adjudicate
the Borrower, any of its Subsidiaries or any Holdco Entity as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property other than a threatened action or involuntary proceeding that is not an
Event of Default pursuant to Section 7.01(e).

Section 4.08. Use of Proceeds. The proceeds of the Borrowings will be used by
the Borrower for (i) working capital purposes of the Borrower, any Guarantor and
their Subsidiaries, (ii) Investments, Acquisitions and the development of new
projects, including, without limitation, any Capital Expansion Projects,
(iii) general corporate purposes of the Borrower, any Guarantor and their
Subsidiaries including, without limitation, the making of capital expenditures,
(iv) to refinance Debt existing under the Prior Credit Agreement, (v) payment of
the fees and expenses incurred in connection with the refinancing of the Debt
existing under the Prior Credit Agreement, (vi) the making of Distribution
Payments in compliance with Section 6.05 and (vii) the repayment or repurchase
of Debt in compliance with Section 6.05, including the Permitted Note Debt.
Borrower shall use all Letters of Credit for its, its Subsidiaries’ and any
Holdco Entity’s lawful business purposes.

Section 4.09. Investment Company Act. None of the Borrower or any of its
Subsidiaries or any Holdco Entity is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 4.10. Taxes. All federal, and material state, local and foreign tax
returns, reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Borrower or any member of the
Controlled Group (hereafter collectively called the “Tax Group”) have been filed
with the appropriate Governmental Authority in all jurisdictions in which such
returns, reports, and statements are required to be filed, and all taxes (which
are material in amount) and other impositions due and payable have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for non-payment thereof except (a) where contested in good
faith and by appropriate proceedings or (b) to the extent the failure to pay
such, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. Neither the Borrower nor any member of the Tax Group
has given, or been requested to give, a waiver of the statute of limitations
relating to the payment of any federal, state, local or foreign taxes or other
impositions. Proper and accurate amounts have been withheld by the Borrower and
all other members of the Tax Group from their employees for all periods to
comply in all material respects with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law.
Timely payment of all sales and use taxes required by applicable law have been
made by the Borrower and all other members of the Tax Group, except to the
extent that the failure to pay such, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 4.11. Pension Plans; ERISA. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the

 

  57   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Code. Neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any withdrawal liability. As of the most recent valuation date applicable
thereto, neither the Borrower nor any member of the Controlled Group would
become subject to any liability under ERISA if the Borrower or any member of the
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, the Borrower has no reason to believe that the
annual cost during the term of this Agreement to the Borrower or any member of
the Controlled Group for post-retirement benefits to be provided to the current
and former employees of the Borrower or any member of the Controlled Group under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Effect. The Borrower represents and warrants as of the Effective Date that the
Borrower is not and will not be (1) an employee benefit plan subject to Title I
of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code; or (4) a “governmental plan” within the meaning of ERISA.

Section 4.12. Insurance. The Borrower and its Subsidiaries and the Holdco
Entities carry the insurance required to be carried under Section 5.02 of this
Agreement.

Section 4.13. No Burdensome Restrictions; No Defaults. None of the Borrower, any
of its Subsidiaries, or any Holdco Entity is a party to any indenture, loan or
credit agreement or any lease or other agreement or instrument or subject to any
charter or partnership restriction or provision of any Legal Requirement which
could reasonably, individually or in the aggregate, be expected to have a
Material Adverse Effect or which could affect the legality, validity, binding
effect or enforceability of this Agreement, the Notes (if any), or any other
Credit Document. Except as set forth on Schedule 4.13, none of the Borrower, any
of its Subsidiaries, or any Holdco Entity is in default under or with respect to
any Material Contract to which the Borrower, any of its Subsidiaries, or any
Holdco Entity is a party.

Section 4.14. Environmental Condition. Except for matters that, individually or
in the aggregate, (i) do not materially interfere with the ordinary conduct of
Business, (ii) do not materially detract from the value or the use of the
portion of the Pipeline Systems affected thereby and (iii) could not reasonably
be expected to have a Material Adverse Effect:

(a) Permits, Etc. The Borrower and each of its Subsidiaries and each Holdco
Entity (i) have obtained all Environmental Permits necessary for the ownership
and operation of its real properties and the conduct of its Business; (ii) have
been and are in compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws;
(iii) have not received written notice of any violation or alleged violation of
any Environmental Law or Environmental Permit; and (iv) are not subject to any
actual or contingent Environmental Claim.

(b) Certain Liabilities. None of the present or previously owned or operated
real properties of the Borrower and each of its Subsidiaries and each Holdco
Entity wherever located, (i) are on or, to the Borrower’s knowledge, are
proposed to be placed on the National Priorities List, the Comprehensive
Environmental Response Compensation Liability Information System list, or their
state or local analogs, or are otherwise designated, listed, or identified or,
to the knowledge of the Borrower or any of its Subsidiaries, investigated as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) are
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any real property owned or operated by the
Borrower or any of its Subsidiaries or any Holdco Entity wherever located; or
(iii) have been the site of any Release of Hazardous Substances from present or
past operations which has caused

 

  58   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

at the site or at any third-party site any condition that has resulted in or
could reasonably be expected to result in the need for any Response.

(c) Certain Actions. Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
taken by the Borrower or any of its Subsidiaries or any Holdco Entity on any of
their presently or formerly owned or operated real property and (ii) there is no
material present and future liability, if any, of the Borrower and its
Subsidiaries or any Holdco Entity which could reasonably be expected to arise in
connection with requirements under Environmental Laws. None of the Borrower or
any of its Subsidiaries and, to the Borrower’s knowledge, none of the Holdco
Entities has knowingly or willfully permitted the commission of waste or other
injury or released Hazardous Substances on or about owned or operated property
in violation of applicable Environmental Laws.

Section 4.15. Permits, Licenses, etc. The Borrower and each of its Subsidiaries
and each Holdco Entity possesses all material authorizations, permits, licenses,
patents, patent rights or licenses, trademarks, trademark rights, trade names
rights and copyrights which are necessary to conduct the Business. Each of the
Borrower and its Subsidiaries and each Holdco Entity manages and operates its
business in all material respects in accordance with all applicable Legal
Requirements, except where such failure to comply, either individually or in the
aggregate, could not reasonably have a Material Adverse Effect. No violations
exist or have been recorded in respect of such authorizations, permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade names rights and copyrights, including, without limitation, any known
conflict with the valid trademarks, trade names, copyrights or licenses of
others which could, individually or in the aggregate, have a Material Adverse
Effect.

Section 4.16. Security Interests. As of the Effective Date, each of the Borrower
and the Guarantors listed on Schedule 4.16 is a “transmitting utility” within
the meaning of Section 9.501(b) of the Delaware Uniform Commercial Code. On the
date of this Agreement, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security Documents
will have been made, obtained and taken in all relevant jurisdictions, or
satisfactory arrangements will have been made for all governmental actions and
all other filings, recordings, registrations, third party consents, and other
actions which are necessary to create and perfect the Liens provided for in the
Security Documents to be made, obtained, or taken in all relevant jurisdictions.
Prior to the Investment Grade Date, upon the filing of the Security Documents,
each of the Security Documents creates, as security for the Obligations
purported to be secured thereby, an Acceptable Security Interest.

Section 4.17. Title, Etc.

(a) The Borrower and each of its Subsidiaries and each Holdco Entity have good
and marketable title, in all material respects, in all of their respective
Property, including, without limitation, the real and personal property
described in each of the Mortgages, as is necessary to operate the Business as
reflected in the Financial Statements, and none of such Property is subject to
any Lien, except Permitted Liens.

(b) The Pipeline Systems are covered by recorded fee deeds, rights of way,
easements, leases, subleases, servitudes, permits, licenses, or other
instruments (collectively, “rights of way”) in favor of the Borrower or its
Subsidiaries (or their predecessors in interest) and their respective successors
and assigns, except where the failure of the Pipeline Systems to be so covered,
individually or in the aggregate, (i) does not materially interfere with the
ordinary conduct of Business, (ii) does not materially detract from the value or
the use of the portion of the

 

  59   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Pipeline Systems which are not covered and (iii) could not reasonably be
expected to have a Material Adverse Effect. The rights of way establish a
contiguous and continuous right of way for the Pipeline Systems and grant the
Borrower or its Subsidiaries (or their predecessors in interest) the right to
construct, operate, and maintain the Pipeline Systems in, over, under, or across
the land covered thereby in the same way that a prudent owner and operator would
inspect, operate, repair, and maintain similar assets and in the same way as the
Borrower has inspected, operated, repaired, and maintained the Pipeline Systems
as reflected in the Financial Statements; provided, however, (A) some of the
rights of way granted to the Borrower or its Subsidiaries (or their predecessors
in interest) by private parties and Governmental Authorities are revocable at
the right of the applicable grantor, (B) some of the rights of way cross
properties that are subject to liens in favor of third parties that have not
been subordinated to the rights of way; and (C) some rights of way are subject
to certain defects, limitations and restrictions; provided, further, none of the
limitations, defects, and restrictions described in clauses (A), (B) and
(C) above, individually or in the aggregate, (x) materially interfere with the
ordinary conduct of Business, (y) materially detract from the value or the use
of the portion of the Pipeline Systems which are covered or (z) could reasonably
be expected to have a Material Adverse Effect.

(c) The Terminals are covered by fee deeds, real property leases, or other
instruments (collectively “deeds”) in favor of the Borrower or its Subsidiaries
(or their predecessors in interest) and their respective successors and assigns.
The deeds grant the Borrower or its Subsidiaries (or their predecessors in
interest) the right to construct, operate, and maintain the Terminals in, over,
under, and across the land covered thereby in the same way that a prudent owner
and operator would inspect, operate, repair, and maintain similar assets and in
the same way as the Borrower has inspected, operated, repaired, and maintained
the Terminals as reflected in the Financial Statements.

(d) There has been no and there is not presently any occurrence of any
(i) breach or event of default on the part of the Borrower or any of its
Subsidiaries with respect to any right of way or deed, (ii) to the knowledge of
the Borrower or any of its Subsidiaries, breach or event of default on the part
of any other party to any right of way or deed, or (iii) event that, with the
giving of notice or lapse of time or both, would constitute such breach or event
of default on the part of the Borrower or any of its Subsidiaries with respect
to any right of way or deed or, to the knowledge of the Borrower or any of its
Subsidiaries, on the part of any other party thereto, in each case, to the
extent any such breach or default, individually or in the aggregate,
(A) materially interferes with the ordinary conduct of Business, (B) materially
detracts from the value or the use of the portion of the Pipeline Systems
covered thereby or (C) could reasonably be expected to have a Material Adverse
Effect. The rights of way and deeds (to the extent applicable) are in full force
and effect in all material respects and are valid and enforceable against the
parties thereto in accordance with their terms (subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws effecting creditors’ rights
generally and subject, as to enforceability to the effect of general principles
of equity) and all rental and other payments due thereunder by the Borrower, its
Subsidiaries, and their predecessors in interest have been duly paid in
accordance with the terms of the deeds and rights of way (as such terms are
defined in this Section 4.17) except to the extent that a failure to do so,
individually or in the aggregate, (x) does not materially interfere with the
ordinary conduct of Business, (y) does not materially detract from the value or
the use of the portion of the Pipeline Systems covered thereby and (z) could not
reasonably be expected to have a Material Adverse Effect.

(e) The Pipeline Systems are located within the confines of the rights of way
and do not encroach upon any adjoining property in any one or more material
respects. The Terminals

 

  60   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

are located within the boundaries of the property affected by the deeds, leases
or other instruments to the Borrower or its Subsidiaries and do not encroach
upon any adjoining property in any one or more material respects. The buildings
and improvements owned or leased by the Borrower and its Subsidiaries, and the
operation and maintenance thereof, do not (i) contravene any applicable zoning
or building law or ordinance or other administrative regulation or (ii) violate
any applicable restrictive covenant or any Legal Requirement, the contravention
or violation of which would materially affect the use of the property subject
thereto.

(f) The material Properties used or to be used in the Business or the continuing
operations of the Borrower and each of its Subsidiaries are in good repair,
working order, and condition, normal wear and tear excepted. Neither the
Business nor the Properties of the Borrower or any of its Subsidiaries has been
affected in any material and adverse manner as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy.

(g) No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Borrower or any of its Subsidiaries, is contemplated with
respect to all or any portion of the Pipeline Systems or the Terminals except
for that which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(h) No portion of the Pipeline Systems or the Terminals has, since the date of
this Agreement, suffered any material damage by fire or other casualty loss that
has not heretofore been repaired and restored.

Section 4.18. State and Federal Regulation.

(a) The interstate common carrier pipeline operations comprising a portion of
the Pipeline Systems (the “Interstate Pipelines”) are subject to rate regulation
by the FERC under the Interstate Commerce Act and the Energy Policy Act. With
respect to that certain portion of the Interstate Pipelines that is located
between Artesia, New Mexico and El Paso, Texas, (i) the rates on file with the
FERC are just and reasonable pursuant to the Energy Policy Act and (ii) to the
knowledge of the Borrower, no provision of the tariff containing such rates is
unduly discriminatory or preferential. Except as set forth on Schedule 4.18(a)
or which could not reasonably be expected to cause a Material Adverse Effect,
neither the Borrower, the Parent, any of the Borrower’s Subsidiaries, nor any
other Affiliate that now owns or has owned an interest in any of the Interstate
Pipelines has been or is the subject of a complaint, investigation or other
proceeding regarding their respective rates or practices with respect to the
Interstate Pipelines. No such complaint, petition, or other filing with the
FERC, individually or in the aggregate, could result, if adversely determined to
the position or interest of Borrower or its applicable Subsidiaries, in a
Material Adverse Effect.

(b) With respect to those certain intrastate common carrier pipeline operations
that comprise a portion of the Pipeline Systems, as of the Effective Date, such
pipeline operations in the State of Texas (the “Texas Intrastate Pipelines”) are
subject to regulation by the Railroad Commission of Texas. Each of the Borrower
and its Subsidiaries which owns pipelines and conducts pipeline operations in
the State of Texas has followed prudent practice in the refined products
transportation and distribution industries, as applicable, regarding the setting
of rates for services provided and the implementation of such rates. To the
Borrower’s knowledge, the rates charged by Borrower and its Subsidiaries with
respect to the Texas Intrastate Pipelines, as

 

  61   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

reflected in the Financial Statements, provide no more than a fair return on the
aggregate value of the property used to render services on the Texas Intrastate
Pipelines, and to the Borrower’s knowledge, neither Borrower nor any of its
Subsidiaries uses, charges, imposes, or implements, or has previously done any
of the foregoing in a discriminatory way. As of the Effective Date, the
Borrower’s and its Subsidiaries’ pipeline operations in the State of Idaho and
in the State of New Mexico do not constitute intrastate common carrier pipeline
operations and are not subject to regulation by the Idaho Public Utilities
Commission or the New Mexico Public Regulation Commission. Except as set forth
on Schedule 4.18(b), neither the Borrower, the Parent, any of the Borrower’s
Subsidiaries, nor any other Affiliate that now owns or has owned an interest in
any of the Texas Intrastate Pipelines has been or is the subject of a complaint,
investigation or other proceeding regarding their respective rates or practices
with respect to the Texas Intrastate Pipelines.

Section 4.19. FERC.

(a) Each of the Borrower and its Subsidiaries is in compliance, in all material
respects, with all rules, regulations and orders of the FERC and all State
Pipeline Regulatory Agencies applicable to the Pipeline Systems.

(b) As of the date of this Agreement, none of the Borrower or its Subsidiaries
is liable for any refunds or interest thereon in excess of $25,000,000 as a
result of an order from the FERC or any other Governmental Authority with
jurisdiction over the Pipeline Systems.

(c) The Borrower’s and any applicable Subsidiary’s report on Form 6 filed with
the FERC complies as to form with all applicable legal requirements and does not
contain any untrue statement of a material fact or omit to state a material fact
required to make the statements therein not misleading.

(d) Without limiting the generality of Section 4.15 of this Agreement, no
certificate, license, permit, consent, authorization or order (to the extent not
otherwise obtained) is required by the Borrower or any of its Subsidiaries from
any Governmental Authority to construct, own, operate and maintain the Pipeline
Systems, or to transport and/or distribute Refined Products under existing
contracts and agreements as the Pipeline Systems are presently owned, operated
and maintained.

Section 4.20. Intentionally Deleted.

Section 4.21. Employee Matters.

There are no strikes, slowdowns, work stoppages, or controversies pending or, to
the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries which could have, either individually or in the aggregate, a
Material Adverse Effect.

Section 4.22. Ownership.

(a) As of the date hereof, the General Partner is the sole general partner of
the Borrower and the Ultimate General Partner is the sole general partner of the
General Partner. As of the date hereof, (i) the General Partner is the legal and
beneficial owner of 2.0% of the partnership interests in the Borrower, and
(ii) the Ultimate General Partner is the legal and beneficial owner of 0.001% of
the partnership interests in the General Partner. After the

 

  62   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Effective Date, the Partnership Agreement has not been amended, restated,
supplemented, or revised other than in accordance with the terms of
Section 6.09.

(b) As of the Effective Date, the Equity Interests in the Guarantors and their
Subsidiaries are legally and beneficially owned by the Persons, and by such
Persons in the percentages, specified in Schedule 1.01(d). No part of such
Equity Interests is subject to any Lien, other than in favor of the
Administrative Agent.

Section 4.23. Solvency.

(a) Immediately before and immediately after the execution of this Agreement and
immediately before and immediately after any Borrowing under this Agreement,
(i) on a pro forma basis, the market value of the assets of the Borrower, its
Subsidiaries and the Holdco Entities on a Consolidated basis exceeds the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower, its
Subsidiaries and the Holdco Entities on a Consolidated basis; (ii) the present
fair saleable value of the Property of the Borrower, its Subsidiaries and the
Holdco Entities on a Consolidated basis is greater than the amount that would be
required to pay the probable liability of the Borrower, its Subsidiaries and the
Holdco Entities on a Consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower, its Subsidiaries and the Holdco
Entities on a Consolidated basis can pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower, its Subsidiaries and the Holdco
Entities on a Consolidated basis do not have unreasonably small capital with
which to conduct the Business as reflected in the Financial Statements, as the
Business is now conducted, and as the Business is proposed to be conducted after
the dates, from time to time, at which the representation in this
Section 4.23(a) speaks. The amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

(b) The Borrower does not intend to, or to permit any of its Subsidiaries or any
Holdco Entity to, and does not believe that it or any of its Subsidiaries or any
Holdco Entity will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary or such Holdco Entity and the timing of the amounts of
cash to be payable on or in respect of its Debt or the Debt of such Subsidiary
or such Holdco Entity.

Section 4.24. Foreign Corrupt Practices; Anti-Terrorism Laws.

(a) None of the Loan Parties or their Subsidiaries, nor to the knowledge of any
Loan Party or any of its Subsidiaries, (x) any director, officer, or employee of
any of the Loan Parties or their Subsidiaries or (y) any agent of the Loan
Parties or their subsidiaries that will act in any capacity in connection with
or benefit from the credit facility established hereby, (i) is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of (1) the FCPA, including making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA or (2) any Anti-Terrorism
Laws, or (ii) has engaged in any transaction, investment, undertaking or
activity that conceals the identity, source or

 

  63   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering.

(b) The Loan Parties, their Subsidiaries and their Affiliates have conducted
their business in material compliance with the FCPA and have instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

(c) The Borrower will not use the proceeds of any Advance made or Letter of
Credit issued hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person in violation
of the FCPA or any Anti-Terrorism Laws.

Section 4.25. OFAC.

(a) None of the Loan Parties or their Subsidiaries, nor to the knowledge of any
Loan Party or any of its Subsidiaries, (x) any director, officer, or employee of
any of the Loan Parties or their Subsidiaries or (y) any agent of the Loan
Parties or their Subsidiaries that will act in any capacity in connection with
or benefit from the credit facility established hereby, is an individual or
entity, that is, or is owned or controlled by Persons that are: (i) the
subject/target of any Sanctions (a “Sanctioned Person”) or (ii) located,
organized or resident in a country, region or territory that is the subject of
Sanctions broadly prohibiting dealings with such country, region or territory (a
“Sanctioned Country”), including, without limitation, Cuba, Iran, Crimea, North
Korea, Sudan and Syria; and

(b) The Borrower will not directly or, to the knowledge of the Borrower,
indirectly, use the proceeds of any Advance made or Letter of Credit issued
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, a Sanctioned Person or Sanctioned Country to the
extent that any such activity or business, or the funding of any such activity
or business, would be in violation of any Sanctions or prohibited for a U.S.
Person pursuant to any Sanctions.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, the Borrower agrees to comply with the following
covenants.

Section 5.01. Compliance with Laws, Etc. The Borrower will, and will cause its
Subsidiaries and the Holdco Entities to, comply in all material respects with
all Legal Requirements. Without limitation of the foregoing, the Borrower shall,
and shall cause its Subsidiaries and the Holdco Entities and, shall use
reasonable efforts to cause each lessee or other Person operating or occupying
any of its properties, to (i) comply, in all material respects with all
applicable Environmental Laws and Environmental Permits, (ii) obtain and renew
when needed all Environmental Permits necessary for its operations and
properties, (iii) conduct any investigation, study, sampling, or testing
required by applicable Environmental Laws and (iv) undertake any cleanup,
removal, remedial and other action

 

  64   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

necessary to remove and clean up all Hazardous Substances from any of its
properties, in accordance with the requirements of all Environmental Laws.

Section 5.02. Maintenance of Insurance.

(a) Policies and Certificates. The Borrower shall, and shall cause its
Subsidiaries and the Holdco Entities to, procure and maintain or shall cause to
be procured and maintained continuously in effect policies of insurance in form
and amounts and issued by financially sound insurance companies as is customary
for companies in the same or similar businesses. Upon request of the
Administrative Agent, summaries or copies of all policies or certificates
thereof, and endorsements and renewals thereof of the Borrower and its
Subsidiaries and the Holdco Entities shall be delivered to and retained by the
Administrative Agent. All such policies of insurance shall either have attached
thereto a Lender’s Loss Payable Endorsement for the benefit of the
Administrative Agent for its benefit and the ratable benefit of the Lenders, as
loss payee in form reasonably satisfactory to the Administrative Agent in its
sole discretion or shall name the Administrative Agent as an additional insured,
as applicable. All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage. All such certificates of insurance of the Borrower
and its Subsidiaries and the Holdco Entities shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Subsidiaries,
any Holdco Entity and the applicable insurance company, such policies will not
be canceled, allowed to lapse without renewal, surrendered or amended solely to
reduce the scope or limits of coverage without the applicable insurance company
endeavoring to provide at least thirty days’ prior written notice to the
Administrative Agent.

(b) Notice of Casualty Events, Etc. Promptly upon obtaining knowledge thereof,
the Borrower shall notify the Administrative Agent of any material casualty to
the Collateral, including all casualties to the Collateral where the aggregate
damage to the Collateral could exceed $5,000,000. With respect to any potential
claims under any business interruption, property, or environmental insurance
maintained by the Borrower in excess of such amount, after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, but
shall not be required to, in consultation with the Borrower, make proof of loss
under, settle and adjust any claims under, and receive the proceeds under any
such insurance or direct the Borrower to take such actions at the direction of
the Administrative Agent, and the reasonable expenses incurred by the
Administrative Agent in adjustment and collection of such proceeds shall be paid
by the Borrower. The Administrative Agent shall not be liable or responsible for
failure to collect or exercise diligence in the collection of any proceeds.

(c) Payments. The insurance proceeds received on account of any loss, damage,
destruction or other casualty (i) if any Event of Default has occurred and is
continuing, shall be applied as a mandatory prepayment of the Advances or
(ii) (A) if no Event of Default has occurred and is continuing, (B) the Borrower
desires to rebuild, restore, or replace such property and (C) the rebuilding,
restoration, or replacement can be and is completed within two hundred and
seventy days after receipt of such proceeds or if such rebuilding, restoration,
or replacement is not completed within such two hundred and seventy day period,
the Borrower during such period has continued to work diligently to complete
such rebuilding, restoration, or replacement as determined in the Administrative
Agent’s sole but reasonable discretion, then such proceeds shall be delivered to
the Borrower or the applicable Guarantor to be applied to pay for the cost of
repair, restoration, or replacement of the Collateral subject to such loss,
damage, destruction or other casualty, which Collateral shall be so repaired,
restored, or replaced as to be of at least equal value and substantially the
same character as prior to such loss, damage, destruction or other

 

  65   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

casualty. In the event that any such proceeds are paid to the Borrower or any
such Guarantor in violation of the foregoing, the Borrower or such Guarantor
shall hold the proceeds in trust for the Administrative Agent, segregate the
proceeds from the other funds of the Borrower or such Guarantor, and promptly
pay the proceeds to the Administrative Agent with any necessary endorsement.
Upon the request of the Administrative Agent, after the occurrence and during
the continuance of any Event of Default, the Borrower or any such Guarantor
shall execute and deliver to the Administrative Agent any additional assignments
and other documents as may be reasonably necessary to enable the Administrative
Agent to directly collect the proceeds.

(d) Collateral Protection Insurance Notice. TEXAS FINANCE CODE SECTION 307.052
COLLATERAL PROTECTION INSURANCE NOTICE: (A) BORROWER IS REQUIRED TO (i) KEEP THE
COLLATERAL INSURED AGAINST DAMAGE IN THE AMOUNT SPECIFIED HEREIN; (ii) PURCHASE
THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF
TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER OR OTHERWISE AS PROVIDED HEREIN; AND
(iii) NAME THE ADMINISTRATIVE AGENT AS THE PERSON TO BE PAID UNDER THE POLICY IN
THE EVENT OF A LOSS AS PROVIDED HEREIN; (B) SUBJECT TO THE PROVISIONS HEREOF,
BORROWER MUST, IF REQUIRED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS;
AND (C) SUBJECT TO THE PROVISIONS HEREOF, IF BORROWER FAILS TO MEET ANY
REQUIREMENT LISTED IN THE FOREGOING SUBPARTS (A) OR (B), THE ADMINISTRATIVE
AGENT MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT
BORROWER’S EXPENSE.

Section 5.03. Preservation of Existence, Etc. Except as otherwise permitted by
Section 6.04, the Borrower will, and will cause its Subsidiaries and the Holdco
Entities to, preserve and maintain their existence, rights, franchises and
privileges in the jurisdiction of their formation, and qualify and remain
qualified to do business and as is otherwise required in each jurisdiction in
which such qualification is necessary or desirable in view of its business and
operations or the ownership of its Properties; provided, however, that neither
Borrower nor any of its Subsidiaries nor any Holdco Entity shall be required to
preserve any such right or franchise if the general partner, board of directors
or equivalent body of the Borrower or such Subsidiary or such Holdco Entity
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Borrower or such Subsidiary or such Holdco Entity, as
applicable, and if the loss of any such right or franchise is not
disadvantageous in any material respect to the Lenders.

Section 5.04. Payment of Taxes, Etc. The Borrower will, and will cause its
Subsidiaries and the Holdco Entities to, pay and discharge before the same shall
become delinquent (a) all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or Property and (b) all lawful
claims that are material in amount which, if unpaid, might by law become a Lien
upon its Property; provided, however, that the Borrower and its Subsidiaries and
the Holdco Entities shall not be required to pay or discharge any such tax,
assessment, charge, levy, or claim (i) which is being contested in good faith
and by appropriate proceedings, and with respect to which reserves in conformity
with GAAP have been provided or (ii) to the extent a failure to pay or
discharge, individually or in the aggregate, could not have a Material Adverse
Effect.

Section 5.05. Books and Records; Visitation Rights. The Borrower will keep, and
cause each of its Subsidiaries and the Holdco Entities to keep, proper records
and books of account in which full and correct entries in all material respects
shall be made of all financial transactions and the assets and business of the
Borrower, each of its Subsidiaries and each of the Holdco Entities, in
accordance with

 

  66   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

GAAP consistently applied. At any reasonable time and from time-to-time during
normal business hours, upon reasonable prior written notice, the Borrower will,
and will cause its Subsidiaries and the Holdco Entities to, permit the
Administrative Agent and each of the Lenders or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of the Borrower, its Subsidiaries and each of the Holdco Entities, to visit and
inspect at its reasonable discretion the Properties of the Borrower, its
Subsidiaries and each of the Holdco Entities, and to discuss the affairs,
finances, and accounts of the Borrower, its Subsidiaries and the Holdco Entities
with any officers and directors of the Borrower, its Subsidiaries or any Holdco
Entity.

Section 5.06. Reporting Requirements. The Borrower will furnish to the
Administrative Agent and to each Lender:

(a) Events of Default. As soon as possible and in any event within five days
after the occurrence of each Event of Default known to a Responsible Officer, a
statement of a Responsible Officer setting forth the details of such Event of
Default and the actions which the Borrower has taken and proposes to take with
respect thereto;

(b) Quarterly Financials. As soon as available and in any event not later than
forty-five days after the end of each of the first three quarters of each fiscal
year of the Borrower, its Subsidiaries and the Holdco Entities: (i) the
unaudited Consolidated and consolidating balance sheet of the Borrower, its
Subsidiaries and the Holdco Entities as of the end of such quarter and the
unaudited Consolidated and consolidating statements of income, operations,
changes in partners’ capital, retained earnings, and cash flows of the Borrower,
its Subsidiaries and the Holdco Entities for the period commencing at the end of
the previous year and ending with the end of such quarter, setting forth (as
applicable) in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, all in reasonable detail and
duly certified with respect to such statements (subject to year-end audit
adjustments) by the chief financial officer of the Ultimate General Partner or
Borrower as having been prepared in accordance with GAAP, and (ii) together with
the unaudited financials required above, a Compliance Certificate executed by a
Responsible Officer;

(c) Audited Annual Financials. As soon as available and in any event not later
than ninety days after the end of each fiscal year of the Borrower: (i) a copy
of the annual audited Consolidated and consolidating balance sheet for such year
for the Borrower, its Subsidiaries and the Holdco Entities, and the audited
Consolidated and consolidating statements of income, operations, changes in
partners’ capital, retained earnings, and cash flows of the Borrower, its
Subsidiaries and the Holdco Entities for such fiscal year, in each case
certified without qualification by an independent certified public accountant of
recognized standing acceptable to the Administrative Agent, together with a
certificate of such accounting firm stating that, in the course of the regular
audit of the Business of the Borrower, its Subsidiaries and the Holdco Entities,
which audit was conducted by such accounting firm, either that such accounting
firm has obtained no knowledge that a Default has occurred and is continuing or
if in the opinion of such accounting firm such a Default has occurred and is
continuing, a statement stating that a Default has occurred and is continuing,
and (ii) together with the audited financials required above, a Compliance
Certificate executed by a Responsible Officer;

(d) [Intentionally Deleted];

(e) Securities Filings and other Public Information. Promptly and in any event
within ten days after the sending or filing thereof, copies of all proxy
material, filings, reports and other information which the Parent, the Borrower,
each of the Borrower’s Subsidiaries and the

 

  67   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Holdco Entities sends to the holders of its respective public securities, files
with the SEC, or otherwise makes available to the public or the financial
community generally;

(f) Insurance Certificates. As soon as possible and in any event within sixty
days after the end of each policy year of the Borrower, certificates of
insurance with respect to the insurance policies covering the Borrower and its
Subsidiaries and the Holdco Entities, together with, if requested by the
Administrative Agent, copies of all insurance policies covering the Borrower and
its Subsidiaries and the Holdco Entities;

(g) Termination Events. As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10 days
after the Borrower or any of its Affiliates knows or has reason to know that any
other Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer describing such Termination Event and the action, if any,
which the Borrower or such Affiliate proposes to take with respect thereto;

(h) Termination of Plans. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, copies of each notice received by the Borrower or any such member of
the Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(i) Other ERISA Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA;

(j) Environmental Notices. Promptly upon the receipt thereof by the Borrower and
its Subsidiaries or any Holdco Entity, a copy of any form of written notice,
summons or citation received from the EPA, or any other Governmental Authority
concerning: (i) material violations or alleged material violations of
Environmental Laws; (ii) any action or omission on the part of the Borrower or
any of its Subsidiaries or any Holdco Entity in connection with Hazardous
Substances which could reasonably result in the imposition of material liability
therefor, including without limitation any notice of potential responsibility
under CERCLA; or (iii) concerning the filing of a Lien upon, against or in
connection with the Borrower, its Subsidiaries or any Holdco Entity, or any of
their leased or owned Property, wherever located;

(k) Regulatory Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower and its Subsidiaries or any Holdco Entity,
a copy of any form of material notice, summons, citation, proceeding or order
received from the FERC or any other Governmental Authority concerning the
regulation of any material portion of the Pipeline Systems;

(l) Other Notices. Promptly and in any event within five Business Days after
receipt thereof by the Borrower and its Subsidiaries or any Holdco Entity, a
copy of (i) any written notice, summons, citation, or proceeding from a
Governmental Authority that could reasonably be expected to cause a Material
Adverse Effect, (ii) any of the foregoing items that seeks to modify in any
material adverse respect, revoke, or suspend any Material Contract, and
(iii) any written notice, summons, or citation with respect to the commencement
of any legal proceedings adversely affecting the Borrower’s or its Subsidiaries’
or any Holdco Entity’s title to the

 

  68   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Collateral (if any) or, prior to the Investment Grade Date, the Administrative
Agent’s Lien or security interest in such Collateral, or any part thereof;

(m) Material Changes. Prompt written notice of any condition or event of which
the Borrower or any of its Subsidiaries or any Holdco Entity has knowledge,
which condition or event has resulted or may reasonably be expected to result in
(i) a Material Adverse Effect, or (ii) a breach of or noncompliance with any
material term, condition, or covenant of any Material Contract to which the
Borrower or any of its Subsidiaries or any Holdco Entity is a party or by which
their Properties may be bound which breach or noncompliance could reasonably be
expected to result in a Material Adverse Effect;

(n) Disputes, etc. Prompt written notice of (i) any litigation or proceedings
existing, or to the knowledge of the Borrower or any of its Subsidiaries or any
Holdco Entity, threatened or affecting the Borrower or any of its Subsidiaries
or any Holdco Entity or the Collateral (if any) which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect or any material
labor controversy of which the Borrower or any of its Subsidiaries or any Holdco
Entity has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary of the Borrower or any
Holdco Entity and (ii) any claim, judgment, Lien or other encumbrance (other
than a Permitted Lien) affecting any Property of the Borrower or any Subsidiary
of the Borrower or any Holdco Entity, if the value of the claim, judgment, Lien,
or other encumbrance affecting such Property shall exceed $25,000,000; and

(o) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, any of its Subsidiaries, any Holdco Entity and any Partner, as the
Administrative Agent or any Lender may from time-to-time reasonably request.

Documents required to be delivered pursuant to Sections 5.06(b)(i), 5.06(c)(i)
or 5.06(e) may be delivered electronically with a posting on the Borrower’s
website on the Internet or any other Internet or intranet website to which each
Lender and the Administrative Agent has access, and if so delivered, shall be
deemed to have been delivered (i) with respect to the financials required to be
delivered pursuant to 5.06(b)(i) and 5.06(c)(i), on the date that the Borrower
delivers the Compliance Certificates to the Administrative Agent as required
under Section 5.06(b)(ii) and 5.06(c)(ii), and (ii) with respect to the
documents required to be delivered pursuant to Section 5.06(e), on the date that
the Borrower delivers a written notification to the Administrative Agent that
such documents have been posted on such Internet or intranet website.

If the certificate containing any computation referred to in clauses (b) or
(c) above includes pro forma EBITDA with respect to any Capital Expansion
Project, such certificate shall also certify as to (1) with respect to the first
inclusion of pro forma EBITDA, the Scheduled Completion Date of such Capital
Expansion Project and (2) thereafter, the Borrower’s current good faith estimate
of the date upon which such Capital Expansion Project will be completed.

Section 5.07. Maintenance of Property. The Borrower will, and will cause its
Subsidiaries and the Holdco Entities to, maintain its owned, leased, or operated
Properties that are necessary for the conduct of its business in good working
condition and repair, ordinary wear and tear excepted. Additionally, the
Borrower will, and will cause its Subsidiaries and the Holdco Entities to, use
the standard of care typical in the industry for similarly situated businesses
in the operation and maintenance of their facilities.

 

  69   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Section 5.08. Maintenance of Pipeline Systems and Terminals. The Borrower will,
and will cause its Subsidiaries to (a) maintain or cause the maintenance of the
interests and rights (i) which are necessary to maintain the rights of way for
the Pipeline Systems and to maintain the Terminals, each as reflected in the
Financial Statements and (ii) which individually or in the aggregate, could, if
not maintained, reasonably be expected to have a Material Adverse Effect,
(b) subject to the Permitted Liens, maintain the Pipeline Systems within the
confines of the rights of way without material encroachment upon any adjoining
property and maintain the Terminals within the boundaries of the deeds and
without material encroachment upon any adjoining property, (c) maintain such
rights of ingress and egress necessary to permit the Borrower and its
Subsidiaries to inspect, operate, repair, and maintain the Pipeline Systems and
the Terminals to the extent that failure to maintain such rights, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect and provided that the Borrower or any of its Subsidiaries may hire third
parties to perform these functions, and (d) maintain all material agreements,
licenses, permits, and other rights required for any of the foregoing described
in clauses (a), (b), and (c) of this Section 5.08 in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder which could result in a termination or loss
thereof, except any such failure to pay or default that could not reasonably,
individually or in the aggregate, be expected to cause a Material Adverse
Effect.

Section 5.09. State Regulatory Authority. The Borrower shall, and shall cause
its Subsidiaries and the Holdco Entities to, not knowingly take any action or
permit the Borrower or any of its Subsidiaries or any Holdco Entity to take any
action which could cause the Borrower’s or any of its Subsidiaries’ or any
Holdco Entity’s Business which is not already so regulated or treated to be
(a) regulated as a “utility”, “public utility” or a “gas utility” by any State
Pipeline Regulatory Agency; (b) deemed to be providing any service that would
require the prior approval of any State Pipeline Regulatory Agency in order to
discontinue or abandon such service; (c) within the meaning of the regulations
of any State Pipeline Regulatory Agency be deemed to be (i) charging a
“residential rate” or “commercial rate”, or (ii) providing “gas utility service
to residential and small commercial customers” (within the meaning of
Section 7.45 of the Rules of the Railroad Commission of Texas); or (d) subject
to FERC jurisdiction.

Section 5.10. Additional Subsidiaries. The Borrower shall, and shall cause each
of its Material Subsidiaries and the Holdco Entities to, (a) cause any Person
(whether now existing or hereafter created) becoming a Material Subsidiary of
the Borrower or any such Holdco Entity (other than any JV Entity or any other
Excluded Subsidiary) to, promptly and in any event no later than thirty days
after such Person becomes a Material Subsidiary of the Borrower or any such
Holdco Entity (other than any JV Entity or any other Excluded Subsidiary)
(i) execute a Guaranty, (ii) to the extent required by Section 5.11, execute a
joinder to or assumption agreement of the Security Agreement, (iii) if such
Person owns any Equity Interests in any other Person and to the extent required
by Section 5.11, execute a joinder to or assumption agreement of the Pledge
Agreement, (iv) if such Person holds any real property interest and to the
extent required by Section 5.11 but subject to the Third Party Consent
Limitation, execute a Mortgage, (v) to the extent required by Section 5.11,
execute such other Security Documents as the Administrative Agent may reasonably
request, and (vi) provide evidence of corporate authority to enter into such
Credit Documents as the Administrative Agent may reasonably request, including
without limitation, opinions of legal counsel regarding such corporate authority
and the enforceability of such Credit Documents and (b) cause the owners of the
Equity Interests of such new Material Subsidiary to (i) prior to the Investment
Grade Date, execute a joinder to or assumption agreement of the Pledge Agreement
and grant to the Administrative Agent an Acceptable Security Interest in such
Equity Interests and (ii) provide such evidence of corporate authority to enter
into such Credit Documents and other due diligence as the Administrative Agent
may reasonably request, including without limitation, opinions of legal counsel
regarding such corporate authority, the enforceability and perfection of such
Credit Documents and title evidence regarding the ownership of the assets being
acquired. The Borrower shall

 

  70   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

notify the Administrative Agent in writing of the formation or acquisition of
any Subsidiary which is not a Material Subsidiary within sixty (60) days after
its formation or acquisition.

Section 5.11. Agreement to Pledge.

(a) If, prior to the Investment Grade Date, as of the last day of any March,
June, September or December during the term of this Agreement, the Borrower or
any Material Subsidiary or any Holdco Entity now owned or hereafter acquired
becomes the owner of (i) any Specified Deposit Account or (ii) any other
Property which is not subject to a Lien securing the Obligations and the value
of such Property, when aggregated with the value of all other Property of the
Borrower or any Material Subsidiary or any Holdco Entity not subject to a Lien
securing the Obligations, exceeds the Material Collateral Threshold, then before
the expiration of 30 days (as such date may be extended by the Administrative
Agent in its sole discretion) after such last day of the applicable March, June,
September or December, the Borrower will, and will cause its Material
Subsidiaries and the Holdco Entities to, grant to the Administrative Agent an
Acceptable Security Interest in such Specified Deposit Account or with respect
to such other Property, certain Property of the Borrower or any Material
Subsidiary or any Holdco Entity such that the value of any Property which is not
subject to a Lien securing the Obligations no longer exceeds the Material
Collateral Threshold; provided however, the Borrower, its Material Subsidiaries
and the Holdco Entities will not be required to grant to the Administrative
Agent an Acceptable Security Interest in any Property of the Borrower or any
Material Subsidiary or any Holdco Entity hereafter acquired that exceeds the
Material Collateral Threshold if the Administrative Agent determines in its sole
discretion that the relative burdens and expense of obtaining an Acceptable
Security Interest in such Property outweigh the relative benefits of obtaining
an Acceptable Security Interest in such Property; provided that (a) neither
Borrower, nor any applicable Subsidiary nor any Holdco Entity shall be required
to pledge the Equity Interests of any JV Entity owned by the Borrower, such
Subsidiary or such Holdco Entity; and provided further however that neither
Borrower nor any applicable Subsidiary nor any Holdco Entity shall be required
to grant any Acceptable Security Interest in any real property interest that is
subject to the Third Party Consent Limitation. Additionally, if after the date
of this Agreement the Borrower, any of its Material Subsidiaries or any Holdco
Entity purchases fee title to any real property, the Borrower or such Material
Subsidiary or such Holdco Entity shall obtain Acceptable Surveys and Acceptable
Title Commitments in respect of all such acquired real property (other than
(x) the Excluded Property and (y) real property that consists merely of
pipelines or gathering lines).

(b) (i) To the extent that any Mortgage does not expressly exclude any
“Building” or “Manufactured (Mobile) Home” (each, as defined in the applicable
Flood Insurance Regulations), the Administrative Agent shall, prior to the
execution and delivery of such Mortgage, provide to the Lenders (which may be
delivered electronically) (A) a standard life of loan flood hazard determination
form for the real property to be mortgaged thereunder, and (B) if such real
property is in a special flood hazard area, (x) a notice acknowledged by the
Borrower or applicable Restricted Subsidiary of that fact and (if applicable)
that flood insurance coverage is not available and (y) if flood insurance is
available in the community in which such real property is located, a policy of
flood insurance in compliance with Flood Insurance Regulations. To the extent
that any such real property is subject to the provisions of the Flood Insurance
Regulations, upon the earlier of (i) twenty (20) Business Days from the date the
information required by the immediately preceding sentence is provided to the
Lenders and (ii) receipt by the Administrative Agent of a notice from each
Lender (which may be delivered electronically) that such Lender has completed
all necessary flood insurance diligence with respect to such real property, the
Administrative Agent may permit the execution and delivery of the applicable
Mortgage in favor of the Administrative Agent.

 

  71   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) Upon any increase, extension or renewal of the Commitments, if any Mortgage
does not expressly exclude any Building or Manufactured (Mobile) Home, the
Borrower shall provide evidence reasonably satisfactory to the Administrative
Agent that Borrower has all necessary flood insurance under Flood Insurance
Regulations with respect to the real property subject to such Mortgage, and the
Administrative Agent shall have completed all necessary flood insurance due
diligence and confirmed compliance with all Flood Insurance Regulations with
respect thereto.

(iii) If any Mortgage does not expressly exclude any Building or Manufactured
(Mobile) Home, the Borrower shall maintain flood insurance on any Buildings or
Manufactured (Mobile) Homes subject to such Mortgage that are located in a
special flood hazard area, from such providers, on such terms and in such
amounts as required by the Flood Insurance Regulations.

(c) Notwithstanding anything in this Agreement to the contrary, the parties
hereto acknowledge and agree that at any time on or after the Investment Grade
Date, so long as no Event of Default then exists, at the Borrower’s request (the
date of such request, the “Collateral Release Date”), the Liens (including
equity pledges) otherwise required by this Agreement and granted pursuant to the
Security Documents shall be automatically released (the “Collateral Release
Event”). From and after the Collateral Release Date, the Administrative Agent
shall promptly execute, deliver and/or file at the Borrower’s expense all such
further releases, termination statements, documents, agreements, certificates
and instruments and do such further acts as the Borrower may reasonably require
to more effectively evidence or effectuate such Collateral Release Event.

Section 5.12. Environmental Remediation and Indemnification. If at any time any
Hazardous Substance is discovered on, under, or about any real property subject
to any Mortgage or any other real property owned or operated by the Borrower or
any of its Subsidiaries (“Other Property”) in violation of any Environmental Law
in any material respect, the Borrower will inform the Administrative Agent of
the same and of the Borrower’s proposed response as required under Environmental
Law, including, without limitation, the performance of any required
investigatory or remedial activity, and the Borrower will, at its sole cost and
expense, remedy or remove such Hazardous Substances from such real property or
Other Property or the groundwater underlying such real property or Other
Property in accordance with (a) the approval of the appropriate Governmental
Authority, if any such approval is required under Environmental Laws, and
(b) all Environmental Laws. In addition to all other rights and remedies of the
Administrative Agent and the Lenders under the Credit Documents, but subject to
the Borrower’s or the applicable Subsidiaries’ right to contest the performance
of any such response, as further described in this Section 5.12, if such
Hazardous Substances require remediation or removal as set forth in this
Section 5.12 but has not been remedied or removed from the affected Mortgaged
Property or Other Property or the groundwater underlying such Mortgaged Property
or Other Property by the Borrower within the time periods contemplated by the
applicable response, the Administrative Agent may, at its sole discretion and
after giving the Borrower written notification of its intention to
self-implement any required response, pay to have the same remedied or removed
in accordance with the applicable remediation program, and the Borrower will
reimburse the Administrative Agent therefore within ten days of the
Administrative Agent’s demand for payment. The Borrower shall have the right to
contest any notice, directive or other demand of any third party, including
without limitation, any Governmental Authority, to remedy or remove Hazardous
Substances from any Property subject to a Mortgage or any Other Property so long
as the Borrower diligently prosecutes such contest to completion, complies with
any final order or determination and, before such contest, either furnishes the
Administrative Agent security in an amount equal to the cost of remediation or
removal of the Hazardous Substances or posts a bond with a surety satisfactory
to the Administrative Agent in such amount. THE BORROWER SHALL BE SOLELY

 

  72   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

RESPONSIBLE FOR, AND WILL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT
AND EACH LENDER AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST, ANY AND ALL LOSSES, DAMAGES,
DEMANDS, CLAIMS, CAUSES OF ACTION, JUDGMENTS, ACTIONS, ASSESSMENTS, PENALTIES,
COSTS, EXPENSES AND LIABILITIES DIRECTLY OR INDIRECTLY ARISING OUT OF OR
ATTRIBUTABLE TO ANY HAZARDOUS SUBSTANCES AT ANY REAL PROPERTY SUBJECT TO A
MORTGAGE OR ANY OTHER PROPERTY, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:
(Y) THE COSTS OF ANY REPAIR, CLEANUP OR DETOXIFICATION OF ANY MORTGAGED PROPERTY
OR OTHER PROPERTY REQUIRED UNDER ENVIRONMENTAL LAW, AND THE PREPARATION AND
IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER PLANS REQUIRED UNDER
ENVIRONMENTAL LAW; AND (Z) ALL REASONABLE AND DOCUMENTED COSTS AND EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH CLAUSE
(Y) ABOVE, INCLUDING REASONABLE ATTORNEYS’ FEES (SUBJECT TO LIMITATIONS ON THE
NUMBER OF SUCH COUNSEL AS PROVIDED IN SECTION 9.07); PROVIDED, HOWEVER, THAT THE
BORROWER SHALL NOT BE LIABLE FOR ANY OF THE FOREGOING THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE, BAD FAITH, OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT OR A LENDER AFTER TAKING POSSESSION OF A PROPERTY SUBJECT
TO A MORTGAGE. THE COVENANTS AND INDEMNITIES PROVIDED IN THIS SECTION SHALL
SURVIVE THE REPAYMENT OR ANY OTHER SATISFACTION OF THE OBLIGATIONS OF THE
BORROWER UNDER THE CREDIT DOCUMENTS.

Section 5.13. Use of Proceeds. The Borrower shall use the proceeds of the
Borrowings and the Letters of Credit to make Restricted Payments with the
proceeds of Advances in compliance with Section 6.05, for Acquisitions, for
Investments, to refinance Debt owing under the Prior Credit Agreement and to pay
fees and expenses related to the refinancing of such Debt, for working capital
and general corporate purposes, including, without limitation, Capital Expansion
Projects and the making of capital expenditures. Neither the Borrower nor any of
its subsidiaries is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U). No
proceeds of the Borrowings will be used to purchase or carry any margin stock in
violation of Regulations D, T, U, or X.

Section 5.14. Further Assurances.

(a) Promptly upon request and at its expense, the Borrower shall, and shall
cause each Subsidiary and each Holdco Entity to, cure any defects in the
creation and issuance of the Notes (if any) and the execution and delivery of
this Agreement and the other Credit Documents. Prior to the Investment Grade
Date, the Borrower hereby authorizes the Lenders or the Administrative Agent to
file any financing statements without the signature of the Borrower to the
extent permitted by applicable law in order to perfect or maintain the
perfection of any security interest granted under any of the Credit Documents.
The Borrower at its expense will, and will cause each Subsidiary and each Holdco
Entity to, promptly execute and deliver to the Administrative Agent upon
reasonable request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of the Borrower or any
Subsidiary or any Holdco Entity, as the case may be, in the Security Documents
(prior to the Investment Grade Date) and this Agreement, or, prior to the
Investment Grade Date, to further evidence and more fully describe the
collateral intended as security for the Notes, or to correct any omissions in
the Security Documents, or to state more fully the security obligations set out

 

  73   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

herein or in any of the Security Documents, or to perfect, protect or preserve
any Liens created pursuant to any of the Security Documents (including without
limitation deposit account control agreements with respect to the Specified
Deposit Accounts), or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral (if any).

(b) Within 30 days after a request by the Administrative Agent or the Lenders to
cure any title defects or exceptions which are not Permitted Liens and which,
individually or in the aggregate, (i) materially interfere with the ordinary
conduct of Business, (ii) materially detract from the value or the use of the
portion of the Pipeline Systems affected thereby, or (iii) could reasonably have
a Material Adverse Effect, the Borrower shall cure such title defects or
exceptions or, prior to the Investment Grade Date, substitute such Collateral
with acceptable Property of an equivalent value with no title defects or
exceptions and deliver to the Administrative Agent satisfactory title evidence
in form and substance acceptable to the Administrative Agent in its reasonable
business judgment as to the Borrower’s and its Subsidiaries’ or any Holdco
Entity’s title in such Property and, prior to the Investment Grade Date, the
Administrative Agent’s Liens and security interests therein.

(c) Promptly upon the receipt by the Borrower or any of its Subsidiaries or any
Holdco Entity of the notices, summons or citations described in
Section 5.06(l)(iii) hereof and provided that such legal proceedings could
(i) materially interfere with the ordinary conduct of Business, (ii) prior to
the Investment Grade Date, materially detract from the value or the use of the
portion of the Collateral affected thereby, or (iii) reasonably be expected to
have a Material Adverse Effect, the Borrower and its Subsidiaries and the Holdco
Entities shall take such action as may be reasonably necessary to preserve the
Borrower’s, its Subsidiaries’ or any Holdco Entity’s, and, prior to the
Investment Grade Date, the Administrative Agent’s (as the secured party) rights
affected thereby. If the Borrower or any of its Subsidiaries or any Holdco
Entity fails or refuses to adequately, in the reasonable judgment of the
Administrative Agent as the secured party, defend the Borrower’s, its
Subsidiaries’ or any Holdco Entity’s, and, prior to the Investment Grade Date,
the Administrative Agent’s (as the secured party) rights affected thereby, the
Administrative Agent, as the secured party, may, after prior written notice to
the Borrower, take such action on behalf of and in the name of Borrower and its
Subsidiaries and such Holdco Entity and at the Borrower’s or such Subsidiary’s
and such Holdco Entity’s sole cost and expense. Moreover, prior to the
Investment Grade Date, the Administrative Agent as the secured party may take
such independent action in connection therewith as it may in its reasonable
discretion deem proper, including the right to employ independent counsel and to
intervene in any suit affecting the Collateral. All reasonable costs, expenses
and attorneys’ fees incurred by Administrative Agent pursuant to this
Section 5.14 or, prior to the Investment Grade Date, in connection with the
defense by the Administrative Agent of any claims, demands or litigation
relating to the Collateral shall be paid by Borrower as provided in
Section 9.04.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding or there shall be any Letter of
Credit Exposure, or any Lender shall have any Commitment, the Borrower agrees to
comply with the following covenants.

 

  74   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Section 6.01. Liens, Etc. The Borrower will not, and will not permit any of its
Subsidiaries or any Holdco Entity to, create, assume, incur or suffer to exist,
any Lien on or in respect of any of its Property whether now owned or hereafter
acquired, or assign any right to receive income, except that the Borrower or any
of its Subsidiaries or any Holdco Entity may create, incur, assume, or suffer to
exist Liens (“Permitted Liens”):

(a) securing the Obligations;

(b) for taxes, assessments, governmental charges, or levies on Property of the
Borrower or any Guarantor not yet due or that (provided foreclosure, sale or
other similar proceedings shall not have been initiated) are being contested in
good faith by appropriate proceedings, and such reserve as may be required by
GAAP shall have been made therefor;

(c) in favor of bankers and/or financial institutions in respect of deposit
accounts, other Liens imposed by law, such as landlords’, carriers’,
warehousemen’s and mechanics’ liens and other similar Liens arising by operation
of law in the ordinary course of business in respect of obligations that are not
yet due or that are being contested in good faith by appropriate proceedings,
provided such reserve as may be required by GAAP shall have been made therefor;

(d) arising in the ordinary course of business out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of the Borrower or any Guarantor;

(e) comprised of minor defects, irregularities, and deficiencies in title to,
and easements, rights-of-way, zoning restrictions and other similar
restrictions, charges or encumbrances, defects and irregularities in the
physical placement and location of pipelines within the areas covered by the
easements, leases, licenses and other rights in real property in favor of the
Borrower or any of its Subsidiaries or any Holdco Entity which, individually and
in the aggregate, do not materially interfere with the ordinary conduct of
Business, do not materially detract from the value or the use of the property
which they affect, and could not reasonably have a Material Adverse Effect;

(f) comprised of deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of like nature incurred in
the ordinary course of business;

(g) created out of judgments or awards against the Borrower or any Guarantor and
that (i) do not give rise to an Event of Default and (ii) with respect to which
the Borrower or any Guarantor at the time shall be properly and timely
prosecuting an appeal or proceedings for review and with respect to which it
shall have secured a stay of execution pending such appeal or proceedings for
review;

(h) (i) constituting purchase money Liens or security interests upon or in any
Property acquired or held by the Borrower or any of its Subsidiaries or any
Holdco Entity in the ordinary course of business to secure the purchase price of
such Property or to secure indebtedness incurred solely for the purpose of
financing the acquisition of such Property and (ii) securing Capital Leases;
provided that (A) the aggregate principal amount of the indebtedness secured by
the Liens permitted by this paragraph (h) shall not exceed the greater of
(x) $50,000,000 and (y) two and one-half percent (2.5%) of the Borrower’s
Consolidated Net Tangible Assets, (B) no such Lien may extend to or cover any
Property other than the Property

 

  75   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

being acquired or leased, and (C) no such renewal or refinancing may extend to
or cover any property not previously subject to the Lien being renewed or
refinanced;

(i) assumed by Borrower or its Subsidiaries or any Holdco Entity in connection
with an Acquisition; provided, that such Liens were not created in contemplation
of such Acquisition and do not extend to any assets other than those acquired,
and the applicable Debt is permitted by Section 6.02(i);

(j) (i) existing on the Effective Date and listed on Schedule 6.01 attached
hereto and (ii) any Liens in favor of the Parent (or any assignee or successor
thereto that is an Affiliate of the Parent) securing certain obligations owing
to the Parent (or such Affiliate assignee or successor) similar to those
obligations owing under the Pipelines and Terminals Agreements so long as such
Liens are subordinated to the Liens on the same assets securing the Obligations
on terms not less advantageous to the Administrative Agent and the Lenders and
similar to those contained in the Subordination, Non-Disturbance and Attornment
Agreement executed by the Administrative Agent and the Parent as of July 8,
2005, in each case, including any renewals or extensions thereof; provided that
the property covered thereby is not increased and any renewal or extension of
the obligations secured or benefitted thereby is permitted by Section 6.02;

(k) securing Debt permitted under Section 6.02(k); and

(l) on cash and Liquid Investments securing Swap Contracts between the Borrower,
any Guarantor or any of their Subsidiaries and any Person who is not a Lender or
an Affiliate of a Lender party to such Swap Contract; provided the aggregate
amount of cash and/or Liquid Investments subject to such Liens may at no time
exceed $25,000,000.

Section 6.02. Debts, Guaranties and Other Obligations. The Borrower will not,
and will not permit any of its Subsidiaries or any Holdco Entity to, create,
assume, suffer to exist, or in any manner become or be liable, in respect of any
Debt except:

(a) Debt of the Borrower and its Subsidiaries and the Holdco Entities under the
Credit Documents;

(b) Debt of the Borrower, its Subsidiaries and the Holdco Entities existing on
the date of this Agreement and disclosed in the attached Schedule 6.02 and any
extensions, rearrangements and modifications thereof which do not increase the
principal amount thereof or the interest rate charged thereon above a market
rate of interest;

(c) Debt of the Borrower or any of its Subsidiaries or any Holdco Entity under
any Swap Contract; provided that (i) such Debt was incurred by the Borrower,
such Subsidiary or such Holdco Entity for general partnership, limited liability
company or corporate purposes, as applicable, including for the purposes of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for speculative purposes,
(ii) such Swap Contract is permitted under any risk management policy approved
by such Person’s governing body from time to time, and (iii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(d) Debt in respect of endorsement of negotiable instruments in the ordinary
course of business;

 

  76   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(e) Debt in respect of (x) insurance premium financing for insurance being
acquired by the Borrower, its Subsidiaries or any Holdco Entity under customary
terms and conditions or (y) customary take-or-pay obligations contained in
supply or service agreements, in each case in the ordinary course of business;

(f) Debt between the Borrower and any of its wholly-owned Subsidiaries or any
Holdco Entity;

(g) Debt between any wholly-owned Subsidiary of the Borrower and any other
wholly-owned Subsidiary of the Borrower or any Holdco Entity;

(h) Debt secured by Liens permitted under Section 6.01(h) which does not exceed
the greater of (x) $50,000,000 and (y) two and one-half percent (2.5%) of the
Borrower’s Consolidated Net Tangible Assets in aggregate principal amount at any
time outstanding;

(i) Debt assumed in connection with an Acquisition and secured by Liens
permitted under Section 6.01(i); provided that, such Debt is existing at the
time of such Acquisition and is not Debt incurred solely in contemplation of
such Acquisition;

(j) Permitted Note Debt including, without limitation, any guaranty thereof;

(k) secured Debt, not exceeding the greater of (x) $20,000,000 and (y) one-half
percent (0.5%) of the Borrower’s Consolidated Net Tangible Assets in aggregate
principal amount at any time outstanding;

(l) guaranties of the Borrower in respect of Debt of any of its Subsidiaries or
any Holdco Entity or guaranties of any Guarantor in respect of Debt of Borrower,
or any other Guarantor, in each case, such Debt as otherwise permitted
hereunder;

(m) Debt in connection with the Banking Service Obligations that is, prior to
the Investment Grade Date, secured by the Security Documents (but which may be
unsecured on and after the Investment Grade Date); and

(n) unsecured Debt in addition to Debt otherwise permitted above, not exceeding
the greater of (x) $50,000,000 and (y) one and three-quarters percent (1.75%) of
the Borrower’s Consolidated Net Tangible Assets in aggregate principal amount at
any time outstanding.

Section 6.03. Agreements Restricting Liens. The Borrower will not, and will not
permit any of its Subsidiaries or any Holdco Entity to, enter into any agreement
(other than a Credit Document) which, except with respect to specific Property
encumbered to secure payment of Debt related to such Property or otherwise,
imposes restrictions greater than those under this Agreement upon the creation
or assumption of any Lien upon its Properties, revenues or assets, whether now
owned or hereafter acquired.

Section 6.04. Merger or Consolidation; Asset Sales; Acquisitions. The Borrower
will not, and will not permit any of its Subsidiaries or any Holdco Entity to:

(a) Merge or consolidate with or into any other Person, except that (i) the
Borrower may merge with one or more of its Subsidiaries, provided that the
Borrower shall be the surviving Person, (ii) any of its Subsidiaries may merge
with any of its other Subsidiaries provided that if any of such Subsidiaries is
a Guarantor, a Guarantor shall be the surviving Person, (iii) any Holdco Entity
may merge with any other Holdco Entity or any other Guarantor provided that the

 

  77   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

surviving Person shall be a Guarantor, (iv) any of the Borrower’s Subsidiaries
or any Holdco Entity may liquidate or dissolve or change its legal form if the
Borrower determines in good faith that such action is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders, and (v) any
of the Borrower’s Subsidiaries or any Holdco Entity may sell, lease, transfer or
otherwise dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower, any other Subsidiary or any Holdco
Entity; provided, that if the transferor in such transaction is a Guarantor,
then the transferee must be the Borrower or another Guarantor;

(b) Sell, lease, transfer, or otherwise dispose of any of its Property except
for: (i) sales of inventory, disposition of cash and Liquid Investments,
disposition of overdue accounts receivable in connection with the compromise or
collection thereof (and not in connection with any financing transaction) and
leases, subleases, rights of way, easements, licenses and sublicenses that,
individually and in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Borrower, its Subsidiaries and the Holdco
Entities and do not materially detract from the value or the use of the property
which they affect, in each case in the ordinary course of business; (ii) sales
of Property that is obsolete or no longer useful or necessary for the proper
operation or conduct of the Business; (iii) so long as no Event of Default has
occurred and is continuing or would be caused thereby, sales and other transfers
of Property from any Subsidiary of the Borrower or any Holdco Entity to either
the Borrower or any other Guarantor (provided, however, that the Borrower or
such Guarantor shall, prior to the Investment Grade Date, ratify, grant and
confirm the Liens on such Property (and any other related Collateral) pursuant
to such Security Documents and deliver such legal opinions in relation thereto
as may be reasonably requested by the Administrative Agent); (iv) sales of its
Investments made pursuant to clauses (a), (d), (e), (f), (g), or (m) of
Section 6.06 and its Property related thereto so long as (A) such sales are to a
third party and are conducted in an arm’s length transaction, and (B) in the
case of sales of Investments made pursuant to Section 6.06(e), at least 75% of
the consideration for such sales shall be in the form of cash and Liquid
Investments; provided that concurrent with the consummation of each sale of
Investments made pursuant to Section 6.06(e), all cash proceeds are distributed
to, or otherwise received by, the Borrower or a Guarantor; (v) dispositions of
Property (x) resulting from condemnation thereof or (y) that has suffered a
casualty (constituting a total loss or constructive total loss of such
property), in each case upon or after receipt of the condemnation proceeds or
insurance proceeds of such condemnation or casualty, as applicable;
(vi) dispositions and transfers permitted by Section 6.04(a) above or for
Investments permitted pursuant to Section 6.06; and (vii) sales of other
Properties made in arm’s length transactions for fair market value, not
exceeding in any fiscal year the greater of (x) $50,000,000 and (y) two and
one-half percent (2.5%) of the Borrower’s Consolidated Net Tangible Assets in
the aggregate, provided that no Event of Default has occurred and is continuing
or would result from such sale, and provided further that in the case of sales
of Investments made pursuant to clause (d), (e), (f), (g), (i) or (m) of
Section 6.06 or sales made pursuant to clause (vii) above, the net cash proceeds
thereof are used within 365 days of such sale to purchase assets of similar
value, quality and business utility to those assets sold, leased, transferred or
otherwise disposed of or, to the extent not so used within such 365 day period,
the net cash proceeds thereof are used to repay Advances to the extent
outstanding under this Agreement; or

(c) Make any Acquisition, except the Borrower or any Guarantor may make any
Acquisition (by purchase or merger) provided that (i) the Borrower or a
Guarantor is the acquiring or surviving entity; (ii) no Default or Event of
Default exists and the Acquisition would not reasonably be expected to cause a
Default or Event of Default; (iii) after giving effect to such Acquisition on a
pro forma basis, the Borrower and its Subsidiaries and the Holdco Entities

 

  78   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

would have been in compliance with all of the covenants contained in this
Agreement, including, without limitation, Sections 6.10 through 6.12 as of the
end of the most recent fiscal quarter, (iv) the acquisition target is in the
same or similar line of business as the Borrower and its Subsidiaries and the
Holdco Entities and is not hostile, and (v)(i) except with respect to the
Acquisition or formation of any Excluded Subsidiary, any JV Entity or any other
joint venture or other similar arrangement that is not a Subsidiary, the terms
of Section 5.10 and 5.11 are satisfied, and (ii) with respect to the Acquisition
of, or Investments in, any Excluded Subsidiary, any JV Entity or any other joint
venture or other similar arrangement that is not a Subsidiary, such Investment
complies with the terms of Section 6.06.

Section 6.05. Restricted Payments.

(a) The Borrower will not make or pay any Restricted Payment; except that the
Borrower may, so long as no Default or Event of Default shall occur both before
and after giving effect thereto, make (i) Restricted Payments (other than
Restricted Debt Payments) during any fiscal quarter in an aggregate amount not
to exceed the Borrower’s Available Cash as of the end of the immediately
preceding fiscal quarter; provided that, the Borrower and its Subsidiaries shall
be in compliance (after giving pro forma effect to the making of such Restricted
Payment) with all of the covenants contained in this Agreement, including,
without limitation, Sections 6.10 through 6.12 and (ii) Restricted Debt
Payments; provided that (x) the Borrower has cash, Liquid Investments and
availability under this Agreement in an amount equal to not less than twenty
percent (20%) of the aggregate Commitments and (y) after giving effect to such
Restricted Debt Payment on a pro forma basis, the Senior Leverage Ratio shall
not be greater than 3.25 to 1.00.

(b) Any Holdco Entity that is not a Subsidiary of the Borrower will not make or
pay any Restricted Payment; except that (i) such Holdco Entity may make any
payment on account of any net profits interest, net working capital adjustments
or earn-out payments in connection with an Investment by such Holdco Entity
pursuant to Section 6.06 and (ii) such Holdco Entity may make Restricted
Payments (other than any distributions of Equity Interests or payments-in-kind)
at any time in an aggregate amount not to exceed such Holdco Entity’s Available
Cash at the time of such Restricted Payment; provided that, (x) no Default or
Event of Default shall occur both before and after giving effect to such
Restricted Payment, and (y) the Borrower, its Subsidiaries and the Holdco
Entities shall be in compliance (after giving pro forma effect to the making of
such Restricted Payment) with all of the covenants contained in this Agreement,
including, without limitation, Sections 6.10 through 6.12.

Section 6.06. Investments. Except as otherwise permitted under Section 6.04, the
Borrower will not, and will not permit any of its Subsidiaries or any Holdco
Entity to, make or permit to exist any loans, advances or capital contributions
to, or make any investment in, or purchase or commit to purchase any stock or
other securities or evidences of indebtedness of or interests in any Person
(each an “Investment”) except the following:

(a) the purchase of Liquid Investments;

(b) current trade and customer accounts receivable or notes receivable which are
for goods furnished or services rendered in the ordinary course of business and
are payable in accordance with customary trade terms;

(c) Acquisitions (other than Acquisitions or Investments made with respect to
any JV Entity or any other joint venture or other similar arrangement that is
not a Subsidiary) to the extent made in compliance with Section 6.04 including,
in the case of a Person that is acquired,

 

  79   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

all Investments in joint ventures made by such Person prior to such Person’s
Acquisition by the Borrower, any of its Subsidiaries or any Holdco Entity;
provided that such Person’s Investments in joint ventures was not made in
contemplation of such Person being acquired by the Borrower or any of its
Subsidiaries or any Holdco Entity;

(d) [Intentionally deleted];

(e) Investments in UNEV JV in an aggregate amount not to exceed $325,000,000
plus payments (either in cash or units of Equity Interests in the Limited
Partner) on account of any net profits interest, net working capital adjustments
or earn-out in connection with such Investments at any time; provided that
(1) such Investments are made using cash and/or other Property of the Borrower,
any of its Subsidiaries or any Holdco Entity and otherwise comply with
Section 6.04 and (2) any Equity Interests in the Limited Partner that are given
as consideration for such Investment shall not be included in the aggregate
amount of such Investment by the Borrower, any of its Subsidiaries or any Holdco
Entity for purpose of this clause (e). Additionally, the Borrower, its
Subsidiaries and any Holdco Entity may make additional Investments in UNEV JV
and/or the UNEV Pipeline provided that (i) the Borrower has cash, Liquid
Investments and availability under this Agreement of at least $25,000,000 and
(ii) after giving effect to such Investment on a pro forma basis, (x) the
Limited Partner and its Subsidiaries would have been in compliance with the
covenants contained in Sections 6.10 through 6.12 of this Agreement as of the
end of the most recently completed fiscal quarter for which financial statements
have been delivered pursuant to Section 5.06, and (y) the Senior Leverage Ratio
shall not be greater than 3.25 to 1.00;

(f) Investments by the Borrower or any of its Subsidiaries in the JV Entities
existing on the date of this Agreement; provided, that the amount of such
Investments may not be increased (other than through natural appreciation or
through cash Investments made pursuant to clauses (e), (g) or (m) of this
Section 6.06;

(g) Investments by the Borrower, a Subsidiary of the Borrower or any Holdco
Entity in any other Person that is not a Guarantor (including, without
limitation, any JV Entity) in an aggregate amount for all such Investments not
to exceed $100,000,000 outstanding at any time; provided that (i) such
Investments (including Acquisitions) are made in cash and/or other Property of
the Borrower, any of its Subsidiaries or any Holdco Entity and otherwise comply
with Section 6.04 and Section 6.15, as applicable and (ii) any Equity Interests
in the Borrower that are given as consideration for such Acquisition or
Investment shall not be included in the aggregate amount of such Acquisition or
Investment by the Borrower, any of its Subsidiaries or any Holdco Entity for
purpose of this clause (g);

(h) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or any other Guarantor;

(i) Investments outstanding on the Effective Date and identified on Schedule
6.06 attached hereto;

(j) guaranties permitted by Section 6.02(l);

(k) advances to officers, directors and employees of the Borrower and its
Subsidiaries or any Holdco Entity in an aggregate amount no to exceed $2,500,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

 

  80   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(l) as long as no Event of Default has occurred and is continuing or would be
caused thereby, Investments by the Borrower, a Subsidiary of the Borrower or any
Holdco Entity in an aggregate amount for all such Investments not to exceed
$100,000,000 outstanding at any time; provided, however, that any such
Investment shall be permitted only if (x) before the effectiveness of such
Investment and to the extent required by the Administrative Agent, the Borrower
delivers to the Administrative Agent (i) such guaranties (and prior to the
Investment Grade Date, mortgages, deeds of trust, security agreements, releases,
UCC financing statements, UCC terminations and environmental assessments) as the
Administrative Agent may reasonably request and, prior to the Investment Grade
Date, accompanied by UCC searches and title investigations demonstrating that,
prior to the Investment Grade Date, upon the effectiveness of such Investment
and the recording and filing of any necessary documentation, the Administrative
Agent will have an Acceptable Security Interest in such Investment, and
(ii) such other agreements, instruments, certificates, approvals, opinions and
other documents as any Lender through the Administrative Agent may reasonably
request, in each case, to the extent required by Section 5.11 and (y) (i) such
Investments are made in cash and/or other Property of the Borrower, any of its
Subsidiaries or any Holdco Entity and otherwise comply with Section 6.04 and
Section 6.15, as applicable and (ii) any Equity Interests in the Borrower that
are given as consideration for such Investment shall not be included in the
aggregate amount of such Investment by the Borrower, any of its Subsidiaries or
any Holdco Entity for purpose of this clause (l); and

(m) Investments by the Borrower, any of its Subsidiaries or any Holdco Entity in
the Frontier JV, the Cheyenne JV, the SLC JV or the Osage JV made in cash and/or
other Property of the Borrower, any of its Subsidiaries or any Holdco Entity;
provided that (i) the Borrower has cash, Liquid Investments and availability
under this Agreement of at least $25,000,000 and (ii) after giving effect to
such Investment on a pro forma basis, (x) the Borrower and its Subsidiaries
would have been in compliance with the covenants contained in Sections 6.10
through 6.12 of this Agreement as of the end of the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.06, and (y) the Senior Leverage Ratio shall not be greater than 3.25
to 1.00.

Section 6.07. Affiliate Transactions. The Borrower shall not, nor shall it
permit any of its Subsidiaries or any Holdco Entity to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise exchange or
acquire any Property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except in the ordinary course of
business at prices and on terms and conditions on an arm’s-length basis;
provided, that the foregoing restriction shall not apply to:

(a) transactions set forth on Schedule 6.07;

(b) transactions between or among the Borrower, its Subsidiaries or any Holdco
Entity;

(c) transactions pursuant to (x) the Material Contracts or (y) any contract or
agreement in effect on the date hereof, as the same may be amended, modified or
replaced from time to time, so long as any such contract or agreement as so
amended, modified or replaced is, taken as a whole, no less favorable to the
Borrower, its Subsidiaries and the Holdco Entities in any material respect than
the contract or agreement in effect on the date hereof;

(d) transactions pursuant to which (i) taxes are allocated among the Borrower
and its Affiliates in any manner consistent with Section 1552 (or any successor
provision) of the Code, (ii) general and administrative expenses are allocated
among the Borrower and its Affiliates in any manner consistent with Section 482
(or any successor provision) of the Code, and (iii) interest is charged or
credited to Affiliates in any reasonable manner not inconsistent with the Code;
and

 

  81   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(e) transactions entered into with any Excluded Subsidiary, the Ultimate General
Partner, the General Partner, Parent or any of its subsidiaries or Affiliates,
on terms and conditions, taken as a whole, that are fair and reasonable to the
Borrower, its Subsidiaries or any Holdco Entity as determined in the good faith
judgment of the Borrower, taking into account the totality of the relationship
between the Borrower, its Subsidiaries, and the Holdco Entities on the one hand,
and such Excluded Subsidiary, the Ultimate General Partner, the General Partner,
Parent or such subsidiary or Affiliate thereof, as applicable, on the other.

Section 6.08. Other Businesses. The Borrower shall not, and shall not permit any
of its Subsidiaries or any Holdco Entity to, substantially alter the character
of their respective businesses from that conducted by the Borrower, its
Subsidiaries and the Holdco Entities taken as a whole, on the Effective Date.

Section 6.09. Amendment of Material Agreements. The Borrower shall not amend,
modify, or supplement any of the Material Contracts without the prior written
consent of the Majority Lenders; provided that such amendments, modifications,
or supplements may be made without the consent of the Majority Lenders if such
amendments, modifications or supplements are, as of the date they are entered
into and considered individually or in the aggregate, not reasonably expected to
cause a Material Adverse Effect.

Section 6.10. Total Leverage Ratio. As of the end of any fiscal quarter of the
Borrower (commencing with the fiscal quarter ended June 30, 2017), the Total
Leverage Ratio shall not be greater than (a) 5.25 to 1.00 or (b) during a
Qualifying Acquisition Period, 5.50 to 1.00.

Section 6.11. Senior Leverage Ratio. As of the end of any fiscal quarter of the
Borrower (commencing with the fiscal quarter ended June 30, 2017) prior to the
Investment Grade Date, the Senior Leverage Ratio shall not be greater than
(a) 3.75 to 1.00 or (b) during a Qualifying Acquisition Period, 4.00 to 1.00.

Section 6.12. Interest Coverage Ratio. As of the end of any fiscal quarter of
the Borrower (commencing with the fiscal quarter ended June 30, 2017) prior to
the Investment Grade Date, the Interest Coverage Ratio shall not be less than
2.50 to 1.00.

Section 6.13. Compliance with ERISA. The Borrower shall not, nor shall it permit
any of its Subsidiaries or any Holdco Entity to, directly or indirectly,
(a) engage in, or permit any Subsidiary, any Holdco Entity or any member of the
Controlled Group to engage in, any transaction in connection with which the
Borrower, any Subsidiary, any Holdco Entity or member of the Controlled Group
could be subjected to either a civil penalty assessed pursuant to section
502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code; (b) terminate, or permit any Subsidiary, any Holdco Entity or member of
the Controlled Group to terminate, any Plan in a manner, or take any other
action with respect to any Plan, which could result in any liability to the
Borrower, any Subsidiary, any Holdco Entity or member of the Controlled Group to
the PBGC; (c) fail to make, or permit any Subsidiary, any Holdco Entity or
member of the Controlled Group to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Borrower, a Subsidiary, any Holdco Entity or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary, any Holdco Entity or member of the Controlled
Group to permit to exist, any accumulated funding deficiency within the meaning
of Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any Subsidiary, any Holdco Entity or
member of the Controlled Group to permit, the actuarial present value of the
benefit liabilities (as “actuarial present value of the benefit liabilities”
shall have the meaning specified in section 4041 of ERISA) under any Plan
maintained by the Borrower, any Subsidiary, any

 

  82   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Holdco Entity or any member of the Controlled Group which is regulated under
Title IV of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities; (f) contribute to or assume an obligation to
contribute to, or permit any Subsidiary, any Holdco Entity or member of the
Controlled Group to contribute to or assume an obligation to contribute to, any
Multiemployer Plan; (g) acquire, or permit any Subsidiary, any Holdco Entity or
member of the Controlled Group to acquire, an interest in any Person that causes
such Person to become a member of the Controlled Group with respect to the
Borrower, any Subsidiary, any Holdco Entity or any member of the Controlled
Group if such Person sponsors, maintains or contributes to, or at any time in
the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any
Subsidiary, any Holdco Entity or member of the Controlled Group to incur, a
liability to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA; (i) contribute to or assume an obligation to contribute to, or
permit any Subsidiary, any Holdco Entity or member of the Controlled Group to
contribute to or assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any material liability; (j) amend or permit any
Subsidiary, any Holdco Entity or member of the Controlled Group to amend, a Plan
resulting in an increase in current liability such that the Borrower, any
Subsidiary, any Holdco Entity or any member of the Controlled Group is required
to provide security to such Plan under section 401(a)(29) of the Code; or
(k) permit to exist any occurrence of any Reportable Event (as defined in
Title IV of ERISA), or any other event or condition, which presents a material
(in the good faith opinion of the Majority Lenders) risk of such a termination
by the PBGC of any Plan.

Section 6.14. Restricted Entities. Notwithstanding anything to the contrary
contained herein, including any provision of this Article VI, the Borrower shall
not, nor shall it permit any of its Subsidiaries or any Holdco Entity to,
(a) create, assume, incur or suffer to exist any Lien on or in respect of any of
its Property for the benefit of any Excluded Subsidiary, (b) except for
Investments permitted by Section 6.06, sell, assign, pledge, or otherwise
transfer any of its Properties to any Excluded Subsidiary, (c) except for such
Investments permitted by Section 6.06, make or permit to exist Investments in
any Excluded Subsidiary or in any of their respective Properties, or (d) amend,
modify or supplement the voting or other consent provisions contained in the
partnership agreement or other organizational documents of any Excluded
Subsidiary; provided that such amendments, modifications, or supplements may be
made without the consent of the Majority Lenders if such amendments,
modifications or supplements are, as of the date they are entered into and
considered individually and in the aggregate, not expected to materially
decrease the economic benefit that the Borrower would have otherwise received
pursuant to such agreements. Furthermore, the Borrower shall not, and shall not
permit any of its Subsidiaries or any Holdco Entity to, consent to any Excluded
Subsidiary (i) creating, incurring or suffering to exist any Debt, except trade
payables in the ordinary course of business; (ii) creating, incurring or
suffering to exist any Lien in, of or on the Property of any Excluded
Subsidiary, except for the Liens of the type described in Sections 6.01(b), (c),
(d), (e) or (f); (iii) merging or consolidating with or into any other Person;
(iv) leasing, selling or otherwise disposing of its Property to any other Person
other than (A) sales of such Property that are obsolete, redundant or otherwise
not necessary in the business of the Excluded Subsidiaries, (B) sales of
inventory in the ordinary course of business, or (C) operating leases entered
into in the ordinary course of an Excluded Subsidiary’s business; (v) entering
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except (1) distributions by an Excluded Subsidiary to the holders of its Equity
Interests in accordance with the terms of its applicable organizational
documents, and (2) in the ordinary course of business and pursuant to the
reasonable requirements of an Excluded

 

  83   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Excluded Subsidiary than such Excluded Subsidiary would obtain in a
comparable arms-length transaction; or (vi) conducting business in enterprises
that are not in substantially the same field of business as presently conducted.

Section 6.15. Holdco Entities. So long as the Administrative Agent and the
Lenders shall not have an Acceptable Security Interest in the Equity Interests
of any JV Entity owned by the Borrower, its Subsidiaries or any Holdco Entity:
(a) the applicable Holdco Entity owning Equity Interests in such JV Entity shall
not own any material assets other than such Equity Interests in such JV Entity,
(b) the applicable Holdco Entity owning Equity Interests in such JV Entity shall
not engage in any business other than the ownership of such Equity Interests in
such JV Entity, and (c) the applicable Holdco Entity owning Equity Interests in
such JV Entity shall not sell, dispose of or otherwise transfer such Equity
Interests in such JV Entity except as permitted by Section 6.04.

ARTICLE VII

REMEDIES

Section 7.01. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

(a) Payment. The Borrower shall fail to (i) pay any principal of any Advance or
reimburse any drawing under any Letter of Credit when the same becomes due and
payable, (ii) pay any interest on any Note or any fee owing in connection with
the Obligations, this Agreement or any of the other Credit Documents within five
days after the same becomes due and payable, or (iii) pay any other amount owing
in connection with the Obligations, this Agreement or any of the other Credit
Documents within ten days after the same becomes due and payable;

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower or any Guarantor (or any of their respective
officers) in connection with this Agreement or any other Credit Document, or
(iii) by any Guarantor in any Credit Document, shall, in any such case, prove to
have been incorrect in any material respect when made or deemed to be made;

(c) Covenant Breaches. (i) The Borrower or any of its Subsidiaries shall fail to
perform or observe any covenant contained in Sections 2.04(b), 5.02 (other than
the provisions of Section 5.02 requiring the Borrower to deliver summaries or
copies of policies or certificates, for which provisions only, a 30-day grace
period shall apply provided such policies are then currently in effect), 5.03,
5.06, 5.09, 5.10, or 5.13 or in Article VI of this Agreement, or (ii) the
Borrower or any of its Subsidiaries or any other Guarantor fail to perform or
observe any other term or covenant set forth in this Agreement or any other
Credit Document which is not covered by clause (i) above or any other provision
of this Section 7.01 if such failure shall remain unremedied for thirty days
after the earlier of written notice of such default shall have been given to the
Borrower by the Administrative Agent or any Lender or a Responsible Officer’s
actual knowledge of such default;

(d) Cross-Defaults.

(i) The Borrower or any of its Subsidiaries shall default in the making of any
payment of any principal of or premium or interest on any Debt which is
outstanding in a principal amount of at least $50,000,000 (but excluding Debt
evidenced by the Notes) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt;

 

  84   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) Any other event shall occur or condition shall exist under any agreement or
instrument relating to Debt of the Borrower or any of its Subsidiaries which is
outstanding in a principal amount of at least $50,000,000, and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt;

(iii) Any such Debt referred to in clauses (i) or (ii) above shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

(iv) (A) Any default or event of default shall have occurred under any of the
Material Contracts which has not been cured within any applicable grace period
and which default or event of default could reasonably be expected to have a
Material Adverse Effect, (B) any of the Material Contracts shall have
terminated, or (C) any Person other than the Borrower or any of its Subsidiaries
takes (or notifies the Borrower or any of its Subsidiaries that it intends to
take) remedial action under any Material Contract, in each case that constitutes
or could reasonably be expected to take the form of the purchase, occupation, or
operation of any of the applicable Pipeline Systems or Terminals by a Person
other than the Borrower or its wholly owned Subsidiaries.

(e) Insolvency. The Borrower or any of its Subsidiaries or any Guarantor shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Subsidiaries or any Guarantor seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against the
Borrower or any of its Subsidiaries or any Guarantor either such proceeding
shall remain undismissed for a period of sixty days or any of the actions sought
in such proceeding shall occur; or the Borrower or any of its Subsidiaries or
any Guarantor shall take any corporate action to authorize any of the actions
set forth above in this paragraph (e);

(f) Judgments. Any judgment or order for the payment of money in excess of
$50,000,000 shall be rendered against the Borrower or any of its Subsidiaries or
any Guarantor and remain unpaid and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;

(g) [Intentionally Deleted];

(h) Credit Documents. Any material provision of the Credit Documents, including,
without limitation, the Guaranty and, prior to the Investment Grade Date, the
Security Documents, shall for any reason cease to be valid and binding on the
Borrower or any Guarantor or any such Person shall so state in writing;

 

  85   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(i) Acceptable Security Interest. Prior to the Investment Grade Date, the
Administrative Agent and the Lenders shall fail to have an Acceptable Security
Interest in the Collateral;

(j) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $50,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);

(k) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$50,000,000; or

(l) Change of Control. A Change of Control shall occur.

Section 7.02. Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare the obligation of
each Lender and each Issuing Bank to make extensions of credit hereunder,
including the making of Advances and issuing of Letters of Credit, to be
terminated, whereupon the same shall forthwith terminate or (ii) shall, at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower;

(b) the Borrower shall, on written demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account such amount as the
Administrative Agent may request, up to a maximum amount equal to the Letter of
Credit Exposure as security for the Obligations; and

(c) the Administrative Agent shall at the request or may with the consent of the
Majority Lenders proceed to enforce its rights and remedies under the Security
Documents (if any), the Guaranty, and any other Credit Documents for the ratable
benefit of the Lenders and Affiliates of Lenders (with respect to Banking
Service Obligations) and counterparties (with respect to Lender Hedging
Agreements) by appropriate proceedings.

Section 7.03. Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

 

  86   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(a) (i) the obligation of each Lender and each Issuing Bank to make extensions
of credit hereunder, including making Advances and issuing Letters of Credit,
shall immediately and automatically be terminated and (ii) all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement, the Notes, and the other Credit Documents shall
immediately and automatically become and be due and payable in full, without
presentment, demand, protest or any notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower;

(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account such amount as the Administrative Agent may request, up to a
maximum amount equal to the Letter of Credit Exposure as security for the
Obligations; and

(c) the Administrative Agent shall at the request and may with the consent of
the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents (if any), the Guaranty and any other Credit Document for the
ratable benefit of the Lenders and Affiliates of Lenders (with respect to
Banking Services) and counterparties to Lender Hedging Agreements (with respect
to Lender Hedging Agreements) by appropriate proceedings.

Section 7.04. Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or any Lender is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

Section 7.05. Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent and each Lender is hereby
authorized at any time and from time-to-time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Administrative Agent or any such Lender to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Notes held by such
Lender, and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, any Note, or such other Credit Documents, and although such
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of set-off, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The Administrative Agent and each Lender agrees to promptly notify the Borrower
after any such set-off and application made by the Administrative Agent or such
Lender, provided that the failure to give the notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and the Lenders under this Section are in addition to any other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or the Lenders may have

Section 7.06. Application of Collateral. The proceeds of any sale, or other
realization upon all or any part of the Collateral (as defined in each of the
Security Documents) shall be applied by the Administrative Agent in the
following order:

first, to the payment of all reasonable expenses, liabilities, and advances
incurred or made by the Administrative Agent in connection with the sale or
other realization of such Collateral, and to the ratable payment of any other
unreimbursed reasonable expenses for which the Administrative Agent or any
Lender is to be reimbursed pursuant to the terms hereof or any other Credit
Document;

 

  87   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

second, to the ratable payment of accrued but unpaid agent’s fees, commitment
fees, letter of credit fees, and fronting fees owing to the Administrative
Agent, the Issuing Banks, and the Lenders in respect of the Advances and Letters
of Credit under this Agreement and the Notes;

third, to the ratable payment of accrued but unpaid interest on the Advances
owing under this Agreement and the Notes;

fourth, to the ratable payment of (i) all other Obligations which relate to the
Advances and Letters of Credit and which are owing to the Administrative Agent
and the Lenders (other than amounts owing to any counterparty under any Lender
Hedging Agreement), (ii) all amounts due and owing to the counterparties under
any Lender Hedging Agreement, and (iii) all amounts due and owing to the Lenders
and their respective Affiliates in connection with any Banking Service
Obligations; and

fifth, any surplus of such cash or cash proceeds held by the Administrative
Agent and remaining after the payment in full of all the Obligations shall be
promptly paid over to the Borrower or to whoever may be lawfully entitled to
receive such surplus.

Notwithstanding the foregoing, amounts received from any Loan Party that is not
an “eligible contract participant” under the Commodity Exchange Act shall not be
applied to any Excluded Pari Passu Hedging Obligations (it being understood,
that in the event that any amount is applied to Obligations other than Excluded
Pari Passu Hedging Obligations as a result of this Section 7.06, the
Administrative Agent may make such adjustments as it determines are appropriate
to distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause fourth above by the holders of any Excluded Pari
Passu Hedging Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to clause fourth above).

Administrative Agent shall incur no liability in connection with any
determination of the existence or amount of Excluded Pari Passu Hedging
Obligations and Administrative Agent may reserve from the application of amounts
under this Section 7.06 any amounts it believes may be distributable in respect
of Excluded Pari Passu Hedging Obligations until it has received evidence
satisfactory to it of the existence, or lack of existence, and amount of such
Excluded Pari Passu Hedging Obligations. Further, Administrative Agent may rely
on certifications and representations from the Borrower in determining the
existence and amount of such Excluded Pari Passu Hedging Obligations.

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS

Section 8.01. Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably (subject to Section 8.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Credit Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Credit Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any

 

  88   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

provision to the contrary contained elsewhere herein or in any other Credit
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Credit Documents with
reference to the Administrative Agent, any syndication agent or documentation
agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Majority Lenders to act for such Issuing Bank with respect
thereto; provided, however, that each Issuing Bank shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
VIII with respect to any acts taken or omissions suffered by an Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article VIII included each Issuing Bank with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to each Issuing Bank.

Section 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents, sub-agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel and other consultants or experts concerning all matters
pertaining to such duties. Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence, bad faith, or willful misconduct.

Section 8.03. Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that Majority Lenders or all Lenders,
as the case may be, may agree upon a course of action for the enforcement of the
rights of the Lenders; and the Administrative Agent shall be entitled to refrain
from taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from Majority Lenders or all Lenders, as the case may be. All
rights of action under the Credit Documents and all right to the Collateral, if
any, hereunder may be enforced by the Administrative Agent and any suit or
proceeding instituted by the Administrative Agent in furtherance of such
enforcement shall be brought in its name as the Administrative Agent without the
necessity of joining as plaintiffs or defendants any other Lender, and the
recovery of any judgment shall be for the benefit of the Lenders (and, with
respect to Lender Hedging Agreements, the counterparties thereto and, with
respect to Banking Services, Affiliates of Lenders) subject to the expenses of
the Administrative Agent. In actions with respect to any property of the
Borrower or any Guarantor, the Administrative Agent is acting for the ratable
benefit of each Lender (and, with respect to Lender Hedging Agreements, the
counterparties thereto and, with respect to Banking Services, Affiliates of
Lenders). Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligations
shall be construed as being for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreements, the counterparties thereto and, with
respect to Banking Services, Affiliates of Lenders).

 

  89   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Documents on behalf of and for the benefit of the Lenders (and,
with respect to Lender Hedging Agreements, the counterparties thereto and, with
respect to Banking Services, Affiliates of Lenders) (or if previously entered
into, hereby ratifies the Administrative Agent’s (or any predecessor
administrative agent’s) previously entering into such agreements and Security
Documents).

(c) Except to the extent unanimity (or other percentage set forth in
Section 9.01) is required hereunder, each Lender agrees that any action taken by
the Majority Lenders in accordance with the provisions of the Credit Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders and Affiliates of
Lenders (with respect to Banking Service Obligations) and counterparties to
Lender Hedging Agreements (with respect to Lender Hedging Agreements).

(d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Collateral or Security
Documents, if any, which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Security Documents.

(e) The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by the Person purporting to own it or is cared for, protected, or insured or has
been encumbered or that the Liens granted to the Administrative Agent (or any
predecessor administrative agent) herein or pursuant thereto have been properly
or sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights granted or available to the Administrative Agent
in this Section 8.03 or in any of the Security Documents; IT BEING UNDERSTOOD
AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION, OR EVENT
RELATED THERETO, THE ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE AGENT’S OWN
INTEREST IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO ANY LENDER (AND, WITH
RESPECT TO LENDER HEDGING AGREEMENTS, THE COUNTERPARTIES THERETO AND, WITH
RESPECT TO BANKING SERVICES, AFFILIATES OF LENDERS), OTHER THAN TO ACT WITHOUT
GROSS NEGLIGENCE, BAD FAITH, OR WILLFUL MISCONDUCT.

(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to (i) deliver instruments of assurance confirming
the non-existence of any Lien under the Credit Documents with respect to assets
of a Person described in Section 5.11 that are excluded from the Collateral and
(ii) release any Lien granted to or held by the Administrative Agent upon any
Collateral: (A) constituting Property in which neither Borrower nor any
Guarantor owned an interest at the time the Lien was granted or at any time
thereafter; (B) constituting Property leased to the Borrower or a Guarantor
under a lease which has expired or been terminated in a transaction permitted
under the Credit Documents or is about to expire and which has not been, and is
not intended by the Borrower or such Guarantor to be, renewed; (C)

 

  90   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

consisting of an instrument or other possessory collateral evidencing Debt or
other obligations pledged to the Administrative Agent (for the benefit of the
Lenders), if the Debt or obligations evidenced thereby has been paid in full or
otherwise superseded; (D) Property permitted to be sold pursuant to
Section 6.04; (E) Property permitted to be invested pursuant to Section 6.06;
(F) upon the Investment Grade Date; or (G) upon termination of the Commitments
and payment in full of the Obligations (other than the Unliquidated
Obligations). In addition, the Lenders irrevocably authorize the Administrative
Agent to release Liens upon Collateral as contemplated herein or in any other
Credit Document, or if approved, authorized, or ratified in writing by the
requisite Lenders. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.03.

(g) In furtherance of the authorizations set forth in this Section 8.03, each
Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Documents (including,
without limitation, any appointments of substitute trustees under any Security
Documents), (ii) to take action with respect to the Collateral and Security
Documents, if any, to perfect, maintain, and preserve Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in paragraph
(f) hereof. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to the Administrative Agent’s
power, as attorney-in-fact, relative to the Collateral matters described in this
Section 8.03. The powers and authorities herein conferred on the Administrative
Agent may be exercised by the Administrative Agent through any Person who, at
the time of the execution of a particular instrument, is an officer of the
Administrative Agent (or any Person acting on behalf of the Administrative Agent
pursuant to a valid power of attorney). The power of attorney conferred by this
Section 8.03(g) to the Administrative Agent is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligations, or any part thereof, shall remain unpaid or the Lenders are
obligated to make any Advance or issue any Letter of Credit under the Credit
Documents.

Section 8.04. Liability of Administrative Agent. NO AGENT-RELATED PERSON SHALL
(A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE, BAD
FAITH, OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH
HEREIN), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by Borrower or any
Guarantor or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Administrative Agent under or in connection
with, this Agreement or any other Credit Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Credit Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Credit Document, or for any failure
of Borrower or any Guarantor or any other party to any Credit Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of the Borrower or any Guarantor or any Affiliate
thereof. No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into the utilization of any Issuing Bank’s Letter of Credit
Commitment (it being understood and agreed that each Issuing Bank shall monitor
compliance with its own Letter of Credit Commitment without any further action
by the Administrative Agent).

 

  91   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Section 8.05. Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower or any
Guarantor), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the requisite Majority Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Credit Document in
accordance with a request or consent of the requisite Majority Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
participants. Where this Agreement expressly permits or prohibits an action
unless the requisite Majority Lenders otherwise determine, the Administrative
Agent shall, and in all other instances, the Administrative Agent may, but shall
not be required to, initiate any solicitation for the consent or a vote of the
requisite Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has funded its Pro Rata Share of the initial
Advance on the Effective Date (or, if there is no Advance made on such date,
each Lender other than Lenders who gave written objection to the Administrative
Agent prior to such date) shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender (or otherwise made available for such
Lender on SyndTrak Online, DXSyndicate™ or any similar website) for consent,
approval, acceptance or satisfaction, or required hereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

Section 8.06. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders in accordance with
this Article VIII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

Section 8.07. Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Guarantor or any Affiliate thereof,
shall be

 

  92   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, any Guarantor and their respective
Subsidiaries, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties. In this regard, each Lender acknowledges that Thompson & Knight
LLP is acting in this transaction as counsel to the Administrative Agent. Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Credit Documents and the matters
contemplated therein. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

Section 8.08. Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND
EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE
BORROWER AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO SO), IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES, AND ALSO IN ACCORDANCE WITH
SUCH PRO RATA SHARES, HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND AGAINST
ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH AGENT-RELATED
PERSON’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR
THE PAYMENT TO ANY AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED
LIABILITIES RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD FAITH, OR WILLFUL
MISCONDUCT; provided, however, that no action taken in accordance with the
directions of the Majority Lenders shall be deemed to constitute gross
negligence, bad faith, or willful misconduct for purposes of this Section 8.08.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
reasonable out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Credit Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower and without limiting the obligation of Borrower to do so pursuant to
Section 9.04. The undertaking in this Section 8.08 shall survive termination of
the Commitments, the payment in full of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.

Section 8.09. Administrative Agent in its Individual Capacity. Wells Fargo and
its Affiliates may make loans to, accept deposits from, acquire equity interests
in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Wells Fargo were not the Administrative Agent or an Issuing Bank hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or

 

  93   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

its Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to its Advances, Wells Fargo shall have the same rights and powers under
this Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent or an Issuing Bank, and the terms
“Lender” and “Lenders” include Wells Fargo in its individual capacity.

Section 8.10. Successor Administrative Agent and Issuing Bank. The
Administrative Agent or any Issuing Bank may resign at any time upon 30 days’
notice to the Lenders with a copy of such notice to the Borrower. If the
Administrative Agent or any Issuing Bank resigns under this Agreement, the
Majority Lenders shall appoint from among the Lenders a successor administrative
agent or issuing bank for the Lenders which successor administrative agent or
issuing bank shall be consented to by the Borrower at all times other than
during the existence of an Event of Default. If no successor administrative
agent or issuing bank is appointed prior to the effective date of the
resignation of the Administrative Agent or the applicable Issuing Bank, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent and/or issuing bank from among the
Lenders. Upon the acceptance of its appointment as successor administrative
agent and/or issuing bank hereunder, such successor administrative agent and/or
issuing bank shall succeed to all the rights, powers and duties of the retiring
Administrative Agent or Issuing Bank and the term “Administrative Agent” and
“Issuing Bank” shall mean such successor administrative agent or issuing bank
and the retiring Administrative Agent’s or Issuing Bank’s appointment, powers
and duties as Administrative Agent or Issuing Bank shall be terminated. The
resigning Issuing Bank shall remain the Issuing Bank with respect to any Letters
of Credit outstanding on the effective date of its resignation and the
provisions affecting such Issuing Bank with respect to Letters of Credit shall
inure to the benefit of the resigning Issuing Bank until the termination of all
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VIII and
Sections 9.04 and 9.09 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above.

Section 8.11. Syndication Agent; Other Agents; Arrangers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than the Administrative Agent), “arranger,” or “bookrunner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

Section 8.12. Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Advance or Letter of Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

 

  94   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letter of Credit Exposures and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.06 and 9.04) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.06
and 9.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 8.13. Lender Hedging Agreements To the extent any Affiliate of a Lender
(or former Lender or former Affiliate of a Lender) is a party to a Lender
Hedging Agreement with the Borrower or any of its Subsidiaries or any Holdco
Entity and thereby becomes a beneficiary of the Liens pursuant to any Security
Document (if any), such Person shall be deemed to appoint the Administrative
Agent its nominee and agent to act for and on behalf of such Person in
connection with such Security Documents and to be bound by the terms of this
Article VIII, Section 9.01(h) and the last sentence of Section 2.16.

Section 8.14. Banking Service Obligations. To the extent any Affiliate of a
Lender provides any Banking Services and thereby becomes a beneficiary of the
Liens pursuant to any Security Document (if any), such Affiliate of a Lender
shall be deemed to appoint the Administrative Agent its nominee and agent to act
for and on behalf of such Affiliate in connection with such Security Documents
and to be bound by the terms of this Article VIII, Section 9.01(h) and the last
sentence of Section 2.16.

Section 8.15. Lender ERISA Representation. Each Lender as of the Effective Date
represents and warrants as of the Effective Date to the Administrative Agent,
the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrower or any other Loan Party, that such Lender
is not and will not be (1) an employee benefit plan subject to Title I of ERISA,
(2) a plan or account subject to Section 4975 of the Code; (3) an entity deemed
to hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (4) a “governmental plan” within the meaning of ERISA.

 

  95   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document nor any consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver, or consent shall, unless in writing and signed by each
affected Lender, do any of the following: (a) reduce the principal of, or
interest on, the Notes or any fees or other amounts payable to such Lender
hereunder or under any other Credit Document (other than with respect to a
waiver of default interest or to amend any financial covenant hereunder (or any
defined term used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Advance or to reduce any fee payable
hereunder), (b) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or extend
the Revolver Termination Date or the Final Maturity Date (provided that Majority
Lenders can extend the Final Maturity Date pursuant to Section 2.18, but only
with respect to the Extended Commitments of the Extending Lenders), (c) change
the percentage of Lenders which shall be required for the Lenders or any of them
to take any action hereunder or under any other Credit Document, (d) change the
Pro Rata Share of any Lender (other than as a result of an increase in the
Commitments pursuant to Section 2.14, a reallocation as a result of a Lender
becoming, or ceasing to be, a Defaulting Lender pursuant to Section 2.17(a)(iv)
or multiple maturity dates as a result of an extension of the Final Maturity
Date pursuant to Section 2.18 by less than all of the Lenders), (e) amend
Section 2.09, Section 2.13(a)(ii)(B), Section 7.06, Section 8.01 or this
Section 9.01, (f) amend the definition of “Majority Lenders”, (g) release any
Guarantor from its obligations under any Guaranty other than in connection with
a transaction permitted under Section 6.04 or Section 6.06, or (h) release all
or substantially all of the Collateral, except as permitted under
Section 8.03(f); and provided, further, that (1) no Commitment of a Lender or
any obligations of a Lender may be increased without such Lender’s written
consent and (2) no amendment, waiver, or consent shall, unless in writing and
signed by the Administrative Agent or the applicable Issuing Bank in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent or such Issuing Bank, as the case may be, under this
Agreement or any other Credit Document. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the approval
of the Lenders directly affected thereby or the unanimous approval of all of the
Lenders and Majority Lenders have consented to such proposed amendment,
modification, termination, waiver or consent, the Borrower shall be permitted to
replace such Non-Consenting Lender pursuant to Section 2.15.

Section 9.02. Notices, Etc. All notices and other communications shall be in
writing (including facsimile, telecopy, e-mail or other electronic
communication) and mailed, faxed or telecopied, hand delivered or delivered by a
nationally recognized overnight courier, for the Borrower and the Administrative
Agent at the address specified in Schedule 1.01(b), and for any Lender at the
address

 

  96   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

specified in its Administrative Questionnaire, or in each case, at such other
address as shall be designated by such party in a written notice to the other
parties. All such notices and communications shall, when mailed, faxed,
telecopied or sent via e-mail or other electronic transmissions approved by the
Administrative Agent, or hand delivered or delivered by a nationally recognized
overnight courier, be effective (i) three days after being deposited in the mail
for any certified or registered mail, (ii) upon receipt when sent by hand or
overnight courier service or (iii) when facsimile, telecopy, e-mail or other
electronic transmission is completed, respectively; provided, that if not given
during normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day of the recipient, except that notices and communications to the
Administrative Agent pursuant to Article II or VIII shall not be effective until
received by the Administrative Agent.

Section 9.03. No Waiver; Remedies. No failure on the part of the Administrative
Agent, any Lender, or any Issuing Bank to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04. Costs and Expenses. The Borrower agrees to pay within thirty days
of receipt of a reasonably detailed invoice therefor (a) all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes, and the other Credit
Documents (whether or not effective) including, without limitation, the
reasonable, documented fees and out-of-pocket expenses of one firm as outside
counsel for the Administrative Agent (and as the Administrative Agent may
require, a single firm of local counsel in each jurisdiction in which any
Collateral (if any) resides) and with respect to advising the Administrative
Agent as to its rights and responsibilities under this Agreement, and (b) all
reasonable and documented out-of-pocket costs and expenses, if any, of the
Administrative Agent, each Issuing Bank and each Lender (including, without
limitation, reasonable and documented outside counsel fees and expenses of
(i) one firm as outside counsel for the Administrative Agent, (ii) one firm of
outside counsel for Issuing Banks and Lenders, taken as a whole, (iii) a single
firm of local counsel in each jurisdiction in which any Collateral resides for
the Administrative Agent and the Lenders, taken as a whole and (iv) in the case
of an actual or perceived conflict of interest where the party affected by such
conflict notifies the Borrower that such a conflict exists and retains its own
counsel, by another firm of counsel for such affected party) in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes, and the other Credit Documents after the
occurrence and during the continuance of an Event of Default; provided that, all
amounts owing under clause (a) and incurred prior to the Effective Date shall be
paid on the Effective Date to the extent provided in Section 3.01(d).

Section 9.05. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent, and the
Lenders and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, each Issuing Bank, and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Lender.

Section 9.06. Lender Assignments and Participations.

(a) Assignments. Any Lender may assign to another Lender or an Approved
Affiliate all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and

 

  97   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

the participation interest in the Letter of Credit Obligations held by it)
without the Borrower’s consent and without any minimum assignment amount.
Additionally, any Lender may assign to one or more banks or other entities all
or any portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitments, the Advances owing to
it, the Notes held by it, and the participation interest in the Letter of Credit
Obligations held by it); provided, however, that (i) each such assignment shall
be of a constant, and not a varying, percentage of such Lender’s rights and
obligations assigned under this Agreement, (ii) the amount of the Commitments,
Advances, and participation interest in the Letter of Credit Obligations of such
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall be,
if to an entity other than a Lender, not less than $5,000,000.00 and shall be an
integral multiple of $1,000,000.00 (unless the Borrower and Administrative Agent
otherwise consent), (iii) each such assignment shall be to an Eligible Assignee
or an Approved Affiliate, (iv) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Notes subject to such
assignment, (v) the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, and (vi) each Eligible
Assignee or Approved Affiliate (other than the Eligible Assignee of the
Administrative Agent) shall pay to the Administrative Agent a $3,500
administrative fee. Additionally, the consent of the Issuing Banks (such consent
not to be unreasonably withheld, conditioned or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding).
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of such Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto). In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable Pro Rata Share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full Pro Rata Share of all
Advances and participations in Letters of Credit. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

(b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and

 

  98   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Acceptance, such Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency of value of this Agreement or
any other instrument or document furnished pursuant hereto; (ii) such Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or the Guarantors or the performance
or observance by the Borrower or the Guarantors of any of their obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent, the
Issuing Banks, and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Lender and an Eligible Assignee or an Approved Affiliate, together with the
Notes (if any) subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of the attached Exhibit A, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the Borrower. Within ten (10) Business Days after its
receipt of such notice, the Borrower shall execute and deliver to the
Administrative Agent in exchange for the surrendered Notes (if any) (A) if such
Eligible Assignee or Approved Affiliate has acquired a Commitment and has
requested a Note, a new Note to such Eligible Assignee or Approved Affiliate in
an amount equal to the Commitment assumed by it pursuant to such Assignment and
Acceptance and (B) if such Lender has retained any Commitment hereunder and has
requested a Note, a new Note to such Lender in an amount equal to the Commitment
retained by it hereunder. Such new Note or Notes shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the attached Exhibit G.

(e) Participations. Each Lender may sell participations to one or more banks or
other entities (other than a Defaulting Lender or Subsidiary of a Defaulting
Lender) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it, its participation interest in the Letter of

 

  99   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Credit Obligations, and the Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Notes
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent,
and the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of the Notes, reductions in fees or interest, releasing all
or substantially all of the Collateral, or extending the Revolver Termination
Date. The Borrower hereby agrees that participants shall have the same rights
under Sections 2.10, 2.11, 2.12(b) and 9.07 as a Lender, subject to the
requirements and limitations therein, including the requirements of
Section 2.12(c) (it being understood that the documentation required under
Section 2.12(c) shall be delivered by the participant to the Lender issuing such
participation), to the extent of their respective participations, and provided
that a participant shall in no event be entitled to receive any greater payment
than the Lender that issued the participation would have been entitled to
receive with respect to such participation.

(f) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time assign and pledge all or any portion of its Advances and its
Notes (if applicable) to any Federal Reserve Bank as collateral security
pursuant to Regulation A and any Operating Circular issued by such Federal
Reserve Bank. No such assignment shall release the assigning Lender from its
obligations hereunder.

Section 9.07. Indemnification. BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE ARRANGERS, EACH ISSUING BANK AND EACH LENDER AND THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE,
RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR NATURE
WHATSOEVER (OTHER THAN EXCLUDED TAXES AND TAXES GOVERNED BY SECTION 2.12)
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) TO WHICH ANY OF THEM MAY BECOME
SUBJECT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, INCLUDING ANY INDEMNIFIED LIABILITIES WHICH ARISE OUT OF OR RESULT
FROM (I) ANY ACTUAL OR PROPOSED USE BY THE BORROWER OR ANY AFFILIATE OF THE
BORROWER OF THE PROCEEDS OF THE ADVANCES OR ANY LETTER OF CREDIT, (II) ANY
BREACH BY THE BORROWER OR ANY AFFILIATE OF THE BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, (III) ANY INVESTIGATION, LITIGATION OR
OTHER PROCEEDING (INCLUDING ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING
TO THE FOREGOING, (IV) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL
LAWS CONCERNING OR RELATING TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED
PROPERTIES OF THE BORROWER OR ANY AFFILIATE OF THE BORROWER OR THE OPERATIONS OR
BUSINESS OF THE BORROWER OR ANY AFFILIATE OF THE BORROWER, OR (V) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED
TO THE BORROWER’S OR ANY BORROWER AFFILIATE’S PROPERTIES AND THE BORROWER SHALL
REIMBURSE THE ADMINISTRATIVE AGENT, THE ARRANGERS, EACH ISSUING BANK AND EACH
LENDER AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS, UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
REASONABLE AND

 

  100   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

DOCUMENTED OUTSIDE LEGAL FEES OF ONE FIRM OF COUNSEL FOR SUCH INDEMNIFIED
PERSONS, TAKEN AS A WHOLE (AND IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF
INTEREST WHERE THE INDEMNIFIED PERSON AFFECTED THEREBY NOTIFIES THE BORROWER
THAT SUCH A CONFLICT EXISTS AND RETAINS ITS OWN COUNSEL, OF SUCH OTHER COUNSEL
FOR SUCH AFFECTED INDEMNIFIED PERSON) AND SETTLEMENT COSTS) INCURRED IN
CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND
EXPRESSLY INCLUDING ANY SUCH INDEMNIFIED LIABILITIES INCURRED BY REASON OF THE
INDEMNIFIED PERSON’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH INDEMNIFIED
LIABILITIES WHICH ARE FOUND BY A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM (I) THE GROSS NEGLIGENCE, BAD FAITH
OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON OR (II) DISPUTES, CLAIMS,
DEMANDS, ACTIONS, JUDGMENTS OR SUITS NOT ARISING DIRECTLY OR INDIRECTLY FROM ANY
ACT OR OMISSION BY THE BORROWER OR ANY AFFILIATE OF THE BORROWER BROUGHT BY AN
INDEMNIFIED PERSON AGAINST ANY OTHER INDEMNIFIED PERSON (OTHER THAN ANY SUCH
DISPUTE, CLAIM, DEMAND, ACTION, JUDGMENT OR SUIT INVOLVING THE ARRANGERS IN
THEIR CAPACITIES AS JOINT LEAD ARRANGERS, THE ISSUING BANKS IN THEIR CAPACITY AS
ISSUING BANKS OR INVOLVING WELLS FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT).
THE COVENANTS AND INDEMNITIES PROVIDED IN THIS SECTION SHALL SURVIVE THE
REPAYMENT OR ANY OTHER SATISFACTION OF THE OBLIGATIONS OF THE BORROWER UNDER THE
CREDIT DOCUMENTS.

Section 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission (including via e-mail) shall be effective as delivery of
a manually executed counterpart to this Agreement.

Section 9.09. Survival of Representations, etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the other Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Administrative Agent or any Lender,
none of which investigations shall diminish the Administrative Agent’s or any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower provided for in Sections 2.10, 2.11, 2.12, 9.04 and 9.07 and all
of the obligations of the Lenders in Section 2.09 and 8.08 shall survive any
termination of this Agreement and repayment in full of the Obligations.

Section 9.10. Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal, or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby. Without limiting the foregoing provisions of this
Section 9.10, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by applicable
bankruptcy laws, as determined in good faith by the Administrative Agent or the
Issuing Banks, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.11. Business Loans. The Borrower warrants and represents that the
Advances evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes

 

  101   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

and not primarily for personal, family, household, or agricultural use, as such
terms are used in Chapter One (“Chapter One”) of the Texas Finance Code. At all
such times, if any, as Chapter One shall establish a Maximum Rate, the Maximum
Rate shall be the “indicated rate ceiling” (as such term is defined in Chapter
One) from time-to-time in effect.

Section 9.12. Usury Not Intended. It is the intent of the Borrower, the
Administrative Agent, the Issuing Banks, and the Lenders in the execution and
performance of this Agreement and the other Credit Documents to contract in
strict compliance with applicable usury laws, including conflicts of law
concepts, governing the Advances of the Lenders including such applicable laws
of the State of Texas and the United States of America from time-to-time in
effect. In furtherance thereof, the Administrative Agent, the Lenders, and the
Borrower stipulate and agree that none of the terms and provisions contained in
this Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged, or received under
this Agreement and the other Credit Documents; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received, or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and the Lender receiving same
shall credit the same on the principal of its Notes (or if its Notes shall have
been paid in full, refund said excess to the Borrower). In the event that the
maturity of the Notes is accelerated by reason of any election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the Maximum Rate and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the Notes (or, if the Notes shall have
been paid in full, refunded to the Borrower of such interest). The provisions of
this Section shall control over all other provisions of this Agreement or the
other Credit Documents which may be in apparent conflict herewith. In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Borrower, the Administrative Agent,
the Issuing Banks, and the Lenders shall to the maximum extent permitted under
applicable law amortize, prorate, allocate and spread in equal parts during the
period of the full stated term of the Note, all amounts considered to be
interest under applicable law at any time contracted for, charged, received or
reserved in connection with the Obligations.

Section 9.13. Waiver of Jury; Waiver of Consequential Damages; Consent to
Jurisdiction.

(a) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, AND EACH LENDER
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER
CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower, the Administrative Agent, the Issuing Banks and
each Lender hereby agree that they shall not assert, and hereby waive, any claim
against any such Person which they may have against any other such Person and
such Person’s respective Affiliates, directors, officers, employees and agents,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit Obligation or the use of the
proceeds thereof; provided that the

 

  102   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

foregoing shall not apply to any consequential damages payable to a third person
(that is, a Person other than the Borrower, the Administrative Agent, the
Issuing Banks, any Lender and each of the foregoing’s respective Affiliates,
directors, officers, employees and agents) for which indemnification is sought
under this Agreement.

(c) The Borrower hereby irrevocably submits to the jurisdiction of any Texas
state or federal court sitting in Dallas, Texas in any action or proceeding
arising out of or relating to this Agreement or the other Credit Documents, and
the transactions contemplated thereby and the Borrower hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such court. The Borrower hereby unconditionally and irrevocably
waives, to the fullest extent it may effectively do so, any right it may have to
the defense of an inconvenient forum to the maintenance of such action or
proceeding. The Borrower hereby agrees that service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding may be made by mailing or delivering a copy of such process to such
Borrower at its address set forth in this Agreement. The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the rights of any Lender
to serve legal process in any other manner permitted by the law or affect the
right of any Lender to bring any action or proceeding against the Borrower or
its Property in the courts of any other jurisdiction.

Section 9.14. Governing Law. This Agreement, the Notes, and the other Credit
Documents (other than those containing a contrary express choice of law
provision) shall be governed by, construed, and enforced in accordance with the
laws of the State of Texas. Without limiting the intent of the parties set forth
above, (a) Chapter 15, Subtitle 3, Title 79, of the Revised Civil Statutes of
Texas, 1925, as amended (relating to revolving loans and revolving tri-party
accounts), shall not apply to this Agreement, the Notes, or the transactions
contemplated hereby and (b) to the extent that any Lender may be subject to
Texas law limiting the amount of interest payable for its account, such Lender
shall utilize the indicated (weekly) rate ceiling from time to time in effect as
provided in Chapter 303 of the Texas Finance Code, as amended (formerly known as
the indicated (weekly) rate ceiling in Article 5069-1.04 of the Revised Civil
Statutes of Texas). Each Letter of Credit shall be governed by the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (2007 version).

Section 9.15. Credit Documents. To the extent the specific terms and provisions
of this Agreement expressly conflict with the specific terms and provisions of
any of the other Credit Documents, the specific terms and provisions of this
Agreement shall control.

Section 9.16. USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA Patriot Act.

Section 9.17. Express Negligence Rule. THE INDEMNIFICATION, RELEASE AND
ASSUMPTION PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER
OR NOT THE LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE SOLELY OR IN
PART FROM THE GROSS, ACTIVE, PASSIVE, OR CONCURRENT NEGLIGENCE, STRICT LIABILITY
OR OTHER FAULT OF ANY INDEMNIFIED PARTY. EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS, THE LENDERS, THE BORROWER, AND EACH OF THE GUARANTORS ACKNOWLEDGE
THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS
CONSPICUOUS.

 

  103   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Section 9.18. Statute of Frauds.

(a) PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED BY
THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

(b) THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN CREDIT
AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY
AND MERGED INTO THE CREDIT AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER
CREDIT DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

(c) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 9.19. Restatement. The parties hereto agree that this Agreement amends,
restates and rearranges the Prior Credit Agreement in its entirety and that all
Advances outstanding and Letters of Credit issued and outstanding under the
Prior Credit Agreement on the Effective Date shall be and be deemed to be
Advances (of the same Type and having the same Interest Periods) made and
Letters of Credit issued under this Agreement, and shall thereafter be evidenced
and governed by the terms and conditions of this Agreement. Article 8 and
Sections 9.04 and 9.07 of the Prior Credit Agreement shall survive and inure to
the benefit of the Administrative Agent with respect to events and conditions
that occurred or existed prior to the Effective Date.

Section 9.20. Confidentiality.

(a) Each of Administrative Agent, the Lenders and the Issuing Banks agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors,
representatives, rating agencies, market data collectors and to any credit
insurance provider relating to Borrower and the Obligations (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, in which event Administrative Agent, such Lender or such
Issuing Bank, as applicable, shall give the Borrower prompt prior notice of the
disclosure permitted by this clause (c) unless such notice is impracticable or
otherwise prohibited, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same, or at least as restrictive, as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective direct or indirect
contractual counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Guarantor or any of their obligations, or
(iii) any provider of Banking Services, (g) with the consent of Borrower, or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Administrative
Agent, any Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any

 

  104   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

Guarantor, unless Administrative Agent, such Lender, such Issuing Bank or such
Affiliate has actual knowledge that such source owes an obligation of confidence
to the Borrower or any Guarantor with respect to such Information.

(b) For purposes of this Section, “Information” means all information received
from Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or any Issuing
Bank on a nonconfidential basis prior to disclosure by the Borrower or any such
Subsidiary, provided that, in the case of information received from the Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(c) Administrative Agent and each of the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or any of its Subsidiaries, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including federal and state securities laws.

Section 9.21. Commodity Act Keepwell Provisions. The Borrower, to the extent
that it is a Qualified ECP Guarantor, hereby guarantees the payment and
performance of all Obligations in respect of any Lender Hedging Agreement of
each Guarantor and absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Guarantor in order for such Guarantor to honor its obligations under the
Guaranty with respect to Lender Hedging Agreements (provided, however, that the
Borrower, to the extent it is a Qualified ECP Guarantor, shall only be liable
under this Section for the maximum amount of such liability that can be hereby
incurred (a) without rendering its obligations under this Section, or otherwise
under this Agreement or any other Credit Document, as it relates to such
Guarantors, voidable under laws relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount and (b) without rendering such
Guarantor liable for amounts to creditors, other than to a counterparty to a
Lender Hedging Agreement, that such Guarantor would not otherwise have made
available to such creditors if this Section 9.21 was not in effect). The
obligations of the Borrower, to the extent it is a Qualified ECP Guarantor,
under this Section shall remain in full force and effect until all Obligations
(other than Unliquidated Obligations) are paid in full to the Lenders, the
Administrative Agent and the counterparties to all Lender Hedging Agreements,
and all of the Lenders’ Commitments are terminated. The Borrower intends that
this Section 9.21 constitute, and this Section 9.21 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 9.22. No Fiduciary Duty. Each Lender and their Affiliates (collectively,
solely for purposes of this Section 9.22, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties and their respective
Subsidiaries, their equityholders and/or their Affiliates. Each Loan Party, for
itself and on behalf of its Subsidiaries, agrees that nothing in this Agreement
or the other Credit Documents will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Loan Party or its Subsidiaries, their equityholders or
their Affiliates, on the other. Each Loan Party, for itself and on behalf of its
Subsidiaries, acknowledges and agrees that (i) the transactions contemplated by
the Credit Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Loan Parties and their Subsidiaries, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or

 

  105   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

fiduciary responsibility in favor of any Loan Party or its Subsidiaries, their
equityholders or their Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party or its Subsidiaries, their
equityholders or their Affiliates on other matters) or any other obligation to
any Loan Party or any of its Subsidiaries except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party or any of its Subsidiaries,
their officers, equityholders, creditors or any other Person. Each Loan Party,
for itself and its Subsidiaries, acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party, for itself
and its Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party or Subsidiary, in connection with such transaction or the
process leading thereto.

Section 9.23. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

  (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

  (b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

  106   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

BORROWER:

HOLLY ENERGY PARTNERS, L.P.,

a Delaware limited partnership

By:   HEP Logistics Holdings, L.P.,   its sole general partner By   Holly
Logistic Services, L.L.C.,   its sole general partner By:  

/s/ John Harrison

Name: John Harrison Title: Vice President and Treasurer ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

By:  

/s/ Rick Hawthorne

Name: Rick Hawthorne Title: Director

 

  S-1   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender and an Issuing Bank

By:  

/s/ Rick Hawthorne

Name: Rick Hawthorne Title: Director

 

  S-2   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender and Syndication Agent By:  

/s/ Todd Vaubel

Name: Todd Vaubel Title: Director

 

  S-3   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and a Co-Documentation Agent By:  

/s/ Alia Qaddumi

Name: Alia Qaddumi Title: Director

 

  S-4   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender and a Co-Documentation Agent By:  

/s/ Gabriela Azcarate

Name: Gabriela Azcarate Title: Vice President

 

  S-5   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and a Co-Documentation Agent By:   /s/ Saqeeb Ludhi
Name: Saqeeb Ludhi Title: Vice President

 

  S-6   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK,

NEW YORK BRANCH,

as a Lender and a Co-Documentation Agent

By:  

/s/ Savo Bozic

Name: Savo Bozic Title: Authorized Signatory

 

  S-7   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Carmen Malizia

Name: Carmen Malizia Title: Director

 

  S-8   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Alfredo Brahim

Name: Alfredo Brahim Title: Director

 

  S-9   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Kaylan Hopson

Name: Kaylan Hopson Title: Vice President By:  

/s/ R. Bisscheroux

Name: R. Bisscheroux Title: Director

 

  S-10   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Reginald Crichlow

Name: Reginald Crichlow Title: Vice President By:  

/s/ Mark Renaud

Name: Mark Renaud Title: Managing Director

 

  S-11   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Nancy Mak

Name: Nancy Mak Title: Senior Vice President

 

  S-12   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Larry Hayes

Name: Larry Hayes Title: Director

 

  S-13   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH, as a Lender By:  

/s/ Katsuyuki Kubo

Name: Katsuyuki Kubo Title: Managing Director

 

  S-14   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Heather A. Han

Name: Heather A. Han Title: Senior Vice President

 

  S-15   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

CIT BANK, N.A., as a Lender By:  

/s/ Stewart McLeod

Name: Stewart McLeod Title: Director

 

  S-16   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK NA, as a Lender By:  

/s/ Scott Donaldson

Name: Scott Donaldson Title: Senior Vice President

 

  S-17   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:     /s/ Chris Chapman Name:
Chris Chapman Title: Director By:   /s/ Shai Bandner Name: Shai Bandner Title:
Director

 

  S-18   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Josh Rosenthal Name:   Josh
Rosenthal Title:   Authorized Signatory

 

  S-19   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Sean Piper Name:   Sean
Piper Title:   AVP

 

  S-20   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ Carl Bradley Name:   Carl Bradley Title:  
Portfolio Manager

 

  S-21   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

COMMITMENTS

 

Lender

  

Commitment

Wells Fargo Bank, National Association

   $90,000,000.00

MUFG Union Bank, N.A.

   $90,000,000.00

Bank of America, N.A.

   $90,000,000.00

Compass Bank

   $90,000,000.00

Citibank, N.A.

   $90,000,000.00

The Toronto-Dominion Bank, New York Branch

   $90,000,000.00

SunTrust Bank

   $82,500,000.00

The Bank of Nova Scotia

   $82,500,000.00

ABN AMRO Capital USA LLC

   $72,500,000.00

BNP Paribas

   $72,500,000.00

Capital One, National Association

   $72,500,000.00

Fifth Third Bank

   $72,500,000.00

Sumitomo Mitsui Banking Corporation, NY Branch

   $72,500,000.00

U.S. Bank National Association

   $72,500,000.00

CIT Bank, N.A.

   $45,000,000.00

Citizens Bank NA

   $45,000,000.00

Deutsche Bank AG New York Branch

   $45,000,000.00

Goldman Sachs Bank USA

   $45,000,000.00

PNC Bank, National Association

   $45,000,000.00

Comerica Bank

   $35,000,000.00

TOTAL

   $1,400,000,000.00

 

  Schedule 1.01(a)   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

NOTICE ADDRESSES FOR BORROWER AND ADMINISTRATIVE AGENT

 

 

Borrower:

 

  

Notice Address:

 

Holly Energy Partners , L.P.   

Address for Notices:

2828 N. Harwood, Suite 1300

Dallas, TX 75201

 

E-mail Address:

John.Harrison@HollyFrontier.com

Telephone Number: (214) 871-3504

Attention: John Harrison

 

Administrative Agent:

 

  

Notice Address:

 

Wells Fargo Bank, National Association   

Address for Notices:

1525 West WT Harris Blvd.

Charlotte, NC 28262

 

Telecopier Number: (704) 590-2782

Telephone Number: (704) 590-2779

Attention: Erika Myers

 

  Schedule 1.01(b) Page 1   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

EXCLUDED PROPERTY

All or any portion of the Lovington terminal located in Lovington, New Mexico.

Any additional interest in the Albuquerque facility located in Albuquerque, New
Mexico.

Any real property assets owned by the Parent or its subsidiaries as of the
Effective Date.

 

  Schedule 1.01(c) Page 1   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

GUARANTORS

 

Guarantor

 

  

Ownership

 

Holly Energy Finance Corp.   

Borrower – 100%

 

HEP Logistics GP, L.L.C.   

Borrower – 100%

 

HEP Pipeline GP, L.L.C.   

Holly Energy Holdings LLC – 100%

 

HEP Refining GP, L.L.C.   

Holly Energy Holdings LLC – 100%

 

HEP Mountain Home, L.L.C.   

Holly Energy Holdings LLC – 100%

 

HEP Pipeline, L.L.C.   

Holly Energy Holdings LLC – 100%

 

HEP Refining, L.L.C.   

Holly Energy Holdings LLC – 100%

 

HEP Woods Cross, L.L.C.   

Holly Energy Holdings LLC – 100%

 

HEP Navajo Southern, L.P.   

Holly Energy Holdings LLC – 99.999%

HEP Pipeline GP, L.L.C. – 0.001%

 

HEP Pipeline Assets, Limited Partnership   

Holly Energy Holdings LLC – 99.999%

HEP Pipeline GP, L.L.C. – 0.001%

 

HEP Fin-Tex/Trust River, L.P.   

Holly Energy Holdings LLC – 99.999%

HEP Pipeline GP, L.L.C. – 0.001%

 

HEP Refining Assets, L.P.   

Holly Energy Holdings LLC – 99.999%

HEP Refining GP, L.L.C. – 0.001%

 

Holly Energy Storage – Lovington LLC   

HEP Refining, L.L.C. – 100%

 

HEP Tulsa LLC   

Holly Energy Holdings LLC – 100%

 

Lovington-Artesia, L.L.C.   

Holly Energy Holdings LLC – 100%

 

HEP SLC, LLC   

Holly Energy Holdings LLC – 100%

 

Roadrunner Pipeline, L.L.C.   

Holly Energy Holdings LLC – 100%

 

Cheyenne Logistics LLC   

Holly Energy Holdings LLC – 100%

 

El Dorado Logistics LLC   

Holly Energy Holdings LLC – 100%

 

HEP UNEV Holdings LLC   

Borrower – 100%

 

HEP UNEV Pipeline LLC   

HEP UNEV Holdings LLC – 100%

 

 

  Schedule 1.01(d) Page 1   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

HEP Casper SLC LLC   

Holly Energy Holdings LLC – 100%

 

HEP El Dorado LLC   

El Dorado Logistics LLC – 100%

 

El Dorado Operating LLC   

Holly Energy Holdings LLC – 100%

 

El Dorado Osage LLC   

Holly Energy Holdings LLC – 100%

 

HEP Cheyenne LLC   

Holly Energy Holdings LLC – 100%

 

Woods Cross Operating LLC   

Holly Energy Holdings LLC – 100%

 

Holly Energy Holdings LLC   

Borrower – 100%

 

Holly Energy Partners – Operating, L.P.   

HEP Logistics GP, L.L.C. – 0.001%

Borrower – 99.999%

 

HEP Cheyenne Shortline LLC   

Holly Energy Holdings LLC – 100%

 

 

  Schedule 1.01(d) Page 2   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.01

SUBSIDIARIES

 

Name of Subsidiary

 

  

Ownership

 

  

Jurisdiction of Formation

 

Holly Energy Finance Corp.   

Borrower – 100%

 

   Delaware HEP Logistics GP, L.L.C.   

Borrower – 100%

 

   Delaware HEP Pipeline GP, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP Refining GP, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP Mountain Home, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP Pipeline, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP Refining, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP Woods Cross, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP Navajo Southern, L.P.   

Holly Energy Holdings LLC – 99.999%

HEP Pipeline GP, L.L.C. – 0.001%

 

   Delaware HEP Pipeline Assets, Limited Partnership   

Holly Energy Holdings LLC – 99.999%

HEP Pipeline GP, L.L.C. – 0.001%

 

   Delaware HEP Fin-Tex/Trust River, L.P.   

Holly Energy Holdings LLC – 99.999%

HEP Pipeline GP, L.L.C. – 0.001%

 

   Texas HEP Refining Assets, L.P.   

Holly Energy Holdings LLC – 99.999%

HEP Refining GP, L.L.C. – 0.001%

 

   Delaware

Holly Energy Storage – Lovington LLC

 

  

HEP Refining, L.L.C. – 100%

 

   Delaware HEP Tulsa LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware Lovington-Artesia, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP SLC, LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware Roadrunner Pipeline, L.L.C.   

Holly Energy Holdings LLC – 100%

 

   Delaware Cheyenne Logistics LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware El Dorado Logistics LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP UNEV Holdings LLC   

Borrower – 100%

 

   Delaware HEP UNEV Pipeline LLC   

HEP UNEV Holdings LLC – 100%

 

   Delaware

 

  Schedule 4.01 Page 1   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

HEP Casper SLC LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP El Dorado LLC   

El Dorado Logistics LLC – 100%

 

   Delaware El Dorado Operating LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware El Dorado Osage LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware HEP Cheyenne LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware Woods Cross Operating LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware Holly Energy Holdings LLC   

Borrower – 100%

 

   Delaware Holly Energy Partners – Operating, L.P.   

HEP Logistics GP, L.L.C. – .001%

Borrower – 99.999%

 

   Delaware HEP Cheyenne Shortline LLC   

Holly Energy Holdings LLC – 100%

 

   Delaware

 

  Schedule 4.01 Page 2   

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.07

LITIGATION

None.

 

Schedule 4.07

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 4.13

DEFAULTS

None.

 

Schedule 4.13

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 4.16

TRANSMITTING UTILITIES

HEP Pipeline Assets, Limited Partnership

HEP Pipeline, L.L.C.

HEP Woods Cross, L.L.C.

Lovington-Artesia, L.L.C.

Holly Energy Partners, L.P.

Roadrunner Pipeline, L.L.C.

HEP Refining, L.L.C.

HEP Refining Assets, L.P.

HEP El Dorado LLC

Cheyenne Logistics LLC

HEP Tulsa LLC

HEP Mountain Home, L.L.C.

HEP Fin-Tex/Trust River, L.P.

 

Schedule 4.16

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 4.18(a)

COMPLAINTS – INTERSTATE PIPELINE

None.

 

Schedule 4.18(a)

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 4.18(b)

COMPLAINTS – TEXAS INTRASTATE PIPELINES

None.

 

Schedule 4.18(b)

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING LIENS

Liens in favor of Alon USA, LP (or any assignee or successor thereto) securing
certain obligations under the Pipelines and Terminals Agreement dated as of
February 28, 2005 between the Borrower and Alon USA, L.P. (“Alon”), pursuant to
the Mortgage and Deed of Trust (with Security Agreement and Financing Statement)
dated as of March 1, 2005 executed by HEP Fin-Tex/Trust River, L.P. for the
benefit of Alon, so long as such Liens are subordinated to the Liens on the same
assets securing the Obligations on terms not less advantageous to the
Administrative Agent and the Lenders than those in effect on the date hereof
contained in the Subordination, Non-Disturbance and Attornment Agreement
executed by the Administrative Agent, the Alon Administrative Agent (as defined
therein) and Alon USA, LP as of March 1, 2005.

Liens in favor of the Parent (or any assignee or successor thereto that is an
Affiliate of the Parent) securing certain obligations owing to the Parent (or
such Affiliate assignee or successor) and including, without limitation,
obligations owing under (a) the Pipelines Agreement dated as of July 8, 2005
among HEP Operating, the Parent, Navajo Refining, HEP Pipeline, L.L.C., the
General Partner, the Ultimate General Partner, and Operating GP, (b) the
Pipelines and Tankage Agreement, dated as of February 29, 2008, by and among the
Parent, Navajo Pipeline Co., L.P., Navajo Refining, HollyFrontier Woods Cross
Refining LLC (successor by merger to Woods Cross Refining Company, L.L.C.), the
Borrower, Operating, HEP Pipeline, L.L.C., and HEP Woods Cross, L.L.C., (c) the
Amended and Restated Intermediate Pipelines Agreement dated as of June 1, 2009,
by and among the Parent, Navajo Refining, the Borrower, HEP Operating, HEP
Pipeline, L.L.C., Lovington-Artesia, L.L.C., the General Partner, the Ultimate
General Partner and Operating GP, (d) the First Amended and Restated Pipelines,
Tankage and Loading Rack Throughput Agreement (Tulsa East) dated effective as of
March 31, 2010, by and between HollyFrontier Refining Tulsa LLC and HEP Tulsa
LLC (as successor by merger to Holly Energy Storage-Tulsa LLC), (e) the Loading
Rack Throughput Agreement (Lovington) dated effective as of March 31, 2010, by
and between Navajo Refining and Holly Energy Storage-Lovington LLC, (f) the
Tankage, Loading Rack and Crude Oil Receiving Throughput Agreement (Cheyenne),
dated effective as of November 1, 2011, by and among HollyFrontier Cheyenne
Refining LLC and Cheyenne Logistics LLC, (g) the Pipeline Delivery, Tankage and
Loading Rack Throughput Agreement (El Dorado), dated effective, as of
November 1, 2011, by and among HollyFrontier El Dorado Refining LLC and El
Dorado Logistics LLC, (h) the Unloading and Blending Services Agreement
(Artesia) dated effective as of March 12, 2015 by and between HollyFrontier
Refining & Marketing LLC, HEP Operating and HEP Refining, L.L.C. and (i) any
Pipelines and Terminal Agreement, in each case as such agreement may be amended,
restated, replaced, supplemented or otherwise amended in accordance with the
Credit Agreement, in each case so long as such Liens are subordinated to the
Liens on the same assets securing the Obligations on terms not less advantageous
to the Administrative Agent and the Lenders than those in effect on the date
hereof, including, without limitation, those contained in (i) the Subordination,
Non-Disturbance and Attornment Agreement executed by the Administrative Agent
and the Parent as of July 8, 2005, (ii) the Subordination, Non-Disturbance and
Attornment Agreement executed by the Administrative Agent and the Parent as of
February 29, 2008, (iii) the Subordination, Non-Disturbance and Attornment
Agreement executed by the Administrative Agent and the Parent as of June 1,
2009, (iv) the Subordination, Non-Disturbance and Attornment Agreement (for
Tulsa East) executed by the Administrative Agent and the Parent as of April 30,
2010, (v) the Subordination, Non-Disturbance and Attornment Agreement (for
Lovington) executed by the Administrative Agent and the Parent as of April 30,
2010, (vi) the Subordination, Non-Disturbance and Attornment Agreement (for
Cheyenne Logistics LLC) executed by the Administrative Agent and the Parent as
of January 31, 2012 and (vii) the Subordination, Non-Disturbance and Attornment
Agreement (for El Dorado Logistics LLC) executed by the Administrative Agent and
the Parent as of January 31, 2012 and (viii) the Subordination, Non-Disturbance
and Attornment Agreement (for HEP Refining, L.L.C.) executed by the
Administrative Agent and the Parent as of May 29, 2015, in each case for the
applicable Pipelines and Terminal Agreement listed above.

 

Schedule 6.01

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING DEBT

$400.0 million initial principal amount 6% senior notes due August 1, 2024
issued by Borrower and Finance Corp. and guaranteed by each of the other
Guarantors.

 

 

Schedule 6.02

Page 1 of 1

  

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.06

EXISTING INVESTMENTS

Investments in the UNEV JV and the UNEV Pipeline.

Investments in the Cheyenne JV and the Cheyenne Pipeline.

Investments in the Frontier JV and the Frontier Pipeline.

Investments in the Osage JV and the Osage Pipeline.

Investments in the SLC JV and the SLC Pipeline.

 

 

Schedule 6.06

Page 1 of 1

  

Holly Energy Partners, L.P.

3rd Amended/Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.07

AFFILIATE TRANSACTIONS

Omnibus Agreement.

Pipelines and Terminals Agreements.

Consent and Agreement dated as of July 13, 2004 among Operating, the Parent, the
Borrower, Operating GP, Navajo Pipeline Co., L.P., a Delaware limited
partnership, the Ultimate General Partner, the General Partner, Navajo Refining,
Holly Refining & Marketing Company, a Delaware corporation, certain Subsidiaries
of the Borrower, and the Administrative Agent.

Third Amended and Restated Master Site Services Agreement, effective October 1,
2016, by and among certain subsidiaries of the Borrower and certain subsidiaries
of Parent, as amended by First Amendment to Third Amended and Restated Master
Site Services Agreement, effective October 1, 2016.

Fourth Amended and Restated Master Lease and Access Agreement between certain
subsidiaries of Borrower and certain subsidiaries of Parent, dated to be
effective January 1, 2017.

Lease and Access Agreement (Lovington) between Navajo Refining and HEP Pipeline,
L.L.C. dated February 29, 2008.

Lease and Access Agreement (Lovington Asphalt Loading Rack and Terminal
Building) between Lea Refining Company and Holly Energy Storage – Lovington LLC
dated March 31, 2010.

Lease and Access Agreement (Lovington Pump and Receiving Stations between Lea
Refining Company and Operating dated September 10, 2010.

Amended and Restated Lease and Access Agreement (Artesia Truck Rack and Blending
Facility) between Navajo Refining and HEP Refining, L.L.C. dated March 12, 2015.

Equipment Sites Access and Rail Line License Agreement (Tulsa Truck and Rail
Equipment – Tulsa County, Oklahoma) between HollyFrontier Tulsa Refining LLC and
HEP Tulsa LLC dated August 1, 2009.

Equipment Sites Access and License Agreement (Tulsa Interconnecting Pipelines)
between HollyFrontier Tulsa Refining LLC and HEP Tulsa LLC dated August 31,
2011.

Third Amended and Restated Services and Secondment Agreement between certain
subsidiaries of Borrower and certain subsidiaries of Parent, dated to be
effective October 1, 2016.

 

Schedule 6.07

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated                 ,             

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of July 27, 2017 (as the same may be amended or modified from time to
time, the “Credit Agreement”) among Holly Energy Partners, L.P., a Delaware
limited partnership (“Borrower”), the financial institutions party thereto (the
“Lenders”), the Lenders issuing letters of credit thereunder from time to time
(the “Issuing Banks”), and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms not otherwise defined in this Assignment and
Acceptance shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the terms of the Credit Agreement,                  wishes to assign
and delegate [all/a portion] of its rights and obligations under the Credit
Agreement. Therefore,                  (“Assignor”),                 
(“Assignee”), and the Administrative Agent agree as follows:

1. The Assignor hereby sells and assigns and delegates to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse to the
Assignor and without representation or warranty except for the representations
and warranties specifically set forth in clauses (i) and (ii) of Section 2
hereof, a     %1 interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the Effective Date (as defined below),
including, without limitation, such percentage interest in the Assignor’s
Commitment, the Advances owing to the Assignor, the Assignor’s ratable
participation interest in the Letters of Credit, and the Note (if any) held by
the Assignor.2

2. The Assignor (a) represents and warrants that, prior to executing this
Assignment and Acceptance, (i) its Commitment is $            , (ii) the
aggregate outstanding principal amount of Advances owed to it by the Borrower is
$            , and (iii) its Pro Rata Share of the Letter of Credit Exposure is
$            ; (b) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (c) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties, or
representations made in, or in connection with, the Credit Agreement or any
other Credit Document or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Credit Agreement or any other Credit
Document or any other instrument or document furnished pursuant thereto;
(d) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any of the Guarantors or
the performance or observance by the Borrower or any Guarantor of any of its
respective obligations under the Credit Agreement or any other Credit Document
or any other instrument or document furnished pursuant thereto; and (e) if
applicable, attaches the Note referred to in paragraph 1 above [and if requested
by the Assignee, requests that the Administrative Agent exchange such Note for a
new Note dated                 ,                  in the principal amount of
$             payable to the order of the Assignee] [and if requested by the
Assignor, requests that a new Note dated                 ,              in the
principal amount of $             payable to the order of the Assignor be
delivered to the Assignor.]

 

1  Specify percentage in no more than 5 decimal points.

2  The principal of the Commitments and Advances being assigned, if such
assignment is to an entity other than an existing Lender, shall equal at least
$5,000,000 and, with respect to amounts greater than $5,000,000 or to
assignments to an existing Lender, shall be of integral multiples of $1,000,000.

 

Exhibit A – Page 1 of 3



--------------------------------------------------------------------------------

3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.05 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Credit Document; (c) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and any other Credit
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (d) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Credit Document are required to
be performed by it as a Lender; (e) specifies as its Applicable Lending Offices
(and address for notices) the offices and notice address set forth in its
Administrative Questionnaire or such other offices or notice address of Assignee
as Assignee may from time to time specify to the Borrower and the Administrative
Agent; and (f) attaches the forms prescribed by the Internal Revenue Service of
the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement and the Notes (if
any) or such other documents as are necessary to indicate that all such payments
are subject to such rates at a rate reduced by an applicable tax treaty3.

4. The Assignee represents and warrants as of the Effective Date to the
Administrative Agent, the Assignor and the respective Affiliates of each, and
not, for the avoidance of doubt, for the benefit of the Borrower or any other
Loan Party, that the Assignee is not and will not be (1) an employee benefit
plan subject to Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (2) a plan or account subject to Section 4975 of the
Internal Revenue Code of 1986 (the “Code”); (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or
(4) a “governmental plan” within the meaning of ERISA.

4. The effective date for this Assignment and Acceptance shall be
                 (the “Effective Date”)4 and following the execution of this
Assignment and Acceptance, the Administrative Agent will record it in the
Register.

5. Upon such recording, and as of the Effective Date, (a) the Assignee shall be
a party to the Credit Agreement for all purposes, and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.

6. Upon such recording, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement and the Notes (if any)
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, letter of credit fees and commitment fees) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement and the Notes (if any) for periods prior
to the Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas.

 

3  If the Assignee is organized under the laws of a jurisdiction outside the
United States.

4  See Section 9.06 of the Credit Agreement. Such date shall be at least three
Business Days after the date of this Assignment and Acceptance.

 

Exhibit A – Page 2 of 3



--------------------------------------------------------------------------------

The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

 

[ASSIGNOR]

By:

   

Name:

   

Title:

   

Address:

           

Attention:

   

Telecopy No: (XXX) XXX-XXXX

[ASSIGNEE]

By:

   

Name:

   

Title:

   

Address:

           

Attention:

   

Telecopy No: (XXX) XXX-XXXX

 

Acknowledged this          day of                                          ,

20    :

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

By: 

   

Name: 

   

Title: 

   

[HOLLY ENERGY PARTNERS, L.P.,

a Delaware limited partnership

  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner   By:   Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   By:        Name:        Title:   
                                                                             ]5

 

 

5  To the extent required under the Credit Agreement.

 

Exhibit A – Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B

COMMITMENT INCREASE AGREEMENT

THIS COMMITMENT INCREASE AGREEMENT dated as of                 , 20     (this
“Commitment Increase Agreement”) is by and among HOLLY ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), each of the undersigned
subsidiaries or affiliates of the Borrower that are guarantors (the
“Guarantors”), WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent under the Credit Agreement (as defined below) (in such
capacity, the “Administrative Agent”) and                  (the “Increasing
Lender”). Reference is made to the Third Amended and Restated Credit Agreement
dated as of July 27, 2017 among the Borrower, the lenders party thereto from
time to time (the “Lenders”), the Lenders issuing letters of credit thereunder
from time to time (the “Issuing Banks”), and the Administrative Agent (as the
same may be amended or modified from time to time, the “Credit Agreement”).
Capitalized terms used herein but not defined herein shall have the meanings
specified by the Credit Agreement.

PRELIMINARY STATEMENTS

1. Pursuant to Section 2.14 of the Credit Agreement, and subject to the terms
and conditions thereof, the Borrower may request that the amount of the
Commitments be increased.

2. The Borrower has given notice to the Administrative Agent of such a request
pursuant to Section 2.14 of the Credit Agreement.

3. The terms and conditions of Section 2.14 have been met or satisfied, as
applicable, and the Borrower, the Administrative Agent, and the Increasing
Lender now wish to increase the Commitment of the Increasing Lender for the
Borrower from $             to $            .

AGREEMENT

Accordingly, the parties hereto agree as follows:

(a) Increase of Commitments. Pursuant to Section 2.14 of the Credit Agreement,
the Commitment of the Increasing Lender for the Borrower is hereby increased
from $             to $            .

(b) New Note. If the Increasing Lender has previously requested a Note, the
Borrower agrees to promptly execute and deliver to the Increasing Lender a new
Note in the principal amount of the Increasing Lender’s Commitment (the “New
Note”), and the Increasing Lender agrees to return to Borrower, with reasonable
promptness, the Note previously delivered to the Increasing Lender by the
Borrower pursuant to Section 2.01(c) of the Credit Agreement.

(c) Governing Law. This Commitment Increase Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas.

(d) Lender Credit Decision. The Increasing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, or any other Lender and based on the Financial Statements referred to in
Section 4.05 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Commitment Increase Agreement and to agree to the various matters set
forth herein. The Increasing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement.

 

Exhibit B – Page 1 of 3



--------------------------------------------------------------------------------

(e) Representations and Warranties of the Borrower. The Borrower represents and
warrants that no Default has occurred and is continuing, or would result from
the increase in Commitments described in this Commitment Increase Agreement.

(f) Default. Without limiting any other event that may constitute an Event of
Default, in the event any representation or warranty made by the Borrower set
forth herein shall prove to have been incorrect or misleading in any material
respect when made, such event shall constitute an “Event of Default” under the
Credit Agreement. This Commitment Increase Agreement is a “Credit Document” for
all purposes.

(g) Expenses. Subject to Section 9.04 of the Credit Agreement, the Borrower
agrees to pay within thirty days of receipt of written demand therefor all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, execution, and delivery of this Commitment
Increase Agreement and the New Note (if any), including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto.

(h) Counterparts; Facsimile Signature. The parties may execute this Commitment
Increase Agreement in counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement. Delivery of an
executed counterpart signature page of this Commitment Increase Agreement by
facsimile or other electronic transmission (including via e-mail) shall be
effective as delivery of a manually executed counterpart to this Commitment
Increase Agreement. This Commitment Increase Agreement is effective upon
delivery of one fully executed counterpart to the Administrative Agent.

[Signature Page Follows]

 

Exhibit B – Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

BORROWER:

HOLLY ENERGY PARTNERS, L.P.,

a Delaware limited partnership

  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner   By:   Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   By:  

 

  Name:  

 

  Title:  

 

[GUARANTORS:] By:   

 

Name:      Its:      ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   

     

Name:      Its:     

INCREASING LENDER:

 

  By:   

     

Name:      Its:     

 

Exhibit B – Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM                 , 20     TO                 , 20    

This certificate dated as of                 ,                  is prepared
pursuant to the Third Amended and Restated Credit Agreement dated as of July 27,
2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among HOLLY ENERGY PARTNERS, L.P., a Delaware limited
partnership (“Borrower”), the lenders party thereto (the “Lenders”), the Lenders
issuing letters of credit thereunder from time to time (the “Issuing Banks”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for such Lenders
and Issuing Banks (in such capacity, the “Administrative Agent”). Unless
otherwise defined in this certificate, capitalized terms that are defined in the
Credit Agreement shall have the meanings assigned to them by the Credit
Agreement.

The undersigned hereby certifies (a) that no Default or Event of Default has
occurred or is continuing, (b) that all of the representations and warranties
made by the Borrower and the Guarantors contained in the Credit Agreement and in
each of the other Credit Documents are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and (c) that as of the last day of the
previous fiscal quarter, the following statements, amounts, and calculations
were true and correct:

I. Section 6.10 Total Leverage Ratio:

 

(a)

   (i)    Consolidated Funded Debt    $                  

(ii)

   unrestricted cash and Liquid Investments ($35,000,0000 cap)    $             
    

(iii)

   (a)(i) minus (a)(ii)    $               

(b)

   Consolidated Net Income1    $               

(c)

   Less Equity in earnings2    $               

(d)

   Interest Expense3    $               

(e)

   taxes, depreciation, amortization, and other non-cash items    $             
 

 

1  The Consolidated Net Income of the Borrower, its Subsidiaries and the Holdco
Entities, as determined in accordance with GAAP consistently applied, excluding,
however, any net gain or loss from extraordinary or non-recurring items
(including, but not limit to, any net gain or loss during such period arising
from the sale, exchange or other disposition of capital assets other than in the
ordinary course of business).

2  Equity in earnings from any Excluded Subsidiary owned by the Borrower, its
Subsidiaries or any Holdco Entity shall be deducted from Consolidated Net
Income.

3  For the Borrower, its Subsidiaries and the Holdco Entities determined on a
Consolidated basis, for any period, the total interest, letter of credit fees,
and other fees incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all as determined in conformity with GAAP.

 

Exhibit C – Page 1 of 4



--------------------------------------------------------------------------------

(f)    any net change in deferred revenue related to the satisfaction by
counterparty of a minimum revenue commitment obligation   

$            

(g)    amounts received by the Borrower or any of its Subsidiaries (including
the Holdco Entities but excluding any Excluded Subsidiary) as distributions from
the Excluded Subsidiaries and any joint venture directly or indirectly owned by
the Borrower (cap of 40% of EBITDA before including such distributions)   
$             (h)    transaction expenses directly related to the transactions
   $             (i)    any charges or expenses (other than depreciation or
amortization expense) directly incurred in connection with any Acquisition,
Investment or disposition permitted by the Credit Agreement (cap of 5% of EBITDA
without giving effect to this clause (i))    $             (j)    EBITDA4 =
(b)+(c)+(d)5+(e)6+/-(f)+(g)+(h)+(i)    $             (k)    Pro Forma EBITDA
from Acquisitions and Capital Expansion Projects    $             (l)    Total
pro forma EBITDA = (j) + (k)    $             Total Leverage Ratio = (a)(iii)
divided by (l)    Maximum Total Leverage Ratio    5.25 to 1.00    (or, during a
Qualifying Acquisition Period)    [5.50 to 1.00] Compliance    Yes         No

II. Section 6.11 If prior to the Investment Grade Date, Senior Leverage Ratio:

 

(a)    Consolidated Senior Debt7    $                

 

4  Calculate EBITDA for the four fiscal quarter period then ended.

5  To the extent deducted in determining Consolidated Net Income.

6  To the extent deducted in determining Consolidated Net Income.

7  For the Borrower, its Subsidiaries and the Holdco Entities on a Consolidated
basis, without duplication, as of the end of any fiscal quarter, the Funded Debt
for the Borrower, its Subsidiaries and the Holdco Entities on a Consolidated
basis minus any unsecured Funded Debt, in each case as of the end of such fiscal
quarter.

 

Exhibit C – Page 2 of 4



--------------------------------------------------------------------------------

(b)    Total Pro Forma EBITDA (line I(l))    $             Senior Leverage Ratio
= (a) divided by (b)                   Maximum Senior Leverage Ratio    3.75 to
1.00    (or during a Qualifying Acquisition Period)    [4.00 to 1.00] Compliance
   Yes         No

III. Section 6.12 If prior to the Investment Grade Date, Interest Coverage
Ratio:

 

(a)    Total Pro Forma EBITDA (see I(l) above)                 (b)    Interest
Expense8,9                 (c)    Pro Forma Interest Expense from Acquisitions
and Capital Expense Projects                 (d)    Total Pro Forma Interest
Expense = (b) + (c)                 Interest Coverage Ratio = (a) divided by (d)
                Minimum Interest Coverage Ratio    2.50 to 1.00 Compliance   
Yes         No

 

8  For the Borrower, its Subsidiaries and the Holdco Entities determined on a
Consolidated basis, the total interest, letter of credit fees, and other fees
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, all as determined in conformity with GAAP. To the extent that the
EBITDA included in the calculation of the Interest Coverage Ratio for any period
shall include pro forma amounts in connection with the Acquisition of any Person
during such period, the Interest Expense shall also include pro forma amounts
with respect to any Debt incurred or assumed by the Borrower, any of its
Subsidiaries or any of the Holdco Entities in connection with the Acquisition of
such Person.

9  Calculate the Interest Expense for the four fiscal quarter period then ended.

 

Exhibit C – Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                     , 20    .

 

HOLLY ENERGY PARTNERS, L.P.,

a Delaware limited partnership

  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner   By:   Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner

  By:  

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit C – Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF THIRD AMENDED AND RESTATED

GUARANTY AGREEMENT

This Third Amended and Restated Guaranty Agreement dated as of July 27, 2017
(this “Guaranty”) is executed by each of the undersigned (individually a
“Guarantor” and collectively, the “Guarantors”), in favor of Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself, the Lenders (as
defined below), the Issuing Banks (as defined below), and the Swap
Counterparties (as defined below) (together with the Administrative Agent, the
Issuing Banks, and the Lenders, individually a “Beneficiary”, and collectively,
the “Beneficiaries”).

INTRODUCTION

A. Some of the Guarantors have previously executed and delivered that certain
Guaranty Agreement dated as of July 13, 2004 (the “Original Guaranty”) in
connection with that certain Credit Agreement dated as of July 7, 2004, as
amended heretofore (as so amended prior to August 27, 2007, the “Original Credit
Agreement”), among Holly Energy Partners – Operating, L.P., a Delaware limited
partnership (formerly known as HEP Operating Company, L.P.) (“Predecessor
Borrower”), certain lenders party thereto from time to time (the “Original
Lenders”), and Union Bank, N.A., as the administrative agent (the “Predecessor
Administrative Agent”).

B. The Original Credit Agreement was amended and restated in its entirety by
that certain Amended and Restated Credit Agreement dated as of August 27, 2007,
entered into by Predecessor Borrower, the Predecessor Administrative Agent, Bank
of America, N.A., as syndication agent, Guaranty Bank, as predecessor in
interest to BBVA Compass Bank, as documentation agent, and the lenders party
thereto, including certain of the Lenders (as so amended prior to February 14,
2011, the “Amended and Restated Credit Agreement”).

C. In order to secure the full and punctual payment and performance of the
obligations under the Amended and Restated Credit Agreement and other Credit
Documents (as defined in the Amended and Restated Credit Agreement), some of the
Guarantors (as defined in the Amended and Restated Credit Agreement) amended and
restated the Original Guaranty and executed and delivered that certain Amended
and Restated Guaranty Agreement dated as of August 27, 2007 (the “Amended and
Restated Guaranty”).

D. The Amended and Restated Credit Agreement was amended and restated in its
entirety by that certain Second Amended and Restated Credit Agreement dated as
of February 14, 2011, entered into by Predecessor Borrower, the Predecessor
Administrative Agent, as resigning administrative agent, Union Bank, N.A., as
syndication agent, BBVA Compass Bank and U.S. Bank N.A., as co-documentation
agents, the lenders and lenders issuing letters of credit party thereto from
time to time (the “Existing Lenders”) and Administrative Agent, as
administrative agent for the Existing Lenders (as heretofore amended, the
“Second Amended and Restated Credit Agreement”).

E. In order to secure the full and punctual payment and performance of the
obligations under the Second Amended and Restated Credit Agreement and other
Credit Documents (as defined in the Second Amended and Restated Credit
Agreement), some of the Guarantors (as defined in the Second Amended and
Restated Credit Agreement) amended and restated the Amended and Restated
Guaranty and executed and delivered that certain Second Amended and Restated
Guaranty Agreement dated as of February 14, 2011 (the “Second Amended and
Restated Guaranty”).

 

Exhibit D – Page 1 of 8



--------------------------------------------------------------------------------

F. Holly Energy Partners, L.P., a Delaware limited partnership (the “Borrower”),
is a party to the Second Amended and Restated Guaranty as a guarantor. Pursuant
to an Assumption, Ratification and Confirmation Agreement, dated as of July 27,
2017 (the “Assumption Agreement”), the Borrower has assumed all of the
Obligations (as defined in the Second Amended and Restated Credit Agreement) of
the Predecessor Borrower under the Second Amended and Restated Credit Agreement.

G. The Borrower has requested certain amendments to the Second Amended and
Restated Credit Agreement which include, among other things, (i) a reflection of
the assumption of all of the Obligations by the Borrower under the Second
Amended and Restated Credit Agreement pursuant to the Assumption Agreement,
(ii) an increase in the Commitments and (iii) an extension of the maturity date.

H. The Second Amended and Restated Credit Agreement is being amended and
restated in its entirety pursuant to that certain Third Amended and Restated
Credit Agreement dated as of July 27, 2017 (as amended, restated, supplemented
and otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders, the Issuing Banks and the Administrative Agent to renew
and rearrange the indebtedness outstanding under the Second Amended and Restated
Credit Agreement (but not to repay or payoff such indebtedness) and to make the
other changes requested by the Borrower.

I. The Guarantors are Subsidiaries or Affiliates of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement, and the other Credit Documents (as defined in the
Credit Agreement), and (ii) the Lender Hedging Agreements (as defined in the
Credit Agreement) entered into by the Borrower, any of its Subsidiaries or any
Holdco Entity with a Lender or an Affiliate of a Lender (each such counterparty
being referred to as a “Swap Counterparty”).

J. It is a requirement under the Credit Agreement that the Guarantors shall
continue to guarantee the due payment and performance of all Obligations (as
defined in the Credit Agreement) by amending and restating in its entirety the
Second Amended and Restated Guaranty as set forth herein.

NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
(a) that the Second Amended and Restated Guaranty is amended and restated in its
entirety as follows and (b) further agrees as follows:

Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.

Section 2. Guaranty.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations, whether absolute or contingent
and whether for principal, interest (including, without limitation, interest
that but for the existence of a bankruptcy, reorganization or similar proceeding
would accrue), fees, amounts owing in respect of Letter of Credit Obligations,
amounts required to be provided as collateral, indemnities, expenses or
otherwise (collectively, the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any Loan Party to the Administrative Agent, any Issuing Bank or any Lender under
the Credit Documents and by any Loan Party to any Swap Counterparty but for the
fact that they are unenforceable or not allowable due to insolvency or the
existence of a bankruptcy, reorganization or similar proceeding involving the
Borrower.

 

Exhibit D – Page 2 of 8



--------------------------------------------------------------------------------

(b) It is the intention of the Guarantors and each Beneficiary that the amount
of the Guaranteed Obligations guaranteed by each Guarantor shall be in, but not
in excess of, the maximum amount permitted by fraudulent conveyance, fraudulent
transfer or similar Legal Requirements applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or in any other agreement or instrument executed in connection with the payment
of any of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by a Guarantor under this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Beneficiary
with respect thereto but subject to Section 2(b) above. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Person under the Credit Documents or in
connection with any Lender Hedging Agreement or Banking Service Obligations, and
a separate action or actions may be brought and prosecuted against any Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower, any other Guarantor or any other Person or whether the Borrower,
any other Guarantor or any other Person is joined in any such action or actions.
The liability of each Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:

(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Credit Documents or any agreement or instrument relating to a
Lender Hedging Agreement with a Swap Counterparty, or any other amendment or
waiver of or any consent to departure from any Credit Document or any agreement
or instrument relating to a Lender Hedging Agreement with a Swap Counterparty,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Credit Documents or any other assets of the Loan
Parties;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries or any Guarantor;

(f) any failure of any Lender, the Administrative Agent, any Issuing Bank or any
other Beneficiary to disclose to the Borrower or any Guarantor any information
relating to the business, condition (financial or otherwise), operations,
properties or prospects of any Person now or in the future known to the
Administrative Agent, any Issuing Bank, any Lender or any other Beneficiary (and
each Guarantor hereby irrevocably waives any duty on the part of any Beneficiary
to disclose such information);

 

Exhibit D – Page 3 of 8



--------------------------------------------------------------------------------

(g) any signature of any officer of the Borrower or any Guarantor being
mechanically reproduced in facsimile or otherwise; or

(h) any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.

Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that, to
the extent that payments of any of the Guaranteed Obligations are made, or any
Beneficiary receives any proceeds of Collateral, and such payments or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or otherwise required to be repaid, then to the extent
of such repayment the Guaranteed Obligations shall be reinstated and continued
in full force and effect as of the date such initial payment or collection of
proceeds occurred. SUBJECT TO SECTION 9.07 OF THE CREDIT AGREEMENT, EACH
GUARANTOR SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY
CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS SECTION 4 (INCLUDING
REASONABLE AND DOCUMENTED ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY
SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT
EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OR ARISING OUT OF DISPUTES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS OR SUITS NOT ARISING DIRECTLY OR INDIRECTLY FROM ANY ACT OR OMISSION
BY THE BORROWER OR ANY AFFILIATE OF THE BORROWER BROUGHT BY AN INDEMNIFIED
BENEFICIARY AGAINST ANY OTHER INDEMNIFIED BENEFICIARY (OTHER THAN ANY SUCH
DISPUTE, CLAIM, DEMAND, ACTION, JUDGMENT OR SUIT INVOLVING THE ARRANGERS IN
THEIR CAPACITIES AS JOINT LEAD ARRANGERS, THE ISSUING BANKS IN THEIR CAPACITY AS
ISSUING BANKS OR INVOLVING WELLS FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT).

Section 5. Waivers and Acknowledgments.

(a) Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any Collateral.

(b) Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower
contemplated by the Credit Documents and the Lender Hedging Agreements with the
Swap Counterparties and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits.

 

Exhibit D – Page 4 of 8



--------------------------------------------------------------------------------

Section 6. Subrogation. No Guarantor will exercise any rights that it may now
have or hereafter acquire against the Borrower or any other Person to the extent
that such rights arise from the existence, payment, performance or enforcement
of such Guarantor’s obligations under this Guaranty or any other Credit
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty shall have been paid in full in cash, all Letters
of Credit have terminated or expired or been cash collateralized, all Lender
Hedging Agreements with the Beneficiaries have been terminated, and all
Commitments shall have expired or terminated. If any amount shall be paid to a
Guarantor in violation of the preceding sentence at any time prior to (a) the
payment in full in cash of the Guaranteed Obligations and any and all other
amounts payable by the Guarantors under this Guaranty, (b) the satisfaction of
all Letter of Credit Obligations and the termination or cash collateralization
of all obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit, (c) the termination of all Lender Hedging Agreements with the
Beneficiaries, and (d) the termination of the Commitments, such amount shall be
held in trust for the benefit of the Beneficiaries and shall forthwith be paid
to the Administrative Agent to be credited and applied to the Guaranteed
Obligations and any and all other amounts payable by the Guarantors under this
Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Documents.

Section 7. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.

(b) Such Guarantor has, independently and without reliance upon the
Administrative Agent, the Issuing Banks or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty, and such Guarantor has
established adequate means of obtaining from the Borrower and each other
relevant Person on a continuing basis information pertaining to, and is now and
on a continuing basis will be reasonably familiar with, the business, condition
(financial and otherwise), operations, properties and prospects of the Borrower
and each other relevant Person.

(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, and the execution and
delivery of this Guaranty by such Guarantor has been duly and validly authorized
in all respects by such Guarantor, and the Person who is executing and
delivering this Guaranty on behalf of such Guarantor has full power, authority
and legal right to so do, and to observe and perform all of the terms and
conditions of this Guaranty on such Guarantor’s part to be observed or
performed.

Section 8. Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, any Lender, the Administrative Agent, any Issuing Bank and
any other Beneficiary is hereby authorized at any time, to the fullest extent
permitted by law, to set off and apply any deposits (general or special, time or
demand, provisional or final) and other indebtedness owing by such Beneficiary
to the account of each Guarantor against any and all of the obligations of the
Guarantors under this Guaranty, irrespective of whether or not such Beneficiary
shall have made any demand under this Guaranty and although such obligations may
be contingent and unmatured. Such Beneficiary shall promptly notify the

 

Exhibit D – Page 5 of 8



--------------------------------------------------------------------------------

affected Guarantor after any such set-off and application is made, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of the Beneficiaries under this Section 8 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which any Beneficiary may have.

Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor, the Administrative Agent and the Majority Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no amendment, waiver or
consent shall, unless in writing and signed by all of the affected Lenders,
(a) other than to the extent expressly provided in such amendment, waiver or
consent, limit the liability of any Guarantor hereunder (it being understood
that waivers and amendments permitted to be made under the Credit Agreement by
the Majority Lenders with respect to any of the underlying obligations
guaranteed hereunder shall not be deemed to limit the liability of any Guarantor
within the meaning of this clause (a)), (b) postpone any date fixed for payment
hereunder in respect of any of the Guaranteed Obligations that is principal of,
or interest on, the Notes (if any) or any fees, or Letter of Credit Obligations
(provided that Majority Lenders can extend the date specified in the proviso to
the definition of “Final Maturity Date”), or (c) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Notes (if any)
required to take any action hereunder.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.02 of the Credit
Agreement and (i) if to a Guarantor, at its address specified on the signature
page hereto or such other address as shall be designated by such Guarantor in a
written notice to the Administrative Agent, (ii) if to the Administrative Agent,
any Issuing Bank or any Lender, at its address specified in or pursuant to the
Credit Agreement, and (iii) if to a Swap Counterparty, at its address specified
in the applicable Lender Hedging Agreement. All such notices and communications
shall be effective as provided for in Section 9.02 of the Credit Agreement.

Section 11. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any other Beneficiary to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the payment in full of all Guaranteed Obligations and all other amounts
payable under the Credit Documents, the termination or cash collateralization of
all Letter of Credit Obligations, and the termination of all the Commitments,
(b) be binding upon each Guarantor and its successors and assigns, (c) inure to
the benefit of and be enforceable by the Administrative Agent, each Lender, and
each Issuing Bank, and their respective successors, and, in the case of
transfers and assignments made in accordance with the Credit Agreement,
transferees and assigns, and (d) inure to the benefit of and be enforceable by a
Swap Counterparty and each of its successors, transferees and assigns to the
extent such successor, transferee or assign is a Lender or an Affiliate of a
Lender. Without limiting the generality of the foregoing clause (c), subject to
Section 9.06 of the Credit Agreement, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitment,
the Advances owing to it and the Note or Notes (if any) held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, subject,
however, in all respects to the provisions of the Credit Agreement. Furthermore,
when any Swap Counterparty assigns or otherwise transfers any interest held

 

Exhibit D – Page 6 of 8



--------------------------------------------------------------------------------

by it under a Lender Hedging Agreement to any other Swap Counterparty pursuant
to the terms of such agreement, that other Swap Counterparty to the extent it is
a Lender or an Affiliate of a Lender shall thereupon become vested with all the
benefits held by the assigning Swap Counterparty under this Guaranty, subject,
however, in all respects to the provisions of the Credit Agreement. Each
Guarantor acknowledges that upon any Person becoming a Lender, the
Administrative Agent, or an Issuing Bank in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof.

Section 13. Governing Law. This Guaranty shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas. Each Guarantor
hereby irrevocably submits to the jurisdiction of any Texas state or federal
court sitting in Dallas, Texas in any action or proceeding arising out of or
relating to this Guaranty and the other Credit Documents, and each Guarantor
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. Each Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth in the Credit Agreement or set forth
on the signature page of this Guaranty. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the rights of any
Beneficiary to serve legal process in any other manner permitted by law or
affect the right of any Beneficiary to bring any action or proceeding against
any Guarantor or its Property in the courts of any other jurisdiction.

Section 14. Patriot Act. Each Beneficiary and the Administrative Agent (for
itself and not on behalf of any Beneficiary) hereby notifies each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Guarantor, which information
includes the name and address of the Guarantor and other information that will
allow such Beneficiary or the Administrative Agent, as applicable, to identify
the Guarantor in accordance with the Act.

Section 15. Amendment and Restatement. As to the Guarantors party to the Second
Amended and Restated Guaranty, this Guaranty is an amendment and restatement of
the Second Amended and Restated Guaranty and is given in renewal and replacement
for such Second Amended and Restated Guaranty. Such Guarantors, though not
required, hereby consent to the terms of the Credit Agreement.

Section 16. INDEMNIFICATION. The indemnity provision set forth in Section 9.07
of the Credit Agreement shall apply to each Guarantor hereunder on the same
terms and provisions as set forth therein with respect to the Borrower, mutatis
mutandis.

Section 17. WAIVERS.

(a) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

Exhibit D – Page 7 of 8



--------------------------------------------------------------------------------

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Guarantor and Beneficiary hereby agrees that it shall not
assert, and hereby waives, any claim against any such Person which they may have
against any other such Person and such Person’s respective Affiliates,
directors, officers, employees and agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit Obligation or the use of the proceeds thereof.

Section 18. Additional Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, each Material Subsidiary of the Borrower or any Holdco Entity (other
than any JV Entity or any other Excluded Subsidiary) that was not in existence
on the date of the Credit Agreement is required to enter into this Guaranty as a
Guarantor upon becoming a Material Subsidiary of the Borrower or such Holdco
Entity (other than any JV Entity or any other Excluded Subsidiary). Upon
execution and delivery after the date hereof by the Administrative Agent and
such Material Subsidiary or such Holdco Entity, as applicable, of an instrument
in the form of Annex 1, such Material Subsidiary or such Holdco Entity, as
applicable, shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
instrument adding an additional Guarantor as a party to this Guaranty shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guaranty.

Section 19. Counterparts. The parties may execute this Guaranty in counterparts,
each of which constitutes an original, and all of which, collectively,
constitute only one agreement. Delivery of an executed counterpart signature
page of this Guaranty by facsimile or other electronic transmission (including
via e-mail) shall be effective as delivery of a manually executed counterpart to
this Guaranty. Delivery of an executed counterpart signature page by facsimile
or electronic mail is as effective as executing and delivering this Guaranty in
the presence of the other parties to this Guaranty.

Section 20. NOTICE OF FINAL AGREEMENTS. PURSUANT TO SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED EXCEEDS
$50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND
SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GUARANTY. THIS GUARANTY AND THE CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of this page intentionally left blank.]

 

Exhibit D – Page 8 of 8



--------------------------------------------------------------------------------

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

GUARANTORS: HOLLY ENERGY HOLDINGS LLC, a Delaware limited liability company  
By:    Holly Energy Partners, L.P., a Delaware limited partnership, its sole
member   By:    HEP Logistics Holdings, L.P., a Delaware limited partnership,
its general partner   By:    Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   By:   

 

  Name: John Harrison   Title:   Vice President and Treasurer HOLLY ENERGY
PARTNERS - OPERATING, L.P.,   a Delaware limited partnership   By:    HEP
Logistics GP, L.L.C., a Delaware limited liability company, its general partner
  By:    Holly Energy Partners, L.P., a Delaware limited partnership, its sole
member   By:    HEP Logistics Holdings, L.P., a Delaware limited partnership,
its general partner   By:    Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   By:   

 

  Name: John Harrison   Title:   Vice President and Treasurer

[Signature pages continue.]

 

Signature Page to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 1 of 5



--------------------------------------------------------------------------------

HEP PIPELINE GP, L.L.C., a Delaware limited liability company HEP REFINING GP,
L.L.C., a Delaware limited liability company HEP Mountain Home, L.L.C., a
Delaware limited liability company HEP PIPELINE, L.L.C., a Delaware limited
liability company HEP REFINING, L.L.C., a Delaware limited liability company HEP
WOODS CROSS, L.L.C., a Delaware limited liability company LOVINGTON-ARTESIA,
L.L.C., a Delaware limited liability company HEP SLC, LLC, a Delaware limited
liability company HEP TULSA, LLC, a Delaware limited liability company
ROADRUNNER PIPELINE, L.L.C., a Delaware limited liability company CHEYENNE
LOGISTICS LLC, a Delaware limited liability company EL DORADO LOGISTICS LLC, a
Delaware limited liability company HEP EL DORADO LLC, a Delaware limited
liability company HEP CASPER SLC LLC, a Delaware limited liability company EL
DORADO OPERATING LLC, a Delaware limited liability company EL DORADO OSAGE LLC,
a Delaware limited liability company HEP CHEYENNE LLC, a Delaware limited
liability company WOODS CROSS OPERATING LLC, a Delaware limited liability
company HEP CHEYENNE SHORTLINE LLC, a Delaware limited liability company
Each by:    Holly Energy Holdings LLC, a Delaware limited liability company, its
sole Member    By:    Holly Energy Partners, L.P., a Delaware limited
partnership, its sole member    By:    HEP Logistics Holdings, L.P., a Delaware
limited partnership, its general partner    By:    Holly Logistic Services,
L.L.C., a Delaware limited liability company, its general partner    By:   

 

   Name: John Harrison    Title:   Vice President and Treasurer

[Signature pages continue.]

 

Signature Page to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 2 of 5



--------------------------------------------------------------------------------

HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership HEP PIPELINE ASSETS,
LIMITED PARTNERSHIP, a Delaware limited partnership HEP FIN-TEX/TRUST-RIVER,
L.P., a Texas limited partnership Each by:   HEP Pipeline GP, L.L.C., a Delaware
limited liability company, its general partner   By:    Holly Energy Holdings
LLC, a Delaware limited liability company, its sole member   By:    Holly Energy
Partners, L.P., a Delaware limited partnership, its sole member   By:    HEP
Logistics Holdings, L.P., a Delaware limited partnership, its general partner  
By:    Holly Logistic Services, L.L.C., a Delaware limited liability company,
its general partner   By:   

 

  Name: John Harrison   Title:   Vice President and Treasurer

[Signature pages continue.]

 

Signature Page to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 3 of 5



--------------------------------------------------------------------------------

HEP REFINING ASSETS, L.P., a Delaware limited Partnership   By:    HEP Refining
GP, L.L.C., a Delaware limited liability company, its general partner   By:   
Holly Energy Holdings LLC, a Delaware limited liability company, its sole member
  By:    Holly Energy Partners, L.P., a Delaware limited partnership, its sole
member   By:    HEP Logistics Holdings, L.P., a Delaware limited partnership,
its general partner   By:    Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   By:   

 

  Name: John Harrison   Title:   Vice President and Treasurer HEP LOGISTICS GP,
L.L.C., a Delaware limited liability company   By:    Holly Energy Partners,
L.P., a Delaware limited partnership, its sole member   By:    HEP Logistics
Holdings, L.P., a Delaware limited partnership, its general partner   By:   
Holly Logistic Services, L.L.C., a Delaware limited liability company, its
general partner   By:   

 

  Name: John Harrison   Title:   Vice President and Treasurer

[Signature pages continue.]

 

Signature Page to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 4 of 5



--------------------------------------------------------------------------------

HOLLY ENERGY FINANCE CORP., a Delaware corporation

By:  

 

Name: John Harrison Title: Vice President and Treasurer HOLLY ENERGY STORAGE -
LOVINGTON LLC, a Delaware limited liability company   By:    HEP Refining,
L.L.C., a Delaware limited liability company, its sole member   By:    Holly
Energy Holdings LLC, a Delaware limited liability company, its sole member   By:
   Holly Energy Partners, L.P., a Delaware limited partnership, its sole member
  By:    HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner   By:    Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   By:   

 

  Name: John Harrison   Title:   Vice President and Treasurer HEP UNEV HOLDINGS
LLC, a Delaware limited liability company HEP UNEV PIPELINE LLC, a Delaware
limited liability company

By:  

 

Name: John Harrison Title:   Vice President and Treasurer  

Address of all Guarantors:

2828 N. Harwood, Suite 1300

Dallas, Texas 75201

Attention: John Harrison

 

Signature Page to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 5 of 5



--------------------------------------------------------------------------------

Annex 1 to the Third Amended and

Restated Guaranty Agreement

SUPPLEMENT NO.              dated as of                      (the “Supplement”),
to the Third Amended and Restated Guaranty Agreement dated as of July 27, 2017
(as amended, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), executed by each of the parties thereto (each such party
individually, a “Guarantor” and collectively, the “Guarantors”), in favor of
Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the benefit of the Beneficiaries (as
defined in the Guaranty Agreement).

A. Reference is made to the Third Amended and Restated Credit Agreement dated as
of July 27, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holly Energy Partners, L.P., a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement.

C. The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Advances and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, certain Material Subsidiaries
of the Borrower and Holdco Entities are required to enter into the Guaranty
Agreement as Guarantors. Section 18 of the Guaranty Agreement provides that
additional Material Subsidiaries of the Borrower and Holdco Entities may become
Guarantors under the Guaranty Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Material Subsidiary
of the Borrower or Holdco Entity (the “New Guarantor”), as applicable, is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty Agreement in order to induce
the Lenders to make additional Advances and the Issuing Banks to issue
additional Letters of Credit and as consideration for Advances previously made
and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Section 18 of the Guaranty Agreement, the New Guarantor by
its signature below becomes a Guarantor under the Guaranty Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby (a) agrees to all the terms and provisions of the Guaranty
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof. Each reference to a “Guarantor” in the Guaranty Agreement shall be
deemed to include the New Guarantor. The Guaranty Agreement is hereby
incorporated herein by reference.

2. The New Guarantor represents and warrants to the Administrative Agent and the
other Beneficiaries that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.

 

Annex 1 to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 1 of 4



--------------------------------------------------------------------------------

Delivery of an executed signature page to this Supplement by facsimile,
electronic mail or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Supplement.

4. Except as expressly supplemented hereby, the Guaranty Agreement shall remain
in full force and effect.

5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The New Guarantor hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Dallas, Texas in any action or proceeding arising out of or relating
to this Supplement or the Guaranty Agreement and the other Credit Documents, and
the New Guarantor hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such court. The New
Guarantor hereby irrevocably waives, to the fullest extent it may effectively do
so, any right it may have to the defense of an inconvenient forum to the
maintenance of such action or proceeding. The New Guarantor hereby agrees that
service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding may be made by mailing or delivering
a copy of such process to the New Guarantor at its address set forth on the
signature page hereof. The New Guarantor agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section shall affect the rights of any Beneficiary to serve
legal process in any other manner permitted by law or affect the right of any
Beneficiary to bring any action or proceeding against the New Guarantor or its
Property in the courts of any other jurisdiction.

6. In case any one or more of the provisions contained in this Supplement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Guaranty Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

7. All communications and notices hereunder shall be in writing and given as
provided in Section 10 of the Guaranty Agreement. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below or such other address as shall be designated by the
New Guarantor in a written notice to the Administrative Agent.

8. Subject to Section 9.04 of the Credit Agreement, the New Guarantor agrees to
reimburse the Administrative Agent for its reasonable and documented
out-of-pocket expenses in connection with this Supplement, including the
reasonable and documented fees, disbursements and other charges of counsel for
the Administrative Agent.

9. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, AN
AGREEMENT IN WHICH THE AMOUNT INVOLVED EXCEEDS $50,000 IN VALUE IS NOT
ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.

THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THE GUARANTY AGREEMENT

 

Annex 1 to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 2 of 4



--------------------------------------------------------------------------------

AND THIS SUPPLEMENT. THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER
CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Page Follows]

 

Annex 1 to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[Name Of New Guarantor]

By:    

Name:    

Title:    

Address:    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:    

Name:    

Title:    

 

Annex 1 to Third Amended and Restated Guaranty Agreement

Exhibit D – Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MORTGAGE

MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND

LEASES, FIXTURE FILING AND FINANCING STATEMENT

THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS. THIS INSTRUMENT AND THE LIENS CREATED PURSUANT HERETO COVER,
AMONG OTHER THINGS, PRODUCTS AND PROCEEDS. THIS INSTRUMENT ALSO COVERS FIXTURES
IN WHICH MORTGAGOR OWNS AN INTEREST. THIS INSTRUMENT CONTAINS AN ASSIGNMENT OF
RENTS AND LEASES.

A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST. A POWER OF SALE MAY
ALLOW MORTGAGEE TO TAKE THE COLLATERAL ENCUMBERED BY THIS DEED OF TRUST AND SELL
IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR
UNDER THIS DEED OF TRUST.

FROM

[MORTGAGOR],

as Mortgagor

TO

[                ], Trustee

for the benefit of

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

(Mortgagee and Secured Party)

                , 20    

For purposes of filing this Deed of Trust as a financing statement, the mailing
address of Mortgagor is 2828 N. Harwood, Suite 1300, Dallas, Texas 75201,
Attention: John Harrison; the mailing address of Mortgagee is 1000 Louisiana
Street, 9th Floor, Houston, Texas 77002; Attention: Dalton Harris.

***********************************

ATTENTION OF RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code. This instrument creates a lien on
rights in or relating to lands of Mortgagor which are described in Exhibit A
hereto.

RECORDED DOCUMENT SHOULD BE RETURNED TO:

 

Exhibit E – Page 1 of 26



--------------------------------------------------------------------------------

THOMPSON & KNIGHT LLP

333 CLAY STREET, SUITE 3300

HOUSTON, TEXAS 77002

Attn: Parker Pritchett

 

Exhibit E – Page 2 of 26



--------------------------------------------------------------------------------

MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND

LEASES, FIXTURE FILING AND FINANCING STATEMENT

THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY. THIS
INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE PROVISIONS.

THIS MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES, FIXTURE FILING, AND FINANCING STATEMENT (this “Deed of Trust”) dated
effective as of                 , 20    , is executed and delivered by
[MORTGAGOR] (“Mortgagor”), to [                ] as Trustee for the benefit of
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Mortgagee”) in its capacity as the
administrative agent under the Credit Agreement (as defined below) and on behalf
of the Credit Parties (as hereinafter defined). The addresses of Mortgagor and
Mortgagee appear in Section 6.12 of this Deed of Trust.

WITNESSETH:

WHEREAS, this Deed of Trust is executed in connection with, and pursuant to the
terms of, the Third Amended and Restated Credit Agreement dated as of July 27,
2017 (as hereafter renewed, extended, amended, supplemented and/or restated from
time to time, the “Credit Agreement”) among Holly Energy Partners, L.P., a
Delaware limited partnership, as borrower (“Borrower”), the lenders party
thereto from time to time (individually, a “Lender” and collectively, the
“Lenders”), the Lenders issuing letters of credit thereunder from time to time
(individually, an “Issuing Bank” and collectively, the “Issuing Banks”), and
Mortgagee as administrative agent for the Lenders and the Issuing Banks
(“Administrative Agent”).

WHEREAS, the Borrower is the principal financing entity for all capital
requirements of certain of its Subsidiaries. Mortgagor is a wholly-owned
Subsidiary of Borrower, and Mortgagor will derive substantial direct or indirect
benefit from the transactions contemplated by the Credit Documents.

WHEREAS, the Borrower or any of its Subsidiaries may from time to time enter
into one or more agreements relating to the provision of Banking Services and/or
Lender Hedging Agreements with a Lender or an Affiliate of a Lender (each such
counterparty, a “Swap Counterparty”, and together with the Lenders, the Issuing
Banks, the Mortgagee, and Administrative Agent being collectively referred to
herein as the “Credit Parties”) and Mortgagor will directly or indirectly
benefit from such Lender Hedging Agreements.

WHEREAS, it is a condition to the performance obligation of Mortgagee and of the
Lenders under certain of the Credit Documents that Mortgagor shall have executed
and delivered this Deed of Trust.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and in order to induce Mortgagee, Administrative Agent,
the Issuing Banks, and the Lenders to enter into the Credit Agreement and the
Swap Counterparties to enter into agreements relating to the provision of
Banking Services and/or the Lender Hedging Agreements, Mortgagor has agreed to
execute and deliver this Deed of Trust and Mortgagor (a) wishes to make this
Deed of Trust in favor of the Trustee for the benefit of Mortgagee on behalf of
the Credit Parties to secure the Secured Obligations (as defined below) and
(b) hereby agrees as follows:

 

Exhibit E – Page 3 of 26



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Defined Terms under the Credit Agreement. Defined terms used in this Deed of
Trust shall have the meanings given in this Deed of Trust, and in the event such
terms are not otherwise defined in this Deed of Trust, such terms shall have the
meanings assigned to such terms in the Credit Agreement.

1.2 Certain Defined Terms. As used in this Deed of Trust, the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and the plural forms of the terms
defined):

(a) “Accounts” means all accounts (as that term is defined in the UCC) and all
other rights to payment now or hereafter owned by Mortgagor, or in which
Mortgagor holds or acquires any other right, title or interest, whether or not
earned by Mortgagor by performance.

(b) “Books, Records, and Data” means all of the following, whether written or in
electronically reproducible form, to the extent any of the following is used in
connection with or associated with the ownership and/or operation of the Refined
Products Pipeline Systems or the Refined Products Terminals: all documents;
instruments; papers; books; records; books of account; files and data, including
engineering, operating, and other technical data, summaries, reports, drawings,
and maps; certificates; financial statements; ledgers; minute books; and
environmental studies and plans.

(c) “Contracts” means all contracts and agreements now in effect, or hereafter
entered into by Mortgagor, Mortgagor’s predecessors in interest, or by any other
parties to the extent that Mortgagor has any right or interest thereto or
thereunder for the sale, purchase, marketing, exchange, processing, treating,
compressing, handling, storing, transporting, transmitting or gathering of
Hydrocarbons, to the extent such contracts and agreements cover, include or
relate to all or any portion of the Lands and the Systems, together with all
exhibits, schedules and other attachments to such contracts, as the same may be
amended, supplemented or otherwise modified or replaced from time to time.

(d) “Fixtures” means any fixture or fixtures now or hereafter owned or leased by
Mortgagor, or in which Mortgagor holds or acquires any other right, title or
interest, constituting “fixtures” under the UCC or that is considered a
“fixture” pursuant to any applicable Legal Requirement of any jurisdiction in
which such property is located or pursuant to the Legal Requirements of which
the character, constitution, or classification of such property may be
determined. “Fixtures” as used in this Deed of Trust includes, but shall not be
limited to, the Fixture Operating Equipment, all pipe that comprises part of a
pipeline system owned in whole or in part by Mortgagor, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located, including all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto together
with all proceeds, products, renewals, increases, profits, substitutions,
replacements, additions, and accessions of any of the foregoing.

(e) “Fixture Operating Equipment” means any equipment related to or used in
connection with the operation of fixtures, including, without limitation, the
items described in the first sentence of the definition of Operating Equipment
(as hereinafter defined), which as a result of being incorporated into realty or
structures or improvements located therein or thereon, with the intent that they
remain there permanently, constitute fixtures under the laws of the state in
which such equipment is located.

 

Exhibit E – Page 4 of 26



--------------------------------------------------------------------------------

(f) “General Intangibles” means all general intangibles now or hereafter owned
by Mortgagor, or in which Mortgagor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including intellectual property, trademarks, trademark applications,
trademark registrations, trade names, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, or goodwill of Mortgagor’s businesses
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which
Mortgagor is now or hereafter may be entitled.

(g) “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

(h) “Lands” means the real property (including any buildings and improvements
located thereon) (i) described or referred to in Exhibit A attached hereto or
(ii) described in any instrument or document described in Exhibit A and which
descriptions are incorporated herein by reference.

(i) “Leases” means any and all leases or subleases covering the Lands or the
Systems or any portion thereof now or hereafter existing or entered into.

(j) “Mortgaged Property” means, (x) with respect to the Lien created by this
Deed of Trust, all of Mortgagor’s right, title, and interest in the following,
to the extent such property is capable of being encumbered by the Liens other
than the security interest granted hereunder pursuant to any applicable Legal
Requirement, and (y) with respect to the security interest granted to Mortgagee
pursuant to this Deed of Trust, all of Mortgagor’s right, title, and interest in
the following, to the extent such property is capable of being encumbered by the
security interest granted hereunder pursuant to any applicable Legal
Requirement:

(i) Accounts;

(ii) Books, Records, and Data;

(iii) Fixtures;

(iv) General Intangibles;

(v) the Lands;

(vi) Leases and Rents;

(vii) Material Contracts;

 

Exhibit E – Page 5 of 26



--------------------------------------------------------------------------------

(viii) Operating Equipment;

(ix) Refined Products;

(x) the Systems;

(xi) the Servitudes;

(xii) all other real, personal, or mixed property which comprises a part of, is
necessary for, and/or is used or is held for use in connection with any of the
foregoing;

(xiii) any of the foregoing that is acquired by Mortgagor at any time after the
date of this Deed of Trust; and

(xiv) any Proceeds of any of the foregoing.

Notwithstanding any provision in this Deed of Trust to the contrary, in no event
is any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Deed of Trust. As
used herein, “Flood Insurance Regulations” means (i) the National Flood
Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the
National Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act
of 2004, (v) the Biggert-Waters Flood Insurance Reform Act of 2012, and (vi) the
Homeowner Flood Insurance Affordability Act of 2014 and the regulations issued
in connection therewith by the Office of the Controller of the Currency, the
Federal Reserve Board and other Governmental Authorities, each as it may be
amended, reformed or otherwise modified from time to time.

(k) “Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies, or other tangible personal property, including oil wells,
gas wells, water wells, injection wells, gas processing plants, casing, tubing,
rods, pumps, pumping units and engines, christmas trees, derricks, separators,
gun barrels, flow lines, tanks, tank batteries, gas systems (for gathering,
treating, compression, disposal or injection), chemicals, solutions, water
systems (for treating, disposal and injection), pipe, pipelines, meters,
apparatus, boilers, compressors, liquid extractors, connectors, valves,
fittings, power plants, poles, lines, cables, wires, transformers, starters and
controllers, machine shops, tools, machinery and parts, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading docks, loading racks and shipping
facilities, fixtures, and other appurtenances, appliances and property of every
kind and character, movable or immovable, together with all improvements,
betterments and additions, accessions and attachments thereto and replacements
thereof, in each case wherever located and to the extent any of such tangible
personal property is used in connection with or associated with the ownership
and/or operation of the Lands or the Systems. For the avoidance of doubt, but
without limiting the generality of the foregoing, “Operating Equipment” shall
not include any items incorporated into realty or structures or improvements
located therein or thereon in such a manner that such items no longer remain
personalty under the laws of the state in which such equipment is located.

(l) “Organizational Documents” means (i) in the case of a corporation, its
articles or certificate of incorporation and bylaws, (ii) in the case of a
general partnership, its partnership agreement, (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement,
(iv) in the case of a limited liability company, its articles of organization

 

Exhibit E – Page 6 of 26



--------------------------------------------------------------------------------

and operating agreement or regulations, and (v) in the case of any other entity
and, to the extent any of the types of entities previously described have other
organizational and governance documents and agreements not otherwise described
in this definition, its and their organizational and governance documents and
agreements.

(m) “Personalty Collateral” means any part of the Mortgaged Property
constituting personal property or with respect to which the UCC governs the
creation, attachment, and perfection of Liens and security interests in such
property, whether or not such property is exclusively considered “personal
property” pursuant to any applicable Legal Requirement of any jurisdiction in
which such property is located or pursuant to the Legal Requirements of which
the character, constitution, or classification of such property may be
determined.

(n) “Proceeds” means “proceeds” as that term is defined in the UCC, and
includes, but is not limited to, all proceeds of any or all of the Mortgaged
Property, including without limitation (i) any and all proceeds of, and all
claims for, any property insurance, indemnity, warranty or guaranty payable from
time to time with respect to any of the Mortgaged Property, (ii) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Mortgaged Property by any Governmental
Authority (or any person acting under color of governmental authority),
(iii) all proceeds received or receivable when any or all of the Mortgaged
Property is sold, exchanged or otherwise disposed, whether voluntarily,
involuntarily, in foreclosure or otherwise, and (iv) any and all other amounts
from time to time paid or payable under or in connection with any of the
Mortgaged Property.

(o) “Realty Collateral” means any part of the Mortgaged Property constituting
real property, whether or not such property is exclusively considered “real
property” pursuant to any applicable Legal Requirement of any jurisdiction in
which such property is located or pursuant to the Legal Requirements of which
the character, constitution, or classification of such property may be
determined.

(p) “Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and all other products refined, separated,
fractionated, settled, and dehydrated from any Hydrocarbon or other petroleum
product.

(q) “Rents” means all of Mortgagor’s right, title, and interest in and to all
rents, issues, profits, revenues, royalties, income, and other benefits derived
from any leases or other transfers of any other part of the Mortgaged Property.

(r) “Secured Obligations” means:

(i) The “Obligations”, as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes (if any);

(ii) All other indebtedness, obligations, and liabilities of the Borrower or any
of its Subsidiaries, whether now existing or hereafter arising under or pursuant
to the Credit Agreement, this Deed of Trust, the Guaranty, any agreement
relating to the provision of Banking Services and any Lender Hedging Agreement
with a Swap Counterparty, or any of the other Credit Documents, whether fixed or
contingent, joint or several, direct or indirect, primary or secondary, and
regardless of how created or evidenced, and including without limitation, any
interest accruing during the pendency of

 

Exhibit E – Page 7 of 26



--------------------------------------------------------------------------------

any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding;

(iii) All sums advanced or costs or expenses incurred by Mortgagee or any of the
other Credit Parties (whether by it directly or on its behalf by the Trustee),
which are made or incurred pursuant to, or allowed by, the terms of this Deed of
Trust plus interest thereon from the date of the advance or incurrence until
reimbursement of Mortgagee or such Credit Party charged at the same rate of
interest as Alternate Base Rate Advances are charged when an Event of Default
exists as set forth in the Credit Agreement;

(iv) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to the Borrower or any of its Subsidiaries under or pursuant to
any Credit Document or any agreement relating to provisions of Banking Services
or any Lender Hedging Agreement with a Swap Counterparty; and

(v) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.

(s) “Servitudes” means any and all land use agreements, permits, servitudes,
rights of way, easements, licenses, Leases and similar agreements, whether now
existing or hereafter arising, for the construction, maintenance and operation
of the Systems.

(t) “Systems” shall mean all pipeline, refrigeration, processing, treating,
gathering, storage, exchange, handling, transmitting, distributing, or
transporting systems, plants, terminals and facilities now owned or hereafter
acquired by Mortgagor and located on all or any portion of the Land, including
without limitation all of the following properties whether now owned or
hereafter acquired by Mortgagor: (i) the pipelines, systems, plants, terminals
and facilities described in Exhibit A, and (ii) all of the accessories or
component parts thereto, whether or not particularly described herein, including
without limitation, (A) all equipment, facilities, compressors, lengths of pipe
and any and all other types of pipe actually employed in the construction of the
systems, plants, terminals and facilities, including all loops, laterals,
fittings, connections, valves, mains, meters, dehydrators, scrubbers, controls,
tubing, casings surrounding any piping, casing seals, casing insulators and
casing vents, and all joints, connections or flanges, rods, gauges and all
compressor, tank and pump sites, pipe, piping, pipe racks, truck racks, pumps,
engines, compressors, block valves, heaters, coolers, filters, refrigerators,
dehydrators, extractors, measurement and pigging facilities, tanks, storage
tanks, loading racks, scales, markers, including caution signs, aerial markers,
navigable waterway marks, mile posts, and ground markers, and all other types of
markers, cathodic protection test stations, regulators, starters, motors,
engines, housing, leaders, orifices, skid-mounted equipment, exchangers,
regenerators, reboilers, refrigeration equipment, separators, meters, valves,
block valves and generators and all other natural gas and all surface or
underground facilities, and all fences, and all pressure gauges and other
gauges, and all interconnections with other pipelines, and all side valves,
blowdown valves, mainline valves, and all test leads, (C) all materials or gas
products or by-products processing, treating, fractionating, refuting,
refrigeration, gas gathering, transporting, storing, delivering and/or marketing
equipment, (D) all other items or types of equipment and associated or component
parts or supplies, including any and all machinery, tools, blueprints, plans,
furniture, furnishings, fixtures and other goods of Mortgagor, (E) all spare
parts, replacements or substitutions of any of the foregoing and all other
appurtenances of the Systems or their above-described associated or component
parts, whether as a result of repair, replacement

 

Exhibit E – Page 8 of 26



--------------------------------------------------------------------------------

or addition and whether attached to, incorporated with the Systems or used in
connection with the Systems whether or not the same is situated in, on or under
all or any portion of the Lands, (F) all other personal property and fixtures of
every kind and character on, incident, appurtenant or belonging to and used in
connection with the interest of Mortgagor in all or any portion of the Lands or
the Systems, and (G) all Proceeds and products of any of the foregoing.

(u) “UCC” means, at any time, the Uniform Commercial Code in effect in the State
of Texas at that time.

1.3 Interpretations. All meanings assigned to any defined terms used in this
Deed of Trust, unless otherwise indicated, are to be equally applicable to both
the singular and plural forms of the terms defined. Article, Section, Schedule,
and Exhibit references are to Articles and Sections of and Schedules and
Exhibits to this Deed of Trust, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust.

ARTICLE II

GRANTING CLAUSES; SECURED OBLIGATIONS

2.1 Conveyance and Grant of Lien. In consideration of the advances, issuances,
or extensions by the Credit Parties to Borrower of the funds or credit
constituting the Secured Obligations (including the making of the Advances and
the issuing of the Letters of Credit), and in further consideration of the
mutual covenants contained herein, Mortgagor, by this Deed of Trust hereby
GRANTS, SELLS, TRANSFERS, ASSIGNS AND CONVEYS with a general warranty of title,
and WITH THE POWER OF SALE, for the uses, purposes and conditions hereinafter
set forth, all of its right, title and interest in and to the Mortgaged Property
unto Trustee, and to his successor or successors or substitutes IN TRUST, WITH
POWER OF SALE, to secure the payment and performance of the Secured Obligations
for the benefit of Mortgagee and the ratable benefit of the Credit Parties.

TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee and his successors
or substitutes in trust and to his and their successors and assigns forever for
the benefit of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Secured Obligations and the performance of the covenants
of Mortgagor contained in this Deed of Trust. Mortgagor does hereby bind itself,
its successors and permitted assigns, to warrant and forever defend all and
singular the Mortgaged Property unto the Trustee and his successors or
substitutes in trust, and their successors and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any part thereof.

Notwithstanding anything to the contrary in the foregoing, to the extent
applicable to any Lease, Servitude, or other portion of the Mortgaged Property,
the conveyance and grant of Liens and security interests under this Deed of
Trust are subject to the Third Party Consent Limitation and shall not be deemed
to have been made with respect to the applicable portion(s) of the Mortgaged
Property (but no other portion of the Mortgaged Property) until the receipt, if
at all, of the applicable third-party consent.

2.2 Conveyance and Grant of Security Interest. For the same consideration and to
further secure the Secured Obligations, Mortgagor hereby grants to Mortgagee for
its benefit and the ratable benefit of the other Credit Parties a security
interest in and to the Mortgaged Property.

 

Exhibit E – Page 9 of 26



--------------------------------------------------------------------------------

2.3 Assignment of Rents and Leases. Mortgagor hereby assigns, transfers,
conveys, and sets over to Mortgagee all of Mortgagor’s estate, right, title and
interest in, to and under the Leases, whether existing on the date hereof or
hereafter entered into, together with any changes, extensions, revisions or
modifications thereof and all rights, powers, privileges, options and other
benefits of Mortgagor as the lessor under the Leases regarding the current
tenants and any future tenants, and all the Rents from the Leases, including
those now due, past due, or to become due. Mortgagor irrevocably appoints
Mortgagee its true and lawful attorney-in-fact, at the option of Mortgagee, upon
the occurrence and during the continuance of an Event of Default, to take
possession and control of the applicable portions of the Mortgaged Property,
pursuant to Mortgagor’s rights under the Leases, to exercise any of Mortgagor’s
rights under the Leases, and to demand, receive and enforce payment, to give
receipts, releases and satisfaction and to sue, in the name of Mortgagor or
Mortgagee, for all of the Rents. The power of attorney granted hereby shall be
irrevocable and coupled with an interest and shall terminate only upon the
indefeasible payment in full in cash of the Secured Obligations (including all
Letter of Credit Obligations), the termination or expiration or cash
collateralization of all Letters of Credit and all obligations of the Issuing
Banks and the Lenders in respect of Letters of Credit, and the expiration or
termination of all Commitments, and Mortgagor hereby releases Mortgagee from all
liability (other than as a result of the gross negligence or willful misconduct
of Mortgagee) whatsoever for the exercise of the foregoing power of attorney and
all actions taken pursuant thereto. The consideration received by Mortgagor to
execute and deliver this assignment and the Liens and security interests created
herein is legally sufficient and will provide a direct economic benefit to
Mortgagor. It is intended by Mortgagor and Mortgagee that the assignment set
forth herein constitutes an absolute assignment and not merely an assignment for
additional security. Notwithstanding the foregoing, this assignment shall not be
construed to bind Mortgagee to the performance of any of the covenants,
conditions, or provisions of Mortgagor contained in the Leases or otherwise to
impose any obligation upon Mortgagee, and, so long as no Event of Default shall
have occurred and be continuing, Mortgagor shall have a license, revocable by
Mortgagee, to possess and control the Leases and collect and receive the Rents.
Upon the occurrence of an Event of Default, such license in favor of Mortgagor
shall be automatically revoked. Mortgagee’s acceptance of the assignment of the
Rents under this Deed of Trust shall not be deemed to constitute Mortgagee a
“secured party in possession,” nor obligate Mortgagee to appear in or defend any
proceeding relating to the Rents, any Leases, or the Mortgaged Property, or to
take any action hereunder, expend any money, incur any expenses, or perform any
obligation under any Leases.

2.4 After-Acquired Mortgaged Property. Any and all of the Mortgaged Property
which is acquired after the date of this Deed of Trust shall, immediately and
without any further conveyance, assignment, or act on the part of Mortgagor or
Mortgagee, be subject to the Liens granted pursuant to this Deed of Trust as
fully and completely as though specifically described herein and as though such
Mortgaged Property had been owned by Mortgagor on the date of this Deed of
Trust.

2.5 Revolving Credit and Future Advances. It is contemplated and acknowledged
that the Secured Obligations may include revolving credit loans and advances
from time to time, and that this Deed of Trust shall have effect as of the date
hereof to secure all Secured Obligations, regardless of whether any amounts are
advanced on the date hereof or on a later date or, whether having been advanced,
are later repaid in part or in whole and further advances made at a later date.
This Deed of Trust secures all future advances and obligations constituting
Secured Obligations.

2.6 Security for Secured Obligations. The Liens and other rights granted
pursuant to Section 2.1 and Section 2.2 of this Deed of Trust secure, and the
Mortgaged Property is security for, the prompt performance and payment in full
in cash when due, whether at stated maturity, by acceleration or otherwise, of
the Secured Obligations. Notwithstanding that the balance of the Secured
Obligations may at certain times be zero and that no Secured Obligations may at
certain times be outstanding, the Liens

 

Exhibit E – Page 10 of 26



--------------------------------------------------------------------------------

granted hereunder and this Deed of Trust shall remain in full force and effect
at all times and with the same priority until the payment in full in cash of the
Secured Obligations and the expiration or termination of the Credit Documents.

2.7 PRODUCTS AND PROCEEDS. The Liens and security interests granted by Mortgagor
under this Deed of Trust include all products and Proceeds of the Mortgaged
Property.

ARTICLE III

REPRESENTATIONS, WARRANTIES, AND COVENANTS

3.1 Representations and Warranties. Subject to the provisions of the Credit
Agreement and any express exceptions contained therein, Mortgagor represents and
warrants as follows:

(a) Mortgagor is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
property or conduct of its business requires such qualification and where a
failure to be qualified could reasonably be expected to cause a Material Adverse
Effect.

(b) The execution, delivery, and performance by Mortgagor of this Deed of Trust
and the consummation of the transactions contemplated hereby (a) are within
Mortgagor’s powers, (b) have been duly authorized by all necessary action,
(c) do not contravene (i) Mortgagor’s Organizational Documents or (ii) except
for any Lease, Servitude or other real property related contract, in each case
subject to the Third Party Consent Limitation, any applicable Legal Requirement
or Contract binding on or affecting Mortgagor or its property, and (d) will not
result in or require the creation or imposition of any Lien prohibited by the
Credit Documents.

(c) Except to the extent the Third Party Consent Limitation may apply, if at
all, no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for (i) the due execution, delivery
and performance by Mortgagor of this Deed of Trust or (ii) the consummation of
the transactions contemplated thereby.

(d) This Deed of Trust has been duly executed and delivered by Mortgagor. This
Deed of Trust to which Mortgagor is a party is the legal, valid, and binding
obligation of Mortgagor and is enforceable against Mortgagor in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally.

(e) Mortgagor has good, valid and marketable title to the Mortgaged Property
free from all Liens, security interests or other encumbrances other than the
Permitted Liens. Other than the Permitted Liens and other than those for which
waivers or consents have been obtained and delivered to the Mortgagee on or
prior to the date hereof or otherwise subject to the Third Party Consent
Limitation, there are no preferential purchase rights held by third parties
affecting any part of the Mortgaged Property or rights of third parties to
prohibit the assignment, conveyance, pledge, or mortgage of any part of the
Mortgaged Property without the consent of such third parties.

 

Exhibit E – Page 11 of 26



--------------------------------------------------------------------------------

(f) The Land, Servitudes and other interests and rights in real property
described in the exhibits attached hereto constitute all of the Lands and
Servitudes necessary for the construction, ownership, maintenance, access to and
operation of the Systems affected by this Deed of Trust and the description in
Exhibit A hereto includes a complete and accurate description of all such
properties, rights, and interests in real property. If Mortgagor discovers,
within 30 days after the effectiveness of this Deed of Trust, that any item
constituting any portion of the Land, Servitudes and other interests in real
property are not completely and accurately described on the exhibits attached
hereto, Mortgagor shall promptly notify Mortgagee and provide such information
as is necessary or reasonably appropriate to make such descriptions accurate and
complete. If requested by Mortgagee, Mortgagor will execute and deliver to
Mortgagee such amendments or supplements as Mortgagee may reasonably request in
order to allow Mortgagee to record such instrument(s) in the applicable real
property records, in each case at Mortgagor’s expense.

(g) All of the Contracts affecting any interest in the Lands or the rest of the
Mortgaged Property are valid, subsisting and in full force and effect, and
Mortgagor has no current, actual knowledge that a default exists under any of
the terms or provisions, express or implied, of any of such Contracts. All of
the Contracts and obligations of Mortgagor that relate to the Lands constitute
legal, valid and binding obligations of Mortgagor. Neither Mortgagor nor, to the
knowledge of Mortgagor, any other party to any such Contract (i) is in breach of
or default, or with the lapse of time or the giving of notice, or both, would be
in breach or default, with respect to any obligations under any such Contract,
whether express or implied, or (ii) has given or threatened to give notice of
any default under or inquiry into any possible default under, or action to
alter, terminate, rescind or procure a judicial reformation of, any such
Contract.

(h) All rentals and other payments due under or with respect to the Lands have
been properly and timely paid. All taxes due and payable have been properly and
timely paid except for such taxes being contested in good faith by appropriate
proceedings, and for which reserves shall have been made therefor and except for
such taxes as are being currently paid prior to delinquency in the ordinary
course of business. All expenses due and payable under the terms of the
Contracts have been properly and timely paid except for such expenses being
contested in good faith by appropriate proceedings, and for which reserves shall
have been made therefor and except for such expenses as are being currently paid
prior to delinquency in the ordinary course of business.

(i) Mortgagor shall, at all times, comply in all material respects with all
Environmental Laws.

(j) To the knowledge of Mortgagor, except in compliance with all Environmental
Laws and in the ordinary course of Mortgagor’s business, the Mortgaged Property
has never been used by Mortgagor or any prior owner of the Mortgaged Property as
a dump site or storage (whether temporary or permanent) site for a Hazardous
Substance.

(k) Mortgagor has filed with the appropriate state and federal agencies all
necessary rate and collection filings and all necessary applications for well
determinations under the Natural Gas Act of 1938, as amended, the Natural Gas
Policy Act of 1978, as amended, and the rules and regulations of the Federal
Energy Regulatory Commission thereunder, and each such application has been
approved by or is pending before the appropriate state or federal agency.

 

Exhibit E – Page 12 of 26



--------------------------------------------------------------------------------

(l) All necessary regulatory filings have been properly made in connection with
the operation of Mortgagor’s business related to the Mortgaged Property except
where a failure to make such filing could reasonably be expected to cause a
Material Adverse Effect.

(m) ADDRESS AND IDENTIFICATION INFORMATION.

(i) As of the date of this Deed of Trust, Mortgagor’s address, place of
business, residence, chief executive office and office where Mortgagor keeps its
records concerning Accounts, Contract Rights and General Intangibles is set
forth in Section 6.12, and there has been no change in the location of
Mortgagor’s place of business, residence, chief executive office and office
where it keeps such records and no change of Mortgagor’s name during the four
months immediately preceding the date of this Deed of Trust.

(ii) Mortgagor’s (x) federal tax identification number is                  and
organizational number is                 , (y) state of formation or
organization, as applicable is [                ], and (z) correctly-spelled
name is                 .

(iii) Mortgagee’s address is set forth in Section 6.12 hereto.

(iv) Trustee’s address is set forth in Section 6.12 hereto.

3.2 Covenants. Subject to the provisions of the Credit Agreement and any express
exceptions contained therein, Mortgagor agrees as follows:

(a) Payment of Lienable Claims. Mortgagor shall make prompt payment when due and
owing of all taxes, assessments, and governmental charges imposed on or assessed
against this instrument, upon the interest of Mortgagee or the Trustee, upon the
Mortgaged Property or any part thereof, or upon the revenues, income, or profits
from any of the above, except for such amounts as are being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established. Mortgagor shall make prompt payment when due and owing of all
lawful claims and demands of mechanics, materialmen, laborers, and others which,
if unpaid, might result in, or permit the creation of, a Lien on the Mortgaged
Property or any part thereof, and in general will do or cause to be done
everything necessary so that the Lien hereof shall be fully preserved, except
for such amounts as are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been established.

(b) Operation of Mortgaged Property. Mortgagor shall operate the Mortgaged
Property, continuously and in a good workmanlike manner in accordance with all
Legal Requirements and comply in all material respects with all terms and
conditions of the Servitudes it now holds and each assignment or Contract
obligating Mortgagor in any way with respect to the Mortgaged Property; but
nothing herein shall be construed to empower Mortgagor to bind the Trustee or
Mortgagee or any other Credit Party to any contract or obligation or render the
Trustee or Mortgagee or any other Credit Party in any way responsible or liable
for bills or obligations incurred by Mortgagor.

(c) Maintenance of Easements. Mortgagor shall keep and continue, or cause to be
kept and continued, all material Servitudes, estates and interests herein
described and all contracts and agreements relating thereto in full force and
effect in accordance with the terms thereof and will not permit the same to
lapse or otherwise become impaired for failure to comply with the obligations
thereof, whether express or implied. Without limiting the generality of the
foregoing sentence, Mortgagor shall not release any of the material Servitudes
without the prior written consent of Mortgagee.

 

Exhibit E – Page 13 of 26



--------------------------------------------------------------------------------

(d) Other Encumbrances. Mortgagor shall not create, assume, incur or suffer to
exist, or permit any of its Subsidiaries to create, assume, incur or suffer to
exist, any Lien on or in respect of any of the Mortgaged Property or any
Building or Manufactured (Mobile) Home located on the Lands, whether now owned
or hereafter acquired, or assign or otherwise convey, or permit any such
Subsidiary to assign or otherwise convey, any right to receive income, in each
case to secure or provide for the payment of any Debt, trade payable or other
obligation or liability of any Person; provided, however, that notwithstanding
the foregoing, Mortgagor or any of its Subsidiaries may create, incur, assume or
suffer to exist the Permitted Liens.

(e) Environmental Conditions. If at any time any Hazardous Substance is
discovered on, under, or about any of the Realty Collateral or any other real
property owned or operated by Mortgagor (“Other Property”) in violation of any
Environmental Law in any material respect, Mortgagor will inform Administrative
Agent of the same and, to the extent Mortgagor is or may be required to do so
under Environmental Law, of Mortgagor’s proposed response as required under
Environmental Law, including, without limitation, the performance of any
required investigatory or remedial activity, and Mortgagor will to the extent
Mortgagor (and not any other party, including any lessor under any Lease) is or
may be required to do so under Environmental Law and, at its sole cost and
expense, remedy or remove such Hazardous Substances from such real property or
Other Property or the groundwater underlying such real property or Other
Property in accordance with (a) the approval of the appropriate Governmental
Authority, if any such approval is required under Environmental Laws, and
(b) all Environmental Laws. In addition to all other rights and remedies of
Administrative Agent and the Credit Parties under the Credit Documents, but
subject to Mortgagor’s right to contest the performance of any such response, as
further described in this Section, if such Hazardous Substances require
remediation or removal as set forth in this Section but has not been remedied or
removed from the affected Mortgaged Property or Other Property or the
groundwater underlying such Mortgaged Property or Other Property by the Borrower
within the time periods contemplated by the applicable response, Administrative
Agent may, at its sole discretion and after giving Mortgagor written
notification of its intention to self-implement any required response, pay to
have the same remedied or removed in accordance with the applicable remediation
program, and Mortgagor will reimburse Administrative Agent therefor within ten
days of Administrative Agent’s demand for payment. Mortgagor shall have the
right to contest any notice, directive or other demand of any third party,
including without limitation, any Governmental Authority, to remedy or remove
Hazardous Substances from any Mortgaged Property or any Other Property so long
as Mortgagor diligently prosecutes such contest to completion, complies with any
final order or determination and, before such contest, either furnishes
Administrative Agent security in an amount equal to the cost of remediation or
removal of the Hazardous Substances or posts a bond with a surety satisfactory
to Administrative Agent in such amount. MORTGAGOR SHALL BE SOLELY RESPONSIBLE
FOR, AND WILL INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH OTHER
CREDIT PARTY AND EACH OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST, ANY AND ALL LOSSES,
DAMAGES, DEMANDS, CLAIMS, CAUSES OF ACTION, JUDGMENTS, ACTIONS, ASSESSMENTS,
PENALTIES, COSTS, EXPENSES AND LIABILITIES DIRECTLY OR INDIRECTLY ARISING OUT OF
OR ATTRIBUTABLE TO ANY HAZARDOUS SUBSTANCES AT ANY REALTY COLLATERAL OR ANY
OTHER PROPERTY, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: (Y) THE COSTS OF
ANY REPAIR, CLEANUP OR DETOXIFICATION OF ANY MORTGAGED

 

Exhibit E – Page 14 of 26



--------------------------------------------------------------------------------

PROPERTY OR OTHER PROPERTY REQUIRED UNDER ENVIRONMENTAL LAW, AND THE PREPARATION
AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER PLANS REQUIRED UNDER
ENVIRONMENTAL LAW; AND (Z) ALL REASONABLE AND DOCUMENTED COSTS AND EXPENSES
INCURRED BY ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY IN CONNECTION WITH
CLAUSE (Y) ABOVE, INCLUDING REASONABLE ATTORNEYS’ FEES (SUBJECT TO LIMITATIONS
ON THE NUMBER OF SUCH COUNSEL AS PROVIDED IN SECTION 9.07 OF THE CREDIT
AGREEMENT); PROVIDED, HOWEVER, THAT MORTGAGOR SHALL NOT BE LIABLE FOR ANY OF THE
FOREGOING THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF ADMINISTRATIVE AGENT OR A CREDIT PARTY AFTER TAKING
POSSESSION OF THE MORTGAGED PROPERTY OR ARISING OUT OF DISPUTES AMONG THE
LENDERS (OTHER THAN DISPUTES INVOLVING THE ARRANGERS IN THEIR CAPACITIES AS
JOINT LEAD ARRANGERS OR DISPUTES INVOLVING WELLS FARGO IN ITS CAPACITY AS
ADMINISTRATIVE AGENT). The covenants and indemnities provided in this section
shall survive the repayment or any other satisfaction of the Secured
Obligations.

(f) Notification. Mortgagor will notify Mortgagee of any material destruction,
loss, termination or acquisition of any of its Mortgaged Property within three
Business Days thereof.

3.3 Further Assurances; Defense of Claims. Subject to the provisions of the
Credit Agreement and any express exceptions contained therein, Mortgagor further
agrees as follows:

(a) Promptly upon request and at its expense, Mortgagor shall cure any defects
in the creation, execution and delivery of this Deed of Trust. Mortgagor hereby
authorizes the Mortgagee to file any financing statements without the signature
of Mortgagor to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under this Deed of
Trust. Mortgagor at its expense will promptly execute and deliver to the
Mortgagee upon reasonable request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of
Mortgagor in this Deed of Trust, or to further evidence and more fully describe
the Mortgaged Property, or to correct any omissions in this Deed of Trust, or to
state more fully the security obligations set out herein, or to perfect, protect
or preserve any Liens created pursuant hereto, or to make any recordings, to
file any notices or obtain any consents, all as may be necessary or appropriate
in connection therewith or to enable the Mortgagee to exercise and enforce its
rights and remedies with respect to any Mortgaged Property.

(b) Within 30 days after a request by the Mortgagee or any Credit Party to cure
any title defects or exceptions which are not Permitted Liens and which,
individually or in the aggregate, (i) materially interfere with the ordinary
conduct of Mortgagor’s Business, (ii) materially detract from the value or the
use of the portion of the Mortgaged Property affected thereby, or (iii) could
reasonably be expected to have a Material Adverse Effect, the Mortgagor shall
cure such title defects or exceptions or substitute such Mortgaged Property with
acceptable Property of an equivalent value with no title defects or exceptions
and deliver to the Mortgagee satisfactory title evidence in form and substance
acceptable to the Mortgagee in its reasonable business judgment as to the
Mortgagor’s title in such Property and the Mortgagee’s Liens and security
interests therein.

 

Exhibit E – Page 15 of 26



--------------------------------------------------------------------------------

(c) Mortgagor shall promptly notify Mortgagee in writing of the commencement of
any legal proceeding affecting Mortgagor’s title to the Mortgaged Property or
Mortgagee’s Lien or security interest in the Mortgaged Property, or any part
thereof and which (i) materially interferes with the ordinary conduct of
Mortgagor’s Business, (ii) materially detracts from the value or the use of the
portion of the Mortgaged Property affected thereby, or (iii) could reasonably be
expected to have a Material Adverse Effect. Mortgagor shall take such action,
employing attorneys agreeable to Mortgagee, as may be necessary to preserve
Mortgagor’s, the Trustee’s and Mortgagee’s rights affected thereby. If Mortgagor
fails or refuses to adequately or vigorously, in the reasonable judgment of
Mortgagee, defend Mortgagor’s, the Trustee’s or Mortgagee’s rights to the
Mortgaged Property, the Trustee or Mortgagee may take such action on behalf of
and in the name of Mortgagor and at Mortgagor’s expense. Moreover, Mortgagee or
the Trustee on behalf of Mortgagee, may take such independent action in
connection therewith as they may in their discretion deem proper, including the
right to employ independent counsel and to intervene in any suit affecting the
Mortgaged Property. All costs, expenses and attorneys’ fees incurred by
Mortgagee or the Trustee pursuant to this Section 3.3 or in connection with the
defense by Mortgagee of any claims, demands or litigation relating to Mortgagor,
the Mortgaged Property or the transactions contemplated in this Deed of Trust
shall be paid by Mortgagor as provided in Section 6.2 below.

(d) Mortgagor shall maintain and preserve the Lien and security interest herein
created as an Acceptable Security Interest.

(e) Mortgagor shall give Mortgagee at least five (5) Business Days prior written
notice before it amends, its name or changes its jurisdiction of incorporation,
organization, or formation, as applicable.

3.4 Recording. Mortgagor shall promptly (at Mortgagor’s own expense) record,
register, deposit and file this Deed of Trust and every other instrument in
addition or supplement hereto, including applicable financing statements, in
such offices and places within the state where the Mortgaged Property is located
and at such times and as often as may be necessary to preserve, protect and
renew the Lien and security interest herein created as an Acceptable Security
Interest on real or personal property as the case may be, and otherwise shall do
and perform all matters or things necessary or expedient to be done or observed
by reason of any Legal Requirement for the purpose of effectively creating,
perfecting, maintaining and preserving the Lien and security interest created
hereby in and on the Mortgaged Property.

3.5 Records, Statements and Reports. Mortgagor shall keep proper books of record
and account in which complete and correct entries shall be made of Mortgagor’s
transactions in accordance with the method of accounting required in the Credit
Agreement and shall furnish or cause to be furnished to Mortgagee the reports
required to be delivered pursuant to the terms of the Credit Agreement.

3.6 Covenants Running with the Land. All covenants and agreements herein
contained shall constitute covenants running with the Land.

3.7 Incorporation of Covenants from Credit Agreement. The covenants applicable
to Mortgagor and to the Mortgaged Property contained in Article V and Article VI
of the Credit Agreement are hereby confirmed and restated, each such covenant,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Deed of Trust by reference as though specifically set
forth in this Section, and Mortgagor hereby agrees that Mortgagor shall perform
and comply with such covenants until the indefeasible payment in full in cash of
the Secured Obligations (including all Letter of Credit Obligations), the
termination or expiration or cash collateralization of all Letters of Credit and
all obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit, and the expiration or termination of all Commitments.

 

Exhibit E – Page 16 of 26



--------------------------------------------------------------------------------

ARTICLE IV

DEFAULT

4.1 Events of Default. An Event of Default under the terms of the Credit
Agreement shall constitute an “Event of Default” under this Deed of Trust.

4.2 Acceleration Upon Default. Upon the occurrence and during the continuance of
any Event of Default (other than pursuant to paragraph (e) of Section 7.01 of
the Credit Agreement), Mortgagee may, or shall at the request of the Majority
Lenders, declare the entire unpaid principal of, and the interest accrued on,
and all other amounts owed in connection with, the Secured Obligations to be
forthwith due and payable, whereupon the same shall become immediately due and
payable without any protest, presentment, demand, notice of intent to
accelerate, notice of acceleration or further notice of any kind, all of which
are hereby expressly waived by Mortgagor. If any Event of Default pursuant to
paragraph (e) of Section 7.01 of the Credit Agreement shall occur, the entire
unpaid principal of, and the interest accrued on, and all other amounts owed in
connection with, the Secured Obligations shall immediately and automatically
become and be due and payable in full, without presentment, demand, protest or
any notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration) all of which are hereby expressly waived
by Mortgagor. Whether or not Mortgagee or the Majority Lenders elect to
accelerate as herein provided, Mortgagee may simultaneously, or thereafter,
without any further notice to Mortgagor, exercise any other right or remedy
provided in this Deed of Trust or otherwise existing under the Credit Agreement
or any other Credit Document or any other agreement, document, or instrument
evidencing obligations owing from Mortgagor to any of the Credit Parties.

ARTICLE V

Mortgagee’s Rights

5.1 Rights to Realty Collateral Upon Default.

(a) Operation of Property by Mortgagee. Upon the occurrence and during the
continuance of any Event of Default, and in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):

(i) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and

(ii) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court, and without regard to the
adequacy of its security, to enter upon and take possession of the Realty
Collateral or any part thereof, and exclude Mortgagor therefrom, and do any
other acts which it deems necessary or desirable to preserve the value,
marketability or rentability of the Realty Collateral, or part thereof or
interest therein, increase the income therefrom or protect the security hereof
and, with or without taking possession of the Realty Collateral, take any action
described herein, sue for or otherwise collect the Rents, including those past
due and unpaid, and apply the same, less reasonable costs and expenses of
operation and collection including reasonable attorneys’ fees, upon the Secured
Obligations, all in such order as Mortgagee may determine.

 

Exhibit E – Page 17 of 26



--------------------------------------------------------------------------------

The entering upon and taking possession of the Realty Collateral, the taking of
any action described herein, the collection of such Rents, and the application
thereof as aforesaid, shall not cure or waive any Event of Default or notice of
default or invalidate any act done in response to such Event of Default or
pursuant to such notice of default and, notwithstanding the continuance in
possession of the Realty Collateral or the collection, receipt and application
of Rents, Mortgagee shall be entitled to exercise every right provided for in
any of the Credit Documents or by law upon any Event of Default, including the
right to exercise the power of sale herein conferred. Mortgagee may designate
any person, firm, corporation or other entity to act on its behalf in exercising
the foregoing rights and powers.

(b) Judicial Proceedings. Upon the occurrence and during the continuance of any
Event of Default, the Trustee and/or Mortgagee, in lieu of or in addition to
exercising the power of sale hereafter given, may proceed by a suit or suits, in
equity or at law (i) for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted,
(ii) for the appointment of a receiver whether there is then pending any
foreclosure hereunder or the sale of the Realty Collateral, or (iii) for the
enforcement of any other appropriate legal or equitable remedy; and further, in
lieu of the non-judicial power of sale hereafter given for Mortgaged Property
located in the State of Texas, the Trustee may proceed by suit for a sale of the
Realty Collateral.

(c) Foreclosure by Private Power of Sale of Collateral. Upon the occurrence and
during the continuance of any Event of Default, the Trustee shall have the right
and power to sell, as the Trustee may elect, all or a portion of the Mortgaged
Property at one or more sales as an entirety or in parcels, in accordance with
Section 51.002 of the Texas Property Code, as amended from time to time (or any
successor provisions of Texas law governing real property foreclosure sales) or
with any applicable state law. Mortgagor hereby designates as Mortgagor’s
address for the purpose of notice the address set out in Section 6.12; provided
that Mortgagor may by written notice to Mortgagee designate a different address
for notice purposes. Any purchaser or purchasers will be provided with a general
warranty conveyance binding Mortgagor and Mortgagor’s successors and assigns.
Sale of a part of the Realty Collateral will not exhaust the power of sale, and
sales may be made from time to time until all of the Realty Collateral is sold
or all of the Secured Obligations are paid in full.

(d) Certain Aspects of Sale. Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Secured Obligations against the amount payable by Mortgagee as purchaser at
such sale. Statements of fact or other recitals contained in any conveyance to
any purchaser or purchasers at any sale made hereunder will conclusively
establish the occurrence of any Event of Default, any acceleration of the
maturity of the Secured Obligations, the advertisement and conduct of such sale
in the manner provided herein, the appointment of any successor-Trustee
hereunder and the truth and accuracy of all other matters stated therein.
Mortgagor does hereby ratify and confirm all legal acts that the Trustee may do
in carrying out the Trustee’s duties and obligations under this Deed of Trust,
and Mortgagor hereby irrevocably appoints Mortgagee to be the attorney-in-fact
of Mortgagor and in the name and on behalf of Mortgagor to execute and deliver
any deeds, transfers, conveyances, assignments, assurances and notices which
Mortgagor ought to execute and deliver and do and perform any and all such acts
and things which Mortgagor ought to do and perform under the covenants herein
contained and generally to use the name of Mortgagor in the exercise of all or
any of the powers hereby conferred on Trustee. Upon any sale, whether under the
power of sale

 

Exhibit E – Page 18 of 26



--------------------------------------------------------------------------------

hereby given or by virtue of judicial proceedings, it shall not be necessary for
Trustee or any public officer acting under execution or by order of court, to
have physically present or constructively in his possession any of the Mortgaged
Property, and Mortgagor hereby agrees to deliver to the purchaser or purchasers
at such sale on the date of sale the Mortgaged Property purchased by such
purchasers at such sale and if it should be impossible or impracticable to make
actual delivery of such Mortgaged Property, then the title and right of
possession to such Mortgaged Property shall pass to the purchaser or purchasers
at such sale as completely as if the same had been actually present and
delivered.

(e) Receipt to Purchaser. Upon any sale made under the power of sale herein
granted, the receipt of the Trustee will be sufficient discharge to the
purchaser or purchasers at any sale for its purchase money, and such purchaser
or purchasers, will not, after paying such purchase money and receiving such
receipt of the Trustee, be obligated to see to the application of such purchase
money or be responsible for any loss, misapplication or non-application thereof.

(f) Effect of Sale. Any sale or sales of the Realty Collateral will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Mortgagor in and to the premises and the Realty Collateral sold,
and will be a perpetual bar, both at law and in equity, against Mortgagor,
Mortgagor’s successors or assigns, and against any and all persons claiming or
who shall thereafter claim all or any of the Realty Collateral sold by, through
or under Mortgagor, or Mortgagor’s successors or assigns. Nevertheless, if
requested by the Trustee so to do, Mortgagor shall join in the execution and
delivery of all proper conveyances, assignments and transfers of the Property so
sold. The purchaser or purchasers at the foreclosure sale will receive as
incident to his, her, its or their own ownership, immediate possession of the
Realty Collateral purchased and Mortgagor agrees that if Mortgagor retains
possession of the Realty Collateral or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser or
purchasers and will be subject to eviction and removal by any lawful means, with
or without judicial intervention, and all damages by reason thereof are hereby
expressly waived by Mortgagor.

(g) Application of Proceeds. The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of Mortgagee, applied at the time of receipt, or held by Mortgagee in a cash
collateral account as additional Mortgaged Property, and in either case, applied
in the order set forth in Section 7.06 of the Credit Agreement.

(h) Mortgagor’s Waiver of Appraisement and Marshalling. Mortgagor agrees, to the
full extent that Mortgagor may lawfully so agree, that Mortgagor will not at any
time insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this Deed
of Trust, the absolute sale of the Mortgaged Property, including the Realty
Collateral, or the possession thereof by any purchaser at any sale made pursuant
to this Deed of Trust or pursuant to the decree of any court of competent
jurisdiction; and Mortgagor, for Mortgagor and all who may claim through or
under Mortgagor, hereby waives the benefit of all such laws and, to the extent
that Mortgagor may lawfully do so under any applicable law, any and all rights
to have the Mortgaged Property, including the Realty Collateral, marshaled upon
any foreclosure of the Lien hereof or sold in inverse order of alienation.
Mortgagor agrees that the Trustee may sell the Mortgaged Property, including the
Realty Collateral, in part, in parcels or as an entirety as directed by
Mortgagee.

 

Exhibit E – Page 19 of 26



--------------------------------------------------------------------------------

(i) Waiver of Notices, Appraisements, Reinstatement and other Rights. Mortgagor
hereby expressly waives, to the full extent permitted by applicable law, any and
all rights or privileges of notices, appraisements, redemption and any
prerequisite in the event of foreclosure of the Liens and/or security interests
created herein, including without limitation, any right to reinstatement prior
to foreclosure. Mortgagee at all times shall have the right to release any part
of the Mortgaged Property now or hereafter subject to the Liens or security
interests of this Deed of Trust, any part of the proceeds of production or other
income herein or hereafter assigned or pledged, or any other security it now has
or may hereafter have securing the Indebtedness, without releasing any other
part of the Mortgaged Property, proceeds or income, and without affecting the
Liens or security interests hereof as to the part or parts of the Mortgaged
Property, proceeds or income not so released or the right to receive future
proceeds and income

5.2 Rights to Personalty Collateral Upon Default. Upon the occurrence and during
the continuance of any Event of Default, Mortgagee or the Trustee may proceed
against the Personalty Collateral in accordance with the rights and remedies
granted herein with respect to the Realty Collateral, or will have all rights
and remedies granted by the Uniform Commercial Code as in effect in Texas and
this Deed of Trust. Mortgagee shall have the right to take possession of the
Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom. Mortgagee may require Mortgagor to
assemble the Personalty Collateral and make it available to Mortgagee at a place
to be designated by Mortgagee which is reasonably convenient to both parties.
Unless the Personalty Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Mortgagee will
send Mortgagor reasonable notice of the time and place of any public sale or of
the time after which any private sale or other disposition of the Personalty
Collateral is to be made. This requirement of sending reasonable notice will be
met if such notice is mailed, postage prepaid, to Mortgagor at the address
designated in Section 6.12 hereof (or such other address as has been designated
as provided herein) at least ten days before the time of the sale or
disposition. In addition to the expenses of retaking, holding, preparing for
sale, selling and the like, Mortgagee will be entitled to recover attorney’s
fees and legal expenses as provided for in this Deed of Trust and in the
writings evidencing the Secured Obligations before applying the balance of the
proceeds from the sale or other disposition toward satisfaction of the Secured
Obligations. Mortgagor will remain liable for any deficiency remaining after the
sale or other disposition. Mortgagor hereby consents and agrees that any
disposition of all or a part of the Mortgaged Property may be made without
warranty of any kind whether expressed or implied.

5.3 Rights to Fixture Collateral Upon Default. Upon the occurrence and during
the continuance of any Event of Default, Mortgagee may elect to treat the
Fixture Collateral as either Realty Collateral or as Personalty Collateral (but
not both) and proceed to exercise such rights as apply to the type of Mortgaged
Property selected.

5.4 Certain Remedies related to Rents. After the occurrence and during the
continuance of an Event of Default, the Mortgagee may by written notice to
Mortgagor terminate Mortgagor’s license to collect the Rents hereunder. Any
Rents received by Mortgagor after such notice shall be held in trust for the
benefit of the Mortgagee, segregated from the other funds of Mortgagor, and
immediately paid over to the Mortgagee, with any necessary endorsement.
Mortgagor irrevocably authorizes all parties obligated to pay Rents to accept
any notice from the Mortgagee that Mortgagor’s license to collect the Rents has
been terminated after the occurrence and during the continuance of an Event of
Default and, following such notice, to follow the instructions of the Mortgagee
and ignore the instructions of Mortgagor with respect to collecting the Rents,
including instructions which direct the obligors to pay all amounts due directly
to the Mortgagee. Upon such notification and at the expense of Mortgagor, the
Mortgagee may enforce collection of any Rents, and adjust, settle, or compromise
the amount or payment thereof.

 

Exhibit E – Page 20 of 26



--------------------------------------------------------------------------------

5.5 Account Debtors. Mortgagee may, in its discretion, after the occurrence and
during the continuance of any Event of Default, notify any account debtor to
make payments directly to Mortgagee and contact account debtors directly to
verify information furnished by Mortgagor. Mortgagee shall not have any
obligation to preserve any rights against prior parties.

5.6 Costs and Expenses. All reasonable sums advanced or costs or expenses
incurred by Mortgagee (either by it directly or on its behalf by the Trustee or
any receiver appointed hereunder) in protecting and enforcing its rights
hereunder shall constitute a demand obligation owing by Mortgagor to Mortgagee
as part of the Secured Obligations. Mortgagor hereby agrees to repay such
reasonable sums on demand plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee at the same rate of interest as
charged Alternate Base Rate Advances when an Event of Default exists as set
forth in the Credit Agreement.

5.7 Set-Off. Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to set-off any funds of Mortgagor in the
possession of Mortgagee against any amounts then due by Mortgagor to Mortgagee
pursuant to this Deed of Trust.

ARTICLE VI

Miscellaneous

6.1 Trustees.

(a) Successor Trustees. The Trustee may resign in writing addressed to Mortgagee
or be removed at any time with or without cause by an instrument in writing duly
executed by Mortgagee. In case of the death, resignation or removal of the
Trustee, a successor Trustee may be appointed by Mortgagee by instrument of
substitution complying with any applicable requirements of law, and in the
absence of any requirement, without other formality other than an appointment
and designation in writing. The appointment and designation will vest in the
named successor Trustee all the estate and title of the Trustee in all of the
Mortgaged Property and all of the rights, powers, privileges, immunities and
duties hereby conferred upon the Trustee. All references herein to the Trustee
will be deemed to refer to any successor Trustee from time to time acting
hereunder.

(b) Indemnification of Trustee. The Trustee shall not be liable for any error of
judgment or act done by the Trustee in good faith, or be otherwise responsible
or accountable under any circumstances whatsoever, INCLUDING THE TRUSTEE’S OWN
NEGLIGENCE, but excluding any of the Trustee’s own gross negligence, bad faith
or willful misconduct or arising out of disputes with the Lenders found to be
such by a final, non-appealable judgment by a court of competent jurisdiction.
The Trustee may rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by him hereunder, believed
by him in good faith to be genuine. All moneys received by the Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law), and the Trustee shall have
no liability for interest on any moneys received by him hereunder. Mortgagor
shall reimburse the Trustee for, and indemnify and save the Trustee harmless
against, any and all liability and expenses which may be incurred by the Trustee
in the performance of the Trustee’s duties hereunder, INCLUDING THOSE INCURRED
AS A RESULT OF THE TRUSTEE’S OWN NEGLIGENCE, but excluding such liabilities and
expenses that are found by a final, non-appealable judgment by a court of
competent jurisdiction to have been incurred as a result of the gross
negligence, willful misconduct, or

 

Exhibit E – Page 21 of 26



--------------------------------------------------------------------------------

bad faith of the Trustee or arising out of disputes with the Lenders.
Mortgagor’s obligations under this Section 6.1(b) shall survive the termination
of this Deed of Trust, the payment in full of the Secured Obligations, the
termination of all obligations of the Issuing Banks and the Lenders in respect
of Letters of Credit, and the termination or expiration of the Commitments.

(c) Duties of Trustee. It shall be no part of the duty of the Trustee to see to
any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to see to the payment of or be
under any duty with respect to any tax or assessment or other governmental
charge which may be levied or assessed on the Mortgaged Property, any part
thereof, or against Mortgagor, or to see to the performance or observance by
Mortgagor of any of the covenants and agreements contained herein. Trustee shall
not be responsible for the execution, acknowledgment or validity of this Deed of
Trust or of any instrument in addition or supplemental hereto or for the
sufficiency of the security purported to be created hereby, and makes no
representation in respect thereof or in respect of the rights of Mortgagee.
Trustee shall have the right to seek the advice of counsel upon any matters
arising hereunder and shall be fully protected in relying as to legal matters on
the advice of counsel. Trustee shall not incur any personal liability hereunder
except for his own willful misconduct; and the Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine.

6.2 Advances by Mortgagee or Trustee. Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor’s
expense. If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either by
it directly or on its behalf by the Trustee or any receiver appointed hereunder)
may, but will not be obligated to, make advances to perform the same on
Mortgagor’s behalf, and Mortgagor hereby agrees to repay such sums and any
reasonable attorneys’ fees incurred in connection therewith on demand plus
interest thereon from the date of the advance until reimbursement of Mortgagee
at the same rate of interest as charged Alternate Base Rate Advances when an
Event of Default exists as set forth in the Credit Agreement. In addition,
Mortgagor hereby agrees to repay on demand any costs, expenses and reasonable
attorney’s fees incurred by Mortgagee or the Trustee which are to be obligations
of Mortgagor pursuant to, or allowed by, the terms of this Deed of Trust,
including such costs, expenses and reasonable attorney’s fees incurred pursuant
to the terms hereof, plus interest thereon from the date of the advance by
Mortgagee or the Trustee until reimbursement of Mortgagee or the Trustee,
respectively, at the same rate of interest as charged Alternate Base Rate
Advances when an Event of Default exists as set forth in the Credit Agreement.
Such amounts will be in addition to any sum of money which may, pursuant to the
terms and conditions of the written instruments comprising part of the Secured
Obligations, be due and owing. No such advance will be deemed to relieve
Mortgagor from any default hereunder.

6.3 Termination. If the Secured Obligations (including all Letter of Credit
Obligations) have been indefeasible paid in full in cash, all Letters of Credit
have expired or terminated or been cash collateralized and all obligations of
the Issuing Banks and the Lenders in respect of Letters of Credit have
terminated, and all Commitments have expired or terminated, then all of the
Mortgaged Property (to the extent not sold pursuant to the terms hereof) will
revert to Mortgagor and the entire estate, right, title and interest of the
Trustee and Mortgagee will thereupon cease; and Mortgagee in such case shall,
upon the request of Mortgagor and the payment by Mortgagor of all reasonable
attorneys’ fees and other expenses, deliver to Mortgagor proper instruments
acknowledging satisfaction of this Deed of Trust.

6.4 Renewals, Amendments and Other Security. Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Secured Obligations may

 

Exhibit E – Page 22 of 26



--------------------------------------------------------------------------------

be given at any time and amendments may be made to agreements relating to any
part of such written instruments or the Mortgaged Property. Mortgagee may take
or hold other security for the Secured Obligations without notice to or consent
of Mortgagor. The acceptance of this Deed of Trust by Mortgagee shall not waive
or impair any other security Mortgagee may have or hereafter acquire to secure
the payment of the Secured Obligations nor shall the taking of any such
additional security waive or impair the Lien and security interests herein
granted. The Trustee or Mortgagee may resort first to such other security or any
part thereof, or first to the security herein given or any part thereof, or from
time to time to either or both, even to the partial or complete abandonment of
either security, and such action will not be a waiver of any rights conferred by
this Deed of Trust. This Deed of Trust may not be amended, waived or modified
except in a written instrument executed by both Mortgagor and Mortgagee.

6.5 Security Agreement, Financing Statement and Fixture Filing. This Deed of
Trust will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law. AS A FINANCING STATEMENT,
THIS DEED OF TRUST IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR’S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD. THIS DEED OF TRUST SHALL
BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE MORTGAGED PROPERTY. This Deed of Trust
shall be filed in the real estate records or other appropriate records of the
county or counties in the state in which any part of the Realty Collateral and
Fixture Collateral is located as well as the Uniform Commercial Code records or
other appropriate office of the state in which any Mortgaged Property is
located. At Mortgagee’s request, Mortgagor shall execute financing statements
covering the Personalty Collateral and Fixture Collateral, which financing
statements may be filed in the Uniform Commercial Code records or other
appropriate office of the county or state in which any of the Collateral is
located or in any other location permitted or required to perfect Mortgagee’s
security interest under the Uniform Commercial Code. In addition, Mortgagor
hereby irrevocably authorizes Mortgagee and any affiliate, employee or agent
thereof, at any time and from time to time, to file in any Uniform Commercial
Code jurisdiction any financing statement or document and amendments thereto,
without the signature of Mortgagor where permitted by law, in order to perfect
or maintain the perfection of any security interest granted under this Deed of
Trust. A photographic or other reproduction of this Deed of Trust shall be
sufficient as a financing statement.

6.6 Unenforceable or Inapplicable Provisions. If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of the Trustee and Mortgagee in order to carry out
the provisions hereof.

6.7 Rights Cumulative. Each and every right, power and remedy herein given to
the Trustee or Mortgagee will be cumulative and not exclusive, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee, or Mortgagee, as the case may be, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. No delay or omission by the
Trustee or by Mortgagee in the exercise of any right, power or remedy will
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.

6.8 Waiver by Mortgagee. Any and all covenants in this Deed of Trust may from
time to time by instrument in writing by Mortgagee and the Majority Lenders, be
waived to such extent and in

 

Exhibit E – Page 23 of 26



--------------------------------------------------------------------------------

such manner as the Trustee or Mortgagee may desire, but no such waiver will ever
affect or impair either the Trustee’s or Mortgagee’s rights hereunder, except to
the extent specifically stated in such written instrument.

6.9 Terms. The term “Mortgagor” as used in this Deed of Trust will be construed
as singular or plural to correspond with the number of persons executing this
Deed of Trust as Mortgagor. If more than one person executes this Deed of Trust
as Mortgagor, his, her, its, or their duties and liabilities under this Deed of
Trust will be joint and several. The terms “Mortgagee”, “Mortgagor”, and
“Trustee” as used in this Deed of Trust include the heirs, executors or
administrators, successors, representatives, receiver, trustees and assigns of
those parties as provided in Section 6.14 below.

6.10 Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of the exhibits attached hereto which
describe portions of the Mortgaged Property situated in counties other than the
counties in which such counterpart is to be recorded may have been omitted.

6.11 Governing Law. This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of Texas.

6.12 Notice. All notices required or permitted to be given by Mortgagor,
Mortgagee or the Trustee shall be made in the manner set forth in the Credit
Agreement and shall be addressed as follows:

 

Mortgagor:

  [Mortgagor]   c/o Holly Energy Partners, L.P.   2828 N. Harwood, Suite 1300  
Dallas, TX 75201   Attention: John Harrison

Mortgagee:

  Wells Fargo Bank, National Association   1000 Louisiana Street, 9th Floor,  
Houston, Texas 77002   Attention: Dalton Harris

Trustee:

  Any notices to be given to the   Trustee shall also be delivered to Mortgagee.

6.13 Condemnation. All awards and payments heretofore and hereafter made for the
taking of or injury to the Mortgaged Property or any portion thereof whether
such taking or injury be done under the power of eminent domain or otherwise,
are hereby assigned, and shall be paid to Mortgagee. Mortgagee is hereby
authorized to collect and receive the proceeds of such awards and payments and
to give proper receipts and acquittances therefor. Mortgagor hereby agrees to
make, execute and deliver, upon request, any and all assignments and other
instruments sufficient for the purpose of confirming this assignment of the
awards and payments to Mortgagee free and clear of any encumbrances of any kind
or nature whatsoever. Any such award or payment may, at the option of Mortgagee,
be retained and applied by Mortgagee after payment of attorneys’ fees, costs and
expenses incurred in connection with the collection of such award or payment
toward payment of all or a portion of the Secured Obligations, whether or not
the Secured Obligations are then due and payable, or be paid over wholly or in
part to Mortgagor for the purpose of altering, restoring or rebuilding any part
of the Mortgaged Property which may have been altered, damaged or destroyed as a
result of any such taking, or other injury to the Mortgaged Property.

 

Exhibit E – Page 24 of 26



--------------------------------------------------------------------------------

6.14 Successors and Assigns. This Deed of Trust shall (a) be binding upon
Mortgagor and its successors, transferees and assigns, and (b) inure, together
with the rights and remedies of the Mortgagee hereunder, to the benefit of and
be binding upon, the Mortgagee, the Issuing Banks, and the Lenders and their
respective successors, transferees, and assigns, and to the benefit of and be
binding upon, the Swap Counterparties, and each of their respective successors,
transferees, and assigns to the extent such successors, transferees, and assigns
of a Swap Counterparty is a Lender or an Affiliate of a Lender. Without limiting
the generality of the foregoing clause, when any Lender assigns or otherwise
transfers any interest held by it under the Credit Agreement or other Credit
Document to any other Person pursuant to the terms of the Credit Agreement or
such other Credit Document, that other Person shall thereupon become vested with
all the benefits held by such Lender under this Deed of Trust.

6.15 Article and Section Headings. The article and section headings in this Deed
of Trust are inserted for convenience of reference and shall not be considered a
part of this Deed of Trust or used in its interpretation.

6.16 Usury Not Intended. It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Deed of Trust, the Credit Agreement and the
other Credit Documents to contract in strict compliance with applicable usury
laws governing the Secured Obligations including such applicable usury laws of
the State of Texas and the United States of America as are from time to time in
effect. In furtherance thereof, Mortgagee and Mortgagor stipulate and agree that
none of the terms and provisions contained in this Deed of Trust, the Credit
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the maximum non-usurious rate permitted
by applicable law and that for purposes hereof “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Deed of Trust, the Credit
Agreement and the other Credit Documents; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Secured Obligations, include amounts which by
applicable law are deemed interest which would exceed the maximum non-usurious
rate permitted by applicable law, then such excess shall be deemed to be a
mistake and Mortgagee shall credit the same on the principal of the Secured
Obligations (or if the Secured Obligations shall have been paid in full, refund
said excess to Mortgagor). In the event that the maturity of the Secured
Obligations is accelerated by reason of any election of Mortgagee resulting from
any Event of Default, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the maximum non-usurious rate permitted by applicable law and excess interest,
if any, provided for in this Deed of Trust, the Credit Agreement or other Credit
Documents shall be canceled automatically as of the date of such acceleration
and prepayment and, if theretofore paid, shall be credited on the Secured
Obligations or, if the Secured Obligations shall have been paid in full,
refunded to Mortgagor. In determining whether or not the interest paid or
payable under any specific contingencies exceeds the maximum non-usurious rate
permitted by applicable law, Mortgagor and Mortgagee shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
part during the period of the full stated term of the Secured Obligations, all
amounts considered to be interest under applicable law of any kind contracted
for, charged, received or reserved in connection with the Secured Obligation.

6.17 [INTENTIONALLY OMITTED.]

6.18 No Offsets, Etc. Mortgagor hereby represents, warrants and covenants to
Mortgagee and the Trustee that there are no offsets, counterclaims or defenses
at law or in equity against this Deed of Trust or the indebtedness secured
thereby.

 

Exhibit E – Page 25 of 26



--------------------------------------------------------------------------------

6.19 Bankruptcy Limitation. Notwithstanding anything contained herein to the
contrary, it is the intention of Mortgagor, the Mortgagee and the other Credit
Parties that the amount of the Secured Obligation secured by Mortgagor’s
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to Mortgagor.
Accordingly, notwithstanding anything to the contrary contained in this Deed of
Trust or in any other agreement or instrument executed in connection with the
payment of any of the Secured Obligations, the amount of the Secured Obligations
secured by Mortgagor’s interests in any of its Property pursuant to this Deed of
Trust shall be limited to an aggregate amount equal to the largest amount that
would not render Mortgagor’s obligations hereunder or the Liens and security
interest granted to the Mortgagee hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.

6.20 Express Negligence Rule. The indemnification, release and assumption
provisions provided for in this Agreement shall be applicable whether or not the
losses, costs, expenses and damages in question arose solely or in part from the
gross, active, passive, or concurrent negligence, strict liability or other
fault of any indemnified party. Each of Administrative Agent, the Issuing Banks,
the Lenders, the Borrower, and each of the Guarantors acknowledges that this
statement complies with the express negligence rule and is conspicuous.

6.21 Time of the Essence. Time is of the essence in the performance of each and
every obligation under this Deed of Trust.

6.22 Financing Statement and Utility Security Instrument Filings. This Deed of
Trust may be filed as provided in Article 9 of the UCC, to assure that the
security interests granted by this Deed of Trust are perfected. In this
connection, this instrument will be presented to a filing officer under the UCC
to be filed in the real estate records as a Financing Statement covering
fixtures. This Deed of Trust may also be filed as provided in TEX. BUS. & COM.
CODE ANN. Ch. 35 (Vernon 1996), as amended from time to time, relating to the
granting of a security interest by utilities. The filing of this Deed of Trust
under the provisions of TEX. BUS. & COM. CODE ANN, Ch. 35 (Vernon 1996), as
amended from time to time, shall not constitute an admission by Mortgagor that
it is a utility for purposes of TEX. BUS. & COM. CODE ANN. Ch. 35 (Vernon 1996),
as amended from time to time, or any other statute, rule or regulation of any
governmental authority or agency.

[SIGNATURE PAGES FOLLOW]

 

Exhibit E – Page 26 of 26



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO MORTGAGE – PAGE 1 OF         ]

EXECUTED as of                     , 20    .

 

MORTGAGOR:

[                                                 ]

By:    

Name:    

Title:    

 

THE STATE OF                §   § COUNTY OF                §

The foregoing instrument was acknowledged before me this             ,
20        by                                 , the
                                of [MORTGAGOR], on behalf of [MORTGAGOR].

Given under my hand and official seal this             , 20    .

 

  

 

[NOTARIAL SEAL]   

Notary Public in and for

the State of                

 

Exhibit E – Signature Page 1 of 2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO MORTGAGE – PAGE 2 OF         ]

EXECUTED as of                         , 20    .

 

MORTGAGEE: WELLS FARGO BANK, NATIONAL ASSOCIATION

By:    

Name:    

Title:    

 

THE STATE OF                §   § COUNTY OF                §

The foregoing instrument was acknowledged before me this                     ,
20        by                                 , the
                                of WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national association, on behalf of the national association.

Given under my hand and official seal this                             , 20    .

 

  

 

[NOTARIAL SEAL]   

Notary Public in and for

the State of                

 

Exhibit E – Signature Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF REALTY COLLATERAL

 

 

Exhibit E – Exhibit A



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NEW LENDER AGREEMENT

THIS NEW LENDER AGREEMENT dated as of                     , 20     (this “New
Lender Agreement”) is made by and among HOLLY ENERGY PARTNERS, L.P., a Delaware
limited partnership (“Borrower”), each of the undersigned subsidiaries and
affiliates of the Borrower that are guarantors (the “Guarantors”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent under the
Credit Agreement (as defined below) (in such capacity, the “Administrative
Agent”), and                             (“New Lender”). Reference is made to
that certain Third Amended and Restated Credit Agreement dated as of July 27,
2017 among the Borrower, the financial institutions party thereto from time to
time (the “Lenders”), the Lenders issuing letters of credit thereunder from time
to time (the “Issuing Banks”), and the Administrative Agent (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein but not defined herein shall have the
meanings specified by the Credit Agreement.

PRELIMINARY STATEMENTS

1. Pursuant to Section 2.14 of the Credit Agreement, and subject to the terms
and conditions thereof, financial institutions may become Lenders with
Commitments in the event the Borrower requests an increase in the aggregate
Commitments and certain other conditions are met and satisfied.

2. The Borrower has requested an increase in the aggregate Commitments and such
certain other conditions are met and satisfied, as applicable.

3. The Borrower, the Administrative Agent, and the New Lender now wish to enter
into this New Lender Agreement to add New Lender as a Lender under the Credit
Agreement and to establish a Commitment of $             for New Lender in
accordance with the terms and conditions of the Credit Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, the parties hereto agree as follows:

(a) Addition of New Lender. Pursuant to Section 2.14 of the Credit Agreement,
New Lender is hereby added to the Credit Agreement as a Lender with a Commitment
of $            . New Lender specifies as its Applicable Lending Offices (and
address for notices) the offices and notice address set forth in its
Administrative Questionnaire or such other offices or notice address of New
Lender as New Lender may from time to time specify to the Borrower and the
Administrative Agent.

(b) Delivery of Note. If requested by New Lender, Borrower shall promptly
execute and deliver to the New Lender a Note, dated as of the effective date of
this New Lender Agreement, in the principal amount of the New Lender’s
Commitment set forth in clause (a) above.

(c) Governing Law. This New Lender Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.

(d) Lender Credit Decision. New Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Issuing Banks, or any
other Lender, and based on the

 

Exhibit F – Page 1 of 3



--------------------------------------------------------------------------------

Financial Statements referred to in Section 4.05 of the Credit Agreement and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this New Lender Agreement and to
agree to the various matters set forth herein. New Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, the
Issuing Banks, or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement.

(e) Representations and Warranties of Borrower. Borrower represents and warrants
as follows:

(i) the representations and warranties contained in the Credit Agreement, the
Security Documents, the Guaranty, and each of the other Credit Documents are
correct in all material respects on and as of the date of the addition of New
Lender as a Lender under the Credit Agreement and the establishment of New
Lender’s Commitment pursuant to this New Lender Agreement, before and after
giving effect to such events as though such representations and warranties were
made on the date of such increase, except to the extent any such representations
and warranties are expressly limited to an earlier date; and

(ii) no Default has occurred and is continuing, or would result from the
increase in Commitments described in this New Lender Agreement.

(f) Representations and Warranties of New Lender. New Lender represents and
warrants that it is an Eligible Assignee or an Approved Affiliate.

(g) Appointment of Administrative Agent. New Lender hereby appoints and
authorizes Administrative Agent to take such action as Administrative Agent on
its behalf and to exercise such powers and discretion under the Credit Documents
as are delegated to the Administrative Agent thereby, together with such powers
and discretion as are reasonably incidental thereto.

(h) Default. Without limiting any other event that may constitute an Event of
Default, Borrower acknowledges and agrees any representation or warranty made by
the Borrower set forth in this New Lender Agreement that proves to have been
incorrect or misleading in any material respect when made shall constitute an
“Event of Default” under the Credit Agreement. This New Lender Agreement is a
“Credit Document” for all purposes.

(i) Expenses. Subject to Section 9.04 of the Credit Agreement, the Borrower
agrees to pay within thirty days of receipt of written demand therefor all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, execution, and delivery of this New Lender
Agreement and the Note (if any), including, without limitation, the reasonable
and documented fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto.

(j) Counterparts; Facsimile Signature. The parties may execute this New Lender
Agreement in counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement. Delivery of an executed
counterpart signature page of this New Lender Agreement by facsimile or other
electronic transmission (including via e-mail) shall be effective as delivery of
a manually executed counterpart to this New Lender Agreement. This New Lender
Agreement is effective upon delivery of one fully executed counterpart to the
Administrative Agent.

[Signature Page Follows]

 

Exhibit F – Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

BORROWER:

HOLLY ENERGY PARTNERS, L.P.,

a Delaware limited partnership

    By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner     By:   Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner  
By:                                                                           
Name:   John Harrison   Title:     Vice President and Treasurer [GUARANTORS] By:
    Name:     Title:     ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL
ASSOCIATION By:     Name:     Title:     NEW LENDER:   By:     Name:     Title:
   

 

Exhibit F – Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned, HOLLY ENERGY PARTNERS, L.P., a Delaware
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                    (the “Lender”), the principal amount of
                                    United States Dollars (USD$            ) or,
if less, the aggregate unpaid principal amount of the Advances (as defined
below) made by the Lender, on the dates and in the amounts specified in the
Credit Agreement referred to below. Capitalized terms defined in the Credit
Agreement and not otherwise defined herein have the same respective meanings
given to them in the Credit Agreement when used herein.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as specified in the
Credit Agreement.

Both principal and interest are payable in immediately available funds, in
lawful money of the United States of America to the Administrative Agent at the
place and in the manner specified by the Administrative Agent from time to time
by notice to the Borrower and the Lenders. The Administrative Agent and the
Lender shall record payment of principal made under this Note, but no failure of
the Administrative Agent or the Lender to make such recordings shall affect the
Borrower’s repayment obligations under this Note.

This Note is one of the “Notes” referred to in, and is entitled to the benefits
of that certain Third Amended and Restated Credit Agreement dated as of July 27,
2017 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the Lender, certain other Lenders party thereto,
and Wells Fargo Bank, National Association, as administrative agent for the
Lenders. The Credit Agreement, among other things, (1) provides for the making
of Advances by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount specified in the
Credit Agreement (subject to reduction as provided therein), the indebtedness of
the Borrower resulting from the Advances made by the Lender being evidenced by
this Note, and (2) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof before the maturity hereof, upon the terms and conditions
specified therein. The obligations of the Borrower under this Note, and the
other obligations of the Borrower under the Credit Documents, are secured,
directly or indirectly, by the Security Documents, including, without
limitation, the Security Agreement, the Pledge Agreement, and the Mortgages.

Except only for any notices which are expressly required by the Credit Agreement
or other Credit Documents, the Borrower hereby waives presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration). No failure to exercise, and
no delay in exercising, any rights hereunder on the part of the holder hereof
shall operate as a waiver of any such rights.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS.

THIS WRITTEN NOTE AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENTS
BETWEEN THE BORROWER AND THE LENDER WITH RESPECT TO

 

Exhibit G – Page 1 of 2



--------------------------------------------------------------------------------

THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE BORROWER AND THE LENDER.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE BORROWER AND THE LENDER.

 

HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership     By:   HEP
Logistics Holdings, L.P., a Delaware limited partnership, its general partner
    By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its general partner     By:    

    Name: John Harrison

    Title:    Vice President and Treasurer

 

Exhibit G – Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

Attention: [                            ]

Ladies and Gentlemen:

The undersigned, Holly Energy Partners , L.P., a Delaware limited partnership
(“Borrower”), refers to the Third Amended and Restated Credit Agreement dated as
of July 27, 2017 (as the same may be amended or modified from time to time, the
“Credit Agreement,” the defined terms of which are used in this Notice of
Borrowing unless otherwise defined in this Notice of Borrowing) among the
Borrower, the financial institutions party thereto (the “Lenders”), the Lenders
issuing letters of credit thereunder from time to time (the “Issuing Banks”) and
Wells Fargo Bank, National Association, as administrative agent for the Lenders
and the Issuing Banks (in such capacity, the “Administrative Agent”), and hereby
gives you irrevocable notice pursuant to Section 2.02(a) of the Credit Agreement
that the undersigned hereby requests a Borrowing, and in connection with that
request sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

  (a) The Business Day of the Proposed Borrowing is                         ,
        .

 

  (b) The Proposed Borrowing will be composed of [Alternate Base Rate Advances]
[Eurodollar Rate Advances].

 

  (c) The aggregate amount of the Proposed Borrowing is $            .

 

  (d) [The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [            month[s]] [            days].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

  (1) the representations and warranties contained in the Credit Agreement, the
Security Documents, the Guaranty, and each of the other Credit Documents are
true and correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to such Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date of the
Proposed Borrowing, except to the extent any such representations and warranties
are expressly limited to an earlier date; and

 

  (2) no Default has occurred and is continuing, or will result from such
Proposed Borrowing or from the application of the proceeds therefrom.

[Signature Page Follows]

 

Exhibit H – Page 1 of 2



--------------------------------------------------------------------------------

Very truly yours,

HOLLY ENERGY PARTNERS, L.P.,

a Delaware limited partnership

    By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner     By:   Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   BY:                                   
                                            Name: John Harrison   Title:   Vice
President and Treasurer

 

Exhibit H – Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF CONVERSION OR CONTINUATION

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

Attention:         [                                         
                       ]

Ladies and Gentlemen:

The undersigned, Holly Energy Partners, L.P., a Delaware limited partnership
(the “Borrower”), refers to the Third Amended and Restated Credit Agreement
dated as of July 27, 2017 (as the same may be amended or modified from time to
time, the “Credit Agreement,” the defined terms of which are used in this Notice
of Conversion or Continuation unless otherwise defined in this Notice of
Conversion or Continuation) among the Borrower, the financial institutions party
thereto (the “Lenders”), the Lenders issuing letters of credit thereunder from
time to time (the “Issuing Banks”) and Wells Fargo Bank, National Association,
as administrative agent for the Lenders and the Issuing Banks (in such capacity,
the “Administrative Agent”), and hereby gives you irrevocable notice pursuant to
Section 2.02(b) of the Credit Agreement that the undersigned hereby requests a
Conversion or continuation of an outstanding Borrowing, and in connection with
that request sets forth below the information relating to such Conversion or
continuation (the “Proposed Borrowing”) as required by Section 2.02(b) of the
Credit Agreement:

 

  (a) The Business Day of the Proposed Borrowing is                     ,
20    .

 

  (b) The aggregate amount of the Borrowing to be [Converted] [continued] is $
             and consists of [Alternate Base Rate Advances] [Eurodollar Rate
Advances].

 

  (c) The Proposed Borrowing consists of [a Conversion to [Alternate Base Rate
Advances] [Eurodollar Rate Advances]] [a continuation of Eurodollar Rate
Advances].

 

  (d) [The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [            month[s]] [            days].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

  (1) the representations and warranties contained in the Credit Agreement, the
Security Documents, the Guaranty, and each of the other Credit Documents are
true and correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to such Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date of the
Proposed Borrowing, except to the extent any such representations and warranties
are expressly limited to an earlier date; and

 

  (2) no Default has occurred and is continuing, or will result from such
Proposed Borrowing or from the application of the proceeds therefrom.

 

Exhibit I – Page 1 of 2



--------------------------------------------------------------------------------

Very truly yours,

HOLLY ENERGY PARTNERS, L.P.,

a Delaware limited partnership

    By:

  HEP Logistics Holdings, L.P., a Delaware limited partnership, its general
partner

    By:

  Holly Logistic Services, L.L.C., a Delaware limited liability company, its
general partner   By:                                     
                                       Name: John Harrison   Title:   Vice
President and Treasurer

 

Exhibit I – Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF THIRD AMENDED AND RESTATED

PLEDGE AGREEMENT

THIS THIRD AMENDED AND RESTATED PLEDGE AGREEMENT dated as of July 27, 2017 (this
“Pledge Agreement”) is by and among HOLLY ENERGY PARTNERS, L.P., a Delaware
limited partnership (“Borrower”), each other party and each subsidiary of the
Borrower signatory hereto (together with the Borrower, the “Pledgors” and
individually, each a “Pledgor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent (the “Secured Party”) for
the ratable benefit of itself, the Lenders (as defined below), the Issuing Banks
(as defined below), and the Swap Counterparties (as defined below) (together
with the Administrative Agent, the Issuing Banks, and the Lenders, individually
a “Beneficiary”, and collectively, the “Beneficiaries”).

RECITALS

A. Some of the Pledgors have previously executed and delivered that certain
Pledge and Security Agreement dated as of July 13, 2004 (the “Original Pledge
Agreement”) in connection with that certain Credit Agreement dated as of July 7,
2004, as amended heretofore (as so amended prior to August 27, 2007, the
“Original Credit Agreement”), among Holly Energy Partners – Operating, L.P., a
Delaware limited partnership (the “Predecessor Borrower”), certain lenders party
thereto from time to time (the “Original Lenders”), and Union Bank, N.A., as the
administrative agent (the “Predecessor Administrative Agent”).

B. The Original Credit Agreement was amended and restated in its entirety by
that certain Amended and Restated Credit Agreement dated as of August 27, 2007,
entered into by the Predecessor Borrower, the Predecessor Administrative Agent,
Bank of America, N.A., as syndication agent, Guaranty Bank, as predecessor in
interest to BBVA Compass Bank, as documentation agent, and the lenders party
thereto, including certain of the Lenders (as so amended prior to February 14,
2011, the “Amended and Restated Credit Agreement”).

C. In order to secure the full and punctual payment and performance of the
obligations under the Amended and Restated Credit Agreement and other Credit
Documents (as defined in the Amended and Restated Credit Agreement), some of the
Pledgors (as defined in the Amended and Restated Credit Agreement) amended and
restated the Original Pledge Agreement and executed and delivered that certain
Amended and Restated Pledge Agreement dated as of August 27, 2007 (the “Amended
and Restated Pledge Agreement”).

D. The Amended and Restated Credit Agreement was amended and restated in its
entirety by that certain Second Amended and Restated Credit Agreement dated as
of February 14, 2011, entered into by and among the Predecessor Borrower, the
Predecessor Administrative Agent, as resigning administrative agent, Union Bank,
N.A., as syndication agent, BBVA Compass Bank and U.S. Bank N.A., as
co-documentation agents, the lenders and lenders issuing letters of credit party
thereto from time to time (the “Existing Lenders”) and the Secured Party, as
administrative agent for the Existing Lenders (as so amended prior to the date
hereof, the “Second Amended and Restated Credit Agreement”).

E. In order to secure the full and punctual payment and performance of the
obligations under the Second Amended and Restated Credit Agreement and other
Credit Documents (as defined in the Second Amended and Restated Credit
Agreement), some of the Pledgors amended and restated the Amended and Restated
Pledge Agreement and executed and delivered that certain Second Amended and
Restated Pledge Agreement dated as of February 14, 2011 (the “Second Amended and
Restated Pledge Agreement”).

 

Exhibit J – Page 1 of 12



--------------------------------------------------------------------------------

F. The Borrower is a party to the Second Amended and Restated Guaranty
Agreement, dated as of February 14, 2011, among each of the Guarantors (as
defined therein) signatory thereto, in favor of the Secured Party, as
administrative agent for the ratable benefit of itself and the Beneficiaries (as
defined therein). Pursuant to an Assumption, Ratification and Confirmation
Agreement, dated July 27, 2017 (the “Assumption Agreement”), the Borrower has
assumed all of the Obligations (as defined in the Second Amended and Restated
Credit Agreement) of the Predecessor Borrower under the Second Amended and
Restated Credit Agreement.

G. The Borrower has requested certain amendments to the Second Amended and
Restated Credit Agreement which include, among other things, (i) a reflection of
the assumption of all of the Obligations by the Borrower under the Second
Amended and Restated Credit Agreement pursuant to the Assumption Agreement,
(ii) an increase in the Commitments and (iii) an extension of the maturity date.

H. The Second Amended and Restated Credit Agreement is being amended and
restated in its entirety pursuant to that certain Third Amended and Restated
Credit Agreement dated as of July 27, 2017 (as amended, restated, supplemented
and otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders, the Issuing Banks and the Secured Party to renew and
rearrange the indebtedness outstanding under the Second Amended and Restated
Credit Agreement (but not to repay or payoff such indebtedness) and to make the
other changes requested by the Borrower.

I. The Pledgors desire to amend and restate the Second Amended and Restated
Pledge Agreement.

J. Each Pledgor (other than Borrower) is a Subsidiary or Affiliate of the
Borrower and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Credit Documents
(as defined in the Credit Agreement) and (ii) the Lender Hedging Agreement
(as defined in the Credit Agreement) entered into by the Borrower, any of its
Subsidiaries or any Holdco Entity with a Lender or an Affiliate of a Lender
(each such counterparty, a “Swap Counterparty”).

K. It is a requirement under the Credit Agreement that the Pledgors shall secure
the due payment and performance of all Obligations (as defined in the Credit
Agreement) by entering into this Pledge Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Secured Party for the benefit of
the Beneficiaries (a) that the Second Amended and Restated Pledge Agreement is
amended and restated in its entirety, and (b) further agrees as follows:

Section 1. Definitions. All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement. Any terms used in this
Pledge Agreement that are defined in the Uniform Commercial Code as adopted in
the State of Texas (“UCC”) shall have the meanings assigned to those terms by
the UCC as the UCC may be amended from time to time, whether specified elsewhere
in this Pledge Agreement or not. All meanings to defined terms, unless otherwise
indicated, are to be equally applicable to both the singular and plural forms of
the terms defined. Article, Section, Schedule, and

 

Exhibit J – Page 2 of 12



--------------------------------------------------------------------------------

Exhibit references are to Articles and Sections of, and Schedules and Exhibits
to, this Pledge Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement. As used
herein, the term “including” means “including, without limitation”. Paragraph
headings have been inserted in this Pledge Agreement as a matter of convenience
for reference only and it is agreed that such paragraph headings are not a part
of this Pledge Agreement and shall not be used in the interpretation of any
provision of this Pledge Agreement.

Section 2. Pledge

2.01 Grant of Pledge.

(a) Each Pledgor hereby pledges to the Secured Party, and grants to the Secured
Party, for the benefit of the Beneficiaries, a continuing security interest in,
the Pledged Collateral, as defined in Section 2.02 below. This Pledge Agreement
shall secure all Obligations now or hereafter existing, including any
extensions, modifications, substitutions, amendments, and renewals thereof,
whether for principal, interest, fees, expenses, indemnifications or otherwise.
All such obligations shall be referred to in this Pledge Agreement as the
“Secured Obligations”.

(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Pledgor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligations secured by each Pledgor’s interests in any
of its Property shall not exceed the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Pledgor. Accordingly, notwithstanding
anything to the contrary contained in this Pledge Agreement or any other
agreement or instrument executed in connection with the payment of any of the
Secured Obligations, the amount of the Secured Obligations secured by each
Pledgor’s interests in any of its Property pursuant to this Pledge Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render such Pledgor’s obligations hereunder or the Liens and security
interest granted to the Secured Party hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.

2.02 Pledged Collateral. “Pledged Collateral” shall mean all of each Pledgor’s
right, title, and interest in the following, whether now owned or hereafter
acquired:

(a) all of the membership interests listed in the attached Schedule 2.02(a)
issued to such Pledgor and all such additional membership interests of any
issuer of such interests hereafter acquired by such Pledgor (the “Membership
Interests”), (ii) the certificates representing the Membership Interests, if
any, and all such additional membership interests, and (iii) all rights to money
or Property which such Pledgor now has or hereafter acquires in respect of the
Membership Interests, including, without limitation, (A) any proceeds from a
sale by or on behalf of such Pledgor of any of the Membership Interests, and
(B) any distributions, dividends, cash, instruments and other property from time
to time received or otherwise distributed in respect of the Membership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Membership
Interests or the ownership thereof (collectively, the “Membership Interests
Distributions”);

 

Exhibit J – Page 3 of 12



--------------------------------------------------------------------------------

(b) all of the general and limited partnership interests listed in the attached
Schedule 2.02(b) issued to such Pledgor and all such additional limited or
general partnership interests of any issuer of such interests hereafter acquired
by such Pledgor (the “Partnership Interests”) and (ii) all rights to money or
Property which such Pledgor now has or hereafter acquires in respect of the
Partnership Interests, including, without limitation, (A) any proceeds from a
sale by or on behalf of such Pledgor of any of the Partnership Interests, and
(B) any distributions, dividends, cash, instruments and other property from time
to time received or otherwise distributed in respect of the Partnership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof (collectively, the “Partnership Interests
Distributions”);

(c) all of the shares of stock listed in the attached Schedule 2.02(c) issued to
such Pledgor and all such additional shares of stock of any issuer of such
shares of stock hereafter issued to such Pledgor (the “Pledged Shares”),
(ii) the certificates representing the Pledged Shares and all such additional
shares, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Pledged Shares, and (B) any distributions, dividends, cash, instruments
and other property from time to time received or otherwise distributed in
respect of the Pledged Shares, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the ownership thereof (collectively, the “Pledged
Shares Distributions”; together with the Membership Interests Distributions and
the Partnership Interest Distributions, the “Distributions”); and

(d) all proceeds from the Pledged Collateral described in paragraphs (a),
(b) and (c) of this Section 2.02.

Notwithstanding the foregoing, (i) as provided in 7.04(c) of this Pledge
Agreement, “Pledged Collateral” shall not include any cash distributions or
dividends which have been made by the Borrower to its Equity Interest holders or
any Holdco Entity that is not a Subsidiary of Borrower to its Equity Holders, in
each case in compliance with the Credit Agreement and (ii) “Pledged Collateral”
shall not include any Equity Interests in any JV Entity or Excluded Subsidiary,
nor any right to receive Distributions attributable to such Equity Interests.

2.03 Delivery of Pledged Collateral. All certificates or instruments, if any,
representing the Pledged Collateral shall be delivered to the Secured Party and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party. After the occurrence and
during the continuance of an Event of Default, the Secured Party shall have the
right, upon prior written notice to the applicable Pledgor, to transfer to or to
register in the name of the Secured Party or any of its nominees any of the
Pledged Collateral, subject to the rights specified in Section 2.04. In
addition, after the occurrence and during the continuance of an Event of
Default, the Secured Party shall have the right at any time to exchange the
certificates or instruments representing the Pledged Collateral for certificates
or instruments of smaller or larger denominations.

2.04 Rights Retained by Pledgor. Notwithstanding the pledge in Section 2.01, so
long as no Event of Default shall have occurred and remain uncured or unwaived:

 

Exhibit J – Page 4 of 12



--------------------------------------------------------------------------------

(a) and, if an Event of Default shall have occurred and remain uncured or
unwaived, until such time thereafter as such voting and other consensual rights
have been terminated pursuant to Section 5 hereof, each Pledgor shall be
entitled to exercise any voting and other consensual rights pertaining to its
Pledged Collateral for any purpose not inconsistent with the terms of this
Pledge Agreement or the Credit Agreement; provided, however, that no Pledgor
shall exercise nor shall it refrain from exercising any such right if such
action would have a materially adverse effect on the value of the Pledged
Collateral;

(b) except as otherwise provided in the Credit Agreement, each Pledgor shall be
entitled to receive and retain any dividends and other Distributions paid on or
in respect of the Pledged Collateral and the proceeds of any sale of the Pledged
Collateral; and

(c) at and after such time as voting and other consensual rights have been
terminated pursuant to Section 5 hereof, each Pledgor shall execute and deliver
(or cause to be executed and delivered) to the Secured Party all proxies and
other instruments as the Secured Party may reasonably request to (i) enable the
Secured Party to exercise the voting and other rights which such Pledgor is
entitled to exercise pursuant to paragraph (a) of this Section 2.04, and
(ii) receive any Distributions and proceeds of sale of the Pledged Collateral
which such Pledgor is authorized to receive and retain pursuant to paragraph (b)
of this Section 2.04.

Section 3. Pledgor’s Representations and Warranties. Each Pledgor represents and
warrants to the Secured Party and the other Beneficiaries as follows:

(a) The Pledged Collateral applicable to such Pledgor listed on the attached
Schedules 2.02(a), 2.02(b) and 2.02(c) have been duly authorized and validly
issued to such Pledgor and are fully paid and nonassessable (as applicable in
light of the entity type of each individual issuer).

(b) Such Pledgor is the legal and beneficial owner of the Pledged Collateral
free and clear of any Lien or option, except for (i) the security interest
created by this Pledge Agreement and (ii) other Permitted Liens.

(c) No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required either (a) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery, or performance
of this Pledge Agreement by such Pledgor or (b) for the exercise by the Secured
Party or any Beneficiary of the voting or other rights provided for in this
Pledge Agreement or the remedies in respect of the Pledged Collateral pursuant
to this Pledge Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally).

(d) Such Pledgor has the full right, power and authority to deliver, pledge,
assign and transfer the Pledged Collateral to the Secured Party.

(e) The Membership Interests listed on the attached Schedule 2.02(a) constitute
the percentage of the issued and outstanding membership interests of the
respective issuer thereof set forth on Schedule 2.02(a) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.

(f) The Partnership Interests listed on the attached Schedule 2.02(b) constitute
the percentage of the issued and outstanding general and limited partnership
interests of the respective issuer thereof set forth on Schedule 2.02(b) and all
of the Equity Interest in such issuer in which the Pledgor has any ownership
interest.

 

Exhibit J – Page 5 of 12



--------------------------------------------------------------------------------

(g) The Pledged Shares listed on the attached Schedule 2.02(c) constitute the
percentage of the issued and outstanding shares of capital stock of the
respective issuer thereof set forth on Schedule 2.02(c) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.

(h) Schedule 3 sets forth its sole jurisdiction of formation, type of
organization, federal tax identification number, the organizational number, and
all names used by it during the last five years prior to the date of this Pledge
Agreement.

Section 4. Pledgor’s Covenants. During the term of this Pledge Agreement and
until all of the Secured Obligations (including all Letter of Credit
Obligations) have been fully and finally paid and discharged in full, the
Commitments under the Credit Agreement have been terminated or expired, all
Letters of Credit have terminated or expired or been cash collateralized, and
all obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit have been terminated, all Lender Hedging Agreements have been terminated
and all obligations of the Lenders in respect of Lender Hedging Agreements have
been terminated, each Pledgor covenants and agrees with the Secured Party that:

4.01 Protect Collateral; Further Assurances. Each Pledgor will warrant and
defend the rights and security interest herein granted unto the Secured Party in
and to the Pledged Collateral (and all right, title, and interest represented by
the Pledged Collateral) against the claims and demands of all Persons
whomsoever. Each Pledgor agrees that, at the expense of such Pledgor, such
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be reasonably necessary and that the
Secured Party or any Beneficiary may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Secured Party or any Beneficiary to exercise and enforce its rights
and remedies hereunder with respect to any Pledged Collateral. Each Pledgor
hereby authorizes the Secured Party to file any financing statements, amendments
or continuations without the signature of such Pledgor to the extent permitted
by applicable law in order to perfect or maintain the perfection of any security
interest granted under this Pledge Agreement, including financing statements
containing an “all assets” or “all personal property” collateral description.

4.02 Transfer, Other Liens, and Additional Shares. Each Pledgor agrees that it
will not (a) except as otherwise permitted by the Credit Agreement, sell or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral or (b) create or permit to exist any Lien upon or with respect to any
of the Pledged Collateral, except for Permitted Liens. Each Pledgor agrees that
it will (a) cause each issuer of the Pledged Collateral that is a Subsidiary of
such Pledgor not to issue any other Equity Interests in addition to or in
substitution for the Pledged Collateral issued by such issuer except with
respect to such Subsidiary to such Pledgor or any other Pledgor; provided that,
any such issuance of Equity Interests shall not result in such Pledgor owning a
smaller percentage of all issued and outstanding Equity Interests of such issuer
than that percentage that the Pledgor owned on the date hereof, and (b) pledge
hereunder, promptly upon its acquisition (directly or indirectly) thereof, any
additional Equity Interests of an issuer of the Pledged Collateral. No Pledgor
shall approve any material amendment or modification of any of the Pledged
Collateral without the Secured Party’s prior written consent.

4.03 Jurisdiction of Formation; Name Change. Each Pledgor shall give the Secured
Party at least five (5) Business Days prior written notice before it (i) in the
case of a Pledgor that is not a “registered organization” (as defined in
Section 9-102 of the UCC) changes the location

 

Exhibit J – Page 6 of 12



--------------------------------------------------------------------------------

of its principal place of business and chief executive office, or (ii) uses a
trade name other than its current name used on the date hereof. Other than as
permitted by Section 6.09 of the Credit Agreement, no Pledgor shall amend,
supplement, modify or restate its articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents, nor amend its name or change its jurisdiction of incorporation,
organization or formation without the prior written consent of the Secured
Party.

Section 5. Remedies upon Default. If any Event of Default shall have occurred
and be continuing:

5.01 UCC Remedies. To the extent permitted by law, the Secured Party may
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for in this Pledge Agreement or otherwise available to it, all
the rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Pledged Collateral).

5.02 Dividends and Other Rights.

All rights of the Pledgors to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 2.04(a) may
be exercised by the Secured Party if the Secured Party so elects and gives
written notice of such election to the affected Pledgor and all rights of the
Pledgors to receive any Distributions on or in respect of the Pledged Collateral
and the proceeds of sale of the Pledged Collateral which it would otherwise be
authorized to receive and retain pursuant to Section 2.04(b) shall cease.

All Distributions on or in respect of the Pledged Collateral and the proceeds of
sale of the Pledged Collateral which are received by any Pledgor shall be
received in trust for the benefit of the Secured Party, shall be segregated from
other funds of such Pledgor, and shall be promptly paid over to the Secured
Party as Pledged Collateral in the same form as so received (with any necessary
indorsement).

5.03 Sale of Pledged Collateral. The Secured Party may sell all or part of the
Pledged Collateral at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash, on credit, or for future delivery, and upon such
other terms as may be commercially reasonable in accordance with applicable
laws. Each Pledgor agrees that to the extent permitted by law such sales may be
made without notice. If notice is required by law, each Pledgor hereby deems 10
days’ advance notice of the time and place of any public sale or the time after
which any private sale is to be made reasonable notification, recognizing that
if the Pledged Collateral threatens to decline speedily in value or is of a type
customarily sold on a recognized market shorter notice may be reasonable. The
Secured Party shall not be obligated to make any sale of the Pledged Collateral
regardless of notice of sale having been given. The Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor shall fully cooperate
with Secured Party in selling or realizing upon all or any part of the Pledged
Collateral. In addition, each Pledgor shall fully comply with the securities
laws of the United States, the State of Texas, and other states and take such
actions as may be reasonably necessary to permit Secured Party to sell or
otherwise dispose of any securities representing the Pledged Collateral in
compliance with such laws.

5.04 Exempt Sale. If, in the opinion of the Secured Party, there is any question
that a public or semipublic sale or distribution of any Pledged Collateral will
violate any state or federal securities law, the Secured Party in its reasonable
discretion (a) may offer and sell securities

 

Exhibit J – Page 7 of 12



--------------------------------------------------------------------------------

privately to purchasers who will agree to take them for investment purposes and
not with a view to distribution and who will agree to imposition of restrictive
legends on the certificates representing the security, or (b) may sell such
securities in an intrastate offering under Section 3(a)(11) of the Securities
Act of 1933, as amended, and no sale so made in good faith by the Secured Party
shall be deemed to be not “commercially reasonable” solely because so made. Each
Pledgor shall cooperate fully with the Secured Party in all reasonable respects
in selling or realizing upon all or any part of the Pledged Collateral.

5.05 Application of Collateral. The proceeds of any sale, or other realization
(other than that received from a sale or other realization permitted by the
Credit Agreement) upon all or any part of the Pledged Collateral pledged by the
Pledgors shall be applied by the Secured Party as set forth in Section 7.06 of
the Credit Agreement.

5.06 Cumulative Remedies. Each right, power and remedy herein specifically
granted to the Secured Party or otherwise available to it shall be cumulative,
and shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing at law, in equity, or otherwise,
and each such right, power and remedy, whether specifically granted herein or
otherwise existing, may be exercised at any time and from time to time as often
and in such order as may be deemed expedient by the Secured Party in its sole
discretion. No failure on the part of the Secured Party to exercise, and no
delay in exercising, and no course of dealing with respect to, any such right,
power or remedy, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such rights, power or remedy preclude any other or
further exercise thereof or the exercise of any other right.

Section 6. Secured Party as Attorney-in-Fact for Pledgor.

6.01 Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby irrevocably
appoints the Secured Party as such Pledgor’s attorney-in-fact, with full
authority after the occurrence and during the continuance of an Event of Default
to act for such Pledgor and in the name of such Pledgor, and, in the Secured
Party’s discretion, to take any action and to execute any instrument which the
Secured Party may deem reasonably necessary or advisable to accomplish the
purposes of this Pledge Agreement, including, without limitation, to receive,
indorse, and collect all instruments made payable to such Pledgor representing
any dividend, or the proceeds of the sale of the Pledged Collateral, or other
distribution in respect of the Pledged Collateral and to give full discharge for
the same. Secured Party shall exercise its rights under this Section 6.01 only
after the occurrence and during the continuance of an Event of Default. Each
Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section 6.01 is irrevocable and coupled with an
interest.

6.02 Secured Party May Perform. The Secured Party may from time to time, at its
option but at the Pledgors’ expense, perform any act which any Pledgor expressly
agrees hereunder to perform and which such Pledgor shall fail to promptly
perform after being requested in writing to so perform (it being understood that
no such request need be given after the occurrence and during the continuance of
any Event of Default and after notice thereof by the Secured Party to the
affected Pledgor) and the Secured Party may from time to time take any other
action which the Secured Party reasonably deems necessary for the maintenance,
preservation or protection of any of the Pledged Collateral or of its security
interest therein. The Secured Party shall provide notice to the affected Pledgor
of any action taken hereunder; provided however, the failure to provide such
notice shall not be construed as a waiver of any rights of the Secured Party
provided under this Pledge Agreement or under applicable law.

 

Exhibit J – Page 8 of 12



--------------------------------------------------------------------------------

6.03 Secured Party Has No Duty. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Pledged Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Pledged Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Secured Party shall have no duty as to
any Pledged Collateral or responsibility for taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.

6.04 Reasonable Care. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property, it being understood
that the Secured Party shall have no responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relative to any Pledged Collateral, whether or not the
Secured Party has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any parties with respect to any
Pledged Collateral.

Section 7. Miscellaneous.

7.01 Expenses. Subject to Section 9.04 of the Credit Agreement, the Pledgors
will within thirty (30) days of demand pay to the Secured Party for its benefit
and the benefit of the other Beneficiaries the amount of any reasonable and
documented out-of-pocket expenses, including the reasonable and documented fees
and disbursements of its counsel and of any experts, which the Secured Party and
the other Beneficiaries may incur in connection with (a) the custody,
preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Secured Party or any Lender or any other Beneficiary
hereunder, and (c) the failure by any Pledgor to perform or observe any of the
provisions hereof.

7.02 Amendments, Etc. No amendment or waiver of any provision of this Pledge
Agreement nor consent to any departure by any Pledgor herefrom shall be
effective unless made in writing and authenticated by the affected Pledgor and
the Secured Party and, as required by the Credit Agreement, either all of the
Lenders or the Majority Lenders, and such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

7.03 Addresses for Notices. All notices and other communications provided for
hereunder shall be in the manner and to the addresses set forth in the Credit
Agreement, on the signature page hereof or such other address as shall be
designated by such party to the other parties hereto.

7.04 Continuing Security Interest; Transfer of Interest.

(a) This Pledge Agreement shall create a continuing security interest in the
Pledged Collateral and, unless expressly released by the Secured Party, shall
(a) other than as provided in Section 7.04(c) below, remain in full force and
effect until the indefeasible payment in full in cash of the Secured Obligations
(including all Letter of Credit Obligations), the termination or expiration or
cash collateralization of all Letters of Credit and the termination of all
obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit, the termination of all Lender Hedging Agreements and the termination of
all obligations of the Lenders in respect of Lender Hedging Agreements, and the
termination or expiration of the Commitments, (b) be binding upon each Pledgor
and its successors, transferees and assigns, and (c) inure, together with the
rights and remedies of the Secured Party hereunder, to the benefit of and be
binding upon, the Secured

 

Exhibit J – Page 9 of 12



--------------------------------------------------------------------------------

Party, the Issuing Banks, and the Lenders and their respective successors,
transferees, and assigns, and to the benefit of and be binding upon, the Swap
Counterparties, and each of their respective successors, transferees, and
assigns to the extent such successors, transferees, and assigns of a Swap
Counterparty is a Lender or an Affiliate of a Lender. Without limiting the
generality of the foregoing clause, when any Lender assigns or otherwise
transfers any interest held by it under the Credit Agreement or other Credit
Document to any other Person pursuant to the terms of the Credit Agreement or
such other Credit Document, that other Person shall thereupon become vested with
all the benefits held by such Lender under this Pledge Agreement.

(b) Upon the indefeasible payment in full in cash of the Secured Obligations
(including all Letter of Credit Obligations), the termination or expiration or
cash collateralization of all Letters of Credit and the termination of all
obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit, the termination of all Lender Hedging Agreements and the termination of
all obligations of the Lenders in respect of Lender Hedging Agreements, and the
termination or expiration of the Commitments, the security interest granted
hereby shall terminate and all rights to the Pledged Collateral shall revert to
the applicable Pledgor to the extent such Pledged Collateral shall not have been
sold or otherwise applied pursuant to the terms hereof. Upon any such
termination, the Secured Party will promptly, at the Pledgors’ expense, deliver
all Pledged Collateral to the applicable Pledgor, execute and deliver to the
applicable Pledgor such documents as such Pledgor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.

(c) If a cash distribution or dividend is made by the Borrower to its Equity
Interest holders or any Holdco Entity that is not a Subsidiary of the Borrower
to its Equity Interest Holders, in each case in compliance with the Credit
Agreement, then upon delivery of such cash to the Equity Interest holders
(i) the security interest granted to the Secured Party herein on such cash shall
terminate and (ii) such cash shall no longer constitute Pledged Collateral for
purposes of this Agreement.

7.05 Waivers. Each Pledgor hereby waives:

(a) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;

(b) any requirement that the Secured Party or any Beneficiary protect, secure,
perfect, or insure any Lien or any Property subject thereto or exhaust any right
or take any action against any Pledgor, any Guarantor, or any other Person or
any collateral; and

(c) any duty on the part of the Secured Party to disclose to any Pledgor any
matter, fact, or thing relating to the business, operation, or condition of any
Pledgor, any other Guarantor, or any other Person and their respective assets
now known or hereafter known by such Person.

7.06 Severability. Wherever possible each provision of this Pledge Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.

7.07 Choice of Law. This Pledge Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, except to the extent
that the validity or perfection of the security interests hereunder, or remedies
hereunder, in respect of any particular Pledged Collateral are governed by the
laws of a jurisdiction other than the State of Texas.

 

Exhibit J – Page 10 of 12



--------------------------------------------------------------------------------

7.08 Counterparts. The parties may execute this Pledge Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. Delivery of an executed counterpart
signature page of this Pledge Agreement by facsimile or other electronic
transmission (including via e-mail) shall be effective as delivery of a manually
executed counterpart to this Pledge Agreement. In proving this Pledge Agreement,
a party must produce or account only for the executed counterpart of the party
to be charged.

7.09 Headings. Paragraph headings have been inserted in this Pledge Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Pledge Agreement and shall not be used in the
interpretation of any provision of this Pledge Agreement.

7.10 Reinstatement. If, at any time after payment in full of all Secured
Obligations and termination of the Secured Party’s security interest, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party or any Beneficiary for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Secured Party’s security interests
herein shall be reinstated as to all disgorged payments as though such payments
had not been made, and each Pledgor shall sign and deliver to the Secured Party
all documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Secured Party’s security interest. SUBJECT TO SECTION
9.07 OF THE CREDIT AGREEMENT, EACH PLEDGOR SHALL DEFEND AND INDEMNIFY EACH
BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE
UNDER THIS SECTION 7.10 (INCLUDING REASONABLE AND DOCUMENTED ATTORNEYS’ FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OR ARISING OUT OF DISPUTES,
CLAIMS, DEMANDS, ACTIONS, JUDGMENTS OR SUITS NOT ARISING DIRECTLY OR INDIRECTLY
FROM ANY ACT OR OMISSION BY THE BORROWER OR ANY AFFILIATE OF THE BORROWER
BROUGHT BY AN INDEMNIFIED BENEFICIARY AGAINST ANY OTHER INDEMNIFIED BENEFICIARY
(OTHER THAN ANY SUCH DISPUTE, CLAIM, DEMAND, ACTION, JUDGMENT OR SUIT INVOLVING
THE ARRANGERS IN THEIR CAPACITIES AS JOINT LEAD ARRANGERS, THE ISSUING BANKS IN
THEIR CAPACITY AS ISSUING BANKS OR INVOLVING WELLS FARGO IN ITS CAPACITY AS
ADMINISTRATIVE AGENT).

7.11 Conflicts. In the event of any explicit or implicit conflict between any
provisions of this Pledge Agreement and any provision of the Credit Agreement,
the terms of the Credit Agreement shall be controlling.

7.12 Additional Pledgors. Pursuant to Section 5.10 of the Credit Agreement, each
Material Subsidiary of the Borrower (other than any JV Entity or an Excluded
Subsidiary) or any Holdco Entity that was not in existence on the date of the
Credit Agreement is required to enter

 

Exhibit J – Page 11 of 12



--------------------------------------------------------------------------------

into this Pledge Agreement as a Pledgor upon becoming a Material Subsidiary of
the Borrower (other than any JV Entity or an Excluded Subsidiary) or any Holdco
Entity to the extent such Material Subsidiary or such Holdco Entity owns Pledged
Collateral. Upon execution and delivery after the date hereof by the Secured
Party and such Material Subsidiary or such Holdco Entity of an instrument in the
form of Annex 1, such Material Subsidiary or such Holdco Entity, as applicable,
shall become a Pledgor hereunder with the same force and effect as if originally
named as a Pledgor herein. The execution and delivery of any instrument adding
an additional Pledgor as a party to this Pledge Agreement shall not require the
consent of any other Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.

7.13 Amendment & Restatement; Confirmation of Liens. This Pledge Agreement is an
amendment and restatement of the Second Amended and Restated Pledge Agreement
and supersedes the Second Amended and Restated Pledge Agreement in its entirety;
provided, however, that (i) the execution and delivery of this Pledge Agreement
shall not effect a novation of the Second Amended and Restated Pledge Agreement
but shall be, to the fullest extent applicable, in modification, renewal,
confirmation and extension of such Second Amended and Restated Pledge Agreement,
and (ii) the Liens, security interests and other interests in the Collateral (as
such term is defined in the Second Amended and Restated Pledge Agreement,
hereinafter the “Original Pledged Collateral”) granted under the Second Amended
and Restated Pledge Agreement are and shall remain legal, valid, binding and
enforceable with regard to such Original Pledged Collateral. Each Pledgor party
to the Second Amended and Restated Pledge Agreement hereby acknowledges and
confirms the continuing existence and effectiveness of such Liens, security
interests and other interests in the Original Pledged Collateral granted under
the Second Amended and Restated Pledge Agreement, and further agrees that the
execution and delivery of this Pledge Agreement and the other Credit Documents
shall not in any way release, diminish, impair, reduce or otherwise affect such
Liens, security interests and other interests in the Original Pledged Collateral
granted under the Second Amended and Restated Pledge Agreement.

7.14 Entire Agreement. THIS PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[SIGNATURE PAGES FOLLOW]

 

Exhibit J – Page 12 of 12



--------------------------------------------------------------------------------

The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

 

PLEDGORS:   

HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership

                 By:      HEP Logistics Holdings, L.P., a Delaware limited
partnership, its general partner         By:      Holly Logistic Services,
L.L.C., a Delaware limited liability company, its general partner         By:  
  

 

        Name: John Harrison         Title:   Vice President and Treasurer   

HOLLY ENERGY HOLDINGS LLC, a Delaware limited liability company

        By:      Holly Energy Partners, L.P., a Delaware limited partnership,
its sole member         By:      HEP Logistics Holdings, L.P., a Delaware
limited partnership, its general partner         By:      Holly Logistic
Services, L.L.C., a Delaware limited liability company, its general partner   
     By:     

 

        Name: John Harrison         Title:   Vice President and Treasurer

[Signature pages continue.]

 

Signature Page to Third Amended and Restated Pledge Agreement

Exhibit J – Page 1 of 4



--------------------------------------------------------------------------------

HEP PIPELINE GP, L.L.C., a delaware limited liability company HEP REFINING GP,
L.L.C., a delaware limited liability company HEP REFINING, L.L.C., a delaware
limited liability company EL DORADO LOGISTICS LLC, a Delaware limited liability
company

 

Each by:   Holly Energy Holdings LLC, a Delaware limited liability company, its
sole Member   By:   Holly Energy Partners, L.P., a Delaware limited partnership,
its sole member   By:   HEP Logistics Holdings, L.P., a Delaware limited
partnership, its general partner   By:   Holly Logistic Services, L.L.C., a
Delaware limited liability company, its general partner   By:  

 

  Name: John Harrison   Title:   Vice President and Treasurer

[Signature pages continue.]

 

Signature Page to Third Amended and Restated Pledge Agreement

Exhibit J – Page 2 of 4



--------------------------------------------------------------------------------

HEP LOGISTICS GP, L.L.C., a Delaware limited liability company   By:   Holly
Energy Partners, L.P., a Delaware limited partnership, its sole member   By:  
HEP Logistics Holdings, L.P., a Delaware limited partnership, its general
partner   By:   Holly Logistic Services, L.L.C., a Delaware limited liability
company, its general partner   By:      

Name: John Harrison

 

Title: Vice President and Treasurer

HEP UNEV HOLDINGS LLC, a delaware limited liability company

By:  

 

Name: John Harrison

Title: Vice President and Treasurer   Address of all Pledgors:   2828 N.
Harwood, Suite 1300   Dallas, Texas 75201   Attention: John Harrison

 

Signature Page to Third Amended and Restated Pledge Agreement

Exhibit J – Page 3 of 4



--------------------------------------------------------------------------------

SECURED PARTY:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Secured Party for
the ratable benefit of the Beneficiaries     By:  

 

    Name:  

 

    Title:  

 

 

Signature Page to Third Amended and Restated Pledge Agreement

Exhibit J – Page 4 of 4



--------------------------------------------------------------------------------

SCHEDULE 2.02(a)

Attached to and forming a part of that certain Third Amended and Restated Pledge
Agreement dated July 27, 2017 by each Pledgor to the Secured Party.

 

Pledgor

 

  

Issuer

 

  

% of Membership Interest Owned

 

Holly Energy Holdings LLC   

HEP Pipeline GP, L.L.C.

 

   100% Holly Energy Holdings LLC   

HEP Pipeline, L.L.C.

 

   100% Holly Energy Holdings LLC   

HEP Mountain Home, L.L.C.

 

   100% Holly Energy Holdings LLC   

HEP Refining, L.L.C.

 

   100% Holly Energy Holdings LLC   

HEP Refining GP, L.L.C.

 

   100% Holly Energy Holdings LLC   

HEP Woods Cross, L.L.C.

 

   100% Holly Energy Holdings LLC   

HEP SLC, LLC

 

   100% Holly Energy Holdings LLC   

HEP Tulsa LLC

 

   100% HEP Refining, L.L.C.   

Holly Energy Storage – Lovington LLC

 

   100% Holly Energy Holdings LLC   

Lovington-Artesia, L.L.C.

 

   100% Holly Energy Holdings LLC   

Roadrunner Pipeline, L.L.C.

 

   100% Holly Energy Holdings LLC   

Cheyenne Logistics LLC

 

   100% Holly Energy Holdings LLC   

El Dorado Logistics LLC

 

   100% Holly Energy Partners, L.P.   

HEP UNEV Holdings LLC

 

   100% of Class A Units HEP UNEV Holdings LLC   

HEP UNEV Pipeline LLC

 

   100% Holly Energy Partners, L.P.   

HEP Logistics GP, L.L.C.

 

   100% Holly Energy Partners, L.P.   

Holly Energy Holdings LLC

 

   100% Holly Energy Holdings LLC   

HEP Casper SLC LLC

 

   100% Holly Energy Holdings LLC   

El Dorado Operating LLC

 

   100% Holly Energy Holdings LLC   

El Dorado Osage LLC

 

   100% Holly Energy Holdings LLC   

HEP Cheyenne LLC

 

   100%

 

Schedule 2.02(a) to Third Amended and Restated Pledge Agreement

Exhibit J – Page 1 of 2



--------------------------------------------------------------------------------

Holly Energy Holdings LLC   

Woods Cross Operating LLC

 

   100% Holly Energy Holdings LLC   

HEP Cheyenne Shortline LLC

 

   100% El Dorado Logistics LLC   

HEP El Dorado LLC

 

   100%

 

Schedule 2.02(a) to Third Amended and Restated Pledge Agreement

Exhibit J – Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 2.02(b)

Attached to and forming a part of that certain Third Amended and Restated Pledge
Agreement dated July 27, 2017 by each Pledgor to the Secured Party.

 

Pledgor

 

  

Issuer

 

  

Type of Partnership Interest

 

  

% of Partnership Interest Owned

 

Holly Energy Holdings LLC   

HEP Pipeline Assets, Limited Partnership

 

   limited partner    99.999% Holly Energy Holdings LLC   

HEP Refining Assets, L.P.

 

   limited partner    99.999% Holly Energy Holdings LLC   

HEP Navajo Southern, L.P.

 

   limited partner    99.999% Holly Energy Holdings LLC   

HEP Fin-Tex/Trust-River, L.P.

 

   limited partner    99.999% Holly Energy Partners, L.P.   

Holly Energy Partners – Operating, L.P.

 

   limited partner    99.999% HEP Pipeline GP, L.L.C.   

HEP Pipeline Assets, Limited Partnership

 

   general partner    0.001% HEP Pipeline GP, L.L.C.   

HEP Navajo Southern, L.P.

 

   general partner    0.001% HEP Pipeline GP, L.L.C.   

HEP Fin-Tex/Trust-River, L.P.

 

   general partner    0.001% HEP Refining GP, L.L.C.   

HEP Refining Assets, L.P.

 

   general partner    0.001% HEP Logistics GP, L.L.C.   

Holly Energy Partners – Operating, L.P.

 

   general partner    0.001%

 

Schedule 2.02(b) to Third Amended and Restated Pledge Agreement

Exhibit J – Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 2.02(c)

Attached to and forming a part of that certain Third Amended and Restated Pledge
Agreement dated July 27, 2017 by each Pledgor to the Secured Party.

 

Pledgor

 

 

Issuer

 

 

Type of Shares

 

 

Number of Shares

 

 

% of Shares Owned

 

 

Certificate No.

 

Holly Energy Partners, L.P.   Holly Energy Finance Corp.   Common   100   100%  
1

 

Schedule 2.02(c) to Third Amended and Restated Pledge Agreement

Exhibit J – Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 3

Attached to and forming a part of that certain Third Amended and Restated Pledge
Agreement dated July 27, 2017 by each Pledgor to the Secured Party.

 

Pledgor:    Holly Energy Partners, L.P. Sole Jurisdiction of Formation / Filing:
   Delaware Type of Organization:    limited partnership Organizational Number:
   3743531 Federal Tax Identification Number:    20-0833098 Prior Names:    None
Pledgor:    HEP Pipeline GP, L.L.C. Sole Jurisdiction of Formation / Filing:   
Delaware Type of Organization:    limited liability company Organizational
Number:    3814279 Federal Tax Identification Number:    72-1583767 Prior Names:
   None Pledgor:    HEP Refining GP, L.L.C. Sole Jurisdiction of Formation /
Filing:    Delaware Type of Organization:    limited liability company
Organizational Number:    3814280 Federal Tax Identification Number:   
71-0968297 Prior Names:    None

 

Schedule 3 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 1 of 3



--------------------------------------------------------------------------------

Pledgor:    HEP Refining, L.L.C. Sole Jurisdiction of Formation / Filing:   
Delaware Type of Organization:    limited liability company Organizational
Number:    3815183 Federal Tax Identification Number:    71-0968299 Prior Names:
   None Pledgor:    Holly Energy Holdings LLC Sole Jurisdiction of Formation /
Filing:    Delaware Type of Organization:    limited liability company
Organizational Number:    6482043 Federal Tax Identification Number:   
30-0997569 Prior Names:    None Pledgor:    HEP Logistics GP, L.L.C. Sole
Jurisdiction of Formation / Filing:    Delaware Type of Organization:    limited
liability company Organizational Number:    3743533 Federal Tax Identification
Number:    51-0504692 Prior Names:    None Pledgor:    HEP UNEV Holdings LLC
Sole Jurisdiction of Formation / Filing:    Delaware Type of Organization:   
limited liability company Organizational Number:    5170846 Federal Tax
Identification Number:    90-0868553 Prior Names:    None

 

Schedule 3 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 2 of 3



--------------------------------------------------------------------------------

Pledgor:    El Dorado Logistics LLC Sole Jurisdiction of Formation / Filing:   
Delaware Type of Organization:    limited liability company Organizational
Number:    5032258 Federal Tax Identification Number:    45-3541520 Prior Names:
   None

 

Schedule 3 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 3 of 3



--------------------------------------------------------------------------------

Annex 1 to the

Pledge Agreement

SUPPLEMENT NO. [            ] dated as of [            ] (the “Supplement”), to
the Third Amended and Restated Pledge Agreement dated as of July 27, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) by and among HOLLY ENERGY PARTNERS, L.P., a Delaware limited
partnership (“Borrower”), each other party signatory hereto (together with the
Borrower, the “Pledgors” and individually, each a “Pledgor”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent (the “Secured Party”) for the ratable benefit of itself, the Lenders (as
defined below) and, the Issuing Banks (as defined below), and the Swap
Counterparties (as defined below) (together with the Administrative Agent, the
Issuing Banks, and the Lenders, individually a “Beneficiary”, and collectively,
the “Beneficiaries”).

RECITALS

A. Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of July 27, 2017 by and among the Borrower, the lenders party thereto
from time to time (the “Lenders”), the Lenders issuing letters of credit
thereunder from time to time (the “Issuing Banks”), and Secured Party (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

B. The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Advances and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Material Subsidiary of
the Borrower (other than any JV Entity or any other Excluded Subsidiary) or any
Holdco Entity that was not in existence on the date of the Credit Agreement is
required to enter into the Pledge Agreement as a Pledgor upon becoming a
Material Subsidiary of the Borrower (other than any JV Entity or any other
Excluded Subsidiary) or a Holdco Entity. Section 7.12 of the Pledge Agreement
provides that additional Material Subsidiaries of the Borrower (other than any
JV Entity or any other Excluded Subsidiary) or a Holdco Entity may become
Pledgors under the Pledge Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary or Affiliate of the
Borrower (the “New Pledgor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Pledgor under the Pledge
Agreement in order to induce the Lenders to make additional Advances and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Advances previously made and Letters of Credit previously issued.

C. Each New Pledgor is a Subsidiary or Affiliate of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Credit Documents (as defined in the Credit
Agreement) and (ii) the Lender Hedging Agreements (as defined in the Credit
Agreement) entered into by any Loan Party with a Lender or an Affiliate of a
Lender (each such counterparty, a “Swap Counterparty”).

D. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement or the Credit Agreement.

Accordingly, the Secured Party and the New Pledgor agree as follows:

(a) In accordance with Section 7.12 of the Pledge Agreement, the New Pledgor by
its signature below becomes a Pledgor under the Pledge Agreement with the same
force and effect as if originally named therein as a Pledgor and the New Pledgor
hereby agrees (a) to all the terms and provisions of the Pledge Agreement
applicable to it as a Pledgor thereunder and

 

Annex 1 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 1 of 5



--------------------------------------------------------------------------------

(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof in all
material respects. In furtherance of the foregoing, the New Pledgor, as security
for the payment and performance in full of the Secured Obligations (as defined
in the Pledge Agreement), does hereby create and grant to the Secured Party, its
successors and assigns, for the benefit of the Beneficiaries, their successors
and assigns, a continuing security interest in and Lien on all of the New
Pledgor’s right, title and interest in and to the Pledged Collateral (as defined
in the Pledge Agreement) of the New Pledgor. Each reference to a “Pledgor” in
the Pledge Agreement shall be deemed to include the New Pledgor. The Pledge
Agreement is hereby incorporated herein by reference.

(b) The New Pledgor represents and warrants to the Secured Party and the other
Beneficiaries that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

(c) This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Secured Party
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Pledgor and the Secured Party. Delivery of an
executed signature page to this Supplement by facsimile transmission, electronic
mail or other electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

(d) The New Pledgor hereby represents and warrants that (a) set forth on
Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are true and correct
schedules of all its Membership Interests, Partnership Interests and Pledged
Shares, as each term is defined in the Pledge Agreement, and (b) set forth on
Schedule 3 attached hereto are its sole jurisdiction of formation, type of
organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.

(e) Except as expressly supplemented hereby, the Pledge Agreement shall remain
in full force and effect.

(f) THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.

(g) In case any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, neither party
hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pledge Agreement shall not in any way be affected or impaired. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Annex 1 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 2 of 5



--------------------------------------------------------------------------------

(h) All communications and notices hereunder shall be in writing and given as
provided in Section 7.03 of the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature hereto or such other address as shall be designated by the New
Pledgor in a written notice to the Administrative Agent.

(i) Subject to Section 9.04 of the Credit Agreement, the New Pledgor agrees to
reimburse the Secured Party for its reasonable and documented out-of-pocket
expenses in connection with this Supplement, including the reasonable and
documented fees, other charges and disbursements of counsel for the Secured
Party.

THIS SUPPLEMENT, THE PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS DEFINED
IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[SIGNATURES PAGES FOLLOW]

 

Annex 1 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 3 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Secured Party have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

NEW PLEDGOR:

[                                                            
                             ]

By:  

 

Name:     Title:    

 

Annex 1 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 4 of 5



--------------------------------------------------------------------------------

SECURED PARTY:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as secured party for the ratable benefit of the beneficiaries

By:     Name:     Title:    

 

Annex 1 to Third Amended and Restated Pledge Agreement

Exhibit J – Page 5 of 5



--------------------------------------------------------------------------------

Schedules

Supplement No.             to the

Third Amended and Restated

Pledge Agreement

Pledged Collateral of the New Pledgor

SCHEDULE 2.02(a)

 

Issuer

 

  

Type of Membership Interest

 

  

% of Membership Interest Owned

 

           

SCHEDULE 2.02(b)

 

Issue

 

  

Type of Partnership Interest

 

  

% of Partnership Interest Owned

 

           

SCHEDULE 2.02(c)

 

Issuer

 

  

Type of Shares

 

  

Number of Shares

 

  

% of Shares Owned

 

  

Certificate No.

 

                     

SCHEDULE 3

 

New Pledgor:

   [PLEDGOR]

Sole Jurisdiction of Formation / Filing:

   [STATE]

Type of Organization:

   [ENTITY TYPE]

Organizational Number:

    

Federal Tax Identification Number:

    

Prior Names:

    

 

Schedule to Third Amended and Restated Pledge Agreement

Exhibit J – Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF THIRD AMENDED AND RESTATED

SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED SECURITY AGREEMENT dated as of July 27, 2017
(this “Security Agreement”) is by and among HOLLY ENERGY PARTNERS, L.P., a
Delaware limited partnership (“Borrower”), each subsidiary and affiliate of the
Borrower party hereto (together with the Borrower, the “Grantors” and
individually, each a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent (the “Secured Party”) for
the ratable benefit of itself, the Lenders (as defined below), the Issuing Banks
(as defined below), and the Swap Counterparties (as defined below) (together
with the Administrative Agent, the Issuing Banks, the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).

RECITALS

A. Some of the Grantors have previously executed and delivered that certain
Security Agreement dated as of July 13, 2004 (the “Original Security Agreement”)
in connection with that certain Credit Agreement dated as of July 7, 2004, as
amended heretofore (as so amended, the “Original Credit Agreement”), among Holly
Energy Partners – Operating, L.P., a Delaware limited partnership (the
“Predecessor Borrower”), certain lenders party thereto from time to time (the
“Original Lenders”), and Union Bank, N.A., as the administrative agent (the
“Predecessor Administrative Agent”).

B. The Original Credit Agreement was amended and restated in its entirety by
that certain Amended and Restated Credit Agreement dated as of August 27, 2007,
entered into by the Predecessor Borrower, the Predecessor Administrative Agent,
Bank of America, N.A., as syndication agent, Guaranty Bank, as predecessor in
interest to BBVA Compass Bank, as documentation agent, and the lenders party
thereto, including certain of the lenders (as so amended prior to February 14,
2011, the “Amended and Restated Credit Agreement”).

C. In order to secure the full and punctual payment and performance of the
obligations under the Amended and Restated Credit Agreement and other Credit
Documents (as defined in the Amended and Restated Credit Agreement), some of the
Grantors (as defined in the Amended and Restated Security Agreement) amended and
restated the Original Security Agreement and executed and delivered that certain
Amended and Restated Security Agreement dated August 27, 2007 (as amended prior
to February 14, 2011, the “Amended and Restated Security Agreement”).

D. The Amended and Restated Credit Agreement was amended and restated in its
entirety by that certain Second Amended and Restated Credit Agreement dated as
of February 14, 2011, entered into by the Predecessor Borrower, the Predecessor
Administrative Agent, as resigning administrative agent, Union Bank, N.A., as
syndication agent, BBVA Compass Bank and U.S. Bank N.A., as co-documentation
agents, the lenders and lenders issuing letters of credit party thereto from
time to time (the “Existing Lenders”) and Administrative Agent, as
administrative agent for the Existing Lenders (as heretofore amended, the
“Second Amended and Restated Credit Agreement”).

E. In order to secure the full and punctual payment and performance of the
obligations under the Second Amended and Restated Credit Agreement and other
Credit Documents (as defined in the Second Amended and Restated Credit
Agreement), some of the Grantors (as defined in the Second Amended and Restated
Security Agreement) amended and restated the Amended and Restated Security
Agreement and executed and delivered that certain Second Amended and Restated
Security Agreement dated as of February 14, 2011 (the “Second Amended and
Restated Security Agreement”).

 

Exhibit K – Page 1 of 16



--------------------------------------------------------------------------------

F. The Borrower is a party to the Second Amended and Restated Guaranty
Agreement, dated as of February 14, 2011, among each of the Guarantors (as
defined therein) signatory thereto, in favor of the Secured Party, as
administrative agent for the ratable benefit of itself and the Beneficiaries (as
defined therein). Pursuant to an Assumption, Ratification and Confirmation
Agreement, dated July 27, 2017 (the “Assumption Agreement”), the Borrower has
assumed all of the Obligations (as defined in the Second Amended and Restated
Credit Agreement) of the Predecessor Borrower under the Second Amended and
Restated Credit Agreement.

G. The Borrower has requested certain amendments to the Second Amended and
Restated Credit Agreement which include, among other things, (i) a reflection of
the assumption of all of the Obligations by the Borrower under the Second
Amended and Restated Credit Agreement pursuant to the Assumption Agreement,
(ii) an increase in the Commitments and (iii) an extension of the maturity date.

H. The Second Amended and Restated Credit Agreement is being amended and
restated in its entirety pursuant to that certain Third Amended and Restated
Credit Agreement dated as of July 27, 2017 (as amended, restated, supplemented
and otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders, the Issuing Banks and the Secured Party to renew and
rearrange the indebtedness outstanding under the Second Amended and Restated
Credit Agreement (but not to repay or payoff such indebtedness) and to make the
other changes requested by the Borrower.

I. The Grantors desire to amend and restate the Second Amended and Restated
Security Agreement.

J. Each Grantor (other than Borrower) is a Subsidiary or Affiliate of the
Borrower and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Credit Documents
(as defined in the Credit Agreement) and (ii) the Lender Hedging Agreements
(as defined in the Credit Agreement) entered into by the Borrower or any of its
other Subsidiaries or any Holdco Entity with a Lender or an Affiliate of a
Lender (each such counterparty, a “Swap Counterparty”).

H. It is a requirement under the Credit Agreement that the Grantors shall secure
the due payment and performance of all Obligations (as defined in the Credit
Agreement) by entering into this Security Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Secured Party for the benefit of
the Beneficiaries (a) that the Second Amended and Restated Security Agreement is
amended and restated in its entirety and (b) further agrees as follows:

1. Definitions; Interpretation.

(a) All capitalized terms not otherwise defined in this Security Agreement that
are defined in the Credit Agreement shall have the meanings assigned to such
terms by the Credit Agreement. Any terms used in this Security Agreement that
are defined in the UCC (as defined below) and not otherwise defined herein or in
the Credit Agreement, shall have the meanings assigned to those terms by the
UCC. All meanings to defined terms, unless otherwise indicated, are to be
equally applicable to both the singular and plural forms of the terms defined.
The following terms shall have the meanings specified below:

 

Exhibit K – Page 2 of 16



--------------------------------------------------------------------------------

“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and
electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.

“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, including, if applicable, the
Cash Collateral Account, all monies, proceeds or sums due or to become due
therefrom or thereon and all documents (including, but not limited to passbooks,
certificates and receipts) evidencing all funds and investments held in such
accounts.

“Chattel Paper” has the meaning set forth in the UCC.

“Collateral” has the meaning set forth in Section 2 of this Security Agreement.

“Contracts” means all contracts to which any Grantor now is, or hereafter will
be, bound, or to which such Grantor is a party, beneficiary or assignee, all
Insurance Contracts, and all exhibits, schedules and other attachments to such
contracts, as the same may be amended, supplemented or otherwise modified or
replaced from time to time.

“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.

“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the reasonable
opinion of the Secured Party, may be necessary or advisable in connection with
any of the foregoing.

 

Exhibit K – Page 3 of 16



--------------------------------------------------------------------------------

“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.

“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.

“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.

“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).

“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Credit Documents.

“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and products
of such inventory in any form whatsoever, and any other item constituting
“inventory” under the UCC.

 

Exhibit K – Page 4 of 16



--------------------------------------------------------------------------------

“Inventory Records” means all books, records, other similar property, and
General Intangibles at any time relating to Inventory.

“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

“Lender Hedging Agreement” has the meaning set forth in the Credit Agreement.

“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.

“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims
of any Grantor for damages arising out of, or for breach of or default under,
any Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any Contracts, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, and (vi) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise.

“Security Agreement” means this Third Amended and Restated Security Agreement,
as the same may be modified, supplemented or amended from time to time in
accordance with its terms.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Texas; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

(b) All meanings to defined terms, unless otherwise indicated, are to be equally
applicable to both the singular and plural forms of the terms defined. Article,
Section, Schedule, and Exhibit references are to Articles and Sections of and
Schedules and Exhibits to this Security Agreement, unless otherwise specified.
All references to instruments, documents, contracts, and agreements are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement. As used herein, the term “including” means “including, without
limitation”. Paragraph headings have been inserted in this Security Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Security Agreement and shall not be used in the
interpretation of any provision of this Security Agreement.

 

Exhibit K – Page 5 of 16



--------------------------------------------------------------------------------

2. Assignment, Pledge and Grant of Security Interest.

(a) As collateral security for the prompt and complete payment and performance
when due of all Secured Obligations, each Grantor hereby assigns, pledges, and
grants to the Secured Party for the benefit of the Beneficiaries a Lien on and
continuing security interest in all of such Grantor’s right, title and interest
in, to and under, all items described in this Section 2, whether now owned or
hereafter acquired by such Grantor and wherever located and whether now owned or
hereafter existing or arising (collectively, the “Collateral”):

 

  (i) all Contracts, all Contract Rights, Contract Documents and Accounts
associated with such Contracts and each and every document granting security to
such Grantor under any such Contract;

 

  (ii) all Accounts;

 

  (iii) all Inventory;

 

  (iv) all Equipment;

 

  (v) all General Intangibles;

 

  (vi) all Investment Property (other than (A) any Investment Property to the
extent pledged by a Grantor under the Third Amended and Restated Pledge
Agreement dated as of July 27, 2017 among the Borrower, certain of the Grantors
party thereto from time to time, and the Secured Party, (B) the Equity Interest
in any JV Entity or Excluded Subsidiary);

 

  (vii) all Fixtures;

 

  (viii) all Cash Collateral;

 

  (ix) any Legal Requirements now or hereafter held by such Grantor (except that
any Legal Requirement which would by its terms or under applicable law become
void, voidable, terminable or revocable by being subjected to the Lien of this
Security Agreement or in which a Lien is not permitted to be granted under
applicable law, is hereby excluded from such Lien to the extent necessary so as
to avoid such voidness, voidability, terminability or revocability);

 

  (x) any right to receive a payment under any Lender Hedging Agreement in
connection with a termination thereof;

 

  (xi) (A) all policies of insurance and Insurance Contracts, now or hereafter
held by or on behalf of such Grantor, including casualty and liability, business
interruption, and any title insurance, (B) all Proceeds of insurance, and
(C) all rights, now or hereafter held by such Grantor to any warranties of any
manufacturer or contractor of any other Person;

 

  (xii) any and all Liens and security interests (together with the documents
evidencing such Liens and security interests) granted to such Grantor by an
obligor to secure such obligor’s obligations owing under any Instrument, Chattel
Paper, or Contract which is pledged hereunder or with respect to which a
security interest in such Grantor’s rights in such Instrument, Chattel Paper, or
Contract is granted hereunder;

 

Exhibit K – Page 6 of 16



--------------------------------------------------------------------------------

  (xiii) any and all guaranties given by any Person for the benefit of such
Grantor which guarantees the obligations of an obligor under any Instrument,
Chattel Paper or Contract, which are pledged hereunder;

 

  (xiv) without limiting the generality of the foregoing, all other personal
property, goods, Instruments, Chattel Paper, Documents, Fixtures, credits,
claims, demands and assets of such Grantor whether now existing or hereafter
acquired from time to time; and

 

  (xv) any and all additions, accessions and improvements to, all substitutions
and replacements for and all products and Proceeds of or derived from all of the
items described above in this Section 2.

(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligation secured by each Grantor’s interests in any
of its Property shall be in, but not in excess of, the maximum amount permitted
by fraudulent conveyance, fraudulent transfer and other similar law, rule or
regulation of any Governmental Authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor’s obligations hereunder or the
Liens and security interest granted to the Secured Party hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

3. Representations and Warranties. Each Grantor hereby represents and warrants
the following to the Secured Party and the other Beneficiaries:

(a) Records. Such Grantor’s sole jurisdiction of formation and type of
organization are as set forth in Schedule 1 attached hereto. Other than for
Accounts which individually or in the aggregate do not exceed $1,000,000, none
of the Accounts is evidenced by a promissory note or other instrument.

(b) Other Liens. Such Grantor is, and will be the record, legal, and beneficial
owner of all of the Collateral pledged by such Grantor free and clear of any
Lien, except for the Permitted Liens. No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is, or
will be, on file in any recording office, except such as may be filed in
connection with this Security Agreement or in connection with other Permitted
Liens or for which satisfactory releases have been received by the Secured
Party.

(c) Lien Priority and Perfection.

 

  (i) Subject only to Permitted Liens, this Security Agreement creates valid and
continuing security interests in the Collateral, securing the payment and
performance of all the Secured Obligations. Upon the filing of financing
statements with the jurisdiction listed in Schedule 1, the security interests
granted to the Secured Party hereunder will constitute valid first-priority
perfected security interests in all Collateral with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.

 

Exhibit K – Page 7 of 16



--------------------------------------------------------------------------------

  (ii) No consent of any other Person and no authorization, approval, or other
action by, and no notice to or filing with any Governmental Authority is
required (A) for the grant by such Grantor of the pledge, assignment, and
security interest granted hereby or for the execution, delivery, or performance
of this Security Agreement by such Grantor, (B) for the validity, perfection, or
maintenance of the pledge, assignment, Lien, and security interest created
hereby (including the first-priority (subject to Permitted Liens) nature
thereof), except for security interests that cannot be perfected by filing under
the UCC, or (C) for the exercise by the Secured Party of the rights provided for
in this Security Agreement or the remedies in respect of the Collateral pursuant
to this Security Agreement, except (1) those consents to assignment of licenses,
permits, approvals, and other rights that are as a matter of law not assignable,
(2) those consents, approvals, authorizations, actions, notices or filings which
have been duly obtained or made and, in the case of the maintenance of
perfection, the filing of continuation statements under the UCC, and (3) those
filings and actions described in Section 3(c)(i).

(d) Tax Identification Number and Organizational Number. The federal tax
identification number of such Grantor and the organizational number (if any) of
such Grantor are as set forth in Schedule 1.

(e) Tradenames; Prior Names. Except as set forth on Schedule 1, such Grantor has
not conducted business under any name other than its current name during the
five years immediately prior to the date of this Security Agreement.

4. Covenants.

(a) Further Assurances.

 

  (i)

Each Grantor agrees that from time to time, at its expense, such Grantor shall
promptly execute and deliver all instruments and documents, and take all action,
that may be reasonably necessary or desirable, or that the Secured Party may
reasonably request, in order to perfect and protect any pledge, assignment, or
security interest granted or intended to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
each Grantor (A) at the request of Secured Party, shall execute such
instruments, endorsements or notices, as may be reasonably necessary or
desirable or as the Secured Party may reasonably request, in order to perfect
and preserve the assignments and security interests granted or purported to be
granted hereby, (B) shall, if any Collateral shall be evidenced by a promissory
note or other Instrument or Chattel Paper and such promissory note, Instrument
or Chattel Paper shall, individually or in the aggregate, exceed $1,000,000,
deliver and pledge to the Secured Party hereunder such note or Instrument or
Chattel Paper duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Secured
Party, and (C) authorizes the Secured Party to file any financing statements,
amendments or continuations without the signature of such Grantor to the extent
permitted by

 

Exhibit K – Page 8 of 16



--------------------------------------------------------------------------------

  applicable law in order to perfect or maintain the perfection of any security
interest granted under this Security Agreement (including, without limitation,
financing statements using an “all assets” or “all personal property” collateral
description). Notwithstanding anything in this Security Agreement to the
contrary, the Grantor shall not be required to take any action with respect to
the perfection of the security interest in any Cash Collateral which is not then
held by a Lender or the Borrower or a Subsidiary of the Borrower.

 

  (ii) Following written request by the Secured Party, each Grantor shall pay
all filing, registration and recording fees and all refiling, re-registration
and re-recording fees, and all other reasonable expenses incident to the
execution and acknowledgment of this Security Agreement, any assurance, and all
federal, state, county and municipal stamp taxes and other taxes, duties,
imports, assessments and charges arising out of or in connection with the
execution and delivery of this Security Agreement, any agreement supplemental
hereto, any financing statements, and any instruments of further assurance.

 

  (iii) Each Grantor shall promptly provide to the Secured Party all information
and evidence the Secured Party may reasonably request concerning the Collateral
to enable the Secured Party to enforce the provisions of this Security
Agreement.

(b) Change of Name; State of Formation. Each Grantor shall give the Secured
Party at least five (5) Business Days’ prior written notice before it (i) in the
case of any Grantor that is not a “registered organization” (as such term is
defined in Section 9-102 of the UCC), changes the location of its principal
place of business and chief executive office, (ii) changes the location of its
jurisdiction of formation or organization, (iii) changes the location of the
original copies of any Chattel Paper evidencing Accounts if such Chattel Paper,
individually or in the aggregate, exceeds $1,000,000, or (iv) changes its name
or uses a trade name other than its current name used on the date hereof. Other
than as permitted by Section 6.09 of the Credit Agreement or as permitted in the
preceding sentence, no Grantor shall amend, supplement, modify or restate its
articles or certificate of incorporation, bylaws, limited liability company
agreements, or other equivalent organizational documents, without the prior
written consent of the Secured Party.

(c) Right of Inspection. Each Grantor shall hold and preserve, at its own cost
and expense reasonably satisfactory and complete records of the Collateral,
including, but not limited to, Instruments, Chattel Paper, Contracts, and
records with respect to the Accounts, and will permit representatives of the
Secured Party, upon reasonable advance notice, at any time during normal
business hours to inspect and copy them. Upon the occurrence and during the
continuation of any Event of Default, at the Secured Party’s request, each
Grantor shall promptly deliver copies of any and all such records to the Secured
Party.

(d) Liability Under Contracts and Accounts. Notwithstanding anything in this
Security Agreement to the contrary, (i) the execution of this Security Agreement
shall not release any Grantor from its obligations and duties under any of the
Contract Documents, or any other contract or instrument which are part of the
Collateral and Accounts included in the Collateral, (ii) the exercise by the
Secured Party of any of its rights hereunder shall not release any Grantor from
any of its duties or obligations under any Contract Documents, or any other
Contract or Instrument which are part of the Collateral and Accounts included in
the Collateral, and (iii) the Secured Party shall not have any obligation or
liability under any Contract Documents, or any other contract or instrument
which are part of the Collateral and Accounts included in the Collateral by
reason of the execution and delivery of this Security Agreement, nor shall the
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

Exhibit K – Page 9 of 16



--------------------------------------------------------------------------------

(e) Transfer of Certain Collateral; Release of Certain Security Interest. Each
Grantor agrees that it shall not sell, assign, or otherwise dispose of any
Collateral, except as otherwise permitted under the Credit Agreement. The
Secured Party shall promptly, at the Grantors’ expense, execute and deliver all
further instruments and documents, and take all further action that a Grantor
may reasonably request in order to release its security interest in any
Collateral which is disposed of in accordance with the terms of the Credit
Agreement.

(f) Accounts. Each Grantor agrees that it will use commercially reasonable
efforts to ensure that each Account (i) is and will be, in all material
respects, the genuine, legal, valid, and binding obligations of the account
debtor in respect thereof, representing an unsatisfied obligation of such
account debtor, (ii) is and will be, in all material respects, enforceable in
accordance with its terms, is not and will not be subject to any setoffs,
defenses, taxes or counterclaims, except in the ordinary course of business,
(iii) is and will be, in all material respects, in compliance with all
applicable laws, whether federal, state, local or foreign, and (iv) if evidenced
by Chattel Paper, will not require the consent of the account debtor in respect
thereof in connection with its assignment hereunder.

(g) Negotiable Instrument. If any Grantor shall at any time hold or acquire any
Negotiable Instruments, including promissory notes, and such Negotiable
Instruments, individually or in the aggregate, exceed $1,000,000, then such
Grantor shall forthwith endorse, assign and deliver the same to the Secured
Party, accompanied by such instruments of transfer or assignment duly executed
in blank as the Secured Party may from time to time reasonably request.

(h) Other Covenants of Grantor. Each Grantor agrees that (i) any action or
proceeding to enforce this Security Agreement may be taken by the Secured Party
either in such Grantor’s name or in the Secured Party’s name, as the Secured
Party may deem necessary, and (ii) such Grantor will, until the indefeasible
payment in full in cash of the Secured Obligations (including all Letter of
Credit Obligations), the termination or expiration or cash collateralization of
all Letters of Credit and the termination of all obligations of the Issuing
Banks and the Lenders in respect of Letters of Credit, the termination of all
Lender Hedging Agreements and the termination of all obligations of the Swap
Counterparties in respect of the Lender Hedging Agreements, and the termination
or expiration of the Commitments, warrant and defend its title to the Collateral
and the interest of the Secured Party in the Collateral against any claim or
demand of any Persons (other than Permitted Liens) which could reasonably be
expected to materially adversely affect such Grantor’s title to, or the Secured
Party’s right or interest in, such Collateral.

5. Termination of Security Interest. Upon the indefeasible payment in full in
cash of the Secured Obligations (including all Letter of Credit Obligations),
the termination or expiration or cash collateralization of all Letters of Credit
and the termination of all obligations of the Issuing Banks and the Lenders in
respect of Letters of Credit, the termination of all Lender Hedging Agreements
and the termination of all obligations of the Swap Counterparties in respect of
the Lender Hedging Agreements, and the termination or expiration of the
Commitments, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the applicable Grantor to the extent such
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof. Upon any such termination, the Secured Party will promptly, at the
Grantors’ expense, execute and deliver to the applicable Grantor such documents
(including, without limitation, UCC-3 termination statements) as such Grantor
shall reasonably request to evidence such termination.

6. Reinstatement. If, at any time after payment in full of all Secured
Obligations and termination of the Secured Party’s security interest, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party or any Beneficiary for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Grantor or any
other Person, this

 

Exhibit K – Page 10 of 16



--------------------------------------------------------------------------------

Security Agreement and the Secured Party’s security interests herein shall be
reinstated as to all disgorged payments as though such payments had not been
made, and each Grantor shall sign and deliver to the Secured Party all
documents, and shall do such other acts and things, as may be reasonably
necessary to reinstate and perfect the Secured Party’s security interest (other
than the Secured Party’s security interest in Cash Collateral that is held by a
Person other than a Lender, the Borrower or any Subsidiary of the Borrower).
SUBJECT TO SECTION 9.07 OF THE CREDIT AGREEMENT, EACH GRANTOR SHALL DEFEND AND
INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY,
COST OR EXPENSE UNDER THIS SECTION 6 (INCLUDING REASONABLE AND DOCUMENTED
ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT
INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A
RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OR ARISING OUT OF DISPUTES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS OR
SUITS NOT ARISING DIRECTLY OR INDIRECTLY FROM ANY ACT OR OMISSION BY THE
BORROWER OR ANY AFFILIATE OF THE BORROWER BROUGHT BY AN INDEMNIFIED BENEFICIARY
AGAINST ANY OTHER INDEMNIFIED BENEFICIARY (OTHER THAN ANY SUCH DISPUTE, CLAIM,
DEMAND, ACTION, JUDGMENT OR SUIT INVOLVING THE ARRANGERS IN THEIR CAPACITIES AS
JOINT LEAD ARRANGERS, THE ISSUING BANKS IN THEIR CAPACITY AS ISSUING BANKS OR
INVOLVING WELLS FARGO IN ITS CAPACITY AS ADMINISTRATIVE AGENT).

7. Remedies upon Event of Default.

(a) If any Event of Default has occurred and is continuing, the Secured Party
may (and shall at the written request of the Majority Lenders), (i) proceed to
protect and enforce the rights vested in it by this Security Agreement or
otherwise available to it, including but not limited to, the right to cause all
revenues and other moneys pledged hereby as Collateral to be paid directly to
it, and to enforce its rights hereunder to such payments and all other rights
hereunder by such appropriate judicial proceedings as it shall deem most
effective to protect and enforce any of such rights, either at law or in equity
or otherwise, whether for specific enforcement of any covenant or agreement
contained in any of the Contract Documents, or in aid of the exercise of any
power therein or herein granted, or for any foreclosure hereunder and sale under
a judgment or decree in any judicial proceeding, or to enforce any other legal
or equitable right vested in it by this Security Agreement or by law; (ii) cause
any action at law or suit in equity or other proceeding to be instituted and
prosecuted and enforce any rights hereunder or included in the Collateral,
subject to the provisions and requirements thereof; (iii) sell or otherwise
dispose of any or all of the Collateral or cause the Collateral to be sold or
otherwise disposed of in one or more sales or transactions, at such prices and
in such manner as may be commercially reasonable, and for cash or on credit or
for future delivery, without assumption of any credit risk, at public or private
sale, without demand of performance or notice of intention to sell or of time or
place of sale (except such notice as is required by applicable statute and
cannot be waived), it being agreed that the Secured Party may be a purchaser on
behalf of the Beneficiaries or on its own behalf at any such sale and that the
Secured Party, any other Beneficiary, or any other Person who may be a bona fide
purchaser for value and without notice of any claims of any or all of the
Collateral so sold shall thereafter hold the same absolutely free from any claim
or right of whatsoever kind, including any equity of redemption of any Grantor,
any such demand, notice or right and equity being hereby expressly waived and
released to the extent permitted by law; (iv) incur reasonable expenses,
including reasonable attorneys’ fees, reasonable consultants’ fees, and other
costs appropriate to the exercise of any right or power under this Security
Agreement; (v) perform any obligation of any Grantor hereunder and make
payments, purchase, contest or compromise any

 

Exhibit K – Page 11 of 16



--------------------------------------------------------------------------------

encumbrance, charge or Lien, and pay taxes and expenses, without, however, any
obligation to do so; (vi) in connection with any acceleration and foreclosure,
take possession of the Collateral and render it usable and repair and renovate
the same, without, however, any obligation to do so, and enter upon any location
where the Collateral may be located for that purpose, control, manage, operate,
rent and lease the Collateral, collect all rents and income from the Collateral
and apply the same to reimburse the Beneficiaries for any cost or expenses
incurred hereunder or under any of the Credit Documents and to the payment or
performance of any Grantor’s obligations hereunder or under any of the Credit
Documents, and apply the balance to the other Secured Obligations and any
remaining excess balance to whomsoever is legally entitled thereto; (vii) secure
the appointment of a receiver for the Collateral or any part thereof;
(viii) require any Grantor to, and each Grantor hereby agrees that it will at
its expense and upon request of the Secured Party forthwith, assemble all or
part of the Collateral as directed by the Secured Party and make it available to
the Secured Party at a place to be designated by the Secured Party which is
reasonably convenient to both parties; (ix) exercise any other or additional
rights or remedies granted to a secured party under the UCC; or (x) occupy any
premises owned or leased by any Grantor where the Collateral or any part thereof
is assembled for a reasonable period in order to effectuate its rights and
remedies hereunder or under law, without obligation to any Grantor in respect of
such occupation. If, pursuant to applicable law, prior notice of sale of the
Collateral under this Section is required to be given to any Grantor, each
Grantor hereby acknowledges that the minimum time required by such applicable
law, or if no minimum time is specified, 10 days, shall be deemed a reasonable
notice period. The Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b) All reasonable and documented costs and expenses (including reasonable and
documented attorneys’ fees and expenses) incurred by the Secured Party in
connection with any suit or proceeding in connection with the performance by the
Secured Party of any of the agreements contained in any of the Contract
Documents, or in connection with any exercise of its rights or remedies
hereunder, pursuant to the terms of this Security Agreement, shall constitute
additional indebtedness secured by this Security Agreement and shall be paid on
demand by the Grantors to the Secured Party on behalf of the Beneficiaries.

8. Remedies Cumulative; Delay Not Waiver.

(a) No right, power or remedy herein conferred upon or reserved to the Secured
Party is intended to be exclusive of any other right, power or remedy and every
such right, power and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy. Resort to any or all security now or hereafter held by the Secured Party
may be taken concurrently or successively and in one or several consolidated or
independent judicial actions or lawfully taken nonjudicial proceedings, or both.

(b) No delay or omission of the Secured Party to exercise any right or power
accruing upon the occurrence and during the continuance of any Event of Default
as aforesaid shall impair any such right or power or shall be construed to be a
waiver of any such Event of Default or an acquiescence therein; and every power
and remedy given by this Security Agreement may be exercised from time to time,
and as often as shall be deemed expedient, by the Secured Party.

9. Contract Rights. Upon the occurrence and during the continuance of an Event
of Default, the Secured Party may exercise any of the Contract Rights and
remedies of any Grantor under or in

 

Exhibit K – Page 12 of 16



--------------------------------------------------------------------------------

connection with the Instruments, Chattel Paper, or Contracts which represent
Accounts, the General Intangibles, or which otherwise relate to the Collateral,
including, without limitation, any rights of any Grantor to demand or otherwise
require payment of any amount under, or performance of any provisions of, the
Instruments, Chattel Paper, or Contracts which represent Accounts, or the
General Intangibles.

10. Accounts.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Secured Party may, or may direct any Grantor to, take any action reasonably
necessary or advisable to enforce collection of the Accounts, including, without
limitation, notifying the account debtors or obligors under any Accounts of the
assignment of such Accounts to the Secured Party and directing such account
debtors or obligors to make payment of all amounts due or to become due directly
to the Secured Party. Upon such notification and direction, and at the expense
of the Grantors, the Secured Party may enforce collection of any such Accounts,
and adjust, settle, or compromise the amount or payment thereof in the same
manner and to the same extent as any Grantor might have done.

(b) Upon the occurrence and during the continuance of an Event of Default, and
upon receipt by any Grantor of written notice from the Secured Party that an
Event of Default has occurred and is continuing, all amounts and proceeds
(including instruments) received by such Grantor in respect of the Accounts
shall be received in trust for the benefit of the Secured Party hereunder, shall
be segregated from other funds of such Grantor, and shall promptly be paid over
to the Secured Party in the same form as so received (with any necessary
indorsement) to be held as Collateral. Following receipt of such notice and
prior to the waiver or cure of the applicable Event of Default, no Grantor shall
adjust, settle, or compromise the amount or payment of any Account, nor release
wholly or partly any account debtor or obligor thereof, nor allow any credit or
discount thereon.

11. Application of Collateral. The proceeds of any sale, or other realization
(other than that received from a sale or other realization permitted by the
Credit Agreement) upon all or any part of the Collateral pledged by any Grantor
shall be applied by the Secured Party as set forth in Section 7.06 of the Credit
Agreement.

12. Secured Party as Attorney-in-Fact for Grantor. Each Grantor hereby
constitutes and irrevocably appoints the Secured Party, acting for and on behalf
of itself and the Beneficiaries and each successor or assign of the Secured
Party and the Beneficiaries, the true and lawful attorney-in-fact of such
Grantor, with full power and authority in the place and stead of such Grantor
and in the name of such Grantor, the Secured Party or otherwise to take any
action and execute any instrument at the written direction of the Beneficiaries
and enforce all rights, interests and remedies of such Grantor with respect to
the Collateral, including the right:

 

  (i) to ask, require, demand, receive and give acquittance for any and all
moneys and claims for moneys due and to become due under or arising out of the
Collateral, including without limitation, any Insurance Contracts;

 

  (ii) to elect remedies thereunder and to endorse any checks or other
instruments or orders in connection therewith;

 

  (iii) to file any claims or take any action or institute any proceedings in
connection therewith which the Secured Party may deem to be reasonably necessary
or advisable;

 

Exhibit K – Page 13 of 16



--------------------------------------------------------------------------------

  (iv) to pay, settle or compromise all bills and claims which may be or become
Liens or security interests against any or all of the Collateral, or any part
thereof, unless a bond or other security satisfactory to the Secured Party has
been provided; and

 

  (v) upon foreclosure, to do any and every act which any Grantor may do on its
behalf with respect to the Collateral or any part thereof and to exercise any or
all of such Grantor’s rights and remedies under any or all of the Collateral;

provided, however, that the Secured Party shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default. This power
of attorney is a power coupled with an interest and shall be irrevocable.

(a) Secured Party May Perform. The Secured Party may from time to time perform
any act which any Grantor has agreed hereunder to perform and which such Grantor
shall fail to promptly perform after being requested in writing to so perform
(it being understood that no such request need be given after the occurrence and
during the continuance of any Event of Default and after notice thereof by the
Secured Party to any Grantor) and the Secured Party may from time to time take
any other action which the Secured Party deems reasonably necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein, and the reasonable expenses of the Secured Party
incurred in connection therewith shall be part of the Secured Obligations and
shall be secured hereby.

(b) Secured Party Has No Duty. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty on it to exercise any such powers. Except for reasonable care of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Secured Party shall have no duty as to any Collateral or
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.

(c) Reasonable Care. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Secured Party accords its own Property.

(d) Payments Held in Trust. After the occurrence and during the continuance of
an Event of Default, all payments received by any Grantor under or in connection
with any Collateral shall be received in trust for the benefit of the Secured
Party, and shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Secured Party in the same form as received (with any
necessary endorsement).

13. Miscellaneous.

(a) Expenses. Subject to Section 9.04 of the Credit Agreement, the Grantors will
within thirty (30) days of demand pay to the Secured Party for its benefit and
the benefit of the other Beneficiaries the amount of any reasonable and
documented out-of-pocket expenses, including the reasonable and documented fees
and disbursements of its counsel and of any experts, which the Secured Party and
the other Beneficiaries may incur in connection with (i) the custody,
preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Collateral, (ii) the exercise or enforcement of any
of the rights of the Secured Party or any Beneficiary hereunder, and (iii) the
failure by any Grantor to perform or observe any of the provisions hereof.

(b) Amendments; Etc. No amendment or waiver of any provision of this Security
Agreement nor consent to any departure by any Grantor herefrom shall be
effective unless the same shall be in writing and authenticated by the affected
Grantor, the Secured Party and either, as required by the Credit Agreement, the
Majority Lenders or all of the affected Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

Exhibit K – Page 14 of 16



--------------------------------------------------------------------------------

(c) Addresses for Notices. All notices and other communications provided for
hereunder shall be in the manner and to the addresses set forth in the Credit
Agreement, on the signature page hereof or such other address as shall be
designated by such party to the other parties hereto.

(d) Continuing Security Interest; Transfer of Interest. This Security Agreement
shall create a continuing security interest in the Collateral and, unless
expressly released by the Secured Party, shall (a) remain in full force and
effect until the indefeasible payment in full in cash of the Secured Obligations
(including all Letter of Credit Obligations), the termination or expiration or
cash collateralization of all Letters of Credit and the termination of all
obligations of the Issuing Banks and the Lenders in respect of Letters of
Credit, the termination of all Lender Hedging Agreements and the termination of
all obligations of the Swap Counterparties in respect of the Lender Hedging
Agreements, and the termination or expiration of the Commitments, (b) be binding
upon each Grantor and its successors, transferees and assigns, and (c) inure,
together with the rights and remedies of the Secured Party hereunder, to the
benefit of and be binding upon, the Secured Party, the Issuing Banks, and the
Lenders and their respective successors, transferees, and assigns, and to the
benefit of and be binding upon, the Swap Counterparties, and each of their
respective successors, transferees, and assigns to the extent such successors,
transferees, and assigns of a Swap Counterparty is a Lender or an Affiliate of a
Lender. Without limiting the generality of the foregoing clause, when any Lender
assigns or otherwise transfers any interest held by it under the Credit
Agreement or other Credit Document to any other Person pursuant to the terms of
the Credit Agreement or such other Credit Document, that other Person shall
thereupon become vested with all the benefits held by such Lender under this
Security Agreement.

(e) Severability. Wherever possible each provision of this Security Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Security Agreement.

(f) Choice of Law. This Security Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas, except to the
extent that the validity or perfection of the security interests hereunder, or
remedies hereunder, in respect of any particular Collateral are governed by the
laws of a jurisdiction other than the state of Texas.

(g) Counterparts. The parties may execute this Security Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. Delivery of an executed counterpart
signature page of this Security Agreement by facsimile or other electronic
transmission (including via e-mail) shall be effective as delivery of a manually
executed counterpart to this Security Agreement. In proving this Security
Agreement, a party must produce or account only for the executed counterpart of
the party to be charged.

(h) Headings. Paragraph headings have been inserted in this Security Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Security Agreement and shall not be
used in the interpretation of any provision of this Security Agreement.

(i) Conflicts. In the event of any explicit or implicit conflict between any
provision of this Security Agreement and any provision of the Credit Agreement,
the terms of the Credit Agreement shall be controlling.

 

Exhibit K – Page 15 of 16



--------------------------------------------------------------------------------

(j) Additional Grantors. Pursuant to Section 5.10 of the Credit Agreement, each
Material Subsidiary of the Borrower (other than a JV Entity or an Excluded
Subsidiary) or any Holdco Entity that was not in existence on the date of the
Credit Agreement is required to enter into this Security Agreement as a Grantor
upon becoming a Material Subsidiary of the Borrower (other than a JV Entity or
an Excluded Subsidiary) or a Holdco Entity. Upon execution and delivery after
the date hereof by the Secured Party and such Material Subsidiary or such Holdco
Entity, as applicable, of an instrument in the form of Annex 1, such Material
Subsidiary or such Holdco Entity, as applicable, shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any instrument adding an additional
Grantor as a party to this Security Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

(k) Amendment and Restatement; Confirmation of Liens. This Security Agreement is
an amendment and restatement of the Second Amended and Restated Security
Agreement and supersedes the Second Amended and Restated Security Agreement in
its entirety; provided, however, that (i) the execution and delivery of this
Security Agreement shall not effect a novation of the Second Amended and
Restated Security Agreement but shall be, to the fullest extent applicable, in
modification, renewal, confirmation and extension of the Second Amended and
Restated Security Agreement, and (ii) the Liens, security interests and other
interests in the collateral as described in the Second Amended and Restated
Security Agreement (the “Original Collateral”) granted under the Second Amended
and Security Agreement are and shall remain legal, valid, binding and
enforceable with regard to such Original Collateral. Each Grantor party to the
Second Amended and Restated Security Agreement hereby acknowledges and confirms
the continuing existence and effectiveness of such Liens, security interests and
other interests in the Original Collateral granted under the Second Amended and
Restated Security Agreement, and further agrees that the execution and delivery
of this Security Agreement and the other Credit Documents shall not in any way
release, diminish, impair, reduce or otherwise affect such Liens, security
interests and other interests in the Original Collateral granted under the
Second Amended and Restated Security Agreement.

(l) Entire Agreement. THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[SIGNATURE PAGES FOLLOW]

 

Exhibit K – Page 16 of 16



--------------------------------------------------------------------------------

The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.

GRANTORS:

 

HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership         By:   HEP
Logistics Holdings, L.P., a Delaware limited partnership, its general partner
        By:   Holly Logistic Services, L.L.C., a Delaware limited liability
company, its general partner   By:       Name: John Harrison   Title: Vice
President and Treasurer

 

HOLLY ENERGY HOLDINGS LLC, a Delaware limited liability company

                   By: Holly Energy Partners, L.P., a Delaware limited
partnership, its sole member   By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its general partner   By: Holly Logistic Services, L.L.C.,
a Delaware limited liability company, its sole general partner   By:    

                   Name:  John Harrison   Title:  Vice President and Treasurer

[Signature pages continue.]

 

Signature Page to Third Amended and Restated Security Agreement

Exhibit K – Page 1 of 7



--------------------------------------------------------------------------------

HOLLY ENERGY PARTNERS – OPERATING, L.P.,
a Delaware limited partnership

  By:   HEP Logistics GP, L.L.C., a Delaware limited liability company, its
general partner   By:   Holly Energy Partners, L.P., a Delaware limited
partnership, its sole member   By:   HEP Logistics Holdings, L.P., a Delaware
limited partnership, its general partner   By:   Holly Logistic Services,
L.L.C., a Delaware limited liability company, its general partner   By:  

 

  Name:  John Harrison  

Title:  Vice President and Treasurer

[Signature pages continue.]

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 2 of 7



--------------------------------------------------------------------------------

HEP PIPELINE GP, L.L.C., a Delaware limited liability company HEP REFINING GP,
L.L.C., a Delaware limited liability company HEP MOUNTAIN HOME, L.L.C., a
Delaware limited liability company HEP PIPELINE, L.L.C., a Delaware limited
liability company HEP REFINING, L.L.C., a Delaware limited liability company HEP
WOODS CROSS, L.L.C., a Delaware limited liability company LOVINGTON-ARTESIA,
L.L.C., a Delaware limited liability company HEP SLC, LLC, a Delaware limited
liability company HEP TULSA, LLC, a Delaware limited liability company
ROADRUNNER PIPELINE, L.L.C., a Delaware limited liability company CHEYENNE
LOGISTICS LLC, a Delaware limited liability company EL DORADO LOGISTICS LLC, a
Delaware limited liability company HEP EL DORADO LLC, a Delaware limited
liability company HEP CASPER SLC LLC, a Delaware limited liability company EL
DORADO OPERATING LLC, a Delaware limited liability company EL DORADO OSAGE LLC,
a Delaware limited liability company HEP CHEYENNE LLC, a Delaware limited
liability company WOODS CROSS OPERATING LLC, a Delaware limited liability
company HEP CHEYENNE SHORTLINE LLC, a Delaware limited liability company
Each by:   Holly Energy Holdings LLC, a Delaware limited liability company, its
sole Member   By:   Holly Energy Partners, L.P., a Delaware limited partnership,
its sole member   By:   HEP Logistics Holdings, L.P., a Delaware limited
partnership, its general partner   By:   Holly Logistic Services, L.L.C., a
Delaware limited liability company, its general partner   By:  

 

  Name: John Harrison   Title: Vice President and Treasurer

[Signature pages continue.]

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 3 of 7



--------------------------------------------------------------------------------

HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership

HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,
a delaware limited partnership

HEP FIN-TEX/TRUST-RIVER, L.P., a Texas limited partnership

Each by:   HEP Pipeline GP, L.L.C., a Delaware limited liability company, its
general partner   By:   Holly Energy Holdings LLC, a Delaware limited liability
company, its sole member   By:   Holly Energy Partners, L.P., a Delaware limited
partnership, its sole member   By:   HEP Logistics Holdings, L.P., a Delaware
limited partnership, its general partner   By:   Holly Logistic Services,
L.L.C., a Delaware limited liability company, its general partner   By:  

 

  Name: John Harrison   Title: Vice President and Treasurer

[Signature pages continue.]

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 4 of 7



--------------------------------------------------------------------------------

HEP REFINING ASSETS, L.P., a Delaware limited partnership

  By:   HEP Refining GP, L.L.C., a Delaware limited liability company, its
general partner   By:   Holly Energy Holdings LLC, a Delaware limited liability
company, its sole member   By:   Holly Energy Partners, L.P., a Delaware limited
partnership, its sole member   By:   HEP Logistics Holdings, L.P., a Delaware
limited partnership, its general partner   By:   Holly Logistic Services,
L.L.C., a Delaware limited liability company, its general partner   By:  

 

  Name: John Harrison   Title: Vice President and Treasurer

 

HEP LOGISTICS GP, L.L.C., a Delaware limited liability company

  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its sole
member   By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner   By:   Holly Logistic Services, L.L.C., a Delaware limited
liability company, its general partner   By:  

 

  Name: John Harrison   Title: Vice President and Treasurer

[Signature pages continue.]

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 5 of 7



--------------------------------------------------------------------------------

HOLLY ENERGY FINANCE CORP., a Delaware corporation

 

By:  

 

Name: John Harrison Title:   Vice President and Treasurer

 

HOLLY ENERGY STORAGE – LOVINGTON LLC, a Delaware limited liability company

  By:   HEP Refining, L.L.C., a Delaware limited liability company, its sole
member   By:   Holly Energy Holdings LLC, a Delaware limited liability company,
its sole member   By:   Holly Energy Partners, L.P., a Delaware limited
partnership, its sole member   By:   HEP Logistics Holdings, L.P., a Delaware
limited partnership, its general partner   By:   Holly Logistic Services,
L.L.C., a Delaware limited liability company, its general partner   By:      
Name: John Harrison   Title:   Vice President and Treasurer

 

HEP UNEV HOLDINGS LLC, a Delaware limited liability company

HEP UNEV PIPELINE LLC, a Delaware limited liability company

By:  

 

Name: John Harrison Title:   Vice President and Treasurer   Address of all
Guarantors:   2828 N. Harwood, Suite 1300   Dallas, Texas 75201   Attention:
John Harrison

[Signature pages continue.]

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 6 of 7



--------------------------------------------------------------------------------

SECURED PARTY:  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Secured Party for the ratable benefit of the Beneficiaries

 

By:

     

Name:

     

Title:

   

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 7 of 7



--------------------------------------------------------------------------------

SCHEDULE 1

to Security Agreement

 

Grantor:

   Holly Energy Partners, L.P.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited partnership

Organizational Number:

   3743531

Federal Tax Identification Number:

   20-0833098

Prior Names:

   None

Grantor:

   Holly Energy Holdings LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   6482043

Federal Tax Identification Number:

   30-0997569

Prior Names:

   None

Grantor:

   Holly Energy Partners—Operating, L.P.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited partnership

Organizational Number:

   3743527

Federal Tax Identification Number:

   51-0504696

Prior Names:

   HEP Operating Company, L.P.

 

Schedule 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 1 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP Pipeline GP, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3814279

Federal Tax Identification Number:

   72-1583767

Prior Names:

   None

Grantor:

   HEP Refining GP, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3814280

Federal Tax Identification Number:

   71-0968297

Prior Names:

   None

Grantor:

   HEP Mountain Home, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3814277

Federal Tax Identification Number:

   71-0968300

Prior Names:

   None

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 2 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP Pipeline, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3814278

Federal Tax Identification Number:

   71-0968296

Prior Names:

   None

Grantor:

   HEP Refining, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3815183

Federal Tax Identification Number:

   71-0968299

Prior Names:

   None

Grantor:

   HEP Woods Cross, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3814281

Federal Tax Identification Number:

   72-1583768

Prior Names:

   None

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 3 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP Navajo Southern, L.P.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited partnership

Organizational Number:

   2556546

Federal Tax Identification Number:

   57-1207829

Prior Names:

   Navajo Southern, Inc.

Grantor:

   HEP Pipeline Assets, Limited Partnership

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited partnership

Organizational Number:

   3814282

Federal Tax Identification Number:

   51-0512050

Prior Names:

   None

Grantor:

   HEP Refining Assets, L.P.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited partnership

Organizational Number:

   3814285

Federal Tax Identification Number:

   51-0512052

Prior Names:

   None

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 4 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP Logistics GP, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3743533

Federal Tax Identification Number:

   51-0504692

Prior Names:

   None

Grantor:

   Holly Energy Finance Corp.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   corporation

Organizational Number:

   3917173

Federal Tax Identification Number:

   20-2263311

Prior Names:

   None

Grantor:

   HEP Fin-Tex/Trust-River, L.P.

Jurisdiction of Formation / Filing:

   Texas

Type of Organization:

   limited partnership

Organizational Number:

   800459650

Federal Tax Identification Number:

   20-2161011

Prior Names:

   Alon Pipeline Assets, L.L.C.

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 5 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP SLC, LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   4699409

Federal Tax Identification Number:

   27-0385778

Prior Names:

   None

Grantor:

   HEP Tulsa LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   4705434

Federal Tax Identification Number:

   27-0497982

Prior Names:

   Holly Energy Storage – Tulsa LLC

Grantor:

   Holly Energy Storage – Lovington LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   4806110

Federal Tax Identification Number:

   27-2245181

Prior Names:

   None

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 6 of 10



--------------------------------------------------------------------------------

Grantor:

   Lovington – Artesia, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   4469488

Federal Tax Identification Number:

   26-1583770

Prior Names:

   None

Grantor:

   Roadrunner Pipeline, L.L.C.

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   4558001

Federal Tax Identification Number:

   26-2758381

Prior Names:

   None

Grantor:

   Cheyenne Logistics LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   5032255

Federal Tax Identification Number:

   45-3541447

Prior Names:

   None

Grantor:

   El Dorado Logistics LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   5032258

Federal Tax Identification Number:

   45-3541520

Prior Names:

   None

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 7 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP UNEV Holdings LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   5170846

Federal Tax Identification Number:

   90-0868553

Prior Names:

   None

Grantor:

   HEP UNEV Pipeline LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   4407728

Federal Tax Identification Number:

   26-1123552

Prior Names:

   Holly UNEV Pipeline Company

Grantor:

   HEP El Dorado LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   3712332

Federal Tax Identification Number:

   46-4027645

Prior Names:

   Rimrock El Dorado, LLC    Enbridge Storage (El Dorado) L.L.C.    Beacon
Pipeline, L.L.C.

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 8 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP Casper SLC LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   5801889

Federal Tax Identification Number:

   47-4934328

Prior Names:

   None

Grantor:

   El Dorado Operating LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   5784083

Federal Tax Identification Number:

   47-4613468

Prior Names:

   None

Grantor:

   El Dorado Osage LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   5801881

Federal Tax Identification Number:

   61-1771654

Prior Names:

   None

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 9 of 10



--------------------------------------------------------------------------------

Grantor:

   HEP Cheyenne LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   6050827

Federal Tax Identification Number:

   81-2771127

Prior Names:

   None

Grantor:

   Woods Cross Operating LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   6064841

Federal Tax Identification Number:

   81-2995600

Prior Names:

   None

Grantor:

   HEP Cheyenne Shortline LLC

Jurisdiction of Formation / Filing:

   Delaware

Type of Organization:

   limited liability company

Organizational Number:

   6376981

Federal Tax Identification Number:

   30-0997573

Prior Names:

   None

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 10 of 10



--------------------------------------------------------------------------------

Annex 1 to the

Third Amended and Restated

Security Agreement

SUPPLEMENT NO. [            ] dated as of [            ] (the “Supplement”), to
the Third Amended and Restated Security Agreement dated as of July 27, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among HOLLY ENERGY PARTNERS, L.P., a Delaware limited partnership
(“Borrower”), each subsidiary or affiliate of Borrower signatory thereto
(together with the Borrower, the “Grantors” and individually, a “Grantor”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national association, as
Administrative Agent (“Secured Party”) for the ratable benefit of itself, the
Lenders (as defined below), the Issuing Banks (as defined below), and the Swap
Counterparties (as defined in the Security Agreement) (together with the
Administrative Agent, the Issuing Banks, and the Lenders, individually a
“Beneficiary”, and collectively, the “Beneficiaries”).

A. Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of July 27, 2017 by and among the Borrower, the lenders party thereto
from time to time (individually, a “Lender” and collectively, the “Lenders”),
the Lenders issuing letters of credit thereunder from time to time
(individually, an “Issuing Bank” and collectively, the “Issuing Banks”), and
Secured Party (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and/or the Credit
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Advances and the Issuing Banks to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Material Subsidiary of
the Borrower (other than any JV Entity or an Excluded Subsidiary) or Holdco
Entity that was not in existence on the date of the Credit Agreement is required
to enter into the Security Agreement as a Grantor upon becoming a Material
Subsidiary of the Borrower (other than any JV Entity or an Excluded Subsidiary)
or a Holdco Entity. Section 13(j) of the Security Agreement provides that
additional Material Subsidiaries of the Borrower or Holdco Entities may become
Grantors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement. The undersigned Subsidiary or Affiliate of the
Borrower (the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Advances and the
Issuing Banks to issue additional Letters of Credit and as consideration for
Advances previously made and Letters of Credit previously issued.

Accordingly, the Secured Party and the New Grantor agree as follows:

1. In accordance with Section 13(j) of the Security Agreement, the New Grantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor and the New
Grantor hereby agrees (a) to all the terms and provisions of the Security
Agreement applicable to it as a Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof in all material
respects. In furtherance of the foregoing, the New Grantor, as security for the
payment and performance in full of the Secured Obligations (as defined in the
Security Agreement), does hereby create and grant to the Secured Party, its
successors and assigns, for the benefit of the Beneficiaries, their successors
and assigns, a continuing security interest in and Lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 1 of 3



--------------------------------------------------------------------------------

2. The New Grantor represents and warrants to the Secured Party and the other
Beneficiaries that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Secured Party
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Secured Party. Delivery of an
executed signature page to this Supplement by facsimile transmission, electronic
mail or other electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

4. The New Grantor hereby represents and warrants that set forth on Schedule 1
attached hereto are (a) its sole jurisdiction of formation and type of
organization, (b) its federal tax identification number and the organizational
number, and (c) all names used by it during the last five years prior to the
date of this Supplement.

5. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF TEXAS.

7. In case any one or more of the provisions contained in this Supplement should
be held invalid, illegal or unenforceable in any respect, neither party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the Security
Agreement shall not in any way be affected or impaired. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

8. All communications and notices hereunder shall be in writing and given as
provided in Section 13(c) of the Security Agreement. All communications and
notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature hereto or such other address as shall be designated by
the New Grantor in a written notice to the Administrative Agent.

9. Subject to Section 9.04 of the Credit Agreement, the New Grantor agrees to
reimburse the Secured Party for its reasonable and documented out-of-pocket
expenses in connection with this Supplement, including the reasonable and
documented fees, other charges and disbursements of counsel for the Secured
Party.

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 2 of 3



--------------------------------------------------------------------------------

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the New Grantor and the Secured Party have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[Name of New Grantor], By:    

Name:    

Title:    

Address:    

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Secured Party for the ratable

benefit of the Beneficiaries

By:    

Name:    

Title:    

 

Annex 1 to Third Amended and Restated Security Agreement

Exhibit K – Page 3 of 3



--------------------------------------------------------------------------------

Schedule 1

Supplement No.             to

the Third Amended and Restated

Security Agreement

 

New Grantor:

   [GRANTOR]

Jurisdiction of Formation / Filing:

   [STATE]

Type of Organization:

   [ENTITY TYPE]

Organizational Number:

  

 

Federal Tax Identification Number:

  

 

Prior Names:

  

 

 

Schedule 1 Supplement No.              to the Third Amended and Restated
Security Agreement

Exhibit K – Page 1 of 1